Exhibit 10.1

Execution Version

FOURTH AMENDMENT TO CREDIT AGREEMENT

Dated as of February 12, 2019

among

OWENS & MINOR DISTRIBUTION, INC.,

OWENS & MINOR MEDICAL, INC.,

BARISTA ACQUISITION I, LLC,

BARISTA ACQUISITION II, LLC,

and

O&M HALYARD, INC.,

as the Borrowers,

OWENS & MINOR, INC.,

as the Parent and a Guarantor,

THE APPLICANT SUBSIDIARIES PARTY HERETO,

THE BANKS FROM TIME TO TIME PARTY HERETO,

WELLS FARGO BANK, N.A.,

as Resigning Administrative Agent,

and

BANK OF AMERICA, N.A.,

as Successor Administrative Agent, Term B Facility Agent and as Collateral Agent

ARRANGED BY:

BANK OF AMERICA, N.A.,

as Lead Arranger and Bookrunner



--------------------------------------------------------------------------------

FOURTH AMENDMENT TO CREDIT AGREEMENT

THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) dated as of
February 12, 2019 (the “Fourth Amendment Effective Date”) is entered into among
OWENS & MINOR DISTRIBUTION, INC., a Virginia corporation (“Distribution”),
OWENS & MINOR MEDICAL, INC., a Virginia corporation (“Medical”), Barista
Acquisition I, LLC, a Virginia limited liability company (“Barista I”), Barista
Acquisition II, LLC, a Virginia limited liability company (“Barista II”), O&M
HALYARD, INC., a Virginia corporation (“O&M Halyard”; O&M Halyard, together with
Distribution, Medical, Barista I, and Barista II, collectively the “Borrowers”),
OWENS & MINOR, INC., a Virginia corporation (the “Parent”), the Applicant
Subsidiaries (as hereinafter defined), the Banks party hereto, WELLS FARGO BANK,
N.A., as administrative agent for the Pro Rata Facilities (in such capacity, the
“Resigning Administrative Agent”), and BANK OF AMERICA, N.A., as successor
administrative agent for the Pro Rata Facilities (in such capacity, the
“Successor Administrative Agent”), as administrative agent for the Term B
Facility (in such capacity, the “Term B Facility Agent”) and as collateral agent
for the Secured Parties (in such capacity, the “Collateral Agent”). All
capitalized terms used herein and not otherwise defined herein shall have the
meanings given to such terms in the Existing Credit Agreement (as defined below)
or the Amended Credit Agreement (as defined below), as applicable.

RECITALS

WHEREAS, the Borrowers, the Banks from time to time party thereto, the Resigning
Administrative Agent, the Term B Facility Agent and the Collateral Agent, have
entered into that certain Credit Agreement dated as of July 27, 2017 (as
amended, modified, extended, restated, replaced, or supplemented prior to the
Fourth Amendment Effective Date, the “Existing Credit Agreement”);

WHEREAS, the Resigning Administrative Agent has given notice to the Banks and
the Borrowers of its resignation as Administrative Agent in accordance with
Section 10.6 of the Existing Credit Agreement and the Required Banks desire to
consent to the appointment of Bank of America, N.A., as Administrative Agent for
the Pro Rata Facilities; and

WHEREAS, the Borrowers have requested that the Banks, the Successor
Administrative Agent, the Term B Facility Agent and the Collateral Agent amend
the Existing Credit Agreement as set forth below.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Consent. Pursuant to Section 10.6 of the Credit Agreement, (i) Required Banks
hereby consent to the appointment of Bank of America, N.A. as the Administrative
Agent for the Pro Rata Facilities and (ii) the Borrowers hereby consent to the
appointment of Bank of America, N.A. as Administrative Agent for the Pro Rata
Facilities.

2. Amendments; Effect of this Agreement; No Impairment.

(a) Effective as of the Fourth Amendment Effective Date, the Existing Credit
Agreement is hereby amended and restated in its entirety to read in the form
attached hereto as Annex A (the credit agreement attached hereto as Annex A
being referred to herein as the “Amended Credit Agreement”).

 

2



--------------------------------------------------------------------------------

(b) Effective as of the Fourth Amendment Effective Date, Schedules 2.1,
2.2(a)(i), 2.2(a)(ii), 2.5, 3.2, 3.11-1, 3.11-2, 3.11-3, 3.11-4, 7.1(c), 7.11,
10.11, 11.1 and 11.3(b) of the Existing Credit Agreement are hereby deleted in
their entirety and replaced with Schedules 2.1, 2.2(a)(i), 2.2(a)(ii), 2.5, 3.2,
3.11-1, 3.11-2, 3.11-3, 3.11-4, 7.1(c), 7.11, 10.11, 11.1 and 11.3(b) attached
hereto.

(c) Effective as of the Fourth Amendment Effective Date, Schedule 2.10 of the
Existing Credit Agreement is hereby deleted in its entirety.

(d) The parties hereto agree that, on and as of the Fourth Amendment Effective
Date, the following transactions shall be deemed to occur automatically, without
further action by any party hereto: (i) the Existing Credit Agreement shall
automatically be amended and restated in its entirety by the Amended Credit
Agreement, (ii) all Obligations under the Existing Credit Agreement outstanding
on and as of the Fourth Amendment Effective Date shall in all respects be
continuing and shall be deemed to be Obligations outstanding under the Amended
Credit Agreement, (iii) the guaranty provided pursuant to Section 4 of the
Existing Credit Agreement shall remain in full force and effect with respect to
the Obligations in the form of the Guaranty Agreement and is hereby reaffirmed,
and the Guaranty Agreement hereby amends and restates Section 4 of the Existing
Credit Agreement in its entirety, and (iv) all Letters of Credit outstanding
under the Existing Credit Agreement on and as of the Fourth Amendment Effective
Date shall be deemed to be Letters of Credit outstanding on and as of the Fourth
Amendment Effective Date under the Amended Credit Agreement. Except as expressly
modified and amended in this Agreement, all of the terms, provisions and
conditions of the Credit Documents shall remain unchanged and in full force and
effect. The Credit Documents and any and all other documents heretofore, now or
hereafter executed and delivered pursuant to the terms of the Existing Credit
Agreement are hereby amended so that any reference to the Existing Credit
Agreement shall mean a reference to the Amended Credit Agreement. The Amended
Credit Agreement is not a novation of the Existing Credit Agreement.

(e) Except as expressly set forth herein, this Agreement shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Guaranteed Parties under the Existing
Credit Agreement or any other Credit Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Existing Credit Agreement or any other Credit
Document, all of which, as amended, supplemented or otherwise modified hereby,
are ratified and affirmed in all respects and shall continue in full force and
effect. Nothing herein shall be deemed to entitle any Credit Party to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Existing
Credit Agreement or any other Credit Document in similar or different
circumstances.

3. Conditions Precedent. This Agreement shall become effective upon satisfaction
of the following conditions precedent:

(a) Receipt by the Successor Administrative Agent and the Term B Facility Agent
of counterparts of (i) this Agreement properly executed by a Responsible Officer
of each Credit Party, the Required Banks, the Resigning Administrative Agent,
the Successor Administrative Agent, the Term B Facility Agent and the Collateral
Agent and (ii) the Guaranty Agreement, properly executed by a Responsible
Officer of each Domestic Credit Party, the Successor Administrative Agent and
the Term B Facility Agent;

 

3



--------------------------------------------------------------------------------

(b) receipt by the Successor Administrative Agent, the Resigning Administrative
Agent and the Borrower Representative of a duly executed resignation and
appointment agreement;

(c) Receipt by the Successor Administrative Agent and the Term B Facility Agent
of counterparts of opinions of counsel for the Credit Parties relating to this
Agreement and the transactions contemplated herein;

(d) Receipt by the Administrative Agent and the Term B Facility Agent of the
following (or their equivalent) for each of the Credit Parties (including the
Applicant Subsidiaries):

(i) copies of the articles or certificates of incorporation or other charter
documents of such Credit Party certified to be true and complete as of a recent
date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation and certified by a secretary or assistant
secretary of such Credit Party to be true and correct as of the Fourth Amendment
Effective Date;

(ii) copies of the bylaws, operating agreement or equivalent of such Credit
Party certified by a secretary or assistant secretary of such Credit Party to be
true and correct and in full force and effect as of the Fourth Amendment
Effective Date;

(iii) copies of resolutions of the board of directors (or an authorized
executive committee, if applicable) of such Credit Party approving and adopting
this Agreement, and the transactions contemplated herein and therein, and
authorizing execution and delivery thereof, certified by a secretary or
assistant secretary of such Credit Party to be true and correct and in full
force and effect as of the Fourth Amendment Effective Date;

(iv) certificates of good standing, existence or its equivalent for such Credit
Party certified as of a recent date by the appropriate governmental authorities
of the state of incorporation or formation, as applicable, of such Credit Party;
and

(v) an officer’s certificate for such Credit Party dated as of the Fourth
Amendment Effective Date with respect to the deliverables set forth in this
Section 3(d), to be substantially in the form of the officer’s certificate
delivered on the Closing Date with respect to the organizational documents of
such Credit Party (if applicable), with appropriate insertions and attachments
(including specimen signatures);

(e) Receipt by the Collateral Agent of the following, in respect of the
Applicant Subsidiaries:

(i) (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Applicant Subsidiary and each jurisdiction
where any material Collateral is located or where a filing would need to be made
in order to perfect the Collateral Agent’s security interest in the Collateral,
copies of the financing statements on file in such jurisdictions and evidence
that no Liens exist other than Permitted Liens and (B) tax lien and judgment
searches;

(ii) searches of ownership of Intellectual Property in the appropriate
governmental offices and duly executed notices of grant of security interest in
the form required by the Security Agreement as are necessary, in the Collateral
Agent’s sole discretion, to perfect the Collateral Agent’s security interest in
the Intellectual Property;

 

4



--------------------------------------------------------------------------------

(iii) completed UCC financing statements for each appropriate jurisdiction as
are necessary, in the Collateral Agent’s sole discretion, to perfect the
Collateral Agent’s security interest in the Collateral;

(iv) to the extent required to be delivered pursuant to the terms of the
Security Agreement, stock or membership certificates evidencing Capital Stock
pledged pursuant to the terms of the Security Agreement, together with undated
stock or transfer powers duly executed in blank; and

(v) to the extent required to be delivered pursuant to the terms of the Security
Agreement, all instruments, documents and chattel paper in the possession of any
of the Applicant Subsidiaries, together with allonges or assignments as may be
necessary or appropriate to perfect the Collateral Agent’s security interest in
the Collateral;

(f) All fees of the Arranger, the Successor Administrative Agent, the Term B
Facility Agent, the Collateral Agent and the Banks required to be paid on the
Fourth Amendment Effective Date have been paid.

4. Expenses. The Credit Parties agree to reimburse the Resigning Administrative
Agent, Successor Administrative Agent, the Term B Facility Agent and the
Collateral Agent for all reasonable and documented out-of-pocket costs and
expenses of the Resigning Administrative Agent, the Successor Administrative
Agent, the Term B Facility Agent and the Collateral Agent in connection with the
preparation, execution and delivery of this Agreement, including without
limitation the reasonable documented fees and expenses of Moore & Van Allen PLLC
and the reasonable documented fees and expenses of counsel to the Resigning
Administrative Agent.

5. Joinder of Applicant Subsidiaries. The Borrower Representative is required by
Section 7.11 of the Credit Agreement to cause each of O&M BYRAM HOLDINGS, GP, a
Delaware general partnership (“Byram Holdings”), BYRAM HOLDINGS I, INC., a New
Jersey corporation (“Byram Holdings I”), BYRAM HEALTHCARE CENTERS, INC., a New
Jersey corporation (“Byram Healthcare”), OWENS & MINOR INTERNATIONAL LOGISTICS,
INC., a Virginia corporation (“International Logistics”; International
Logistics, together with Byram Holdings, Byram Holdings I and Byram Healthcare,
collectively the “Applicant Subsidiaries”) to become a “Guarantor”. Accordingly,
each Applicant Subsidiary hereby agrees with the Administrative Agent and the
Term B Facility Agent, for the benefit of the Banks, and the Collateral Agent,
for the benefit of the Secured Parties, as follows:

(a) Such Applicant Subsidiary hereby acknowledges, agrees and confirms that, by
its execution of this Agreement, such Applicant Subsidiary will be deemed to be
a party to the Security Agreement, and shall have all the obligations of an
“Obligor” (as such term is defined in the Security Agreement) thereunder as if
it had executed the Security Agreement. Such Applicant Subsidiary hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Security Agreement. Without limiting
generality of the foregoing terms of this paragraph 5(a), such Applicant
Subsidiary hereby grants to the Collateral Agent, for the benefit of the Secured
Parties, a continuing security interest in, and a right of set off against any
and all right, title and interest of such Applicant Subsidiary in and to the
Collateral (as such term is defined in the Security Agreement) of such Applicant
Subsidiary.

 

5



--------------------------------------------------------------------------------

(c) The Applicant Subsidiaries hereby represent and warrant that:

(i) Set forth on Schedule 5(c)(i) attached hereto, as of the date hereof, is a
list of all Intellectual Property registered or pending registration with the
United States Copyright Office or the United States Patent and Trademark Office
and owned by the Applicant Subsidiaries as of the date hereof. Except for such
claims and infringements that would not reasonably be expected to have a
Material Adverse Effect, no claim has been asserted and is pending by any Person
challenging or questioning the use of any such Intellectual Property or the
validity or effectiveness of any such Intellectual Property, nor does any
Applicant Subsidiary know of any such claim, and the use of any such
Intellectual Property by any Applicant Subsidiary or any of its Subsidiaries or
the granting of a right or a license in respect of any such Intellectual
Property from any Applicant Subsidiary or any of its Subsidiaries does not
infringe on the rights of any Person. As of the date hereof, none of the
Intellectual Property owned by any Applicant Subsidiary or any of its
Subsidiaries is subject to any licensing agreement or similar arrangement (other
than non-exclusive outbound licenses entered into in the ordinary course of
business) except as set forth on Schedule 5(c)(i) attached hereto.

(ii) Set forth on Schedule 5(c)(ii) attached hereto, as of the date hereof, is a
list of all real property located in the United States that is owned or leased
by the Applicant Subsidiaries (in each case, including (x) the property address,
and (y) the city, county, state and zip code in which such property is located).

(iii) Set forth on Schedule 5(c)(iii) attached hereto is a complete and accurate
list as of the date hereof of the Applicant Subsidiaries’: (u) exact legal name;
(v) former legal names in the four (4) months prior to the date hereof, if any;
(w) jurisdiction of organization; (x) chief executive office address (and its
principal place of business address if different than its chief executive office
address); (y) U.S. federal taxpayer identification number; and (z) organization
identification number, if any.

(iv) Set forth on Schedule 5(c)(iv) attached hereto, as of the date hereof, is
each Subsidiary of the Applicant Subsidiaries, including the jurisdiction of
organization, ownership and ownership percentages thereof. The outstanding
shares of Capital Stock of each Subsidiary of the Applicant Subsidiaries have
been validly issued, fully paid and are non-assessable and owned free of Liens
other than Permitted Liens.

(v) As of the date hereof, the Applicant Subsidiaries do not (x) own any
certificated Capital Stock in any Subsidiary that is required to be pledged and
delivered to the Collateral Agent pursuant to the Security Agreement except for
as set forth on Schedule 5(c)(v)(i), and (y) hold any Instruments, Documents or
Tangible Chattel Paper required to be pledged and delivered to the Collateral
Agent pursuant to the Security Agreement other than as set forth on Schedule
5(c)(v)(ii).

(vi) As of the date hereof, except as set forth on Schedule 5(c)(vi), none of
the Applicant Subsidiary have been party to a merger, consolidation or other
change in structure or used any tradename in the prior five years.

(vii) As of the date hereof, no Applicant Subsidiary has any Commercial Tort
Claims seeking damages in excess of $100,000 other than as set forth on Schedule
5(c)(vii).

 

6



--------------------------------------------------------------------------------

(d) The address of the Applicant Subsidiaries for purposes of all notices and
other communications is the address set forth for the other Credit Parties in on
Schedule 11.1 of the Credit Agreement.

6. Miscellaneous.

(a) The Credit Documents and the obligations of the Credit Parties thereunder,
are hereby ratified and confirmed and shall remain in full force and effect
according to their terms. This Agreement shall constitute a Credit Document.

(b) Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Agreement, (ii) affirms all of its obligations under the
Credit Documents, and (iii) agrees that this Agreement and all documents
executed in connection herewith do not operate to reduce or discharge its
obligations under the Credit Documents.

(c) Each Credit Party hereby represents and warrants as follows: (i) such Credit
Party has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of this Agreement; (ii) this
Agreement has been duly executed and delivered by such Credit Party and
constitutes the legal, valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its terms, except as
may be limited by bankruptcy or insolvency laws or similar laws affecting
creditors’ rights generally or by general equitable principles; and (iii) no
consent, approval, authorization or order of, or filing, registration or
qualification with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by such
Credit Party of this Agreement (or, if required, such consent, approval and
authorization has been obtained).

(d) The Credit Parties represent and warrant that, after giving effect to this
Agreement, (i) the representations and warranties made by the Credit Parties in
the Amended Credit Agreement and in the other Credit Documents and which are
contained in any certificate furnished at any time under or in connection
therewith are true and correct in all material respects on and as of the date
hereof as if made on and as of such date (except (A) for those which expressly
relate to an earlier date, in which case they were true and correct as of such
earlier date, and (B) to the extent any such representation and warranty is
qualified by materiality or reference to Material Adverse Effect, in which case,
such representation and warranty is true and correct in all respects), and
(ii) no Default or Event of Default has occurred and is continuing.

(e) This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. It shall not be necessary in making
proof of this Agreement to produce or account for more than one such counterpart
for each of the parties hereto. Delivery by facsimile by any of the parties
hereto of an executed counterpart of this Agreement shall be as effective as an
original executed counterpart hereof and shall be deemed a representation that
an original executed counterpart hereof will be delivered.

(f) THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

7



--------------------------------------------------------------------------------

7. Release. Each Credit Party, on behalf of itself and its Subsidiaries,
successors, assigns and other legal representatives, hereby releases, waives,
and forever relinquishes all claims, demands, obligations, liabilities and
causes of action of whatever kind or nature (collectively, the “Claims”),
whether known or unknown, which any of them have, may have, or might assert at
the time of the execution of this Agreement or in the future against the
Successor Administrative Agent, the Resigning Administrative Agent, the
Collateral Agent, the Issuing Banks, the Banks and/or their respective present
and former parents, affiliates, participants, officers, directors, employees,
agents, attorneys, accountants, consultants, successors and assigns (each a
“Releasee”), directly or indirectly, which occurred, existed, were taken,
permitted or begun from the beginning of time through the date hereof, arising
out of, based upon, or in any manner connected with (a) the Credit Documents
and/or the administration thereof or the Obligations created thereby, (b) any
discussions, commitments, negotiations, conversations or communications with
respect to the refinancing, restructuring or collection of any of the
Obligations, or (c) any matter related to the foregoing; provided that (i) the
foregoing shall not release Claims arising following the date hereof, and
(ii) such release shall not be available to any Releasee to the extent that such
Claims are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Releasee.

[Signature Pages Follow]

 

8



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

BORROWERS:    

OWENS & MINOR DISTRIBUTION, INC.,

a Virginia corporation

    By: /s/ Nicholas J. Pace                                 Name:   Nicholas J.
Pace     Title:  

Executive Vice President, General Counsel and

Corporate Secretary

   

OWENS & MINOR MEDICAL, INC.,

a Virginia corporation

    By: /s/ Nicholas J. Pace                                 Name:   Nicholas J.
Pace     Title:  

Executive Vice President, General Counsel and

Corporate Secretary

   

BARISTA ACQUISITION I, LLC,

a Virginia limited liability company

    By: /s/ Nicholas J. Pace                                 Name:   Nicholas J.
Pace     Title:  

Executive Vice President, General Counsel and

Corporate Secretary

   

BARISTA ACQUISITION II, LLC,

a Virginia limited liability company

    By: /s/ Nicholas J. Pace                                 Name:   Nicholas J.
Pace     Title:  

Executive Vice President, General Counsel and

Corporate Secretary

   

O&M HALYARD, INC.,

a Virginia corporation

    By: /s/ Nicholas J. Pace                                 Name:   Nicholas J.
Pace     Title:  

Executive Vice President, General Counsel and

Corporate Secretary

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

OWENS & MINOR, INC.



--------------------------------------------------------------------------------

GUARANTORS:    

OWENS & MINOR, INC.,

a Virginia corporation

    By: /s/ Nicholas J. Pace                                 Name:   Nicholas J.
Pace     Title:  

Executive Vice President, General Counsel and

Corporate Secretary

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

OWENS & MINOR, INC.



--------------------------------------------------------------------------------

APPLICANT SUBSIDIARIES:  

O&M BYRAM HOLDINGS, GP,

a Delaware general partnership

  By:           BARISTA ACQUISITION I, LLC, its Partner     By: /s/ Nicholas J.
Pace                                 Name:     Nicholas J. Pace     Title:    

Executive Vice President, General Counsel

and Corporate Secretary

            BARISTA ACQUISITION II, LLC, its Partner     By: /s/ Nicholas J.
Pace                                 Name:     Nicholas J. Pace     Title:    

Executive Vice President, General Counsel

and Corporate Secretary

BYRAM HOLDINGS I, INC.,

a New Jersey corporation

By: /s/ Perry A. Bernocchi                 Name:   Perry A. Bernocchi Title:  
President

 

BYRAM HEALTHCARE CENTERS, INC.,

a New Jersey corporation

By: /s/ Perry A. Bernocchi                 Name:   Perry A. Bernocchi Title:  
Chief Executive Officer

 

OWENS & MINOR INTERNATIONAL LOGISTICS, INC.,

a Virginia corporation

By: /s/ Nicholas J. Pace                       Name:   Nicholas J. Pace Title:  

Executive Vice President, General Counsel

and Corporate Secretary

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

OWENS & MINOR, INC.



--------------------------------------------------------------------------------

SUCCESSOR ADMINISTRATIVE AGENT, TERM B

FACILITY AGENT AND COLLATERAL

AGENT:

   

 

BANK OF AMERICA, N.A., in its capacity as Successor Administrative Agent, Term B
Facility Agent and as Collateral Agent

    By: /s/ Mary Lawrence     Name:   Mary Lawrence     Title:   AVP; Agency
Management Officer

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

OWENS & MINOR, INC.



--------------------------------------------------------------------------------

RESIGNING ADMINISTRATIVE

AGENT:

   

 

WELLS FARGO BANK, N.A.,

in its capacity as Resigning Administrative Agent

    By: /s/ Michael Thomas     Name:   Michael Thomas     Title:   Senior Vice
President

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

OWENS & MINOR, INC.



--------------------------------------------------------------------------------

BANKS:    

BANK OF AMERICA, N.A.,

in its capacity as a Bank, Issuing Bank and the Swingline Bank

    By: /s/ Darren Merten                     Name:   Darren Merten     Title:  
Vice President

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

OWENS & MINOR, INC.



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

in its capacity as a Bank and an Issuing Bank

By: /s/ Michael Thomas                                 Name:   Michael Thomas
Title:   Senior Vice President

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

OWENS & MINOR, INC.



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

in its capacity as a Bank and an Issuing Bank

By: /s/ Joon Hur                             Name:   Joon Hur Title:   Executive
Director

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

OWENS & MINOR, INC.



--------------------------------------------------------------------------------

 

SUNTRUST BANK,

in its capacity as a Bank

  By: /s/ Juan DeJesus Caballero                               Name:   Juan
DeJesus Caballero   Title:   Senior Vice President

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

OWENS & MINOR, INC.



--------------------------------------------------------------------------------

 

PNC BANK, NATIONAL ASSOCIATION,

in its capacity as a Bank

  By: /s/ Carolyn L. West                               Name:   Carolyn L. West
  Title:   Senior Vice President

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

OWENS & MINOR, INC.



--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION,

in its capacity as a Bank

  By: /s/ Joseph M. Schnorr                               Name:   Joseph M.
Schnorr   Title:   Senior Vice President

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

OWENS & MINOR, INC.



--------------------------------------------------------------------------------

  MUFG BANK, LTD., FORMERLY KNOWN AS THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., in
its capacity as a Bank   By: /s/ Kevin Wood                               Name:
  Kevin Wood   Title:   Director

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

OWENS & MINOR, INC.



--------------------------------------------------------------------------------

 

BRANCH BANKING & TRUST COMPANY,

in its capacity as a Bank

  By: /s/ Brian Fox                               Name:   Brian Fox   Title:  
Senior Vice President

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

OWENS & MINOR, INC.



--------------------------------------------------------------------------------

 

CITIBANK, N.A.,

in its capacity as a Bank

  By: /s/ Eugene Yermash                               Name:   Eugene Yermash  
Title:   Vice President

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

OWENS & MINOR, INC.



--------------------------------------------------------------------------------

 

HSBC BANK USA, NATIONAL ASSOCIATION,

in its capacity as a Bank

  By: /s/ Elizabeth Peck                               Name:   Elizabeth Peck  
Title:   Director

 

FOURTH AMENDMENT TO CREDIT AGREEMENT

OWENS & MINOR, INC.



--------------------------------------------------------------------------------

Execution Version

Published CUSIP Numbers:

Deal: 67112UAA5

Revolver: 67112UAC1

Term A-1: 67112UAD9

Term A-2: 67112UAE7

Term B: 67112UAB3

Annex A

CREDIT AGREEMENT

Dated as of July 27, 2017

(as amended by the First Amendment to Credit Agreement, dated March 29, 2018,
the Second Amendment to Credit Agreement, dated April 30, 2018, the Third
Amendment to Credit Agreement, dated May 9, 2018 and the Fourth Amendment to
Credit Agreement, dated February 12, 2019)

among

OWENS & MINOR DISTRIBUTION, INC.,

OWENS & MINOR MEDICAL, INC.,

BARISTA ACQUISITION I, LLC,

BARISTA ACQUISITION II, LLC

and

O&M HALYARD, INC.,

as U.S. Borrowers,

CERTAIN OTHER BORROWERS AS MAY BECOME PARTIES HERETO FROM TIME TO TIME,

OWENS & MINOR, INC.,

as the Parent

BANK OF AMERICA, N.A.,

JPMORGAN CHASE BANK, N.A.

and

SUNTRUST BANK,

as Co-Syndication Agents,

PNC BANK, NATIONAL ASSOCIATION,

U.S. BANK NATIONAL ASSOCIATION

and

MUFG BANK, LTD., FORMERLY KNOWN AS THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Co-Documentation Agents,

THE OTHER BANKS FROM TIME TO TIME PARTY HERETO,

and

BANK OF AMERICA, N.A.,

as Administrative Agent, as Term B Facility Agent and as Collateral Agent

ARRANGED BY:

BANK OF AMERICA, N.A.,

WELLS FARGO SECURITIES, LLC,

JPMORGAN CHASE BANK, N.A.

and

SUNTRUST ROBINSON HUMPHREY, INC.,

As Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

SECTION 1 DEFINITIONS AND ACCOUNTING TERMS

     1

1.1

  Definitions      1

1.2

  Computation of Time Periods      47  

1.3

  Accounting Terms; Unrestricted Subsidiary      47

1.4

  Letter of Credit Amounts      48

1.5

  Exchange Rates; Currency Equivalents      48

1.6

  Additional Alternative Currencies      49

1.7

  Change of Currency      49

1.8

  Times of Day      50

1.9

  Rates      50

SECTION 2 CREDIT FACILITIES

     50

2.1

  Commitments      50

2.2

  Method of Borrowing      53

2.3

  Interest      57

2.4

  Repayment      57

2.5

  Notes      61

2.6

  Additional Provisions relating to Letters of Credit      61

2.7

  Additional Provisions relating to Swingline Loans      66

2.8

  Joint and Several Liability of the Borrowers      68

2.9

  Appointment of the Parent as Legal Representative for Borrowers      70

2.10

  [Reserved]      70

2.11

  Extension of Revolving Termination Date      70

2.12

  Additional Borrowers      72

2.13

  Designated Banks      73

2.14

  Refinancing Facilities      73

SECTION 3 OTHER PROVISIONS RELATING TO CREDIT FACILITY

     75

3.1

  Default Rate      75

3.2

  Conversion      76

3.3

  Termination of Commitments      76

3.4

  Prepayments      77

3.5

  Fees      79

3.6

  Capital Adequacy      79

3.7

  Limitation on Eurocurrency Rate Loans      80

3.8

  Illegality      82

3.9

  Requirements of Law      82

3.10

  Mitigation Obligations; Replacement of Banks      84

3.11

  Taxes      84

3.12

  Compensation      89

3.13

  Pro Rata Treatment      89

3.14

  Sharing of Payments      90

3.15

  Payments, Computations, Retroactive Adjustments of Applicable Percentage, Etc
     91

3.16

  Evidence of Debt      94

3.17

  Certain Limitations      94

 

i



--------------------------------------------------------------------------------

3.18

  Defaulting Banks      94

3.19

  Cash Collateral      96  

3.20

  Plan Assets      97

SECTION 4 [RESERVED]

     99

SECTION 5 CONDITIONS PRECEDENT

     99

5.1

  [Reserved]      99

5.2

  Conditions to all Extensions of Credit      99

SECTION 6 REPRESENTATIONS AND WARRANTIES

     100

6.1

  Organization and Good Standing      100

6.2

  Due Authorization      100

6.3

  No Conflicts      101

6.4

  Consents      101

6.5

  Enforceable Obligations      101

6.6

  Collateral Representations; Credit Parties      101

6.7

  Financial Condition      102

6.8

  No Material Adverse Changes or Restricted Payments      102

6.9

  No Default      103

6.10

  Liens      103

6.11

  Indebtedness      103

6.12

  Litigation      103

6.13

  Material Agreements      103

6.14

  Taxes      103

6.15

  Compliance with Law      104

6.16

  ERISA      104

6.17

  Subsidiaries      105

6.18

  Use of Proceeds; Margin Stock      105

6.19

  Government Regulation      106

6.20

  Environmental Matters      106

6.21

  Intellectual Property, Franchises, etc      107

6.22

  Investments      107

6.23

  No Material Misstatements      107

6.24

  Labor Matters      107

6.25

  Anti-Terrorism Laws; Anti-Corruption Laws; Sanctions      108

6.26

  EEA Financial Institutions      108

6.27

  Insurance      108

6.28

  Solvency      108

SECTION 7 AFFIRMATIVE COVENANTS

     108

7.1

  Information Covenants      108

7.2

  Preservation of Existence and Franchises      113

7.3

  Books, Records and Inspections      113

7.4

  Compliance with Law      114

7.5

  Payment of Taxes and Other Indebtedness      114

7.6

  Insurance      114

7.7

  Maintenance of Property      114

7.8

  Performance of Obligations      115

7.9

  Use of Proceeds      115

7.10

  Financial Covenants      115

 

ii



--------------------------------------------------------------------------------

7.11

  Additional Credit Parties      116

7.12

  Anti-Terrorism Laws; Anti-Corruption Laws; Sanctions      117  

7.13

  Covenant to Give Security      117

7.14

  Further Assurances      117

7.15

  Maintenance of Ratings      118

7.16

  Unrestricted Subsidiary Termination Date      118

SECTION 8 NEGATIVE COVENANTS

     118

8.1

  Indebtedness      118

8.2

  Liens      120

8.3

  Nature of Business      120

8.4

  Consolidation, Merger, Sale or Purchase of Assets, etc      120

8.5

  Asset Dispositions      122  

8.6

  Advances, Investments and Loans      122

8.7

  Amendments Relating to Other Debt      122

8.8

  Transactions with Affiliates      122

8.9

  Ownership of Subsidiaries      123

8.10

  Changes to Fiscal Year, Organizational Documents, Legal Name, State of     
Organization, Form of Entity or Principal Place of Business      123

8.11

  Burdensome Agreements      123

8.12

  Restricted Payments      124

8.13

  Use of Proceeds      124

8.14

  Prepayments, Etc      124

8.15

  Anti-Cash Hoarding      125

SECTION 9 EVENTS OF DEFAULT

     125

9.1

  Events of Default      125

9.2

  Acceleration; Remedies      127

SECTION 10 AGENTS

     128

10.1

  Appointment and Authority      128

10.2

  Rights as a Bank      128

10.3

  Exculpatory Provisions      129

10.4

  Reliance by Agents      130

10.5

  Delegation of Duties      130

10.6

  Resignation of Agent      130

10.7

  Non-Reliance on Agent and Other Banks      131

10.8

  No Other Duties; Etc      131

10.9

  Administrative Agent May File Proofs of Claim; Credit Bidding      131

10.10

  Collateral and Guaranty Matters      132

10.11

  Secured Treasury Management Agreements, Secured Swap Contracts and Secured
Bilateral Letters of Credit      133

SECTION 11 MISCELLANEOUS

     134

11.1

  Notices; Effectiveness; Electronic Communications      134

11.2

  Right of Set-Off; Adjustments; Payments Set Aside      136

11.3

  Successors and Assigns      137  

11.4

  No Waiver; Remedies Cumulative      143

11.5

  Expenses; Indemnification; Damage Waiver      143

11.6

  Amendments, Waivers and Consents      145

11.7

  Counterparts      148

 

iii



--------------------------------------------------------------------------------

11.8

  Headings      148

11.9

  Survival      148

11.10

  Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of
Process; Waiver of Jury Trial      149

11.11

  Severability      150

11.12

  Entirety      150

11.13

  Binding Effect; Termination      150

11.14

  Confidentiality      151

11.15

  Source of Funds      151

11.16

  Conflict      152

11.17

  USA PATRIOT Act Notice      152

11.18

  Replacement of Banks      153

11.19

  No Advisory or Fiduciary Responsibility      154

11.20

  Electronic Execution      154

11.21

  Judgment Currency      154

11.22

  Acknowledgement and Consent to Bail-In of EEA Financial Institutions      155

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 1.1   Existing Letters of Credit Schedule 2.1   Commitments Schedule
2.2(a)(i)   Form of Notice of Loan Borrowing Schedule 2.2(a)(ii)   Form of
Notice of Swingline Loan Borrowing Schedule 2.5   Form of Note Schedule 3.2  
Form of Notice of Extension/Conversion Schedule 3.11   Forms of U.S. Tax
Compliance Certificates Schedule 6.6(b)   Intellectual Property Schedule 6.6(c)
  Real Property Schedule 6.6(d)   Credit Parties Schedule 6.17   Subsidiaries
Schedule 6.27   Insurance Schedule 7.1(c)   Form of Officer’s Compliance
Certificate Schedule 7.11   Form of Joinder Agreement Schedule 8.1(b)   Existing
Indebtedness Schedule 8.2   Existing Liens Schedule 10.11   Form of Secured
Party Designation Notice Schedule 11.1   Notice Addresses

Schedule 11.3(b)

 

Form of Assignment and Assumption

 

v



--------------------------------------------------------------------------------

CREDIT AGREEMENT

THIS CREDIT AGREEMENT dated as of July 27, 2017 (this “Credit Agreement”) is by
and among OWENS & MINOR DISTRIBUTION, INC., a Virginia corporation
(“Distribution”), OWENS & MINOR MEDICAL, INC., a Virginia corporation
(“Medical”), BARISTA ACQUISITION I, LLC, a Virginia limited liability company
(“Barista I”), BARISTA ACQUISITION II, LLC, a Virginia limited liability company
(“Barista II”), O&M HALYARD, INC., a Virginia corporation (“O&M Halyard”), each
other Borrower as may become party hereto from time to time pursuant to
Section 2.12, OWENS & MINOR, INC., a Virginia corporation (the “Parent”), the
Banks (as defined herein) and BANK OF AMERICA, N.A., as administrative agent for
the Pro Rata Facilities (or any of its designated branch offices or affiliates,
in such capacity, the “Administrative Agent”), as administrative agent for the
Term B Facility (in such capacity, the “Term B Facility Agent”) and as
collateral agent for the Secured Parties (in such capacity, the “Collateral
Agent”).

W I T N E S S E T H

WHEREAS, the Borrowers have requested that the Banks provide credit facilities
for the purposes set forth herein, and the Banks are willing to do so on the
terms and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

SECTION 1

DEFINITIONS AND ACCOUNTING TERMS

1.1    Definitions.

As used herein, the following terms shall have the meanings herein specified
unless the context otherwise requires. Defined terms herein shall include in the
singular number the plural and in the plural the singular:

“2021 Notes” means the $275,000,000 aggregate principal amount of 3.875% Senior
Notes due 2021 issued by the Parent on September 16, 2014.

“2024 Notes” means the $275,000,000 aggregate principal amount of 4.375% Senior
Notes due 2024 issued by the Parent on September 16, 2014.

“2021 Notes Maturity Date” means September 15, 2021.

“2024 Notes Maturity Date” means December 15, 2024.

“Acquisition”, by any Person, means the purchase or acquisition by such Person
of any Capital Stock of another Person (other than a member of the Consolidated
Group) or substantially all of the Property (other than Capital Stock) of
another Person (other than a member of the Consolidated Group), whether or not
involving a merger or consolidation with such other Person.

“Acquisition Consideration” means, with respect to any Acquisition, the purchase
consideration for such Acquisition and all other payments by any Credit Party or
any Subsidiary in exchange for, or as part of, or in connection with, such
Acquisition, whether paid in cash or by exchange of Capital Stock or



--------------------------------------------------------------------------------

of Property or otherwise, and whether payable at or prior to the consummation of
such Acquisition or deferred for payment at any future time (whether or not any
such future payment is subject to the occurrence of any contingency). The
Acquisition Consideration for any Acquisition shall include any and all payments
representing the purchase price for such Acquisition and any assumptions of
Indebtedness, deferred purchase price, earn-out payment, and other agreements to
make any payment the amount of which is, or the terms of payment of which are,
in any respect subject to or contingent upon the revenues, income, cash flow or
profits (or the like) of any Person in connection with such Acquisition. For
purposes of determining the aggregate consideration paid for any Acquisition at
the time of such Acquisition, the amount of any earn-out payment shall be deemed
to be the maximum amount of such earn-out payment as specified in the documents
relating to such Acquisition.

“Additional Commitment Bank” has the meaning specified in Section 2.11(d).

“Additional Credit Party” means each Domestic Subsidiary of the Parent that
becomes a Guarantor after the Closing Date by execution of a Joinder Agreement.

“Administrative Agent” has the meaning specified in the introductory paragraph
hereto, together with any permitted successors and assigns.

“Administrative Agent’s Office” means the Administrative Agent’s address as set
forth on Schedule 11.1, or such other address or account as the Administrative
Agent may from time to time notify in writing to the Borrower Representative,
the Banks, the Issuing Banks, the Swingline Bank and the Term B Facility Agent.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Applicable Agent.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling (including but not limited to all directors and executive
officers of such Person), controlled by or under direct or indirect common
control with such Person. A Person shall be deemed to be controlled by another
Person if such other Person possesses, directly or indirectly, power (a) to vote
10% or more of the securities having ordinary voting power for the election of
directors, managing general partners or equivalent of such Person or (b) to
direct or cause direction of the management and policies of such Person, whether
through the ownership of voting securities, by contract or other agreement.

“Agent Parties” has the meaning specified in Section 11.1(c).

“Agents” means, collectively, the Administrative Agent, the Term B Facility
Agent and the Collateral Agent, and “Agent” means any one of them.

“Aggregate Commitments” means the Commitments of all of the Banks.

“Aggregate Revolving Committed Amount” has the meaning specified in
Section 2.1(a).

“All-In-Yield” means, with respect to any Indebtedness, the weighted average
yield to maturity with respect to such Indebtedness which shall take into
account interest rate margins and any interest rate floors or similar devices,
and shall be deemed to include any original issue discount and any fees (other
than facility arrangement, structuring, underwriting, closing or other similar
fees and expenses not paid for the account of, or distributed to, all Banks
providing such Indebtedness) paid or payable in connection with such
Indebtedness, in each case, as reasonably determined by the Applicable Agent in
a manner consistent with customary financial practice based on an assumed
four-year life to maturity or, if less, the actual

 

2



--------------------------------------------------------------------------------

remaining life to maturity of such Indebtedness, commencing from the borrowing
date of such Indebtedness and assuming that the interest rate (including the
Applicable Percentage) for such Indebtedness in effect on such borrowing date
(after giving effect to the incurrence of such Indebtedness) shall be the
interest rate on such Indebtedness for the entire Weighted Average Life to
Maturity of such Indebtedness.

“Alternative Currency” means each of Euro, Sterling, Yen, Canadian Dollars,
Australian Dollars and each other currency (other than Dollars) that is approved
in accordance with Section 1.6.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
Issuing Bank, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Alternative Currency Sublimit” means, at any time, an amount equal to the
lesser of (a) $200,000,000, and (b) the Aggregate Revolving Committed Amount at
such time. The Alternative Currency Sublimit is part of, and not in addition to,
the Aggregate Revolving Committed Amount.

“Anti-Corruption Laws” means any law, rule or regulation of any jurisdiction
applicable to the Parent or any of its Subsidiaries from time to time concerning
or relating to bribery or corruption, including, without limitation, the United
States Foreign Corrupt Practices Act of 1977, as amended, and the rules and
regulations thereunder.

“Anti-Terrorism Law” means (a) the USA PATRIOT Act, (b) the Trading with the
Enemy Act, (c) any of the foreign assets control regulations of the U.S.
Department of Treasury (31 CFR, Subtitle B, Chapter V) or any enabling
legislation or executive order relating thereto or (d) any other statute,
regulation, executive order, or other law pertaining to the prevention of future
acts of terrorism, in each case as such law may be amended from time to time.

“Applicable Agent” means (a) in respect of and with respect to any matters
concerning the Pro Rata Facilities, the Administrative Agent, and (b) in respect
of and with respect to any matters concerning the Term B Facility, the Term B
Facility Agent.

“Applicable Agent’s Office” means the Administrative Agent’s Office or the Term
B Facility Agent’s Office, as the context requires.

“Applicable Lending Office” means, as to any Bank (including the Swingline
Bank), each Issuing Bank, or any Agent, the office or offices of such Person
described as such in such Person’s Administrative Questionnaire, or such other
office or offices as such Person may from time to time notify in writing to the
Borrower Representative and the Administrative Agent (in the case of any such
notification provided by any Bank (including the Swingline Bank) (other than any
Term B Bank), any Issuing Bank or the Collateral Agent) or the Term B Facility
Agent (in the case of any such notification provided by any Term B Bank); which
office may include any Affiliate of such Person or any domestic or foreign
branch of such Person or such Affiliate.

 

3



--------------------------------------------------------------------------------

“Applicable Percentage” means:

(a)    [reserved];

(b)    with respect to the Term B Loans, 3.50% per annum with respect to Term B
Loans that are Base Rate Loans, and 4.50% per annum with respect to Term B Loans
that are Eurocurrency Rate Loans;

(c)    with respect to Revolving Loans, Swingline Loans, Term A-1 Loans, Term
A-2 Loans and the Standby Letter of Credit Fee, the following rates per annum
based on the Consolidated Total Leverage Ratio as set forth in the most recent
compliance certificate received by the Administrative Agent pursuant to
Section 7.1(c), it being understood that the Applicable Percentage for (i) Base
Rate Loans shall be the percentage set forth under the column “Base Rate
Margin”, (ii) Eurocurrency Rate Loans shall be the percentage set forth under
the column “Eurocurrency Margin”, (iii) Daily LIBOR Swingline Loans shall be the
percentage set forth under the column “Eurocurrency Margin” and (iv) the Standby
Letter of Credit Fee shall be the percentage set forth under the column
“Eurocurrency Margin”:

 

Level

   Consolidated
Total Leverage
Ratio    Eurocurrency
Margin     Base Rate
Margin  

I

   ³ 4.50 to 1.0      3.50 %      2.50 % 

II

   < 4.50 to 1.0      2.00 %      1.00 % 

Any increase or decrease in the Applicable Percentage for purposes of this
clause (c) shall become effective as of the first Business Day immediately
following the date a compliance certificate is delivered pursuant to
Section 7.1(c); provided that if a compliance certificate is not delivered when
due in accordance with such Section, then, upon the request of the Required
Financial Covenant Banks, Level I shall apply, in each case as of the first
Business Day after the date on which such compliance certificate was required to
have been delivered and in each case shall remain in effect until the first
Business Day following the date on which such compliance certificate is
delivered. Notwithstanding the foregoing, (x) the Applicable Percentage for
purposes of this clause (c) in effect from the Fourth Amendment Effective Date
through the first Business Day immediately following the date a compliance
certificate is required to be delivered pursuant to Section 7.1(c) for the
fiscal quarter ending March 31, 2019 shall be determined based upon Level I, and
(y) the determination of the Applicable Percentage for purposes of this clause
(c) for any period shall be subject to the provisions of Section 3.15(c); and

(d)     with respect to the Unused Fee, the following rates per annum based on
the Debt Ratings or the Consolidated Total Leverage Ratio, in each case, as set
forth in the most recent compliance certificate received by the Administrative
Agent pursuant to Section 7.1(c), it being understood that the Applicable
Percentage shall be determined by either the Debt Ratings or the Consolidated
Total Leverage Ratio, whichever shall result in more favorable pricing to the
Borrowers:

 

4



--------------------------------------------------------------------------------

Level

  

Debt Ratings

   Consolidated
Total Leverage
Ratio    Unused
Fee  

I

   BB-/Ba3/BB- or lower    ³ 2.75 to 1.0      0.250 % 

II

   BB/Ba2/BB    < 2.75 to 1.0 but


³ 2.25 to 1.0

     0.225 % 

III

   BB+/Ba1/BB+    < 2.25 to 1.0 but


³ 1.75 to 1.0

     0.200 % 

IV

   BBB-/Baa3/BBB-    < 1.75 to 1.0 but


³ 1.25 to 1.0

     0.175 % 

V

   BBB/Baa2/BBB    < 1.25 to 1.0 but


³ 0.75 to 1.0

     0.150 % 

VI

   BBB+/Baa1/BBB+ or better    < 0.75 to 1.0      0.125 % 

Any increase or decrease in the Applicable Percentage for purposes of this
clause (d) shall become effective as of the first Business Day immediately
following the date a compliance certificate is delivered pursuant to
Section 7.1(c); provided that if a compliance certificate is not delivered when
due in accordance with such Section, then, upon the request of the Required
Financial Covenant Banks, Level I shall apply, in each case as of the first
Business Day after the date on which such compliance certificate was required to
have been delivered and in each case shall remain in effect until the first
Business Day following the date on which such compliance certificate is
delivered. Notwithstanding the foregoing, (x) the Applicable Percentage for
purposes of this clause (d) in effect from the Fourth Amendment Effective Date
through the first Business Day immediately following the date a compliance
certificate is required to be delivered pursuant to Section 7.1(c) for the
fiscal quarter ending March 31, 2019 shall be determined based upon Level I, and
(y) the determination of the Applicable Percentage for purposes of this clause
(d) for any period shall be subject to the provisions of Section 3.15(c).

At such times as the Applicable Percentage for purposes of this clause (d) is
determined by the Debt Ratings, the Applicable Percentage for purposes of this
clause (d) shall be determined in accordance with the above pricing grid based
on the Parent’s status as determined from its then current Moody’s Rating, S&P
Rating and Fitch Rating as reflected in the compliance certificate delivered
pursuant to Section 7.1(c). If at any time (A) the Parent has only two Debt
Ratings and there is a split rating, the Applicable Percentage for purposes of
this clause (d) shall be based upon the Level indicated by the higher of the two
ratings unless there is a two or more level difference in the levels indicated
by each of the two available ratings, in which case the Level that is one level
below the higher rating shall apply, or (B) the Parent has three Debt Ratings
and there is a split rating such that (1) all three ratings fall in different
Levels, the Applicable Percentage for purposes of this clause (d) shall be based
upon the Level indicated by the rating that is neither the highest nor the
lowest of the three ratings or (2) two of the three ratings fall in one Level
(the “Majority Level”) and the third rating falls in a different Level, the
Applicable Percentage for purposes of this clause (d) shall be based upon the
Level indicated by the Majority Level. Should the Parent not have any Debt
Rating, the corporate credit or issuer rating of the Parent will be used in lieu
thereof, or if no such rating is available, then the Consolidated Total Leverage
Ratio shall be used to determine the Applicable Percentage for purposes of this
clause (d).

“Applicable Prepayment Percentage” means, for any Excess Cash Flow Period,
(a) fifty percent (50%), if the Consolidated Total Leverage Ratio as at the end
of such Excess Cash Flow Period is greater than 4.00 to 1.0, (b) twenty-five
percent (25%), if the Consolidated Total Leverage Ratio as at the end of such
Excess Cash Flow Period is less than or equal to 4.00 to 1.0 but greater than
3.50 to 1.0, and (c) zero percent (0%), if the Consolidated Total Leverage Ratio
as at the end of such Excess Cash Flow Period is less than or equal to 3.50 to
1.0.

 

5



--------------------------------------------------------------------------------

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable Issuing Bank, as the case may be, to be necessary for timely
settlement on the relevant date in accordance with normal banking procedures in
the place of borrowing or payment.

“Applicant Foreign Borrower” has the meaning specified in Section 2.12(a).

“Approved Fund” means any Fund that is administered or managed by (a) a Bank,
(b) an Affiliate of a Bank or (c) an entity or an Affiliate of an entity that
administers or manages a Bank.

“Arranger” means, collectively, Bank of America, Wells Fargo Securities, LLC,
JPMorgan Chase Bank, N.A., and SunTrust Robinson Humphrey, Inc., in their
capacities as joint lead arrangers and joint bookrunners.

“Asset Disposition” means the sale, lease or other disposition of any Property
by any member of the Consolidated Group (including the Capital Stock of a
Subsidiary) other than (a) the sale or other disposition of inventory in the
ordinary course of business, (b) the sale, lease or other disposition of
machinery, equipment and other assets no longer used or useful in the conduct of
such member’s business, (c) the sale or financing of Receivables and Receivables
Related Assets pursuant to the terms of a Qualified Securitization Transaction
permitted hereunder and (d) any Involuntary Disposition.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Bank and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.3(b)), and accepted by the Applicable Agent, in
substantially the form of Schedule 11.3(b) or any other form approved by the
Applicable Agent.

“Australian Dollars” means the lawful currency of Australia.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank” means each Person identified as a “Bank” on the signature pages hereto,
each other Person that becomes a “Bank” in accordance with this Credit
Agreement, and their respective successors and assigns, and, unless the context
otherwise requires, includes the Swingline Bank. The term “Bank” shall include
any Designated Bank.

“Bank of America” means Bank of America, N.A. and its successors.

 

6



--------------------------------------------------------------------------------

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following with respect to such Person: (a) a court or governmental agency
having jurisdiction in the premises shall enter a decree or order for relief in
respect of such Person in an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or appointing a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person or for any substantial part of its Property or ordering
the winding up or liquidation of its affairs; or (b) there shall be commenced
against such Person an involuntary case under any applicable bankruptcy,
insolvency or other similar law now or hereafter in effect, or any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed, undischarged or unbonded for a period of sixty
consecutive days; or (c) such Person shall commence a voluntary case under any
applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, or consent to the entry of an order for relief in an involuntary case
under any such law, or consent to the appointment or taking possession by a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person or for any substantial part of its Property or make any
general assignment for the benefit of creditors; or (d) such Person shall be
unable to, or shall admit in writing its inability to, pay its debts generally
as they become due.

“Barista I” has the meaning specified in the introductory paragraph hereto.

“Barista II” has the meaning specified in the introductory paragraph hereto.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate” and (c) subject to the implementation of a Replacement Rate in
accordance with Section 3.7(c), the Eurocurrency Rate plus 1.0%, provided that,
for purposes of the foregoing clause (c), the Base Rate for any day shall be
based on the Eurocurrency Rate at approximately 11:00 a.m. (London time) on such
day for Dollar deposits with an Interest Period of one month commencing on such
date but shall otherwise be calculated in accordance with the definition of
“Eurocurrency Rate”; provided, further, that, if the Base Rate shall be less
than 0%, such rate shall be deemed 0% for purposes of this Credit Agreement. The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such “prime rate” announced by Bank of America shall take effect at the
opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Loan that bears interest at a rate based on the Base
Rate. All Base Rate Loans shall be available only to U.S. Borrowers and shall be
denominated in Dollars.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Internal Revenue Code) the assets of any such “employee
benefit plan” or “plan”.

“Bilateral Letter of Credit” means any letter of credit, bank guarantee or
surety instrument (other than any Letter of Credit) issued in the ordinary
course of business.

 

7



--------------------------------------------------------------------------------

“Bilateral Letter of Credit Bank” means any Person in its capacity as an issuer
of a Bilateral Letter of Credit that (a) at the time it issues such Bilateral
Letter of Credit for the benefit of a Credit Party or any Subsidiary, is a Bank,
an Affiliate of a Bank, an Agent or an Affiliate of an Agent, (b) in the case of
any Bilateral Letter of Credit for the benefit of a Credit Party or any
Subsidiary in effect on or prior to the Closing Date, is, as of the Closing Date
or within thirty (30) days thereafter, a Bank, an Affiliate of a Bank, an Agent
or an Affiliate of an Agent or (c) within thirty (30) days after the time it
issues a Bilateral Letter of Credit for the benefit of a Credit Party or any
Subsidiary, becomes a Bank, an Affiliate of a Bank, an Agent or an Affiliate of
an Agent; provided that for any of the foregoing to be included as a “Secured
Bilateral Letter of Credit” on any date of determination by the Collateral
Agent, the applicable Bilateral Letter of Credit Bank (other than an Agent or an
Affiliate of an Agent) must have delivered a Secured Party Designation Notice to
the Collateral Agent prior to such date of determination.

“Bilateral Letter of Credit Obligations” means all obligations of any Credit
Party or any Subsidiary owing to a Bilateral Letter of Credit Bank in respect of
any Secured Bilateral Letter of Credit (including, but not limited to, any
interest or other amount accruing after the occurrence of a Bankruptcy Event
with respect to any Credit Party or any Subsidiary, regardless of whether such
interest or other amount is an allowed claim under the Bankruptcy Code);
provided that (a) such Bilateral Letters of Credit shall otherwise be permitted
pursuant to this Credit Agreement, and (b) the aggregate amount of all Bilateral
Letter of Credit Obligations shall not exceed an amount equal to the greater of
(i) $50,000,000, and (ii) 15% of Consolidated EBITDA (determined as of the end
of the most recent fiscal quarter of the Parent for which financial statements
have been delivered pursuant to Section 7.1(a) or (b)).

“Borrower Materials” has the meaning specified in Section 7.1.

“Borrower Representative” has the meaning specified in Section 2.9.

“Borrowers” means (a) the U.S. Borrowers, and (b) the Foreign Borrowers.

“Borrowing” means a borrowing consisting of simultaneous Loans of the same type
and, in the case of Eurocurrency Rate Loans, having the same Interest Period
made by each of the Banks pursuant to Section 2.2.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located (and, with respect to the Term B
Loans, the state where the Term B Facility Agent’s Office is located) and:

(a)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Credit Agreement in
respect of any such Eurocurrency Rate Loan, means any such day on which dealings
in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market;

(b)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in Euro, any fundings, disbursements, settlements and
payments in Euro in respect of any such Eurocurrency Rate Loan, or any other
dealings in Euro to be carried out pursuant to this Credit Agreement in respect
of any such Eurocurrency Rate Loan, means a TARGET Day;

(c)    if such day relates to any interest rate settings as to a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, means any such
day on which dealings in deposits in the relevant currency are conducted by and
between banks in the London or other applicable offshore interbank market for
such currency; and

 

8



--------------------------------------------------------------------------------

(d)    if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurocurrency
Rate Loan denominated in a currency other than Dollars or Euro, or any other
dealings in any currency other than Dollars or Euro to be carried out pursuant
to this Credit Agreement in respect of any such Eurocurrency Rate Loan (other
than any interest rate settings), means any such day on which banks are open for
foreign exchange business in the principal financial center of the country of
such currency.

“Businesses” has the meaning specified in Section 6.20.

“Byram” means Byram Healthcare Centers, Inc., a New Jersey corporation.

“Canadian Dollars” means the lawful currency of Canada.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset.

“Capital Lease” means any lease the payments and obligations with respect to
which would be required to be capitalized in accordance with GAAP.

“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the
applicable Issuing Bank or the Swingline Bank (as applicable) and the Banks, as
collateral for LOC Obligations, Obligations in respect of Swingline Loans, or
obligations of Banks to fund participations in respect of either thereof (as the
context may require), cash or deposit account balances or, if the applicable
Issuing Bank or the Swingline Bank benefitting from such collateral shall agree
in its sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to (a) the Administrative Agent
and (b) the applicable Issuing Bank or the Swingline Bank (as applicable). “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Equivalents” means (a) securities issued or directly and fully guaranteed
or insured by the United States or any agency or instrumentality thereof
(provided that the full faith and credit of the United States is pledged in
support thereof) having maturities of not more than twelve months from the date
of acquisition, (b) Dollar denominated (or foreign currency fully hedged) time
deposits, certificates of deposit, Euro time deposits and Euro certificates of
deposit of (i) any domestic commercial bank of recognized standing having
capital and surplus in excess of $500,000,000 or (ii) any bank whose short-term
commercial paper rating from S&P is at least A-1 or the equivalent thereof, from
Moody’s is at least P-1 or the equivalent thereof or from Fitch is at least F1
or the equivalent thereof (any such bank being an “Approved Bank”), in each case
with maturities of not more than 270 days from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P, P-1 (or the equivalent thereof) or better by Moody’s or F1 (or
the equivalent

 

9



--------------------------------------------------------------------------------

thereof) or better by Fitch and maturing within six months of the date of
acquisition and (d) repurchase agreements with a bank or trust company
(including a Bank) or a recognized securities dealer having capital and surplus
in excess of $500,000,000 for direct obligations issued by or fully guaranteed
by the United States in which the Borrowers shall have a perfected first
priority security interest (subject to no other Liens) and having, on the date
of purchase thereof, a fair market value of at least 100% of the amount of the
repurchase obligations. Notwithstanding anything above, it is understood and
agreed that auction rate securities shall not constitute Cash Equivalents.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means the occurrence of any of the following events: (a) any
Person or two or more Persons acting in concert shall have acquired beneficial
ownership, directly or indirectly, of Voting Stock of the Parent (or other
securities convertible into such Voting Stock) representing 35% or more of the
combined voting power of all Voting Stock of the Parent, or (b) during any
period of up to 12 consecutive months, commencing after the Closing Date,
individuals who at the beginning of such 12 month period were directors of the
Parent, together with any directors whose election or nomination for election to
the board of directors of the Parent (whether by the board of directors of the
Parent or any shareholder of the Parent) was approved by a majority of the
directors who either were directors of the Parent at the beginning of such 12
month period or whose election or nomination for election was so approved, cease
to constitute a majority of the board of directors of the Parent, or (c) any
Person or two or more Persons acting in concert shall have acquired by contract
or otherwise, or shall have entered into a contract or arrangement that, upon
consummation, will result in its or their acquisition of, control over Voting
Stock of the Parent (or other securities convertible into such securities)
representing 35% or more of the combined voting power of all Voting Stock of the
Parent, or (d) the Parent shall fail to own (directly or indirectly) 100% of the
Capital Stock of each Borrower. As used herein, “beneficial ownership” shall
have the meaning provided in Rule 13d-3 of the Securities and Exchange
Commission under the Securities and Exchange Act of 1934.

“Closing Date” means July 27, 2017.

“Closing Date Acquisition” means the Acquisition by Barista I and Barista II of
all of the outstanding partnership interests of Mediq USA Holdings pursuant to
the Closing Date Acquisition Agreement.

“Closing Date Acquisition Agreement” means that certain Interest Purchase
Agreement, dated as of May 2, 2017, by and among Mediq B.V. and Mediq
International B.V., as sellers, Mediq USA Holdings, Barista I and Barista II, as
buyers, and the Parent (including all schedules and exhibits thereto).

“Collateral” means a collective reference to all Property with respect to which
Liens in favor of the Collateral Agent, for the benefit of the Secured Parties,
are purported to be granted pursuant to and in accordance with the terms of the
Collateral Documents; provided, that, “Collateral” shall not include any
Excluded Property.

 

10



--------------------------------------------------------------------------------

“Collateral Agent” has the meaning specified in the introductory paragraph
hereto, together with any permitted successors and assigns.

“Collateral Documents” means, collectively, the Security Agreement, each Joinder
Agreement, each of the collateral assignments, security agreements, pledge
agreements or other similar agreements delivered to the Collateral Agent
pursuant to Section 7.13, and each of the other agreements, instruments or
documents that creates or purports to create a Lien in favor of the Collateral
Agent for the benefit of the Secured Parties.

“Commitment Period” means, in respect of the Aggregate Revolving Committed
Amount, the period from and including the Closing Date to but not including the
earlier of (a) the Revolving Termination Date, and (b) the date on which the
Revolving Commitments shall terminate in accordance with the provisions of this
Credit Agreement.

“Commitments” means the Revolving Commitments, the Swingline Commitment and the
Term Commitments.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Competitor” means any competitor of the Parent or any Subsidiary that is in the
same or a similar line of business as the Parent or any Subsidiary and
designated in writing from time to time by the Borrower Representative to the
Administrative Agent and the Term B Facility Agent.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, in each case for the members of the
Consolidated Group on a consolidated basis, an amount equal to Consolidated Net
Income for such period plus (a) the following, without duplication, to the
extent deducted in calculating such Consolidated Net Income (other than amounts
specifically excluded from Consolidated Net Income under clauses (a) through (c)
of the definition of Consolidated Net Income) (or, in the case of amounts
pursuant to clause (a)(ix) below, not already included in Consolidated Net
Income): (i) Consolidated Interest Expense for such period; (ii) taxes paid for
such period; (iii) depreciation and amortization for such period; (iv) all
extraordinary or other non-recurring expenses and charges for such period which
do not represent a cash item in such period (including but not limited to items
defined under GAAP such as losses on asset disposals, impairment losses on
long-lived assets, exit and restructuring costs and goodwill impairment losses);
provided, that, any expenses or charges incurred in such period, during the
fiscal years of the Parent ending December 31, 2017 and December 31, 2018, in
connection with the Rapid Business Transformation and Client Engagement Centers
reorganization and transformation shall not be added back to Consolidated EBITDA
pursuant to this clause (a)(iv) (it being understood and agreed that such
expenses and charges may be added back pursuant to clause (a)(viii) below to the
extent permitted pursuant to clause (a)(viii) below); (v) expenses incurred in
such period in connection with the issuance of stock options as compensation to
employees and/or management of any member of the Consolidated Group; (vi) any
costs and expenses incurred in such period in connection with any Investment
permitted pursuant to this Credit Agreement, any Acquisition permitted pursuant
to this Credit Agreement, any Asset Disposition permitted pursuant to this
Credit Agreement, any equity issuance permitted pursuant to this Credit
Agreement or any incurrence, payment, prepayment, refinancing or redemption of
Indebtedness permitted pursuant to this Credit Agreement (including fees and
expenses related to the Loans and LOC Obligations, and any amendments,
supplements and modifications thereof), including the amortization of deferred
financing fees, debt issuance costs, commissions, fees and expenses, in each
case, whether or not consummated; (vii) implementation costs incurred in such
period

 

11



--------------------------------------------------------------------------------

that are associated with Software as a Service (SaaS) as part of the adoption of
ASU 2015-05; (viii) all expenses and charges incurred in such period, during the
fiscal years of the Parent ending December 31, 2017 and December 31, 2018, in
connection with the Rapid Business Transformation and Client Engagement Centers
reorganization and transformation; provided, that, the aggregate amount of such
expenses and charges added back to Consolidated EBITDA pursuant to this clause
(a)(viii) shall not exceed $35,200,000 during the term of this Credit Agreement;
(ix) synergies related to the Second Amendment Acquisition which are projected
by the Parent in good faith to be realized within eighteen (18) months after the
Second Amendment Effective Date as a result of actions taken in such period, net
of the amount of actual benefits realized during such period that are otherwise
included in the calculation of Consolidated EBITDA from such actions; provided
that (A) a duly completed certificate signed by a Responsible Officer of the
Parent shall be delivered to the Administrative Agent certifying that such
synergies are reasonably identifiable and reasonably anticipated to be realized
within eighteen (18) months of the Second Amendment Effective Date and are
factually supportable, and (B) the aggregate amount added back pursuant to this
clause (a)(ix) for any period shall not exceed $25,000,000; (x) severance or
restructuring charges or expenses, in an aggregate amount not to exceed
$30,000,000 during the term of this Credit Agreement; and (xi) swap breakage
costs incurred as a result of (A) any Asset Disposition or Qualified
Securitization Transaction permitted hereunder or (B) increased amortization
payments required on the Term A-2 Facility under Section 2.4(b)(ii) minus
(b) the following, without duplication, to the extent included in calculating
such Consolidated Net Income: (i) all extraordinary or other non-recurring,
non-cash items increasing such Consolidated Net Income for such period; and
(ii) any cash payments made during such period in respect of items described in
clause (a)(iv) above subsequent to the fiscal quarter in which the relevant
non-cash expenses or losses were incurred. Notwithstanding the above, the
adjustments in clauses (a)(iv) and (b) shall be limited to those amounts that
are separately disclosed by the Parent in its Forms 10-K or 10-Q filed with the
Securities and Exchange Commission. Notwithstanding the above, the adjustments
in clauses (a)(x) and (a)(xi) above shall be included in the calculation of
Consolidated EBITDA solely for purposes of determining compliance with the
covenants set forth in Section 7.10 and, for the avoidance of doubt, shall not
be included for any other purposes, including the calculation of Excess Cash
Flow.

“Consolidated Group” means the Parent and its Subsidiaries.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated EBITDA for the period of four consecutive fiscal
quarters most recently ended on or prior to such date of determination, to
(b) Consolidated Interest Expense for the period of four consecutive fiscal
quarters most recently ended on or prior to such date of determination.

“Consolidated Interest Expense” means, for any period, all interest expense,
including the amortization of debt discount and premium, the interest component
under Capital Leases and the implied interest component under Securitization
Transactions (including, without limitation, the discount in connection with the
sale of Receivables and Receivables Related Assets in connection with a
Qualified Securitization Transaction), in each case for the members of the
Consolidated Group on a consolidated basis determined in accordance with GAAP.

“Consolidated Net Income” means, for any period, the net income (or loss) of the
members of the Consolidated Group on a consolidated basis determined in
accordance with GAAP, but excluding:

(a)    any extraordinary gains or losses and any taxes on such excluded gains
and any tax deductions or credits on account of any such excluded losses;

 

12



--------------------------------------------------------------------------------

(b)    net earnings of any Person (other than a Subsidiary) in which any member
of the Consolidated Group has an ownership interest unless such net earnings
shall have actually been received by such member of the Consolidated Group in
the form of cash distributions; and

(c)    any portion of the net earnings of any Subsidiary which for any reason is
unavailable for payment of dividends to the members of the Consolidated Group.

“Consolidated Total Assets” means, as of any date, the sum of (a) all items
which would be classified as assets of the members of the Consolidated Group on
a consolidated basis determined in accordance with GAAP plus (b) to the extent
not included in the foregoing clause (a), the aggregate net book value of all
Receivables transferred to a Securitization Subsidiary or other Person in
connection with a Qualified Securitization Transaction.

“Consolidated Total Debt” means, as of any date, all Funded Debt of the members
of the Consolidated Group on a consolidated basis determined in accordance with
GAAP.

“Consolidated Total Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Total Debt on such date, to (b) Consolidated EBITDA
for the period of four consecutive fiscal quarters most recently ended on or
prior to such date of determination.

“Credit Agreement” has the meaning specified in the introductory paragraph
hereto.

“Credit Documents” means, collectively, this Credit Agreement, each Note, each
Collateral Document, the Guaranty Agreement, the Fee Letter, each Foreign
Borrower Joinder Agreement, each LOC Document, each Refinancing Amendment, any
joinder documentation executed and delivered pursuant to Section 2.12(b), any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 3.19, and all other related agreements and documents
issued or delivered hereunder or thereunder or pursuant hereto or thereto and
specified as a Credit Document (in each case as the same may be amended,
modified, restated, supplemented, extended, renewed or replaced from time to
time) (but specifically excluding any Secured Swap Contract, any Secured
Treasury Management Agreement and any Secured Bilateral Letter of Credit).

“Credit Party” means any Borrower or any Guarantor.

“Daily LIBOR Rate” means, for each day with respect to any Swingline Loan issued
pursuant to Section 2.2(a)(ii), and subject to the implementation of a
Replacement Rate in accordance with Section 3.7(c), the rate per annum (rounded
upwards, if necessary, to the nearest 1/100th of 1%) as published by Bloomberg
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London time) on such day and having an advance date of such day and a maturity
date of one month. Notwithstanding anything to the contrary herein, (x) in no
event shall the Daily LIBOR Rate be less than 0%, and (y) unless otherwise
specified in any amendment to this Credit Agreement entered into in accordance
with Section 3.7(c), in the event that a Replacement Rate with respect to the
Daily LIBOR Rate is implemented, then all references herein to the Daily LIBOR
Rate shall be deemed references to such Replacement Rate.

“Daily LIBOR Swingline Loan” means a Swingline Loan that bears interest at a
rate based on the Daily LIBOR Rate.

“Debt Issuance” means the issuance by any member of the Consolidated Group of
any Indebtedness other than Indebtedness permitted under Section 8.1.

 

13



--------------------------------------------------------------------------------

“Debt Rating” means, with respect to the Parent, the S&P Rating, the Moody’s
Rating and/or the Fitch Rating.

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Default” means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than
Standby Letter of Credit Fees, an interest rate equal to (i) the Base Rate plus
(ii) the Applicable Percentage, if any, applicable to Base Rate Loans plus (iii)
2% per annum; provided, however, that with respect to a Eurocurrency Rate Loan,
the Default Rate shall be an interest rate equal to the interest rate (including
any Applicable Percentage) otherwise applicable to such Loan plus 2% per annum,
and (b) when used with respect to Standby Letter of Credit Fees, a rate equal to
the Applicable Percentage plus 2% per annum.

“Defaulting Bank” means, subject to Section 3.18, any Bank that, as determined
by the Applicable Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit or Swingline Loans, within three Business Days of
the date required to be funded by it hereunder unless such Bank notifies the
Applicable Agent and the Borrower Representative in writing that such failure is
the result of such Bank’s determination that one or more conditions precedent to
funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (b) has notified the Borrower Representative or the Applicable Agent
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations
hereunder, (c) has notified the Borrower Representative or the Applicable Agent
that it does not intend to comply with its funding obligations or has made a
public statement to that effect with respect to its funding obligations under
agreements (other than this Credit Agreement) in which it commits to extend
credit, unless such failure is the subject of a good faith dispute, (d) has
failed, within three Business Days after written request by the Applicable
Agent, to confirm in a manner satisfactory to the Applicable Agent that it will
comply with its funding obligations, or (e) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, (ii) had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, (iii) taken any
action in furtherance of, or indicated its consent to, approval of or
acquiescence in any such proceeding or appointment or (iv) become the subject of
a Bail-In Action; provided that a Bank shall not be a Defaulting Bank solely by
virtue of the ownership or acquisition of any equity interest in that Bank or
any direct or indirect parent company thereof by a Governmental Authority. For
the avoidance of doubt, it is hereby understood and agreed by all parties to
this Credit Agreement that the Defaulting Lender provisions in this Credit
Agreement shall not apply to any Person in its capacity as a Swap Bank or affect
its status or rights as a Secured Party in respect of any Secured Swap
Agreement.

“Designated Bank” has the meaning specified in Section 2.13.

“Disqualified Institutions” means (a) those banks, financial institutions or
other institutional lenders that have been identified by legal name in writing
by the Borrower Representative to Bank of America prior to November 22, 2017,
(b) those Competitors that have been identified by legal name in writing by the
Borrower Representative to Bank of America prior to November 22, 2017, (c) any
other Competitor that has been identified by legal name in writing by the
Borrower Representative to the Administrative Agent

 

14



--------------------------------------------------------------------------------

and the Term B Facility Agent after the Second Amendment Effective Date (the
list of banks, financial institutions or other institutional lenders provided by
the Borrower Representative to Bank of America prior to November 22, 2017 in
accordance with clause (a) above, together with the list of Competitors provided
by the Borrower Representative to Bank of America prior to November 22, 2017 in
accordance with clause (b) above (as such list may be supplemented from time to
time by the Borrower Representative pursuant to this clause (c)), collectively
the “DQ List”; it being understood that the Borrower Representative shall be
required to provide (in accordance with this clause (c)) a fully updated DQ List
to the Administrative Agent and the Term B Facility Agent in order to supplement
such DQ List after the Second Amendment Effective Date), which designation shall
become effective one day after the date that such written designation to the
Administrative Agent and the Term B Facility Agent is made available to the
Banks on IntraLinks/IntraAgency, Syndtrak or another similar electronic system,
and (d) as of any date of determination, any Person that is obviously (based
solely on the similarity of the legal name of such Person to the name of a
Competitor set forth on the DQ List) an Affiliate of any Competitor set forth on
the DQ List as of such date; provided, that, the foregoing shall not apply to
retroactively disqualify any Person that has previously acquired an assignment
or participation in the Loans and/or Commitments to the extent that any such
Person was not a Disqualified Institution at the time of the applicable
assignment or participation.

“Distribution” has the meaning specified in the introductory paragraph hereto.

“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the applicable Issuing
Bank, as the case may be, at such time on the basis of the Spot Rate (determined
in respect of the most recent Revaluation Date) for the purchase of Dollars with
such Alternative Currency.

“Dollars” and “$” means dollars in lawful currency of the United States.

“Domestic Credit Party” means any Credit Party that is incorporated or organized
under the laws of any State of the United States or the District of Columbia.

“Domestic Subsidiary” means any Subsidiary that is incorporated or organized
under the laws of any State of the United States or the District of Columbia.

“DQ List” has the meaning specified in the definition of “Disqualified
Institutions”.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

15



--------------------------------------------------------------------------------

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 11.3(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.3(b)(iii)) and, if such Person is a
Disqualified Institution, subject to the terms of Section 11.3(h).

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees or
other governmental restrictions relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any member of the Consolidated Group directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto, as interpreted by the rules and regulations
thereunder, all as the same may be in effect from time to time. References to
sections of ERISA shall be construed also to refer to any successor sections.

“ERISA Affiliate” means an entity which is under common control with the Parent
within the meaning of Section 4001(a)(14) of ERISA, or is a member of a group
which includes the Parent and which is treated as a single employer under
Sections 414(b) or (c) of the Internal Revenue Code.

“ERISA Event” means (a) Reportable Event with respect to a Plan; (b) a
withdrawal by the Parent or any ERISA Affiliate from a Plan subject to
Section 4063 of ERISA during a plan year in which it or such ERISA Affiliate was
a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Parent or
any ERISA Affiliate from a Multiemployer Plan; (d) the filing of a notice of
intent to terminate, the treatment of a Plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Plan or Multiemployer Plan; (e) an event or condition which
constitutes grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Plan; or (f) the imposition of any
material liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA, upon the Parent or any ERISA
Affiliate. Notwithstanding the foregoing, the termination of the Parent’s Plan,
which was approved by the Parent in December 2009 and has been publicly
disclosed, shall not be an ERISA Event.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

 

16



--------------------------------------------------------------------------------

“Eurocurrency Rate” means (subject, in the case of clause (a) below, to the
implementation of a Replacement Rate in accordance with Section 3.7(c)), for any
Interest Period with respect to a Eurocurrency Rate Loan, (a) denominated in
Dollars, Euro, Sterling or Yen, the rate of interest per annum determined on the
basis of the rate for deposits in Dollars, Euro, Sterling or Yen, as applicable,
for a period equal to the applicable Interest Period as published by Bloomberg
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) at approximately 11:00
a.m. (London time) two London Banking Days prior to the first day of the
applicable Interest Period, (b) denominated in Canadian Dollars, the rate of
interest per annum equal to the Canadian Dollar Offered Rate, or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Reuters screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at or about 10:00 a.m. (Toronto, Ontario time) on the
first day of such Interest Period (or such other day as is generally treated as
the rate fixing day by market practice in such interbank market, as determined
by the Administrative Agent) (or if such day is not a Business Day, then on the
immediately preceding Business Day) with a term equivalent to such Interest
Period, and (c) denominated in Australian Dollars, the rate per annum equal to
the Bank Bill Swap Reference Bid Rate, or a comparable or successor rate which
rate is approved by the Administrative Agent, as published on the applicable
Bloomberg screen page (or such other commercially available source providing
such quotations as may be designated by the Administrative Agent from time to
time) at or about 10:30 a.m. (Melbourne, Australia time) on the date that is two
(2) Business Days prior to the commencement of such Interest Period (or such
other day as is generally treated as the rate fixing day by market practice in
such interbank market, as determined by the Administrative Agent) (or if such
day is not a Business Day, then on the immediately preceding Business Day) with
a term equivalent to such Interest Period. Notwithstanding anything to the
contrary herein, (x) in no event shall the Eurocurrency Rate (including any
Replacement Rate with respect thereto) be less than 0%, and (y) unless otherwise
specified in any amendment to this Credit Agreement entered into in accordance
with Section 3.7(c), in the event that a Replacement Rate with respect to rate
specified in clause (a) of the definition of Eurocurrency Rate is implemented,
then all references herein to the Eurocurrency Rate for such rate shall be
deemed references to such Replacement Rate.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate. Eurocurrency Rate Loans may be denominated in Dollars or in
an Alternative Currency. All Loans denominated in an Alternative Currency must
be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 9.1.

“Excess Cash Flow” means, for any period, an amount (to the extent positive)
equal to the total of (a) the sum of (i) Consolidated EBITDA for such period
(without giving effect to any pro forma adjustment thereto as required by
Section 1.3(c)), plus (ii) any net decrease in Working Capital during such
period, minus (b) the sum, without duplication, of (i) all scheduled payments of
principal on Indebtedness made by the Parent and its Subsidiaries during such
period, plus (ii) capital expenditures made in cash by the Parent or any of its
Subsidiaries during such period (other than capital expenditures financed with
the proceeds of non-revolving Indebtedness), plus (iii) the amount of any taxes
paid in cash by the Parent or any of its Subsidiaries during such period, plus
(iv) the amount of all ordinary cash dividends made by the Parent during such
period and permitted pursuant to Section 8.12(c) (other than any such ordinary
cash dividends financed with the proceeds of non-revolving Indebtedness), plus
(v) Consolidated Interest Expense paid in cash for such period, plus
(vi) amounts added back to Consolidated EBITDA pursuant to clause (a)(ix)
thereof for such period, plus (vii) any net increase in Working Capital during
such period.

“Excess Cash Flow Payment Date” means the date occurring 100 days after the end
of each Excess Cash Flow Period, commencing with the Excess Cash Flow Period
ending December 31, 2018.

 

17



--------------------------------------------------------------------------------

“Excess Cash Flow Period” means each fiscal year of the Parent ending on or
after December 31, 2018; provided that for the fiscal year ending December 31,
2018, the Excess Cash Flow Period shall be the period from the Second Amendment
Effective Date to and including December 31, 2018.

“Excluded Property” means, (a) with respect to any Domestic Credit Party:
(i) unless requested by the Collateral Agent or the Required Banks, any owned or
leased real property of such Domestic Credit Party; (ii) unless requested by the
Collateral Agent or the Required Banks, any personal property (including motor
vehicles) of such Domestic Credit Party in respect of which perfection of a Lien
is not either (A) governed by the UCC, or (B) effected by appropriate evidence
of the Lien being filed in either the United States Copyright Office or the
United States Patent and Trademark Office; (iii) (A) until the Unrestricted
Subsidiary Termination Date, the Capital Stock of the Unrestricted Subsidiary;
provided that immediately upon the occurrence of the Unrestricted Subsidiary
Termination Date, if the Capital Stock of the Unrestricted Subsidiary is owned
by a Domestic Credit Party at such time, a security interest in the Capital
Stock of the Unrestricted Subsidiary shall be automatically and simultaneously
granted under the Collateral Documents and the such Capital Stock shall be
included as Collateral; and (B) the Capital Stock of any Foreign Subsidiary
owned by such Domestic Credit Party to the extent not required to be pledged to
secure the Obligations pursuant to Section 7.13(a); (iv) any property of such
Domestic Credit Party which, subject to the terms of Section 8.1(c), is subject
to a Lien of the type described in clause (g) of the definition of “Permitted
Liens” pursuant to documents that prohibit such Domestic Credit Party from
granting any other Liens in such property; (v) any general intangible, permit,
lease, license, contract or other instrument of such Domestic Credit Party to
the extent the grant of a security interest in such general intangible, permit,
lease, license, contract or other instrument in the manner contemplated by the
Collateral Documents, under the terms thereof or under applicable law, is
prohibited and would result in the termination thereof or give the other parties
thereto the right to terminate, accelerate or otherwise alter such Domestic
Credit Party’s rights, titles and interests thereunder (including upon the
giving of notice or the lapse of time or both); provided that (A) any such
limitation described in the foregoing clause (a)(v) on the security interests
granted pursuant to the Collateral Documents shall only apply to the extent that
any such prohibition is not rendered ineffective pursuant to the UCC or other
applicable law (including Debtor Relief Laws) or principles of equity, and
(B) in the event of the termination or elimination of any such limitation or the
requirement for any consent contained in any applicable law, general intangible,
permit, lease, license, contract or other instrument, to the extent sufficient
to permit any such item to become Collateral, or upon the granting of any such
consent, or waiving or terminating any requirement for such consent, a security
interest in such general intangible, permit, lease, license, contract or other
instrument shall be automatically and simultaneously granted under the
Collateral Documents and shall be included as Collateral; (vi) any
“intent-to-use” application for registration of a trademark of such Domestic
Credit Party filed in the United States Patent and Trademark Office pursuant to
Section 1(b) of the Lanham Act, 15 U.S.C. §1051, prior to the filing of a
“Statement of Use” pursuant to Section 1(d) of the Lanham Act or an “Amendment
to Allege Use” pursuant to Section 1(c) of the Lanham Act with respect thereto,
solely to the extent, if any, that, and solely during the period, if any, in
which the grant of a security interest therein would impair the validity or
enforceability of any registration that issues from such intent-to-use
application under applicable federal law; (vii) any deposit account of such
Domestic Credit Party established solely for the purpose of funding payroll,
payroll taxes, healthcare reimbursements and other benefits to employees;
(viii) any deposit account of such Domestic Credit Party established solely for
the purpose of escrow arrangements or to hold funds owned by Persons other than
a member of the Consolidated Group; and (ix) assets of such Domestic Credit
Party as to which the Collateral Agent and the Borrower Representative agree in
writing that the cost or other consequences of obtaining a security interest
therein or perfection thereof are excessive in view of the benefits to be
obtained by the Secured Parties therefrom; and (b) with respect to any Foreign
Borrower, all assets of such Foreign Borrower.

 

18



--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Credit Party of, or the grant by such Credit Party of a Lien to secure, such
Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Credit Party’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 2(h) of the Guaranty Agreement and
any other “keepwell, support or other agreement” for the benefit of such Credit
Party and any and all other guarantees of such Credit Party’s Swap Obligations
by other Credit Parties) and the regulations thereunder at the time the
guarantee of such Credit Party, or the grant by such Credit Party of a Lien,
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a Master Agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee or security interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient,

(a)    Taxes imposed on or measured by its net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or its Applicable Lending Office located in, the jurisdiction imposing
such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes,

(b)    in the case of a Bank (other than an assignee pursuant to a request by
the Borrower Representative under Section 11.18), any United States federal
withholding Tax that is imposed on amounts payable to such Bank pursuant to the
Laws in force at the time such Bank becomes a party hereto or designates a new
Applicable Lending Office, except to the extent that such Bank (or its assignor,
if any) was entitled, at the time of assignment or designation of a new
Applicable Lending Office to receive additional amounts from the Borrowers with
respect to such withholding Tax pursuant to Section 3.11(a) or Section 3.11
(c)(i),

(c)    Taxes attributable to such Recipient’s failure or inability to comply
with any provisions of Section 3.11(e), or

(d)    any United States federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
June 5, 2012, among Distribution and Medical, as borrowers, the Parent, the
other guarantors party thereto, the lenders party thereto and Wells Fargo Bank,
as administrative agent, as amended, modified or supplemented from time to time
prior to the Closing Date.

“Existing Letters of Credit” means those certain letters of credit listed on
Schedule 1.1.

“Existing Revolving Termination Date” has the meaning specified in
Section 2.11(a).

“Extension Date” has the meaning specified in Section 2.11(a).

“Extension of Credit” means, as to any Bank (including the Swingline Bank) or
any Issuing Bank, the making of, or participation in, a Loan by such Bank or the
issuance, amendment, increase or extension of, or participation in, a Letter of
Credit by such Issuing Bank.

“Facility Office” means the office designated by the applicable Bank through
which such Bank will perform its obligations under this Credit Agreement.

 

19



--------------------------------------------------------------------------------

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
Closing Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreement entered
into pursuant to Section 1471(b)(1) of the Internal Revenue Code and any
applicable intergovernmental agreements implementing the foregoing.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Applicable Agent on such day on such transactions
as determined by the Applicable Agent.

“Fee Letter” means the letter agreement dated February 12, 2019 among Bank of
America, the Parent, Distribution, Medical, Barista I, Barista II and O&M
Halyard, as amended, modified, supplemented or replaced from time to time.

“Fees” means all fees payable pursuant to Section 3.5.

“Financial Officer” means the chief financial officer, principal accounting
officer, controller, treasurer or any assistant treasurer or an equivalent
officer of any of the foregoing.

“Fitch” means Fitch Rating, part of the Fitch Group, a subsidiary of Fimalac,
S.A., or any successor or assignee of the business of such company in the
business of rating securities.

“Fitch Rating” means, at any time for the Parent, the rating issued by Fitch and
then in effect with respect to the Parent’s senior unsecured long term debt
securities without third party credit enhancement.

“Foreign Bank” means any Bank that is not a U.S. Person.

“Foreign Borrower” means each Foreign Subsidiary that is, or may from time to
time become party to this Credit Agreement pursuant to Section 2.12(a).

“Foreign Borrower Joinder Agreement” means a joinder agreement, in a form
reasonably satisfactory to the Administrative Agent, executed and delivered by
an Applicant Foreign Borrower, the then-existing Borrowers, the Parent, the
Guarantors (if any) and the Administrative Agent.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“Fourth Amendment Effective Date” means February 12, 2019.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Bank that is a
Revolving Bank, (a) with respect to any Issuing Bank, such Defaulting Bank’s
Revolving Commitment Percentage of the outstanding LOC Obligations relating to
the Letters of Credit issued by such Issuing Bank other than such LOC
Obligations as to which such Defaulting Bank’s participation obligation has been
reallocated to other Banks or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swingline Bank, such Defaulting Bank’s
Revolving Commitment Percentage of Swingline Loans other than Swingline Loans as
to which such Defaulting Bank’s participation obligation has been reallocated to
other Banks or Cash Collateralized in accordance with the terms hereof.

 

20



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“Funded Debt” means, with respect to any Person, without duplication, (a) the
principal amount of all obligations of such Person for borrowed money; (b) the
principal amount of all obligations of such Person evidenced by bonds,
debentures, notes or similar instruments, or upon which interest payments are
customarily made; (c) the principal amount of all Support Obligations of such
Person with respect to Funded Debt of another Person; (d) the maximum stated
amount of all standby letters of credit issued or bankers’ acceptances
facilities created for the account of such Person and, without duplication, all
drafts drawn thereunder to the extent unreimbursed (other than letters of credit
(i) supporting other Indebtedness of such Person or (ii) offset by a like amount
of cash or government securities pledged or held in escrow to secure such letter
of credit and draws thereunder); (e) the principal amount of all purchase money
Indebtedness (including for purposes hereof, indebtedness and obligations in
respect of conditional sale or title retention arrangements described in clause
(j) of the definition of “Indebtedness” and obligations in respect of the
deferred purchase price of property or services described in clause (c) of the
definition of “Indebtedness”) of such Person, including without limitation the
principal portion of all obligations of such Person under Capital Leases;
(f) the principal amount of all Funded Debt of another Person secured by a Lien
on any Property of such Person, whether or not such Funded Debt has been
assumed; provided that for purposes hereof the amount of such Funded Debt shall
be limited to the amount of such Funded Debt as to which there is recourse to
such Person or the fair market value of the property which is subject to the
Lien, if less; (g) the aggregate net amount of Indebtedness or obligations
relating to the sale, contribution or other conveyance of accounts receivable
(or similar transaction) (exclusive of intercompany obligations owing between
the Securitization Subsidiary and a Credit Party pursuant to a Qualified
Securitization Transaction permitted hereunder) regardless of whether such
transaction is effected without recourse or in a manner which would not be
reflected on a balance sheet in accordance with GAAP; (h) the principal balance
outstanding under any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing product where such
transaction is considered borrowed money indebtedness for tax purposes but is
classified as an operating lease under GAAP; and (i) the maximum amount of all
contingent obligations (including, without limitation, obligations to make
earn-out payments) of such Person payable in cash incurred in connection with
Acquisitions permitted under Section 8.4 and Acquisitions consummated prior to
the Closing Date. The Funded Debt of any Person shall include the Funded Debt of
any partnership or joint venture in which such Person is a general partner or
joint venturer, but only to the extent to which there is recourse to such Person
for the payment of such Funded Debt. For purposes hereof, Funded Debt shall also
include payments in respect of Funded Debt which constitute current liabilities
of the obligor under GAAP. For purposes of determining the amount of any
earn-out payments to be included as Funded Debt, the amount of earn-out payments
shall be deemed to be the aggregate liability in respect thereof, as determined
in accordance with GAAP.

“GAAP” means generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

“Governmental Authority” means any federal, state, local or foreign court or
governmental agency, authority, instrumentality or regulatory body.

“Guaranteed Parties” means, collectively, the Agents, the Banks, the Issuing
Banks, the Swap Banks, the Treasury Management Banks, the Bilateral Letter of
Credit Banks, and each co-agent or sub-agent appointed by any Agent from time to
time pursuant to Section 10.5, and, in each case, their respective successors
and permitted assigns.

 

21



--------------------------------------------------------------------------------

“Guarantor” means (a) the Parent, (b) each Person identified as a “Guarantor” on
the signature pages to the Guaranty Agreement, (c) each Additional Credit Party,
(d) with respect to all Obligations arising under Secured Swap Contracts,
Secured Treasury Management Agreements, Secured Bilateral Letters of Credit and
any Swap Obligation of a Specified Credit Party (determined before giving effect
to the Guaranty Agreement), each U.S. Borrower, and (e) the successors and
permitted assigns of the foregoing.

“Guaranty Agreement” means the guaranty agreement, dated as of the Fourth
Amendment Effective Date, executed in favor of the Administrative Agent by each
of the Guarantors.

“Halyard” means Halyard Health, Inc., a Delaware corporation.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money; (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made; (c) all obligations of such Person
issued or assumed as the deferred purchase price of Property or services
purchased by such Person which would appear as liabilities on a balance sheet of
such Person in accordance with GAAP; (d) all Support Obligations of such Person
with respect to Indebtedness of another Person; (e) the maximum stated amount of
all standby letters of credit issued or bankers’ acceptances facilities created
for the account of such Person and, without duplication, all drafts drawn
thereunder to the extent unreimbursed (other than letters of credit
(i) supporting other Indebtedness of such Person or (ii) offset by a like amount
of cash or government securities pledged or held in escrow to secure such letter
of credit and draws thereunder); (f) the principal portion of all obligations of
such Person under Capital Leases; (g) all Indebtedness of another Person secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on, or payable out of the
proceeds of production from, Property owned or acquired by such Person, whether
or not the obligations secured thereby have been assumed; provided that for
purposes hereof the amount of such Indebtedness shall be limited to the amount
of such Indebtedness as to which there is recourse to such Person or the fair
market value of the Property which is subject to the Lien, if less; (h) all
obligations of such Person under take-or-pay or similar arrangements or under
commodities agreements; (i) the Swap Termination Value of any Swap Contract;
(j) all obligations of such Person under conditional sale or other title
retention agreements relating to Property purchased by such Person (other than
customary reservations or retentions of title under agreements with suppliers
entered into in the ordinary course of business); (k) all preferred stock issued
by such Person and which by the terms thereof could be (at the request of the
holders thereof or otherwise) subject to mandatory sinking fund payments,
redemption or other acceleration at any time prior to the Latest Termination
Date; (l) the aggregate net amount of Indebtedness or obligations relating to
the sale, contribution or other conveyance of accounts receivable (or similar
transaction) (exclusive of intercompany obligations owing between the
Securitization Subsidiary and a Credit Party pursuant to a Qualified
Securitization Transaction permitted hereunder) regardless of whether such
transaction is effected without recourse or in a manner which would not be
reflected on a balance sheet in accordance with GAAP; (m) the principal portion
of all obligations of such Person under any synthetic lease, tax retention
operating lease, off-balance sheet loan or similar off-balance sheet financing
product where such transaction is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease under GAAP; (n) the
Indebtedness of any partnership or

 

22



--------------------------------------------------------------------------------

unincorporated joint venture in which such Person is a general partner or a
joint venturer, but only to the extent to which there is recourse to such Person
for the payment of such Indebtedness; and (o) the maximum amount of all
contingent obligations (including, without limitation, obligations to make
earn-out payments) of such Person incurred in connection with Acquisitions
permitted under Section 8.4 and Acquisitions consummated prior to the Closing
Date. For purposes hereof, Indebtedness shall also include payments in respect
of Indebtedness which constitute current liabilities of the obligor under GAAP.
The Indebtedness of any Person shall not include (x) trade debt incurred in the
ordinary course of business and due within twelve months of the incurrence
thereof, (y) accrued expenses and (z) accrued pension and retirement plan
liabilities to the extent such liabilities would not appear as debt on a balance
sheet of such Person in accordance with GAAP.

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes imposed on or with
respect to any payment made by or on account of any obligation of any Credit
Party under any Credit Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitee” has the meaning specified in Section 11.5(b).

“Information” has the meaning specified in Section 11.14.

“Intellectual Property” means all trademarks, trademark applications, service
marks, trade names, copyrights, copyright applications, patents, patent
applications, patent rights, franchises, licenses and other intellectual
property rights.

“Interest Payment Date” means (a) as to any Eurocurrency Rate Loan, the last day
of each Interest Period applicable to such Loan and the applicable Termination
Date; provided, however, that if any Interest Period for a Eurocurrency Rate
Loan exceeds three months, the respective dates that fall every three months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including any Swingline Loan bearing
interest at the Base Rate) or Daily LIBOR Swingline Loan, the last Business Day
of each March, June, September and December and the applicable Termination Date
(with Swingline Loans being deemed made under the Aggregate Revolving Committed
Amount for purposes of this definition).

“Interest Period” means, with respect to Eurocurrency Rate Loans, a period of 7
days’, one, two, three or six months’ duration (provided that no more than one
such 7-day Interest Period may be outstanding at any time), as the Borrower
Representative may elect, commencing in each case on the date of the borrowing
(including conversions, extensions and renewals); provided, however, that (a) if
any Interest Period would end on a day which is not a Business Day, such
Interest Period shall be extended to the next succeeding Business Day (except
that where the next succeeding Business Day falls in the next succeeding
calendar month, then on the next preceding Business Day), (b) no Interest Period
shall extend beyond the applicable Termination Date and (c) where an Interest
Period begins on a day for which there is no numerically corresponding day in
the calendar month in which the Interest Period is to end, such Interest Period
shall end on the last day of such calendar month.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended, and
any successor statute thereto, as interpreted by the rules and regulations
issued thereunder, in each case as in effect from time to time. References to
sections of the Internal Revenue Code shall be construed also to refer to any
successor sections.

“Investment” in any Person means (a) the acquisition (whether for cash,
property, services, assumption of Indebtedness, securities or otherwise) of
Capital Stock, bonds, notes, debentures, partnership, joint ventures or other
ownership interests or other securities of such other Person, (b) any advance,
loan or

 

23



--------------------------------------------------------------------------------

other extension of credit to, such Person or (c) any other capital contribution
to or investment in such Person, including, without limitation, any Support
Obligations (including any payment guaranty or support for a letter of credit
issued on behalf of such Person) incurred for the benefit of such Person, but
excluding any Restricted Payment to such Person. For purposes hereof, Investment
shall not include any funding by any Credit Party of qualified or nonqualified
retirement or other benefit plans for directors, officers or employees pursuant
to the terms thereof.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any Property of any member of
the Consolidated Group.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Bank” means (a) Wells Fargo Bank, in its capacity as issuer of the
Existing Letters of Credit, (b) Bank of America, in its capacity as issuer of
Letters of Credit hereunder, or any successor issuer of such Letters of Credit
hereunder, (c) JPMorgan Chase Bank, N.A., in its capacity as issuer of Letters
of Credit hereunder, or any successor issuer of such Letters of Credit
hereunder, or (d) any other Revolving Bank selected by the Borrower
Representative pursuant to Section 2.6(k) from time to time to issue Letters of
Credit (provided that no Revolving Bank shall be required to become an Issuing
Bank pursuant to this clause (d) without such Revolving Bank’s consent), or any
successor issuer thereof.

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Schedule 7.11 executed and delivered by an Additional Credit Party in accordance
with the provisions of Section 7.11.

“Latest Termination Date” means, at any date of determination, the latest of the
Revolving Termination Date, the Term A Facilities Termination Date or the Term B
Facility Termination Date, in each case as extended in accordance with the terms
of this Credit Agreement from time to time.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“Letter of Credit” means any standby letter of credit issued by an Issuing Bank
for the account of any member of the Consolidated Group in accordance with the
terms of Section 2.1(c) and shall include the Existing Letters of Credit.
Letters of Credit may be issued in Dollars or an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by an Issuing Bank.

“Letter of Credit Expiration Date” means the day that is five Business Days
prior to the Revolving Termination Date (or, if such day is not a Business Day,
the next preceding Business Day).

“Letter of Credit Sublimit” means an amount equal to the lesser of (a) the
Aggregate Revolving Committed Amount and (b) the LOC Committed Amount. The
Letter of Credit Sublimit is part of, and not in addition to, the Aggregate
Revolving Committed Amount.

 

24



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, security interest, encumbrance, lien (statutory or otherwise),
preference or priority or charge of any kind (including any agreement to give
any of the foregoing, any conditional sale or other title retention agreement,
any financing or similar statement or notice filed under the UCC as adopted and
in effect in the relevant jurisdiction or other similar recording or notice
statute, and any lease in the nature thereof) securing or purporting to secure
any Indebtedness.

“Limited Originator Recourse” means a letter of credit, cash collateral account
or other credit enhancement issued or provided for a similar purpose in
connection with the incurrence of Indebtedness by a Securitization Subsidiary
under a Qualified Securitization Transaction.

“Loans” means the Revolving Loans, the Swingline Loans, any Term Loans, any
Refinancing Term Loans, and the Base Rate Loans, Eurocurrency Rate Loans and
Daily LIBOR Swingline Loans comprising such Loans.

“LOC Advance” means, with respect to each Bank, such Bank’s funding of its
participation in any LOC Borrowing in accordance with its Revolving Commitment
Percentage. All LOC Advances shall be denominated in Dollars.

“LOC Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a borrowing of Revolving Loans. All LOC Borrowings shall be
denominated in Dollars.

“LOC Commitment” means, as to each Issuing Bank, its obligation to issue Letters
of Credit pursuant to this Credit Agreement in an aggregate principal amount at
any one time outstanding not to exceed (a) $20,000,000, in the case of Bank of
America (or such greater amount as Bank of America shall otherwise agree in its
sole discretion), as such amount may be adjusted from time to time in accordance
with this Credit Agreement, and (b) $20,000,000, in the case of JPMorgan Chase
Bank, N.A. (or such greater amount as JPMorgan Chase Bank, N.A. shall otherwise
agree in its sole discretion), as such amount may be adjusted from time to time
in accordance with this Credit Agreement.

“LOC Committed Amount” has the meaning specified in Section 2.1(c).

“LOC Documents” means, with respect to any Letter of Credit, such Letter of
Credit, any amendments thereto, any documents delivered in connection therewith,
any application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or at risk or (b) any collateral security for such obligations.

“LOC Obligations” means, at any time, the sum of (a) the maximum amount which
is, or at any time thereafter may become, available to be drawn under Letters of
Credit then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (b) the aggregate amount of all
Unreimbursed Amounts, including all LOC Borrowings. For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 1.4. For all
purposes of this Credit Agreement, if on any date of determination a Letter of
Credit has expired by its terms but any amount may still be drawn thereunder by
reason of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be
deemed to be “outstanding” in the amount so remaining available to be drawn.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

25



--------------------------------------------------------------------------------

“Mandatory Cost” means any amount incurred periodically by any Bank during the
term of this Credit Agreement which constitutes fees, costs or charges imposed
on lenders generally in the jurisdiction in which such Bank is domiciled,
subject to regulation, or has its Facility Office by any Governmental Authority.

“Master Agreement” has the meaning specified in “Swap Contract”.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, or financial condition of
the Parent and its Subsidiaries taken as a whole; (b) a material impairment of
the rights and remedies of any Agent or any Bank under any Credit Document, or
of the ability of the Credit Parties (taken as a whole) to perform their payment
obligations under the Credit Documents; or (c) a material adverse effect upon
the legality, validity, binding effect or enforceability against any Credit
Party of any Credit Document to which it is a party.

“Material Guarantor” means (a) the Parent and (b) any Guarantor that, together
with its Subsidiaries, (i) accounts for more than ten percent (10%) of the gross
revenues of the members of the Consolidated Group (other than Securitization
Subsidiaries) on a consolidated basis determined in accordance with GAAP,
(ii) accounts for more than ten percent (10%) of net income of the members of
the Consolidated Group (other than Securitization Subsidiaries) on a
consolidated basis determined in accordance with GAAP, or (iii) holds more than
ten percent (10%) of Consolidated Total Assets.

“Medical” has the meaning specified in the introductory paragraph hereto.

“Mediq USA Holdings” means Mediq USA Holdings, a Delaware general partnership.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the Closing Date).

“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Code.

“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the United States Code.

“Moody’s” means Moody’s Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

“Moody’s Rating” means, at any time for the Parent, the rating issued by Moody’s
and then in effect with respect to the Parent’s senior unsecured long term debt
securities without third party credit enhancement.

“Multiemployer Plan” means a Plan which is a “multiemployer plan” as defined in
Section 3(37) or 4001(a)(3) of ERISA.

“Multiple Employer Plan” means a Plan (other than a Multiemployer Plan) which
the Parent or any ERISA Affiliate and at least one employer other than the
Parent or any ERISA Affiliate are contributing sponsors.

 

26



--------------------------------------------------------------------------------

“Necessary Second Amendment Acquisition Funds” means the proceeds of (a) the
Term A-2 Loans, (b) the Term B Loans advanced on the Second Amendment Effective
Date, and (c) up to $300,000,000 of Revolving Loans advanced on the Second
Amendment Effective Date.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any member of the Consolidated Group in respect of (a) any Asset
Disposition, net of (i) selling expenses (including, without limitation,
brokers’ fees or commissions, legal, accounting and other professional and
transactional fees, transfer and similar taxes and the Borrower Representative’s
good faith estimate of income taxes actually paid or payable in connection with
such sale), (ii) amounts provided as a reserve, in accordance with GAAP, against
(A) any liabilities under any indemnification obligations associated with such
Asset Disposition or (B) any other liabilities retained by any member of the
Consolidated Group associated with the Property sold in such Asset Disposition
(provided that to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Cash Proceeds), (iii) the
Borrower Representative’s good faith estimate of payments required to be made
with respect to unassumed liabilities relating to the Property sold within one
hundred eighty (180) days of such Asset Disposition (provided that to the extent
such cash proceeds are not used to make payments in respect of such unassumed
liabilities within one hundred eighty (180) days of such Asset Disposition, such
cash proceeds shall then constitute Net Cash Proceeds), and (iv) the principal
amount, premium or penalty, if any, interest and other amounts on any
Indebtedness for borrowed money which is secured by a Lien on the Property sold
in such Asset Disposition (so long as such Lien was permitted to encumber such
Property under the Credit Documents at the time of such sale) and which is
repaid with such proceeds (other than any such Indebtedness assumed by the
purchaser of such Property), (b) any Debt Issuance, net of taxes, and reasonable
fees, commissions, costs and other expenses incurred in connection therewith,
(c) any Involuntary Disposition (other than proceeds of business interruption
insurance, to the extent such proceeds constitute compensation for lost
earnings), net of (i) all costs and expenses incurred in connection with the
collection of such proceeds, awards or other compensation in respect of such
Involuntary Disposition, including, without limitation, legal, accounting and
other professional fees and expenses, and (ii) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness which is secured
by a Lien on the Property subject to such Involuntary Disposition (so long as
such Lien was permitted to encumber such Property under the Credit Documents at
the time of such Involuntary Disposition) and which is repaid with such cash
proceeds, awards or other compensation and (d) the sale or financing of
Receivables and Receivables Related Assets pursuant to the terms of a Qualified
Securitization Transaction, net of (i) selling expenses (including, without
limitation, brokers’ fees or commissions, legal, accounting and other
professional and transactional fees, transfer and similar taxes and the Borrower
Representative’s good faith estimate of income taxes actually paid or payable in
connection with such transaction) and (ii) amounts provided as a reserve, in
accordance with GAAP, against (A) any liabilities under any indemnification
obligations associated with such transaction or (B) any other liabilities
retained by any member of the Consolidated Group associated with the Receivables
or Receivables Related Assets sold in such transaction (provided that to the
extent and at the time any such amounts are released from such reserve, such
amounts shall constitute Net Cash Proceeds).

“Non-Consenting Bank” has the meaning specified in Section 11.18.

“Non-Extending Bank” has the meaning specified in Section 2.11(b).

“Non-Guarantor Subsidiaries” means Domestic Subsidiaries which are not
Guarantors (other than any Securitization Subsidiary).

“Note” or “Notes” means the promissory notes of the Borrowers in favor of each
of the Banks evidencing the Loans in substantially the form attached as Schedule
2.5, individually or collectively, as appropriate, as such promissory notes may
be amended, modified, supplemented, extended, renewed or replaced from time to
time.

 

27



--------------------------------------------------------------------------------

“Noteholders” means, collectively, as of any date of determination, (a) each
Person that is a registered holder of the 2021 Notes as of such date, (b) each
Person that is a registered holder of the 2024 Notes as of such date, and
(c) U.S. Bank National Association, as trustee for the 2021 Notes and the 2024
Notes.

“Notice Date” has the meaning specified in Section 2.11(b).

“Notice of Extension/Conversion” has the meaning specified in Section 3.2.

“Notice of Loan Borrowing” has the meaning specified in Section 2.2(a)(i).

“Notice of Swingline Loan Borrowing” means a notice of a Borrowing of Swingline
Loans pursuant to Section 2.2(a)(ii), which, if in writing, shall be
substantially in the form of Schedule 2.2(a)(ii).

“O&M Funding” means O&M Funding Corp., a Virginia corporation.

“O&M Halyard” has the meaning specified in the introductory paragraph hereto.

“Obligations” means, without duplication, (a) all of the obligations of the
Credit Parties to the Banks (including the Issuing Banks and the Swingline
Bank), and the Agents, whenever arising, under this Credit Agreement, the Notes,
the Guaranty Agreement or any of the other Credit Documents (including, but not
limited to, any interest accruing after the occurrence of a Bankruptcy Event
with respect to any Credit Party, regardless of whether such interest is an
allowed claim under the Bankruptcy Code), (b) all obligations of any Credit
Party or any Subsidiary owing to a Swap Bank in respect of any Secured Swap
Contract (including, but not limited to, any interest accruing after the
occurrence of a Bankruptcy Event with respect to any Credit Party or any
Subsidiary, regardless of whether such interest is an allowed claim under the
Bankruptcy Code), (c) all obligations of any Credit Party or any Subsidiary
owing to a Treasury Management Bank in respect of any Secured Treasury
Management Agreement (including, but not limited to, any interest accruing after
the occurrence of a Bankruptcy Event with respect to any Credit Party or any
Subsidiary, regardless of whether such interest is an allowed claim under the
Bankruptcy Code), and (d) all Bilateral Letter of Credit Obligations; provided
that the Obligations of a Credit Party shall exclude any Excluded Swap
Obligations with respect to such Credit Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Credit Agreement or any other Credit Document, except any
such Taxes that are Other Connection Taxes imposed with respect to an
assignment.

 

28



--------------------------------------------------------------------------------

“Outstanding Amount” means (a) with respect to Revolving Loans or the Term Loans
on any date, the Dollar Equivalent amount of the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of such Loans occurring on such date; (b) with respect to Swingline
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Swingline
Loans occurring on such date; and (c) with respect to any LOC Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
LOC Obligations on such date after giving effect to the issuance, amendment or
extension of any Letter of Credit occurring on such date and any other changes
in the aggregate amount of the LOC Obligations as of such date, including as a
result of any reimbursements by any Borrower of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Applicable Agent, the applicable Issuing Bank, or the
Swingline Bank, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, the rate of interest per annum at which overnight deposits
in the applicable Alternative Currency, in an amount approximately equal to the
amount with respect to which such rate is being determined, would be offered for
such day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Parent” has the meaning specified in the introductory paragraph hereto.

“Participant” has the meaning specified in Section 11.3(d).

“Participant Register” has the meaning specified in Section 11.3(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any successor thereof.

“Permitted Asset Swap” means any transfer of Property by any member of the
Consolidated Group in which at least 90% of the consideration received by the
transferor consists of assets (other than current assets (to the extent that the
Property so transferred does not consist of current assets)) that are used or
useful in the business of the members of the Consolidated Group; provided that
the aggregate fair market value (as determined in good faith by the board of
directors or equivalent governing body of the relevant member of the
Consolidated Group) of the Property transferred in such exchange is not greater
than that of the Property received.

“Permitted Investments” means Investments which are (a) cash and Cash
Equivalents; (b) receivables owing to any member of the Consolidated Group
created, acquired or made in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; (c) Investments by
members of the Consolidated Group in and to Domestic Credit Parties (including,
for the avoidance of doubt, Support Obligations incurred by members of the
Consolidated Group with respect to Indebtedness of any Domestic Credit Party
permitted pursuant to Section 8.1); (d) Acquisitions permitted under
Section 8.4(b); (e) loans and advances in the ordinary course of business to
officers, directors and employees for expenses (including moving expenses
related to a transfer) incidental to carrying on the business of the members of
the Consolidated Group in an aggregate amount not to exceed $3,000,000 at any
time outstanding; (f) Investments (including debt obligations) received in
settlement of accounts receivable (created in the ordinary course of business)
from bankrupt obligors and in settlement of delinquent obligations of, and other
disputes with, customers and suppliers arising in the ordinary course of
business;

 

29



--------------------------------------------------------------------------------

(g) investments in a Securitization Subsidiary relating to a Qualified
Securitization Transaction; (h) Investments by the members of the Consolidated
Group in their respective Subsidiaries outstanding on the Closing Date;
(i) Investments by the members of the Consolidated Group in the Unrestricted
Subsidiary in an aggregate amount not to exceed $40,000,000 at any time
outstanding; and (j) Investments of a nature not contemplated in the foregoing
subsections; provided, however, that (i) no Default or Event of Default shall
have occurred and be continuing at the time of such Investment or would result
from such Investment and (ii) if, upon giving effect to such Investment on a Pro
Forma Basis, the Consolidated Total Leverage Ratio is (A) greater than or equal
to 4.50:1.00, (1) the aggregate amount of all Investments shall not exceed
$10,000,000 at any time outstanding, and (2) the Credit Parties shall be in
compliance with all of the covenants set forth in Section 7.10 or (B) less than
4.50:1.0 (1) the aggregate amount of all Investments shall not exceed
$200,000,000 and (2) the Credit Parties shall be in compliance with all of the
covenants set forth in Section 7.10.

“Permitted Liens” means:

(a)    (i) Liens created by or arising under the Credit Documents in favor of
the Administrative Agent on behalf of the Banks and the other holders of the
Obligations, and (ii) Liens created by or arising under the Credit Documents in
favor of the Collateral Agent on behalf of the Secured Parties;

(b)    Liens (other than Liens created or imposed under ERISA) for taxes,
assessments or governmental charges or levies not yet due or Liens for taxes
being contested in good faith by appropriate proceedings for which adequate
reserves determined in accordance with GAAP have been established (and as to
which the Property subject to any such Lien is not yet subject to foreclosure,
sale or loss on account thereof);

(c)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business; provided that such Liens secure only amounts not yet due and
payable or, if due and payable, are unfiled and no other action has been taken
to enforce the same or are being contested in good faith by appropriate
proceedings for which adequate reserves determined in accordance with GAAP have
been established (and as to which the Property subject to any such Lien is not
yet subject to foreclosure, sale or loss on account thereof);

(d)    Liens (other than Liens created or imposed under ERISA) incurred or
deposits made by any member of the Consolidated Group in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, bids, leases, government contracts, performance and
return-of-money bonds and other similar obligations (exclusive of obligations
for the payment of borrowed money);

(e)    Liens in connection with attachments or judgments (including judgment or
appeal bonds); provided that the judgments secured shall, within 30 days after
the entry thereof, have been discharged or execution thereof stayed pending
appeal, or shall have been discharged within 30 days after the expiration of any
such stay;

(f)    easements, rights-of-way, restrictions (including zoning restrictions),
minor defects or irregularities in title and other similar charges or
encumbrances not, in any material respect, impairing the use of the encumbered
real Property for its intended purposes;

 

30



--------------------------------------------------------------------------------

(g)    Liens on Property of any Person securing Indebtedness (including Capital
Leases and synthetic leases) of a Credit Party to the extent permitted under
Section 8.1(c);

(h)    leases or subleases granted to others not interfering in any material
respect with the business of any member of the Consolidated Group;

(i)    any interest or title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Credit Agreement;

(j)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(k)    Liens deemed to exist in connection with Investments in repurchase
agreements which constitute Permitted Investments;

(l)    normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(m)    Liens created or deemed to exist in connection with a Qualified
Securitization Transaction permitted under this Credit Agreement (including any
related filings of any financing statements), but only to the extent that any
such Lien relates to the applicable Receivables Related Assets actually sold,
contributed, financed or otherwise conveyed or pledged pursuant to such
transaction;

(n)    Liens of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection;

(o)    Liens existing as of the Second Amendment Effective Date and set forth on
Schedule 8.2; provided that no such Lien shall at any time (i) be extended to or
cover any Property other than the Property subject thereto on the Closing Date
and (ii) secure any Indebtedness other than the Indebtedness secured thereby on
the Closing Date;

(p)    Liens securing Indebtedness of any member of the Consolidated Group to
the extent permitted under Section 8.1(i);

(q)    Liens on Property of any Person securing Indebtedness of any member of
the Consolidated Group to the extent permitted under Section 8.1(j);

(r)    Liens on cash deposits not to exceed $25,000,000 in the aggregate at any
time outstanding for the purpose of collateralizing certain financial
obligations under any workers’ compensation, unemployment insurance and other
types of social security in the ordinary course;

(s)    Liens on the cash proceeds (and the related escrow account, and any money
market funds or securities in which such cash proceeds are temporarily invested
during the applicable escrow period) of any issuance of Indebtedness permitted
pursuant to Section 8.1 in connection with the cash proceeds of such
Indebtedness being placed into (and pending the release from) escrow; and

(t)    Liens created in the ordinary course of business in favor of banks and
other financial institutions over balances of any bank accounts of any Foreign
Subsidiary held at such banks or such financial institutions, as the case may
be, to facilitate the operation of cash pooling arrangements in respect of such
bank accounts in the ordinary course of business.

 

31



--------------------------------------------------------------------------------

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise (whether or
not incorporated) or any Governmental Authority.

“Plan” means any employee pension benefit plan (as defined in Section 3(2) of
ERISA) which is subject to Title IV of ERISA and with respect to which the
Parent or any ERISA Affiliate is (or, if such plan were terminated at such time,
would under Section 4069 of ERISA be deemed to be) an “employer” within the
meaning of Section 3(5) of ERISA.

“Platform” has the meaning specified in Section 7.1.

“Pro Forma Basis” means, for purposes of calculating (utilizing the principles
set forth in Section 1.3) the applicable Level under the definition of
“Applicable Percentage,” the applicable level under “Applicable Prepayment
Percentage,” and determining compliance with each of the financial covenants set
forth in Section 7.10, that any transaction shall be deemed to have occurred as
of the first day of the four fiscal-quarter period ending as of the most recent
fiscal quarter end preceding the date of such transaction with respect to which
the Administrative Agent has received the annual or quarterly compliance
certificate and related financial statements required by Section 7.1(a) or (b),
as appropriate. As used herein, “transaction” shall mean (a) any merger or
consolidation as referred to in Section 8.4, (b) any Asset Disposition as
referred to in Section 8.5 or any Involuntary Disposition, (c) any Acquisition
as referred to in Section 8.4, (d) any Investment permitted by clause (j) of the
definition of “Permitted Investments”, (e) any Restricted Payment referenced in
Section 8.12, and (f) any other event that by the terms of the Credit Documents
requires pro forma compliance with a test or covenant, calculation as to pro
forma effect with respect to a test or covenant or requires such test or
covenant to be calculated on a Pro Forma Basis. In furtherance of the foregoing,
in connection with any calculation of the financial covenants set forth in
Section 7.10 upon giving effect to a transaction on a Pro Forma Basis:

(i)    for purposes of any such calculation in respect of any Asset Disposition
referred to in Section 8.5 or any Involuntary Disposition, (A) income statement
items (whether positive or negative) attributable to the Property disposed of in
such Asset Disposition or Involuntary Disposition shall be excluded and (B) any
Indebtedness which is retired in connection with such Asset Disposition or
Involuntary Disposition shall be excluded and deemed to have been retired as of
the first day of the applicable period; and

(ii)    for purposes of any such calculation in respect of any merger or
consolidation referred to in Section 8.4(a) or any Acquisition referred to in
Section 8.4(b), (A) any Indebtedness incurred by any member of the Consolidated
Group in connection with such transaction (x) shall be deemed to have been
incurred as of the first day of the applicable period and (y) if such
Indebtedness has a floating or formula rate, shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination, and (B) income statement
items (whether positive or negative) attributable to the Property acquired in
such transaction or to the Acquisition comprising such transaction, as
applicable, shall be included beginning as of the first day of the applicable
period; provided that such income statement items are factually supportable by
financial statements and information reasonably acceptable to the Administrative
Agent.

 

32



--------------------------------------------------------------------------------

“Pro Forma Compliance Certificate” means a certificate of a Financial Officer of
the Parent delivered to the Administrative Agent in connection with (a) any
merger or consolidation referred to in Section 8.4, (b) any Asset Disposition
referred to in Section 8.5, (c) any Acquisition referred to in Section 8.4, (d)
any Investment permitted by clause (j) of the definition of Permitted
Investments, (e) any Restricted Payment referenced in Section 8.12, and (f) any
other event that by the terms of the Credit Documents requires pro forma
compliance with a test or covenant, calculation as to pro forma effect with
respect to a test or covenant or requires such test or covenant to be calculated
on a Pro Forma Basis, as applicable, and containing reasonably detailed
calculations, upon giving effect to the applicable transaction on a Pro Forma
Basis, of the Consolidated Interest Coverage Ratio and the Consolidated Total
Leverage Ratio each as of the most recent fiscal quarter end preceding the date
of the applicable transaction with respect to which the Administrative Agent
shall have received the annual or quarterly compliance certificate and related
financial statements required by Section 7.1(a) or (b), as appropriate.

“Pro Rata Facilities” means the Aggregate Revolving Committed Amount, the Term
Facilities (other than the Term B Facility), and each Refinancing Facility.

“Property” means any interest in any kind of property or assets, whether real,
personal or mixed, or tangible or intangible.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Bank” has the meaning specified in Section 7.1.

“Qualified Securitization Transaction” means any Securitization Transaction;
provided that (a) no portion of the Indebtedness or any other obligations
(contingent or otherwise) under such Securitization Transaction shall be
(i) recourse to any member of the Consolidated Group (other than any
Securitization Subsidiary) other than pursuant to Standard Securitization
Obligations or Limited Originator Recourse, (ii) supported by Support
Obligations of any member of the Consolidated Group (other than any
Securitization Subsidiary) other than pursuant to Standard Securitization
Obligations or Limited Originator Recourse or (iii) secured (directly or
indirectly, contingently or otherwise) by any Lien on any Property of any member
of the Consolidated Group (other than any Securitization Subsidiary) other than
pursuant to Standard Securitization Obligations or Limited Originator Recourse,
(b) such Securitization Transaction (including financing terms, covenants,
termination events and other provisions) is in the aggregate economically fair
and reasonable to the Consolidated Group and any applicable Securitization
Subsidiary, (c) all sales, conveyances or other transfers of Securitization
Receivables and related assets to any Securitization Subsidiary are made at fair
market value and (d) the financing terms, covenants, termination events and
other provisions thereof, including any Standard Securitization Obligations,
shall be market terms, in each case as determined by the Parent in good faith.

“Ratings” means a public corporate family rating from Moody’s and S&P in respect
of the Parent after giving effect to the Second Amendment Transactions and the
other transactions contemplated by this Credit Agreement.

“Receivables” means, as of any date of determination, the aggregate net book
value of all accounts, accounts receivable, receivables, and obligations for
payment created or arising from the sale of inventory or the rendering of
services in the ordinary course of business, whether evidenced by chattel paper,
instruments or otherwise, owned by or owing to the Parent and its Domestic
Subsidiaries on a consolidated basis after deducting allowances or reserves
relating thereto, as shown on the books and records of the Parent and its
Domestic Subsidiaries (but excluding, in any event, without duplication, the
aggregate net book value of all Receivables transferred to a Securitization
Subsidiary or other Person in connection with a Qualified Securitization
Transaction).

 

33



--------------------------------------------------------------------------------

“Receivables Related Assets” means (a) any rights arising under the
documentation governing or relating to any Securitization Receivables (including
rights in respect of Liens securing such Securitization Receivables and other
credit support in respect of such Securitization Receivables), (b) any proceeds
of such Securitization Receivables and any lockboxes or accounts in which such
proceeds are deposited, (c) spread accounts and other similar accounts (and any
amounts on deposit therein) established in connection with a Qualified
Securitization Transaction, (d) any warranty, indemnity, dilution and other
intercompany claim arising out of the documentation evidencing any Qualified
Securitization Transaction, and (e) other assets that are customarily
transferred or in respect of which security interests are customarily granted in
connection with asset securitization transactions involving accounts receivable.

“Recipient” means (a) any Agent, (b) any Bank, (c) any Issuing Bank, or (d) any
other recipient of any payment to be made by or on account of any obligation of
any Credit Party hereunder, as applicable.

“Refinancing Amendment” means, with respect to any Refinancing Facility, an
amendment to this Credit Agreement entered into in connection with the
incurrence of such Refinancing Facility pursuant to Section 2.14 and executed by
each Credit Party, the Applicable Agent, the Collateral Agent, and each Bank
providing any portion of such Refinancing Facility.

“Refinancing Borrowing Date” has the meaning specified in Section 2.14(b).

“Refinancing Facility” has the meaning specified in Section 2.14(a).

“Refinancing Facility Termination Date” means, with respect to any Refinancing
Facility, the maturity date set forth in the applicable Refinancing Amendment
for such Refinancing Facility.

“Refinancing Term Loans” has the meaning specified in Section 2.14(a).

“Register” has the meaning specified in Section 11.3(c).

“Regulation T, U, or X” means Regulation T, U, or X, respectively, of the FRB as
from time to time in effect and any successor to all or a portion thereof.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Relevant Notes Maturity Event” means the occurrence of any of the following:
(a) as of the date that is ninety-one (91) days prior to the 2021 Notes Maturity
Date, all outstanding amounts owing under the 2021 Notes shall not have been
paid in full or (b) as of the date that is ninety-one (91) days prior to the
2024 Notes Maturity Date, all outstanding amounts owing under the 2024 Notes
shall not have been paid in full.

“Replacement Rate” has the meaning specified in Section 3.7(c).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the notice requirement has been
waived by regulation.

“Repricing Event” means (a) there shall occur any amendment, amendment and
restatement or other modification of this Credit Agreement which reduces the
All-In-Yield then in effect for the Term B

 

34



--------------------------------------------------------------------------------

Loans, (b) all or any portion of the Term B Loans is voluntarily prepaid or
mandatorily prepaid with the net cash proceeds of issuances, offerings or
placement of debt obligations, or refinanced substantially concurrently with the
incurrence of, or conversion of the loans thereunder into, new Indebtedness that
has an effective All-In-Yield lower than the All-In-Yield in effect for the
portion of the Term B Facility so prepaid, or (c) a Bank must assign its portion
of the Term B Facility as a result of its failure to consent to an amendment,
amendment and restatement or other modification of this Credit Agreement which
reduces the All-In-Yield then in effect for the Term B Loans; provided that in
each case of clauses (a), (b) and (c), a Repricing Event shall have occurred
only to the extent the primary purpose of such amendment, amendment and
restatement, modification, issuance, offering, placement, prepayment or
assignment, as determined in good faith by the Term B Facility Agent, is to
reduce the All-In-Yield then in effect for the Term B Loans.

“Required Banks” means, at any time, Banks having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Banks at such time. The Total Credit Exposure of any Defaulting Bank shall be
disregarded in determining Required Banks at any time; provided that the amount
of any participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Bank has failed to fund that have not been reallocated to and funded
by another Bank shall be deemed to be held by the Bank that is the Swingline
Bank or the applicable Issuing Bank, as the case may be, in making such
determination.

“Required Financial Covenant Banks” means, at any time, Banks having Total Pro
Rata Credit Exposures representing more than fifty percent (50%) of the Total
Pro Rata Credit Exposures of all Banks at such time. The Total Pro Rata Credit
Exposure of any Defaulting Bank shall be disregarded in determining Required
Financial Covenant Banks at any time; provided that the amount of any
participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Bank has failed to fund that have not been reallocated to and funded
by another Bank shall be deemed to be held by the Bank that is the Swingline
Bank or the applicable Issuing Bank, as the case may be, in making such
determination.

“Required Revolving Banks” means, at any time, Revolving Banks having Total
Revolving Credit Exposures representing more than fifty percent (50%) of the
Total Revolving Credit Exposures of all Revolving Banks. The Total Revolving
Credit Exposure of any Defaulting Bank shall be disregarded in determining
Required Revolving Banks at any time; provided that the amount of any
participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Bank has failed to fund that have not been reallocated to and funded
by another Bank shall be deemed to be held by the Bank that is the Swingline
Bank or applicable Issuing Bank, as the case may be, in making such
determination.

“Required Term B Banks” means, at any time, Term B Banks having Total Term B
Credit Exposures representing more than fifty percent (50%) of the Total Term B
Credit Exposures of all Term B Banks. The Total Term B Credit Exposure of any
Defaulting Bank shall be disregarded in determining Required Term B Banks at any
time.

“Required Term Banks” means, at any time, Term Banks having Total Term Credit
Exposures representing more than fifty percent (50%) of the Total Term Credit
Exposures of all Term Banks. The Total Term Credit Exposure of any Defaulting
Bank shall be disregarded in determining Required Term Banks at any time.

“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, provincial, local and foreign laws, rules and regulations,
orders, judgments, decrees or other determinations of any Governmental Authority
or arbitrator, applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject; provided that the
foregoing shall not apply to non-binding recommendations or guidance from any
Governmental Authority.

 

35



--------------------------------------------------------------------------------

“Responsible Officer” means, with respect to the subject matter of any
representation, warranty, covenant, agreement, obligation, notice or certificate
of any Credit Party contained in or delivered pursuant to any of the Credit
Documents, the chief executive officer, president, chief financial officer,
chief operating officer, controller, general counsel or treasurer of such Credit
Party.

“Restricted Payment” by any Person means (a) any dividend or other payment or
distribution, direct or indirect, on account of any shares of any class of
Capital Stock of such Person, now or hereafter outstanding (including without
limitation any payment in connection with any dissolution, merger, consolidation
or disposition involving such Person), or to the holders, in their capacity as
such, of any shares of any class of Capital Stock of such Person, now or
hereafter outstanding (other than dividends or distributions to the extent
payable in Capital Stock of such Person or dividends or distributions payable to
any Credit Party (directly or indirectly through Subsidiaries)), (b) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of such Person, now or hereafter outstanding, and (c) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of Capital Stock of such Person, now
or hereafter outstanding.

“Restructuring Capital Expenditures” means, with respect to any Person for any
period, any non-recurring Capital Expenditures associated solely with respect to
such Person’s corporate restructuring programs.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency, (iii) the last day of any month and
(iv) such additional dates as the Administrative Agent shall determine or the
Required Financial Covenant Banks shall require; and (b) with respect to any
Letter of Credit, each of the following: (i) each date of issuance of a Letter
of Credit denominated in an Alternative Currency, (ii) each date of an amendment
of any such Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the applicable Issuing Bank under any Letter of Credit denominated in an
Alternative Currency, (iv) the last day of any month, (v) in the case of all
Existing Letters of Credit denominated in Alternative Currencies, the Closing
Date and (vi) such additional dates as the Administrative Agent or the
applicable Issuing Bank shall determine or the Required Revolving Banks shall
require.

“Revolving Bank” means, at any time, (a) so long as any Revolving Commitment is
in effect, any Bank that has a Revolving Commitment at such time or (b) if the
Revolving Commitments have terminated or expired, any Bank that has a Revolving
Loan or a participation in LOC Obligations or Swingline Loans at such time.

“Revolving Commitment” means, with respect to each Bank, the commitment of such
Bank to make Revolving Loans, purchase participations in LOC Obligations and
purchase participations in Swingline Loans, in an aggregate principal amount
outstanding at any time up to such Bank’s Revolving Committed Amount.

“Revolving Commitment Percentage” means, with respect to each Bank, a fraction
(expressed as a percentage) the numerator of which is the Revolving Committed
Amount of such Bank at such time and the denominator of which is the Aggregate
Revolving Committed Amount at such time. The Revolving Commitment Percentage of
each Bank is set forth on Schedule 2.1.

“Revolving Committed Amount” means, with respect to each Bank, the amount of
such Bank’s Revolving Commitment, as such amount may from time to time be
reduced in accordance with the provisions hereof. The Revolving Committed Amount
of each Bank on the Fourth Amendment Effective Date is set forth on Schedule
2.1.

 

36



--------------------------------------------------------------------------------

“Revolving Exposure” means, as to any Bank at any time, the aggregate principal
amount at such time of its outstanding Revolving Loans and its participation in
LOC Obligations and Swingline Loans at such time.

“Revolving Loans” has the meaning assigned to such term in Section 2.1(a).

“Revolving Obligations” means the aggregate Outstanding Amount of all Revolving
Loans, Swingline Loans and LOC Obligations.

“Revolving Termination Date” means, with respect to each Bank, the earlier of
(a) July 27, 2022, as such date may be extended from time to time with respect
to such Bank pursuant to Section 2.11; provided, that if payment in full of all
outstanding amounts owing under the 2021 Notes has not occurred on the date that
is ninety-one (91) days prior to the 2021 Notes Maturity Date, the Revolving
Termination Date shall automatically be deemed to be the date that is ninety-one
(91) days prior to the 2021 Notes Maturity Date; provided, further, that, in
each case, if such date is not a Business Day, the Revolving Termination Date
shall be the next preceding Business Day; and (b) the date on which the
Aggregate Revolving Committed Amount terminates in accordance with the
provisions of this Credit Agreement.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the applicable Issuing Bank, as the
case may be, to be customary in the place of disbursement or payment for the
settlement of international banking transactions in the relevant Alternative
Currency.

“Sanctioned Country” means at any time, a country or territory which is itself
the subject or target of any Sanctions (including, without limitation, Cuba,
Iran, North Korea, Sudan and Syria).

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC, the U.S. Department of State or the U.S. Department
of Treasury, (b) the United Nations Security Council, the European Union or Her
Majesty’s Treasury, or (c) any other relevant sanctions authority.

“S&P” means S&P Global Ratings, a division of S&P Global Inc., or any successor
or assignee of the business of such company in the business of rating
securities.

“S&P Rating” means, at any time for the Parent, the rating issued by S&P and
then in effect with respect to the Parent’s senior unsecured long term debt
securities without third party credit enhancement.

“Second Amendment” means that certain Second Amendment to Credit Agreement,
dated as of the Second Amendment Effective Date, among Distribution, Medical,
Barista I, Barista II, O&M Halyard, the Parent, the Banks party thereto, the
Administrative Agent, the Term B Facility Agent and the Collateral Agent.

 

37



--------------------------------------------------------------------------------

“Second Amendment Acquisition” means the acquisition by the Parent of the
Purchased Assets (as defined in the Second Amendment Acquisition Agreement)
pursuant to and in accordance with the Second Amendment Acquisition Agreement.

“Second Amendment Acquisition Agreement” means that certain Amended and Restated
Purchase Agreement, dated as of April 30, 2018 (including all schedules and
exhibits thereto), by and among the Parent, Halyard, and each of the Sellers (as
defined in the Second Amendment Acquisition Agreement) party thereto.

“Second Amendment Effective Date” means April 30, 2018.

“Second Amendment Effective Date Term B Commitment” means, as to each Bank, the
commitment of such Bank to make a Term B Loan on the Second Amendment Effective
Date, in the aggregate principal amount set forth opposite such Bank’s name
under the heading “Second Amendment Effective Date Term B Commitment” on
Schedule 2.1. The aggregate amount of the Second Amendment Effective Date Term B
Commitments of all of the Banks on the Second Amendment Effective Date was
$254,250,000.

“Second Amendment Refinancing” has the meaning specified in the Second
Amendment.

“Second Amendment Transactions” means, collectively, (a) the consummation of the
Second Amendment Acquisition, (b) the entering into of the Second Amendment,
(c) the borrowing of the Necessary Second Amendment Acquisition Funds on the
Second Amendment Effective Date, (d) the consummation of the Second Amendment
Refinancing, and (e) the payment of the fees, costs and expenses incurred in
connection with the foregoing.

“Secured Bilateral Letter of Credit” means any Bilateral Letter of Credit that
is issued by a Bilateral Letter of Credit Bank for the benefit of any Credit
Party or any Subsidiary.

“Secured Parties” means, collectively, the Agents, the Banks, the Issuing Banks,
the Swap Banks, the Treasury Management Banks, the Bilateral Letter of Credit
Banks, each co-agent or sub-agent appointed by any Agent from time to time
pursuant to Section 10.5, the Noteholders and, in each case, their respective
successors and permitted assigns.

“Secured Party Designation Notice” means a notice from any Swap Bank, any
Treasury Management Bank or any Bilateral Letter of Credit Bank substantially in
the form of Schedule 10.11.

“Secured Swap Contract” means any Swap Contract that is entered into by and
between any Credit Party or any Subsidiary and any Swap Bank.

“Secured Treasury Management Agreement” means any Treasury Management Agreement
that is entered into between any Credit Party or any Subsidiary and any Treasury
Management Bank.

“Securitization Receivables” has the meaning specified in the definition of
“Securitization Transaction”.

“Securitization Subsidiary” means (a) O&M Funding and (b) any other wholly-owned
Special Purpose Vehicle (other than, for the avoidance of doubt, any Credit
Party) which engages in no activities other than those reasonably related to or
in connection with the entering into of Securitization Transactions and which is
designated by the board of directors of the Parent (as provided below) as a
Securitization Subsidiary; provided that no member of the Consolidated Group
shall (i) provide credit support to such

 

38



--------------------------------------------------------------------------------

Securitization Subsidiary other than Limited Originator Recourse, (ii) have any
contract, agreement, arrangement or understanding with such Securitization
Subsidiary other than on terms that are fair and reasonable and that are no less
favorable to such member of the Consolidated Group than could be obtained from
an unrelated Person (other than representations, warranties and covenants
(including those relating to servicing) entered into in the ordinary course of
business in connection with a Qualified Securitization Transaction and
intercompany notes relating to the sale of Securitization Receivables to such
Securitization Subsidiary and Limited Originator Recourse) or (iii) have any
obligation to maintain or preserve such Securitization Subsidiary’s financial
condition or to cause such Securitization Subsidiary to achieve certain levels
of operating results other than Limited Originator Recourse. Any such
designation by the board of directors of the Parent (other than with respect to
O&M Funding) shall be evidenced to the Administrative Agent and each Bank by
filing with the Administrative Agent and each Bank a certified copy of the
resolutions of the board of directors of the Parent giving effect to such
designation.

“Securitization Transaction” means any financing transaction or series of
financing transactions that have been or may be entered into by a member of the
Consolidated Group pursuant to which such member of the Consolidated Group may
sell, convey or otherwise transfer to any Person (including, without limitation,
a Securitization Subsidiary) or may grant a security interest in any accounts
receivable, notes receivable, rights to future lease payments or residuals or
other similar rights to payment (the “Securitization Receivables”) (whether such
Securitization Receivables are then existing or arising in the future) of such
member of the Consolidated Group, and any assets related thereto, including
without limitation, all security interests in merchandise or services financed
thereby, the proceeds of such Securitization Receivables, and other assets which
are customarily sold or in respect of which security interests are customarily
granted in connection with securitization transactions involving such assets.

“Security Agreement” means the security and pledge agreement, dated as of the
Second Amendment Effective Date, executed in favor of the Collateral Agent by
each of the Domestic Credit Parties.

“Single Employer Plan” means any Plan which is not a Multiemployer Plan or a
Multiple Employer Plan.

“Social Security Act” means the Social Security Act of 1965.

“Solvent” means, with respect to any Person on any date of determination, that
on such date (a) the sum of the liabilities (including contingent liabilities)
of such Person, on a consolidated basis, does not exceed the present fair
saleable value of the assets of such Person, taken as a whole; (b) such Person,
on a consolidated basis, has not incurred and does not intend to incur
liabilities (including contingent liabilities) beyond its ability to pay such
liabilities as they become absolute and matured; (c) the capital of such Person,
on a consolidated basis, is not unreasonably small in relation to the business
of such Person, on a consolidated basis, contemplated as of such date; and
(d) such Person, on a consolidated basis, does not intend to incur, or believe
that it will incur, debts or liabilities (including current obligations) beyond
its ability to pay such debts and liabilities as they mature in the ordinary
course of business. For the purposes hereof, the amount of any contingent
liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

 

39



--------------------------------------------------------------------------------

“Special Purpose Vehicle” means a trust, partnership, or other entity
established by any member of the Consolidated Group to implement a Qualified
Securitization Transaction.

“Specified Credit Party” means any Credit Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 2(h) of the Guaranty Agreement).

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable Issuing Bank, as applicable, to be the rate quoted by the
Person acting in such capacity as the spot rate for the purchase by such Person
of such currency with another currency through its principal foreign exchange
trading office at approximately 11:00 a.m. on the date two Business Days prior
to the date as of which the foreign exchange computation is made; provided that
the Administrative Agent or such Issuing Bank may obtain such spot rate from
another financial institution designated by the Administrative Agent or such
Issuing Bank if the Person acting in such capacity does not have as of the date
of determination a spot buying rate for any such currency; provided, further,
that such Issuing Bank may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

“Standard Securitization Obligations” means representations, warranties,
covenants, indemnities and other obligations entered into by any member of the
Consolidated Group (other than any Securitization Subsidiary) which are
reasonably customary in Securitization Transactions.

“Standby Letter of Credit Fee” has the meaning assigned to such term in
Section 2.6(f).

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subject Properties” has the meaning specified in Section 6.20.

“Subordinated Debt” means any Indebtedness which by its terms is specifically
subordinated in right of payment to the prior payment of the Obligations on
terms and conditions which are, and evidenced by documentation which is,
satisfactory to the Required Banks.

“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries, and
(b) any partnership, association, joint venture or other entity in which such
Person directly or indirectly through Subsidiaries has more than 50% equity
interest at any time. Except as otherwise expressly provided, all references
herein to “Subsidiary” shall (i) mean a Subsidiary of the Parent, and (ii)(A)
prior to the Unrestricted Subsidiary Termination Date, and except for purposes
of the definition of “Anti-Corruption Laws,” the definition of “Bilateral Letter
of Credit Bank,” the definition of “Bilateral Letter of Credit Obligations,” the
definition of “Competitor,” the definition of “Obligations,” the definition of
“Secured Bilateral Letter of Credit,” the definition of “Secured Swap Contract,”
the definition of “Secured Treasury Management Agreement,” the definition of
“Swap Bank,” the definition of “Treasury Management Bank,” Section 2.6(c),
Section 6.7(b), Section 6.17(a), Section 6.18(b), Section 6.25, Section 7.1(a),
Section 7.1(b), Section 7.9, Section 7.12, Section 8.13, Section 10.2,
Section 11.3(b)(v), Section 11.3(d), Section 11.5(b), and Section 11.14, exclude
the Unrestricted Subsidiary, and (B) from and after the Unrestricted Subsidiary
Termination Date, include the Unrestricted Subsidiary.

 

40



--------------------------------------------------------------------------------

“Support Obligations” means, with respect to any Person, without duplication,
any obligations of such Person (other than (x) endorsements in the ordinary
course of business of negotiable instruments for deposit or collection and
(y) Standard Securitization Obligations and Limited Originator Recourse relating
to Qualified Securitization Transactions) guaranteeing or intended to guarantee
any Indebtedness of any other Person in any manner, whether direct or indirect,
and including without limitation any obligation, whether or not contingent,
(a) to purchase any such Indebtedness or any Property constituting security
therefor, (b) to advance or provide funds or other support for the payment or
purchase of any such Indebtedness or to maintain working capital, solvency or
other balance sheet condition of such other Person (including without limitation
keep well agreements, maintenance agreements, comfort letters or similar
agreements or arrangements) for the benefit of any holder of Indebtedness of
such other Person, (c) to lease or purchase Property, securities or services
primarily for the purpose of assuring the holder of such Indebtedness against
loss in respect thereof or (d) to otherwise assure or hold harmless the holder
of such Indebtedness against loss in respect thereof. The amount of any Support
Obligation hereunder shall (subject to any limitations set forth therein) be
deemed to be an amount equal to the outstanding principal amount (or maximum
principal amount, if larger) of the Indebtedness in respect of which such
Support Obligation is made.

“Swap Bank” means any Person in its capacity as a party to a Swap Contract that
(a) at the time it enters into such Swap Contract with a Credit Party or any
Subsidiary, is a Bank, an Affiliate of a Bank, an Agent or an Affiliate of an
Agent, (b) in the case of any Swap Contract with a Credit Party or any
Subsidiary in effect on or prior to the Closing Date, is, as of the Closing Date
or within thirty (30) days thereafter, a Bank, an Affiliate of a Bank, an Agent
or an Affiliate of an Agent or (c) within thirty (30) days after the time it
enters into such Swap Contract with a Credit Party or any Subsidiary, becomes a
Bank, an Affiliate of a Bank, an Agent or an Affiliate of an Agent (in each
case, without regard to whether such Person subsequently ceases to be a Bank or
an Affiliate of a Bank), or any assignee of a Person that was itself a Swap Bank
with respect to a Swap Contract at the time of the assignment thereof, in its
capacity as a party to such Swap Contract); provided, further that for any of
the foregoing to be included as a “Secured Swap Contract” on any date of
determination by the Collateral Agent, the applicable Swap Bank (other than any
Agent or any Affiliate of any Agent) must have delivered a Secured Party
Designation Notice to the Collateral Agent prior to such date of determination.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Credit Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

41



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Bank or any Affiliate of a
Bank).

“Swingline Bank” means Bank of America and its successors in such capacity.

“Swingline Commitment” means, with respect to the Swingline Bank, the commitment
of the Swingline Bank to make Swingline Loans in an aggregate principal amount
at any time outstanding up to the Swingline Committed Amount.

“Swingline Committed Amount” means an amount equal to the lesser of (a)
$75,000,000 and (b) the Aggregate Revolving Committed Amount. The Swingline
Committed Amount is part of, and not in addition to, the Aggregate Revolving
Committed Amount.

“Swingline Loans” has the meaning given to such term in Section 2.1(b).

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term A-1 Bank” means, at any time, (a) so long as any Term A-1 Commitment is in
effect, any Bank that has a Term A-1 Commitment at such time or (b) if the Term
A-1 Commitments have terminated or expired, any Bank that has a Term A-1 Loan at
such time.

“Term A-1 Commitment” means, as to each Bank, the commitment of such Bank to
make a Term A-1 Loan, in the aggregate principal amount set forth opposite such
Bank’s name on Schedule 2.1. The aggregate amount of the Term A-1 Commitments of
all of the Banks on the Closing Date was $250,000,000.

“Term A-1 Commitment Percentage” means, with respect to each Bank, a fraction
(expressed as a percentage) the numerator of which is the Term A-1 Committed
Amount of such Bank at such time and the denominator of which is the aggregate
amount of the Term A-1 Facility at such time. The Term A-1 Commitment Percentage
of each Bank on the Second Amendment Effective Date is set forth on Schedule
2.1.

“Term A-1 Committed Amount” means, with respect to each Bank, at any time,
(a) so long as such Bank’s Term A-1 Commitment is in effect at such time, the
amount of such Bank’s Term A-1 Commitment at such time, and (b) if the Term A-1
Commitments have terminated or expired at such time, the Outstanding Amount of
such Bank’s Term A-1 Loan at such time. The Term A-1 Committed Amount of each
Bank is set forth on Schedule 2.1.

“Term A-1 Facility” means the aggregate principal amount of the Term A-1 Loans
advanced pursuant to Section 2.1(d)(i) of all Banks outstanding at such time.

“Term A-1 Facility Funding Date” means August 4, 2017.

 

42



--------------------------------------------------------------------------------

“Term A-1 Loan” means an advance made by any Bank under the Term A-1 Facility.

“Term A-2 Bank” means, at any time, (a) so long as any Term A-2 Commitment is in
effect, any Bank that has a Term A-2 Commitment at such time or (b) if the Term
A-2 Commitments have terminated or expired, any Bank that has a Term A-2 Loan at
such time.

“Term A-2 Commitment” means, as to each Bank, the commitment of such Bank to
make a Term A-2 Loan, in the aggregate principal amount set forth opposite such
Bank’s name on Schedule 2.1. The aggregate amount of the Term A-2 Commitments of
all of the Banks on the Second Amendment Effective Date shall be $195,750,000.

“Term A-2 Commitment Percentage” means, with respect to each Bank, a fraction
(expressed as a percentage) the numerator of which is the Term A-2 Committed
Amount of such Bank at such time and the denominator of which is the aggregate
amount of the Term A-2 Facility at such time. The initial Term A-2 Commitment
Percentage of each Bank on the Second Amendment Effective Date is set forth on
Schedule 2.1.

“Term A-2 Committed Amount” means, with respect to each Bank, at any time,
(a) so long as such Bank’s Term A-2 Commitment is in effect at such time, the
amount of such Bank’s Term A-2 Commitment at such time, and (b) if the Term A-2
Commitments have terminated or expired at such time, the Outstanding Amount of
such Bank’s Term A-2 Loan at such time. The initial Term A-2 Committed Amount of
each Bank is set forth on Schedule 2.1.

“Term A-2 Facility” means the aggregate principal amount of the Term A-2 Loans
advanced pursuant to Section 2.1(d)(ii) of all Banks outstanding at such time.

“Term A-2 Loan” means an advance made by any Bank under the Term A-2 Facility.

“Term A Commitment Percentage” means, with respect to each Bank, a fraction
(expressed as a percentage) the numerator of which is the sum of the Term A-1
Committed Amount and Term A-2 Committed Amount of such Bank at such time and the
denominator of which is the aggregate amount of the sum of the Term A-1 Facility
and the Term A-2 Facility at such time.

“Term A Facilities Termination Date” means July 27, 2022; provided that if
payment in full of all outstanding amounts owing under the 2021 Notes has not
occurred on the date that is ninety-one (91) days prior to the 2021 Notes
Maturity Date, the Term A Facilities Termination Date shall automatically be
deemed to be the date that is ninety-one (91) days prior to the 2021 Notes
Maturity Date; provided, further, that, in each case, if such date is not a
Business Day, the Term A Facilities Termination Date shall be the next preceding
Business Day.

“Term A Loans” means the Term A-1 Loan and the Term A-2 Loan.

“Term B Bank” means, at any time, (a) so long as any Term B Commitment is in
effect, any Bank that has a Term B Commitment and/or a Term B Loan at such time
or (b) if the Term B Commitments have terminated or expired, any Bank that has a
Term B Loan at such time.

“Term B Commitment” means, as to each Bank, the Second Amendment Effective Date
Term B Commitment of such Bank, and/or the Third Amendment Effective Date Term B
Commitment of such Bank, as the context may require.

 

43



--------------------------------------------------------------------------------

“Term B Commitment Percentage” means, with respect to each Bank, a fraction
(expressed as a percentage) the numerator of which is the aggregate amount of
the Term B Loans of such Bank at such time and the denominator of which is the
aggregate amount of the Term B Facility at such time. The Term B Commitment
Percentage of each Bank on the Third Amendment Effective Date is set forth on
Schedule 2.1.

“Term B Facility” means, at any time, the sum of (a) the aggregate principal
amount of the Term B Loans advanced on the Second Amendment Effective Date
pursuant to Section 2.1(d)(iii)(A) of all Banks outstanding at such time plus
(b) the aggregate principal amount of the Term B Loans advanced on the Third
Amendment Effective Date pursuant to the Third Amendment and
Section 2.1(d)(iii)(B) of all Banks outstanding at such time.

“Term B Facility Agent” has the meaning specified in the introductory paragraph
hereto, together with any permitted successors and assigns.

“Term B Facility Agent’s Office” means the Term B Facility Agent’s address as
set forth on Schedule 11.1, or such other address or account as the Term B
Facility Agent may from time to time notify in writing to the Borrower
Representative, the Term B Banks and the Administrative Agent.

“Term B Facility Termination Date” means April 30, 2025; provided that if any
Relevant Notes Maturity Event shall have occurred, the Term B Facility
Termination Date shall automatically be deemed to be the date of such Relevant
Notes Maturity Event; provided, further, that, in each case, if such date is not
a Business Day, the Term B Facility Termination Date shall be the next preceding
Business Day.

“Term B Loan” means an advance made by any Bank under the Term B Facility.

“Term Bank” means, at any time, any Bank that is a Term A-1 Bank, a Term A-2
Bank or a Term B Bank at such time, and “Term Banks” means all Term A-1 Banks,
all Term A-2 Banks and all Term B Banks at such time.

“Term Commitment” means, with respect to each Bank, the Term A-1 Commitment of
such Bank, the Term A-2 Commitment of such Bank or a Term B Commitment of such
Bank, as applicable.

“Term Commitment Percentage” means, with respect to each Bank, the Term A-1
Commitment Percentage of such Bank, the Term A-2 Commitment Percentage of such
Bank or the Term B Commitment Percentage of such Bank, as applicable.

“Term Facilities” means the Term A-1 Facility, the Term A-2 Facility and the
Term B Facility.

“Termination Date” means the Revolving Termination Date, the Term A Facilities
Termination Date, the Term B Facility Termination Date or a Refinancing Facility
Termination Date, as the context may require.

“Term Loan” means a Term A-1 Loan, a Term A-2 Loan or a Term B Loan, as the
context may require.

“Third Amendment” means that certain Third Amendment to Credit Agreement, dated
as of the Third Amendment Effective Date, among Distribution, Medical, Barista
I, Barista II, O&M Halyard, the Parent, the Banks party thereto, the
Administrative Agent, the Term B Facility Agent and the Collateral Agent.

 

44



--------------------------------------------------------------------------------

“Third Amendment Effective Date” means May 9, 2018.

“Third Amendment Effective Date Term B Commitment” means, as to each Bank, the
commitment of such Bank to make a Term B Loan on the Third Amendment Effective
Date, in the aggregate principal amount set forth opposite such Bank’s name
under the heading “Third Amendment Effective Date Term B Commitment” on Schedule
2.1. The aggregate amount of the Third Amendment Effective Date Term B
Commitments of all of the Banks to be advanced on the Third Amendment Effective
Date pursuant to Section 2.1(d)(iii)(B) is $245,750,000.

“Threshold Requirement” has the meaning specified in Section 7.11(a).

“Total Credit Exposure” means, as to any Bank at any time, the unused
Commitments, Revolving Exposure and Outstanding Amount of all Term Loans, in
each case, of such Bank at such time.

“Total Pro Rata Credit Exposure” means, as to any Bank at any time, the unused
Commitments, Revolving Exposure and Outstanding Amount of all Term Loans (other
than the Term B Loans), in each case, of such Bank at such time.

“Total Revolving Credit Exposure” means, as to any Bank at any time, the unused
Revolving Commitments and Revolving Exposure of such Revolving Bank at such
time.

“Total Term B Credit Exposure” means, as to any Bank at any time, the
Outstanding Amount of all Term B Loans of such Bank at such time.

“Total Term Credit Exposure” means, as to any Bank at any time, the Outstanding
Amount of all Terms Loans, in each case, of such Bank at such time.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, overdraft, credit or debit cards, purchase cards, funds transfer,
automated clearinghouse, zero balance accounts, returned check concentration,
controlled disbursement, lockbox, account reconciliation and reporting and trade
finance services and other cash management services.

“Treasury Management Bank” means any Person in its capacity as a party to a
Treasury Management Agreement that (a) at the time it enters into such Treasury
Management Agreement with a Credit Party or any Subsidiary, is a Bank, an
Affiliate of a Bank, an Agent or an Affiliate of an Agent, (b) in the case of
any Treasury Management Agreement with a Credit Party or any Subsidiary in
effect on or prior to the Closing Date, is, as of the Closing Date or within
thirty (30) days thereafter, a Bank, an Affiliate of a Bank, an Agent or an
Affiliate of an Agent or (c) within thirty (30) days after the time it enters
into such Treasury Management Agreement with a Credit Party or any Subsidiary,
becomes a Bank, an Affiliate of a Bank, an Agent or an Affiliate of an Agent;
provided that for any of the foregoing to be included as a “Secured Treasury
Management Agreement” on any date of determination by the Collateral Agent, the
applicable Treasury Management Bank (other than any Agent or any Affiliate of
any Agent) must have delivered a Secured Party Designation Notice to the
Collateral Agent prior to such date of determination.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.

 

45



--------------------------------------------------------------------------------

“Unreimbursed Amount” has the meaning specified in Section 2.6(a)(i).

“Unrestricted Subsidiary” means Fusion 5 Inc., a Delaware corporation.

“Unrestricted Subsidiary Termination Date” has the meaning specified in
Section 1.3(d).

“Unused Fee” has the meaning specified in Section 3.5(a).

“United States” and “U.S.” mean the United States of America.

“U.S. Borrowers” means (a) Distribution, (b) Medical, (c) Barista I, (d) Barista
II, (e) O&M Halyard, and (f) Byram, to the extent that it becomes a U.S.
Borrower hereunder pursuant to Section 2.12(b).

“U.S. Person” means any Person that is a “United States person” within the
meaning of Section 7701(a)(30) of the Internal Revenue Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.11(e)(ii)(B)(III).

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time.

“Voting Stock” means, with respect to any Person, the voting stock or other
securities of any class or classes, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
Persons performing similar functions) of such Person, even though the right so
to vote has been suspended by the happening of such a contingency.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date of determination, the number of years obtained by dividing (a) the sum
of the products obtained by multiplying (i) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (ii) the
number of years (calculated to the nearest one twelfth) that will elapse between
such date of determination and the making of such payment by (b) the then
outstanding principal amount of such Indebtedness as of such date of
determination.

“Wells Fargo Bank” means Wells Fargo Bank, N.A. and its successors and assigns.

“Withholding Agent” means any Credit Party and any Agent.

“Working Capital” means, as of any date of determination, with respect to the
Parent and its Subsidiaries on a consolidated basis, without duplication,
(a) all assets (other than cash and Cash Equivalents) which, in accordance with
GAAP, would be included as current assets on the Parent’s consolidated balance
sheet at such date, minus (b) all amounts, which, in accordance with GAAP, would
be included as current liabilities (other than the current portion of long-term
debt and capitalized leases) on the Parent’s consolidated balance sheet at such
date.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” and “¥” mean the lawful currency of Japan.

 

46



--------------------------------------------------------------------------------

1.2    Computation of Time Periods.

For purposes of computation of periods of time hereunder, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

1.3    Accounting Terms; Unrestricted Subsidiary.

(a)    Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Credit Agreement shall be prepared in conformity with, GAAP applied on a
consistent basis, as in effect from time to time, applied in a manner consistent
with that used in preparing the financial statements delivered pursuant to
Section 7.1 (or, prior to the delivery of the first financial statements
pursuant to Section 7.1, consistent with the annual financial statements
referenced in Section 6.7(a)). Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Credit Parties and
their Subsidiaries shall be deemed to be carried at 100% of the outstanding
principal amount thereof, and the effects of FASB ASC 825 on financial
liabilities shall be disregarded.

(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio, basket, covenant or requirement set forth in
any Credit Document, and either the Borrower Representative or the Required
Banks shall so request, the Agents, the Banks and the Borrower Representative
shall negotiate in good faith to amend such financial ratio, basket, covenant or
requirement to preserve the original intent thereof in light of such change in
GAAP (subject to the approval of the Required Banks); provided that until so
amended, (i) such financial ratio, basket, covenant or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrowers shall provide to the Agents and the Banks financial
statements and other documents required under this Credit Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such financial ratio, basket, covenant or requirement made
before and after giving effect to such change in GAAP. Without limiting the
foregoing, leases shall continue to be classified and accounted for on a basis
consistent with that reflected in the annual financial statements referenced in
Section 6.7(a) for all purposes of this Credit Agreement, notwithstanding any
change in GAAP relating thereto, unless the parties hereto shall enter into a
mutually acceptable amendment addressing such changes, as provided for above.

(c)    Calculations. Notwithstanding the above, the parties hereto acknowledge
and agree that all calculations of the financial covenants in Section 7.10
(including, without limitation, for purposes of determining the “Applicable
Percentage,” “for purposes of determining the “Applicable Prepayment
Percentage,” and for purposes of Section 8.4, Section 8.5 and Section 8.12)
shall be made on a Pro Forma Basis.

(d)    Unrestricted Subsidiary. The Unrestricted Subsidiary shall cease to be
treated as the Unrestricted Subsidiary upon receipt by the Administrative Agent
of notice from a Responsible Officer of the Borrower Representative providing
that the Unrestricted Subsidiary shall no longer be treated as the Unrestricted
Subsidiary for purposes of the Credit Documents (the date on which the
Administrative Agent receives such notice being the “Unrestricted Subsidiary
Termination Date”); provided that the occurrence of the Unrestricted Subsidiary
Termination Date shall constitute the incurrence at such time of any
Indebtedness or Liens of the Unrestricted Subsidiary existing at such time;
provided, further, that, during the first three (3) fiscal quarters after the
Unrestricted Subsidiary becomes a Restricted Subsidiary, the calculations set
forth in Section 7.10 shall be made for the period of time since the first day
of the fiscal quarter in which the Unrestricted

 

47



--------------------------------------------------------------------------------

Subsidiary became a Restricted Subsidiary and annualized with such amounts
(i) for the first fiscal quarter being multiplied by 4, (ii) for the second
fiscal quarter being multiplied by 2 and (iii) for the third fiscal quarter
being multiplied by 4/3. For the avoidance of doubt, it is understood and agreed
that the Unrestricted Subsidiary shall not be a Credit Party for purposes of
this Credit Agreement or any other Credit Document unless (i) the Unrestricted
Subsidiary Termination Date shall have occurred, and (ii) after the occurrence
of the Unrestricted Subsidiary Termination Date, the Unrestricted Subsidiary
becomes a Guarantor pursuant to Section 7.11.

(e)    Divisions. Any reference herein to a merger, transfer, consolidation,
amalgamation, assignment, sale, disposition or transfer, or similar term, shall
be deemed to apply to a division of or by a limited liability company, or an
allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, assignment, sale, disposition or transfer, or
similar term, as applicable, to, of or with a separate Person. Any division of a
limited liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

1.4    Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit or a
Bilateral Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit or such Bilateral
Letter of Credit in effect at such time; provided, however, that with respect to
any (a) Letter of Credit that, by its terms or the terms of any LOC Document
related thereto, provides for one or more automatic increases in the stated
amount thereof, the amount of such Letter of Credit shall be deemed to be the
Dollar Equivalent of the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time, and (b) Bilateral Letter of Credit that, by its terms
or the term of any issuance document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Bilateral
Letter of Credit shall be deemed to be the Dollar Equivalent of the maximum
stated amount of such Bilateral Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.5    Exchange Rates; Currency Equivalents.

(a)    The Administrative Agent or the applicable Issuing Bank, as applicable,
shall determine the Spot Rates as of each Revaluation Date to be used for
calculating Dollar Equivalent amounts of Extensions of Credit and Outstanding
Amounts denominated in Alternative Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur. Except for purposes of financial statements delivered
by the Credit Parties hereunder or calculating financial covenants hereunder or
except as otherwise provided herein, the applicable amount of any currency
(other than Dollars) for purposes of the Credit Documents shall be such Dollar
Equivalent amount as so determined by the Administrative Agent or the applicable
Issuing Bank, as applicable.

(b)    Wherever in this Credit Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurocurrency Rate Loan or the
issuance, amendment or extension of a Letter of Credit, an amount, such as a
required minimum or multiple amount, is expressed in Dollars, but such
Borrowing, Eurocurrency Rate Loan or Letter of Credit is denominated in an
Alternative Currency, such amount shall be the relevant Alternative Currency
Equivalent of such Dollar amount (rounded to the nearest unit of such
Alternative Currency, with 0.5 of a unit being rounded upward), as determined by
the Administrative Agent or the applicable Issuing Bank, as the case may be.

 

48



--------------------------------------------------------------------------------

1.6    Additional Alternative Currencies.

(a)    The Borrowers may from time to time request that Eurocurrency Rate Loans
be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
such requested currency is a lawful currency (other than Dollars) that is
readily available and freely transferable and convertible into Dollars. In the
case of any such request with respect to the making of Eurocurrency Rate Loans,
such request shall be subject to the approval of the Administrative Agent and
the Banks; and in the case of any such request with respect to the issuance of
Letters of Credit, such request shall be subject to the approval of the
Administrative Agent and each Issuing Bank.

(b)    Any such request shall be made to the Administrative Agent not later than
11:00 a.m., 20 Business Days prior to the date of the desired Extension of
Credit (or such other time or date as may be agreed by the Administrative Agent
and, in the case of any such request pertaining to Letters of Credit, each
Issuing Bank, in its sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Bank thereof; and in the case of any such request pertaining to
Letters of Credit, the Administrative Agent shall promptly notify each Issuing
Bank thereof. Each Bank (in the case of any such request pertaining to
Eurocurrency Rate Loans) or each Issuing Bank (in the case of a request
pertaining to Letters of Credit) shall notify the Administrative Agent, not
later than 11:00 a.m., 10 Business Days after receipt of such request whether it
consents, in its sole discretion, to the making of Eurocurrency Rate Loans or
the issuance of Letters of Credit, as the case may be, in such requested
currency.

(c)    Any failure by a Bank or an Issuing Bank, as the case may be, to respond
to such request within the time period specified in the preceding sentence shall
be deemed to be a refusal by such Bank or such Issuing Bank, as the case may be,
to permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued
in such requested currency. If the Administrative Agent and all the Banks
consent to making Eurocurrency Rate Loans in such requested currency, the
Administrative Agent shall so notify the Borrowers and such currency shall
thereupon be deemed for all purposes to be an Alternative Currency hereunder for
purposes of any Borrowings of Eurocurrency Rate Loans; and if the Administrative
Agent and each Issuing Bank consent to the issuance of Letters of Credit in such
requested currency, the Administrative Agent shall so notify the Borrowers and
such currency shall thereupon be deemed for all purposes to be an Alternative
Currency hereunder for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.6, the Administrative Agent shall
promptly so notify the Borrowers.

1.7    Change of Currency.

(a)    Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the Closing Date shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Credit Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful

 

49



--------------------------------------------------------------------------------

currency; provided that if any Borrowing in the currency of such member state is
outstanding immediately prior to such date, such replacement shall take effect,
with respect to such Borrowing, at the end of the then current Interest Period.
Each provision of this Credit Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

(b)    Each provision of this Credit Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

1.8    Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.9    Rates.

Neither the Administrative Agent nor the Term B Facility Agent warrants or
accepts responsibility for, and none of the Administrative Agent or the Term B
Facility Agent shall have any liability with respect to, the administration,
submission or any other matter related to the rates in the definition of
“Eurocurrency Rate”.

SECTION 2

CREDIT FACILITIES

2.1    Commitments.

(a)    Revolving Commitments. On any Business Day during the Commitment Period,
subject to the terms and conditions hereof, each Revolving Bank severally agrees
to make revolving credit loans (the “Revolving Loans”) in Dollars or in one or
more Alternative Currencies to the Borrowers for the purposes hereinafter set
forth; provided, however, that (i) with regard to the Revolving Banks
collectively, the aggregate principal amount of Revolving Obligations
outstanding shall not at any time exceed FOUR HUNDRED MILLION DOLLARS
($400,000,000) (as such aggregate maximum amount may be reduced from time to
time as hereinafter provided, the “Aggregate Revolving Committed Amount”), (ii)
with regard to each Revolving Bank individually, each Revolving Bank’s Revolving
Exposure shall not at any time exceed such Revolving Bank’s Revolving Committed
Amount and (iii) the aggregate Outstanding Amount of all Revolving Loans
denominated in Alternative Currencies shall not exceed the Alternative Currency
Sublimit. Revolving Loans may consist of Base Rate Loans or Eurocurrency Rate
Loans (or a combination thereof), as the Borrower Representative may request,
and may be repaid and reborrowed in accordance with the provisions hereof.

(b)    Swingline Commitment. Subject to the terms and conditions set forth
herein, the Swingline Bank, in reliance upon the agreements of the other
Revolving Banks set forth in this section and in Section 2.7, shall make loans
(each such loan, a “Swingline Loan”) to the U.S. Borrowers in Dollars from time
to time on any Business Day during the Commitment Period in an aggregate amount
not to exceed at any time outstanding the amount of the Swingline Committed
Amount, notwithstanding the fact that such Swingline Loans, when aggregated with
the Revolving

 

50



--------------------------------------------------------------------------------

Commitment Percentage of the Outstanding Amount of Revolving Loans and LOC
Obligations of the Bank acting as Swingline Bank, may exceed the amount of such
Bank’s Revolving Committed Amount; provided, however, that after giving effect
to any Swingline Loan, (i) the total Outstanding Amount of Revolving Obligations
shall not exceed the Aggregate Revolving Committed Amount, and (ii) the
Revolving Exposure of any Revolving Bank shall not exceed such Revolving Bank’s
Revolving Committed Amount; provided, further, that the U.S. Borrowers shall not
use the proceeds of any Swingline Loan to refinance any outstanding Swingline
Loan. Within the foregoing limits, and subject to the other terms and conditions
hereof, the U.S. Borrowers may borrow under this Section 2.1(b), prepay under
Section 3.4, and reborrow under this Section 2.1(b). Immediately upon the making
of a Swingline Loan, each Revolving Bank shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Bank a
risk participation in such Swingline Loan in an amount equal to the product of
such Revolving Bank’s Revolving Commitment Percentage times the amount of such
Swingline Loan. The U.S. Borrowers must repay each Swingline Loan in full no
later than thirty (30) days after such loan is made, which repayment may be made
with a borrowing of Revolving Loans to the extent the conditions set forth in
Section 5.2 have been satisfied. Swingline Loans hereunder may consist of Base
Rate Loans or Daily LIBOR Swingline Loans (or a combination thereof), as the
Borrower Representative may request, and may be repaid and reborrowed in
accordance with the provisions hereof.

(c)    Letter of Credit Commitment.

(i)    During the Commitment Period, in reliance on the agreements of the
Revolving Banks set forth in this section and in Section 2.6 and subject to the
terms and conditions hereof and of the LOC Documents, if any, and such other
terms and conditions which the applicable Issuing Bank may reasonably require,
the Issuing Banks shall issue, and the Revolving Banks shall participate
severally in, Letters of Credit for the account of any member of the
Consolidated Group in Dollars or an Alternative Currency on a sight basis as the
Borrower Representative may request, in form acceptable to the applicable
Issuing Bank, for the purposes hereinafter set forth; provided that (i) the
aggregate amount of LOC Obligations shall not at any time exceed FORTY MILLION
DOLLARS ($40,000,000) (the “LOC Committed Amount”), (ii) with regard to the
Revolving Banks collectively, the aggregate principal amount of Revolving
Obligations outstanding shall not at any time exceed the Aggregate Revolving
Committed Amount, (iii) with regard to each Revolving Bank individually, each
Revolving Bank’s Revolving Exposure shall not at any time exceed such Revolving
Bank’s Revolving Committed Amount, and (iv) the aggregate amount of LOC
Obligations with respect to Letters of Credit issued by any Issuing Bank shall
not exceed such Issuing Bank’s LOC Commitment. Letters of Credit issued
hereunder shall have an expiry date not more than one year from the date of
issuance or extension, and may not extend beyond the date five (5) Business Days
prior to the Revolving Termination Date.

(ii)    No Issuing Bank shall issue, extend or increase any Letter of Credit if:

(A)    subject to Section 2.2(a)(iii)(C), the expiry date of such requested
Letter of Credit would occur more than twelve months after the date of issuance
or last extension, unless the Required Revolving Banks (other than Revolving
Banks that are Defaulting Banks) have approved such expiry date; or

(B)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Banks have approved
such expiry date; or

(C)    the conditions set forth in Section 5.2 are not satisfied.

 

51



--------------------------------------------------------------------------------

(iii)    No Issuing Bank shall be under any obligation to issue, extend or
increase any Letter of Credit if:

(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such Issuing Bank from issuing
such Letter of Credit, or any Law applicable to such Issuing Bank or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such Issuing Bank shall prohibit, or request
that such Issuing Bank refrain from, the issuance of letters of credit generally
or such Letter of Credit in particular or shall impose upon such Issuing Bank
with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which such Issuing Bank is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon such Issuing Bank any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which such Issuing Bank in good faith deems material to it;

(B)    the issuance of such Letter of Credit would violate one or more policies
of such Issuing Bank applicable to borrowers generally;

(C)    such Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency; or

(D)    any Revolving Bank is at that time a Defaulting Bank, unless such Issuing
Bank has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such Issuing Bank (in its sole discretion) with the Borrowers or
such Revolving Bank to eliminate such Issuing Bank’s actual or potential
Fronting Exposure (after giving effect to Section 3.18(a)(iv)) with respect to
the Defaulting Bank arising from either the Letter of Credit then proposed to be
issued or that Letter of Credit and all other LOC Obligations as to which such
Issuing Bank has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

(iv)    No Issuing Bank shall amend any Letter of Credit if such Issuing Bank
would not be permitted at such time to issue the Letter of Credit in its amended
form under the terms hereof.

(v)    No Issuing Bank shall be under any obligation to amend any Letter of
Credit if (A) such Issuing Bank would not have an obligation at such time to
issue the Letter of Credit in its amended form under the terms hereof, or
(B) the beneficiary of the Letter of Credit does not accept the proposed
amendment to the Letter of Credit.

(vi)    Each Issuing Bank shall act on behalf of the Banks with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
Issuing Bank shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Section 10 with respect to any acts taken or omissions
suffered by such Issuing Bank in connection with Letters of Credit issued by it
or proposed to be issued by it and LOC Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Section 10
included such Issuing Bank with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such Issuing Bank.

 

52



--------------------------------------------------------------------------------

(d)    (i) Term A-1 Commitments. On the Term A-1 Facility Funding Date, each
Term A-1 Bank party to this Credit Agreement on the Term A-1 Facility Funding
Date, severally made a Term A-1 Loan to Barista I and Barista II in Dollars in
one (1) advance in an aggregate amount that did not exceed such Term A-1 Bank’s
Term A-1 Commitment. Term A-1 Loans repaid or prepaid may not be reborrowed.
Term A-1 Loans may consist of Base Rate Loans or Eurocurrency Rate Loans (or a
combination thereof), as the Borrower Representative may request.

(ii)    Term A-2 Commitments. On the Second Amendment Effective Date, subject to
the terms and conditions hereof, each Term A-2 Bank severally agrees to make a
Term A-2 Loan to Distribution in Dollars in one (1) advance in an aggregate
amount not to exceed such Term A-2 Bank’s Term A-2 Commitment. The Borrowing of
Term A-2 Loans shall consist of Term A-2 Loans made simultaneously by the Term
A-2 Banks in accordance with their respective Term A-2 Commitments. Term A-2
Loans repaid or prepaid may not be reborrowed. Term A-2 Loans may consist of
Base Rate Loans or Eurocurrency Rate Loans (or a combination thereof), as the
Borrower Representative may request.

(iii)    Term B Commitments. On: (A) the Second Amendment Effective Date,
subject to the terms and conditions hereof, each Term B Bank with a Second
Amendment Effective Date Term B Commitment severally made a Term B Loan to O&M
Halyard in Dollars in one (1) advance in an aggregate amount not to exceed such
Term B Bank’s Second Amendment Effective Date Term B Commitment, which Borrowing
consisted of Term B Loans made simultaneously by the Term B Banks with Second
Amendment Effective Date Term B Commitments in accordance with their respective
Second Amendment Effective Date Term B Commitments; and (B) the Third Amendment
Effective Date, subject to the terms and conditions hereof, each Term B Bank
with a Third Amendment Effective Date Term B Commitment severally agrees to make
a Term B Loan to O&M Halyard in Dollars in one (1) advance in an aggregate
amount not to exceed such Term B Bank’s Third Amendment Effective Date Term B
Commitment, such Borrowing to consist of Term B Loans made simultaneously by the
Term B Banks with Third Amendment Effective Date Term B Commitments in
accordance with their respective Third Amendment Effective Date Term B
Commitments. Term B Loans repaid or prepaid may not be reborrowed. Term B Loans
may consist of Base Rate Loans or Eurocurrency Rate Loans (or a combination
thereof), as the Borrower Representative may request.

2.2    Method of Borrowing.

(a)    Notice of Request for Extensions of Credit. The Borrower Representative,
on behalf of any Borrower, shall request an Extension of Credit as follows:

(i)    Revolving Loans; Term Loans. In the case of Revolving Loans and/or Term
Loans, the Borrower Representative, on behalf of any Borrower, shall give
written notice (or telephone notice promptly confirmed in writing) substantially
in the form of Schedule 2.2(a)(i) (each a “Notice of Loan Borrowing”) to the
Applicable Agent not later than 12:00 Noon (x) on the Business Day of the
requested advance in the case of Base Rate Loans, (y) on the third Business Day
prior to the date of the requested advance in the case of Eurocurrency Rate
Loans denominated in Dollars and (z) on the fourth Business Day (or fifth
Business Day, in the case of a Special Notice Currency) prior to the date of the
requested advance in the case of Eurocurrency Rate Loans denominated in
Alternative Currencies. Each such Notice of Loan Borrowing shall be irrevocable
and shall specify (i)

 

53



--------------------------------------------------------------------------------

that Revolving Loans and/or Term Loans are requested, (ii) the date of the
requested advance (which shall be a Business Day), (iii) the aggregate principal
amount of Loans requested, (iv) whether the Loans requested shall consist of
Base Rate Loans, Eurocurrency Rate Loans or a combination thereof, (v) if
Eurocurrency Rate Loans are requested, the Interest Periods with respect
thereto, (vi) if Revolving Loans are requested, the currency of the Revolving
Loans to be borrowed, and (vii) the applicable Borrower. The Applicable Agent
shall as promptly as practicable give each Bank notice of each requested Loan
advance, of such Bank’s pro rata share thereof and of the other matters covered
in the Notice of Loan Borrowing. Each Bank shall make the amount of its Loan
available to the Applicable Agent in Same Day Funds at the Applicable Agent’s
Office for the applicable currency not later than 2:00 p.m., in the case of any
Loan denominated in Dollars, and not later than the Applicable Time specified by
the Applicable Agent in the case of any Revolving Loan denominated in an
Alternative Currency, in each case on the Business Day specified in the
applicable Notice of Loan Borrowing. Upon satisfaction of the applicable
conditions set forth in Section 5, the Applicable Agent shall make all funds so
received available to the applicable Borrower in like funds as received by the
Applicable Agent either by (A) crediting the account of such Borrower on the
books of Bank of America with the amount of such funds or (B) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Applicable Agent by the Borrower Representative.

(ii)    Swingline Loans. Each Borrowing of Swingline Loans shall be made upon
the Borrower Representative’s irrevocable notice to the Swingline Bank and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by the Swingline Bank and the Administrative Agent not later than 12:00
Noon on the requested borrowing date, and shall specify (i) the amount to be
borrowed, which shall be a minimum principal amount of $250,000 and integral
multiples of $100,000 in excess thereof, (ii) whether the Swingline Loans
requested shall consist of Base Rate Loans, Daily LIBOR Swingline Loans or a
combination thereof, (iii) the requested borrowing date, which shall be a
Business Day, and (iv) the applicable U.S. Borrower. Each such telephonic notice
must be confirmed promptly by delivery to the Swingline Bank and the
Administrative Agent of a written Notice of Swingline Loan Borrowing,
appropriately completed and signed by a Responsible Officer of the Borrower
Representative. Promptly after receipt by the Swingline Bank of any telephonic
Notice of Swingline Loan Borrowing, the Swingline Bank will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received such Notice of Swingline Loan Borrowing and, if not, the
Swingline Bank will notify the Administrative Agent (by telephone or in writing)
of the contents thereof. Unless the Swingline Bank has received notice (by
telephone or in writing) from the Administrative Agent (including at the request
of any Revolving Bank) prior to 1:00 p.m. on the date of the proposed Borrowing
of Swingline Loans (A) directing the Swingline Bank not to make such Swingline
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.1(b), or (B) that one or more of the applicable conditions
specified in Section 5 is not then satisfied, then, subject to the terms and
conditions hereof, not later than 3:00 p.m. on the borrowing date specified in
such Notice of Swingline Loan Borrowing, the Swingline Bank will make the amount
of its Swingline Loan available to the U.S. Borrowers.

 

54



--------------------------------------------------------------------------------

(iii)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(A)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower Representative delivered to an Issuing Bank
(with a copy to the Administrative Agent) in the form of a Letter of Credit
Application, appropriately completed and signed by a Responsible Officer of the
Borrower Representative. Such Letter of Credit Application must be received by
the applicable Issuing Bank and the Administrative Agent not later than 11:00
a.m. at least three Business Days (or such later date and time as the
Administrative Agent and such Issuing Bank may agree in a particular instance in
their sole discretion) prior to the proposed issuance date or date of amendment,
as the case may be. In the case of a request for an initial issuance of a Letter
of Credit, such Letter of Credit Application shall specify in form and detail
satisfactory to the applicable Issuing Bank: (1) the proposed issuance date of
the requested Letter of Credit (which shall be a Business Day); (2) the amount
thereof; (3) the expiry date thereof; (4) the name and address of the
beneficiary thereof; (5) the documents to be presented by such beneficiary in
case of any drawing thereunder; (6) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (7) the purpose
and nature of the requested Letter of Credit; (8) the currency requested (and in
the absence of specification of currency shall be deemed a request for a Letter
of Credit denominated in Dollars); and (9) such other matters as such Issuing
Bank may require. In the case of a request for an amendment of any outstanding
Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to the applicable Issuing Bank: (I) the Letter of Credit to
be amended; (II) the proposed date of amendment thereof (which shall be a
Business Day); (III) the nature of the proposed amendment; and (IV) such other
matters as such Issuing Bank may require. Additionally, the Borrower
Representative shall furnish to the applicable Issuing Bank and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any LOC Documents,
as such Issuing Bank or the Administrative Agent may require. The Borrowers’
Obligations in respect of each Existing Letter of Credit, and each Revolving
Bank’s participation obligations in connection therewith, shall be governed by
the terms of this Credit Agreement. The Existing Letters of Credit shall, as of
the Closing Date, be deemed to have been issued as Letters of Credit hereunder
and subject to and governed by the terms of this Credit Agreement.

(B)    Promptly after receipt of any Letter of Credit Application in connection
with a Letter of Credit to be issued or amended, as the case may be, by an
Issuing Bank, such Issuing Bank will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has received a copy of
such Letter of Credit Application from the Borrower Representative and, if not,
such Issuing Bank will provide the Administrative Agent with a copy thereof.
Immediately upon the issuance of each Letter of Credit, each Revolving Bank
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the applicable Issuing Bank a risk participation in such Letter of
Credit in an amount equal to the product of such Revolving Bank’s Revolving
Commitment Percentage times the amount of such Letter of Credit.

(C)    If the Borrower Representative so requests in any applicable Letter of
Credit Application, an Issuing Bank may, in its sole discretion, agree to issue
a Letter of Credit that has automatic extension provisions (each, an
“Auto-Extension Letter of Credit”); provided that any such Auto-Extension Letter
of

 

55



--------------------------------------------------------------------------------

Credit must permit such Issuing Bank to prevent any such extension at least once
in each twelve-month period (commencing with the date of issuance of such Letter
of Credit) by giving prior notice to the beneficiary thereof not later than a
day (the “Non-Extension Notice Date”) in each such twelve-month period to be
agreed upon at the time such Letter of Credit is issued. Unless otherwise
directed by the applicable Issuing Bank, the Borrower Representative shall not
be required to make a specific request to such Issuing Bank for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the
Revolving Banks shall be deemed to have authorized (but may not require) the
applicable Issuing Bank to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that such Issuing Bank shall not permit any such extension if
(1) such Issuing Bank has determined that it would not be permitted, or would
have no obligation, at such time to issue such Letter of Credit in its revised
form (as extended) under the terms hereof (by reason of the provisions of clause
(ii) or (iii) of Section 2.1(c) or otherwise), or (2) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-Extension Notice Date (I) from the Administrative
Agent that the Required Revolving Banks have elected not to permit such
extension or (II) from the Administrative Agent, any Revolving Bank or the
Borrower Representative that one or more of the applicable conditions specified
in Section 5.2 is not then satisfied, and in each case directing such Issuing
Bank not to permit such extension.

(D)    Promptly after its delivery of any Letter of Credit issued by an Issuing
Bank or any amendment to a Letter of Credit issued by an Issuing Bank to an
advising bank with respect thereto or to the beneficiary thereof, such Issuing
Bank will also deliver to the Borrower Representative and the Administrative
Agent a true and complete copy of such Letter of Credit or amendment.

(b)    Minimum Amounts. Each Eurocurrency Rate Loan shall be in a minimum
aggregate principal amount of $5,000,000 and in integral multiples of $1,000,000
in excess thereof. Each Base Rate Loan (other than a Base Rate Loan comprising a
Swingline Loan) shall be in a minimum aggregate principal amount of $5,000,000
(or, if less, the remaining amount of the Aggregate Revolving Committed Amount)
and in integral multiples of $1,000,000 in excess thereof.

(c)    Information Not Provided. If in connection with any request for a Loan,
the Borrower Representative shall fail to specify (i) an applicable Interest
Period in the case of a Eurocurrency Rate Loan, the Borrower Representative
shall be deemed to have requested an Interest Period of one month, (ii) the
currency of the Loans to be borrowed, then the Loans so requested shall be
denominated in Dollars, or (iii) the type of loan requested, the Borrower
Representative shall be deemed to have requested a Base Rate Loan. If in
connection with any request for a Swingline Loan, the Borrower Representative
shall fail to specify the type of Swingline Loan requested, then such notice
shall be deemed to be a request for a Base Rate Loan.

(d)    Maximum Number of Eurocurrency Rate Loans. The Revolving Loans may be
comprised of no more than seven (7) Eurocurrency Rate Loans outstanding at any
time. The Term A-1 Loans may be comprised of no more than seven (7) Eurocurrency
Rate Loans outstanding at any time. The Term A-2 Loans may be comprised of no
more than seven (7) Eurocurrency Rate Loans outstanding at any time. The Term B
Loans may be comprised of no more than seven (7) Eurocurrency Rate Loans
outstanding at any time. For purposes hereof, Eurocurrency Rate Loans with
separate or different Interest Periods will be considered as separate
Eurocurrency Rate Loans even if their Interest Periods expire on the same date.

 

56



--------------------------------------------------------------------------------

2.3    Interest.

Subject to Section 3.1, the Loans shall bear interest at a per annum rate,
payable in arrears on each applicable Interest Payment Date (or at such other
times as may be specified herein), as follows:

(a)    Revolving Loans; Term Loans.

(i)    Base Rate Loans. During such periods as Revolving Loans and/or Term Loans
shall consist of Base Rate Loans, the sum of the Base Rate plus the Applicable
Percentage for Base Rate Loans; and

(ii)    Eurocurrency Rate Loans. During such periods as Revolving Loans and/or
Term Loans shall consist of Eurocurrency Rate Loans, the sum of the Eurocurrency
Rate plus the Applicable Percentage for Eurocurrency Rate Loans.

(b)    Swingline Loans.

(i)    Base Rate Loans. During such periods as Swingline Loans shall consist of
Base Rate Loans, the sum of the Base Rate plus the Applicable Percentage for
Base Rate Loans; and

(ii)    Daily LIBOR Swingline Loans. During such periods as Swingline Loans
shall consist of Daily LIBOR Swingline Loans, the sum of the Daily LIBOR Rate
plus the Applicable Percentage for Daily LIBOR Swingline Loans.

2.4    Repayment.

(a)    Revolving Loans. The outstanding principal amount of all Revolving Loans
shall be due and payable in full on the Revolving Termination Date.

(b)    (i)    Term A-1 Loans. The outstanding principal amount of the Term A-1
Loans shall be due and payable in installments on the last Business Day of each
March, June, September and December and on the Term A Facilities Termination
Date (each, a “Term A-1 Facility Amortization Date”), in each case, in the
respective amounts set forth in the table below (which amounts shall be reduced
as a result of the application of voluntary prepayments in accordance with the
order of priority set forth in Section 3.4(a)), unless accelerated sooner
pursuant to Section 9.2:

 

Payment Dates

 

Principal Amortization Payment


March, 2019

  $6,250,000

June, 2019

  $6,250,000

September, 2019

  $6,250,000

December, 2019

  $6,250,000

March, 2020

  $6,250,000

June, 2020

  $6,250,000

 

57



--------------------------------------------------------------------------------

September, 2020

  $6,250,000

December, 2020

  $6,250,000

March, 2021

  $6,250,000

June, 2021

  $6,250,000

September, 2021

  $6,250,000

December, 2021

  $6,250,000

March, 2022

  $6,250,000

June, 2022

  $6,250,000

Term A Facilities Termination

Date

 

Outstanding Principal Balance

of Term A-1 Loans

provided, however, that, commencing with the first Term A-1 Facility
Amortization Date occurring after the Parent has delivered a compliance
certificate pursuant to Section 7.1(c) demonstrating that the Consolidated Total
Leverage Ratio is less than 4.50:1.00, the outstanding principal amount of the
Term A-1 Loans shall be due and payable in installments on each Term A-1
Facility Amortization Date, in each case, in the respective amounts set forth in
the table below (which amounts shall be reduced as a result of the application
of voluntary prepayments in accordance with the order of priority set forth in
Section 3.4(a)), unless accelerated sooner pursuant to Section 9.2:

 

Payment Dates

 

Principal Amortization Payment


March, 2019

  $3,125,000

June, 2019

  $3,125,000

September, 2019

  $3,125,000

December, 2019

  $3,125,000

March, 2020

  $3,125,000

June, 2020

  $3,125,000

September, 2020

  $3,125,000

December, 2020

  $4,687,500

March, 2021

  $4,687,500

June, 2021

  $4,687,500

September, 2021

  $4,687,500

December, 2021

  $6,250,000

March, 2022

  $6,250,000

June, 2022

  $6,250,000

Term A Facilities Termination

Date

 

Outstanding Principal Balance

of Term A-1 Loans

provided, further, that, the final principal repayment installment of the Term
A-1 Loans shall be repaid on the Term A Facilities Termination Date and in any
event shall be in an amount equal to the aggregate principal amount of all Term
A-1 Loans outstanding on such date.

 

58



--------------------------------------------------------------------------------

(ii)    Term A-2 Loans. The outstanding principal amount of the Term A-2 Loans
shall be due and payable in installments on the last Business Day of each
February, May, August and November, and on the Term A Facilities Termination
Date (each, a “Term A-2 Facility Amortization Date”), in each case, in the
respective amounts set forth in the table below (which amounts shall be reduced
as a result of the application of voluntary prepayments in accordance with the
order of priority set forth in Section 3.4(a)), unless accelerated sooner
pursuant to Section 9.2:

 

Payment Dates

 

Principal Amortization Payment

February, 2019

  $4,893,750

May, 2019

  $4,893,750

August, 2019

  $4,893,750

November, 2019

  $4,893,750

February, 2020

  $4,893,750

May, 2020

  $4,893,750

August, 2020

  $4,893,750

November, 2020

  $4,893,750

February, 2021

  $4,893,750

May, 2021

  $4,893,750

August, 2021

  $4,893,750

November, 2021

  $5,000,000

February, 2022

  $5,000,000

May, 2022

  $5,000,000

Term A Facilities Termination

Date

 

Outstanding Principal Balance

of Term A-2 Loans

provided, however, that, commencing with the first Term A-2 Facility
Amortization Date occurring after the Parent has delivered a compliance
certificate pursuant to Section 7.1(c) demonstrating that the Consolidated Total
Leverage Ratio is less than 4.50:1.00, the outstanding principal amount of the
Term A-2 Loans shall be due and payable in installments on each Term A-2
Facility Amortization Date, in each case, in the respective amounts set forth in
the table below (which amounts shall be reduced as a result of the application
of voluntary prepayments in accordance with the order of priority set forth in
Section 3.4(a)), unless accelerated sooner pursuant to Section 9.2:

 

Payment Dates

 

Principal Amortization Payment

February, 2019

  $2,500,000

May, 2019

  $2,500,000

August, 2019

  $2,500,000

November, 2019

  $2,500,000

February, 2020

  $2,500,000

May, 2020

  $2,500,000

August, 2020

  $2,500,000

November, 2020

  $3,750,000

February, 2021

  $3,750,000

 

59



--------------------------------------------------------------------------------

May, 2021

  $3,750,000

August, 2021

  $3,750,000

November, 2021

  $5,000,000

February, 2022

  $5,000,000

May, 2022

  $5,000,000

Term A Facilities Termination

Date

 

Outstanding Principal Balance

of Term A-2 Loans

provided, further, that, the final principal repayment installment of the Term
A-2 Loans shall be repaid on the Term A Facilities Termination Date and in any
event shall be in an amount equal to the aggregate principal amount of all Term
A-2 Loans outstanding on such date.

(iii)    Term B Loans. The outstanding principal amount of the Term B Loans
shall be due and payable in installments on the last Business Day of each
January, April, July and October, and on the Term B Facility Termination Date,
in each case, in the respective amounts set forth in the table below (which
amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 3.4), unless
accelerated sooner pursuant to Section 9.2:

 

Payment Dates

 

Principal Amortization Payment (% of

Aggregate Original Principal Amount

of Term B Loans Advanced on the

Second Amendment Effective Date

plus Aggregate Original Principal

Amount of Term B Loans Advanced

on the Third Amendment Effective

Date)

October, 2018

  0.250%

January, 2019

  0.250%

April, 2019

  0.250%

July, 2019

  0.250%

October, 2019

  0.250%

January, 2020

  0.250%

April, 2020

  0.250%

July, 2020

  0.250%

October, 2020

  0.250%

January, 2021

  0.250%

 

60



--------------------------------------------------------------------------------

April, 2021

  0.250%

July, 2021

  0.250%

October, 2021

  0.250%

January, 2022

  0.250%

April, 2022

  0.250%

July, 2022

  0.250%

October, 2022

  0.250%

January, 2023

  0.250%

April, 2023

  0.250%

July, 2023

  0.250%

October, 2023

  0.250%

January, 2024

  0.250%

April, 2024

  0.250%

July, 2024

  0.250%

October, 2024

  0.250%

January, 2025

  0.250%

Term B Facility Termination

Date

 

Outstanding Principal Balance

of Term B Loans

provided, however, that, the final principal repayment installment of the Term B
Loans shall be repaid on the Term B Facility Termination Date and in any event
shall be in an amount equal to the aggregate principal amount of all Term B
Loans outstanding on such date.

(c)    [Reserved].

(d)    Swingline Loans. The outstanding principal amount of each Swingline Loan
shall be due and payable on the earlier to occur of (i) the date required
pursuant to Section 2.1(b) and (ii) the Revolving Termination Date.

2.5    Notes.

The Loans shall, at the request of a Bank, be evidenced by a Note.

2.6    Additional Provisions relating to Letters of Credit.

(a)    Drawings and Reimbursements; Funding of Participations.

(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of drawing under such Letter of Credit, the applicable Issuing Bank shall notify
the Borrower Representative and the Administrative Agent thereof. In the case of
a Letter of Credit denominated in an Alternative Currency, the Borrowers shall
reimburse the applicable Issuing Bank in such Alternative Currency, unless
(A) such Issuing Bank (at its option) shall have specified in such notice that
it will require reimbursement in Dollars, or (B) in the absence of any such
requirement for reimbursement in Dollars, the Borrowers shall have notified such
Issuing Bank promptly following receipt of the notice of drawing that the
Borrowers will reimburse such Issuing Bank in Dollars. In the case of any such
reimbursement in Dollars of a drawing under a Letter of Credit denominated in an
Alternative Currency, the applicable Issuing Bank shall notify the Borrower
Representative of the Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. Not later than 11:00 a.m. on the date of
any payment by the applicable Issuing Bank under a Letter of Credit to be
reimbursed in Dollars, or the Applicable Time on the date of any payment by such
Issuing Bank under a Letter of Credit to be reimbursed in an Alternative
Currency (each such date, an “Honor Date”), the Borrowers shall reimburse such
Issuing Bank through the Administrative Agent in an amount equal to the amount
of such drawing and in the applicable currency. If the Borrowers fail to so
reimburse the applicable Issuing Bank by such time, the

 

61



--------------------------------------------------------------------------------

Administrative Agent shall promptly notify each Revolving Bank of the Honor
Date, the amount of the unreimbursed drawing (expressed in Dollars in the amount
of the Dollar Equivalent thereof in the case of a Letter of Credit denominated
in an Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Revolving Bank’s Revolving Commitment Percentage thereof. In such event, the
applicable Borrower shall be deemed to have requested a Borrowing of Revolving
Loans that are Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.2(b) for the principal amount of Base Rate Loans, but
subject to the conditions set forth in Section 5.2 (other than the delivery of a
Notice of Loan Borrowing). Any notice given by an Issuing Bank or the
Administrative Agent pursuant to this Section 2.6(a)(i) may be given by
telephone if immediately confirmed in writing; provided that the lack of such an
immediate confirmation shall not affect the conclusiveness or binding effect of
such notice.

(ii)    Each Revolving Bank shall upon any notice pursuant to Section 2.6(a)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided for this purpose) for the account of the applicable Issuing Bank, in
Dollars, at the Administrative Agent’s Office for Dollar-denominated payments in
an amount equal to its Revolving Commitment Percentage of the Unreimbursed
Amount not later than 1:00 p.m. on the Business Day specified in such notice by
the Administrative Agent which date will not be earlier than the Business Day
following the Honor Date, whereupon, subject to the provisions of
Section 2.1(c)(ii), each Revolving Bank that so makes funds available shall be
deemed to have made a Base Rate Loan to the applicable Borrower in such amount.
The Administrative Agent shall remit the funds so received to the applicable
Issuing Bank in Dollars.

(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Revolving Loans because the conditions set forth in Section 5.2
cannot be satisfied or for any other reason, the applicable Borrower shall be
deemed to have incurred from the applicable Issuing Bank an LOC Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which LOC Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Revolving Bank’s payment to
the Administrative Agent for the account of the applicable Issuing Bank pursuant
to Section 2.6(a)(ii) shall be deemed payment in respect of its participation in
such LOC Borrowing and shall constitute an LOC Advance from such Revolving Bank
in satisfaction of its participation obligation under this Section 2.6.

(iv)    Until each Revolving Bank funds its Revolving Loan or LOC Advance
pursuant to this Section 2.6(a) to reimburse an Issuing Bank for any amount
drawn under any Letter of Credit, interest in respect of such Revolving Bank’s
Revolving Commitment Percentage of such amount shall be solely for the account
of the applicable Issuing Bank.

(v)    Each Revolving Bank’s obligation to make Revolving Loans or LOC Advances
to reimburse an Issuing Bank for amounts drawn under Letters of Credit, as
contemplated by this Section 2.6(a), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Bank may
have against such Issuing Bank, the Borrowers or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default or an Event of
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Revolving Bank’s
obligation to make Revolving Loans pursuant to this Section 2.6(a) is

 

62



--------------------------------------------------------------------------------

subject to the conditions set forth in Section 5.2 (other than delivery by the
Borrower Representative of a Notice of Loan Borrowing). No such making of an LOC
Advance shall relieve or otherwise impair the obligation of the Borrowers to
reimburse the applicable Issuing Bank for the amount of any payment made by such
Issuing Bank under any Letter of Credit, together with interest as provided
herein.

(vi)    If any Revolving Bank fails to make available to the Administrative
Agent for the account of any Issuing Bank any amount required to be paid by such
Revolving Bank pursuant to the foregoing provisions of this Section 2.6(a) by
the time specified in Section 2.6(a)(ii), then, without limiting the other
provisions of this Credit Agreement, such Issuing Bank shall be entitled to
recover from such Revolving Bank (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such Issuing Bank at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by such Issuing Bank in connection with the foregoing. If
such Revolving Bank pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Revolving Bank’s Revolving Loan included in
the relevant Borrowing or LOC Advance in respect of the relevant LOC Borrowing,
as the case may be. A certificate of an Issuing Bank submitted to any Revolving
Bank (through the Administrative Agent) with respect to any amounts owing under
this clause (vi) shall be conclusive absent manifest error.

(b)    Repayment of Participations.

(i)    At any time after any Issuing Bank has made a payment under any Letter of
Credit and has received from any Revolving Bank such Revolving Bank’s LOC
Advance in respect of such payment in accordance with Section 2.6(a), if the
Administrative Agent receives for the account of such Issuing Bank any payment
in respect of the related Unreimbursed Amount or interest thereon (whether
directly from the Borrowers or otherwise, including proceeds of cash collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Revolving Bank its Revolving Commitment Percentage thereof in
Dollars and in the same funds as those received by the Administrative Agent.

(ii)    If any payment received by the Administrative Agent for the account of
an Issuing Bank pursuant to Section 2.6(a)(i) is required to be returned under
any of the circumstances described in Section 11.2(b) (including pursuant to any
settlement entered into by such Issuing Bank in its discretion), each Revolving
Bank shall pay to the Administrative Agent for the account of such Issuing Bank
its Revolving Commitment Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Revolving Bank, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect. The obligations of the
Revolving Banks under this clause shall survive the termination of the Aggregate
Commitments, the payment in full of the Obligations and the termination of this
Credit Agreement.

(c)    Obligations Absolute. The obligation of the Borrowers to reimburse each
Issuing Bank for each drawing under each Letter of Credit and to repay each LOC
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Credit Agreement under all
circumstances, including the following:

(i)    any lack of validity or enforceability of such Letter of Credit, this
Credit Agreement or any other Credit Document;

 

63



--------------------------------------------------------------------------------

(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Credit Party or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), such Issuing Bank or
any other Person, whether in connection with this Credit Agreement, the
transactions contemplated hereby or by such Letter of Credit or any agreement or
instrument relating thereto, or any unrelated transaction;

(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)    any payment by such Issuing Bank under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such Issuing Bank under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

(v)    any adverse change in the relevant exchange rates or in the availability
of the relevant Alternative Currency to any member of the Consolidated Group or
in the relevant currency markets generally; or

(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Credit Party or any
Subsidiary.

The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to any of them and, in the event of any
claim of noncompliance with the Borrower Representative’s instructions or other
irregularity, the Borrowers will immediately notify the applicable Issuing Bank.
The Borrowers shall be conclusively deemed to have waived any such claim against
the applicable Issuing Bank and its correspondents unless such notice is given
as aforesaid.

(d)    Role of Issuing Bank. Each Revolving Bank and the Borrowers agree that,
in paying any drawing under a Letter of Credit, an Issuing Bank shall not have
any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by such Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of any
Issuing Bank, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of any Issuing Bank shall be
liable to any Revolving Bank for (i) any action taken or omitted in connection
herewith at the request or with the approval of the Revolving Banks or the
Required Revolving Banks, as applicable; (ii) any action taken or omitted in the
absence of gross negligence or willful misconduct; or (iii) the due execution,
effectiveness, validity or enforceability of any document or instrument related
to any Letter of Credit or LOC Document.

 

64



--------------------------------------------------------------------------------

The Borrowers hereby assume all risks of the acts or omissions of any
beneficiary or transferee with respect to its use of any Letter of Credit;
provided, however, that this assumption is not intended to, and shall not,
preclude the Borrowers’ pursuing such rights and remedies as they may have
against the beneficiary or transferee at law or under any other agreement. None
of the Issuing Banks, the Administrative Agent, the Revolving Banks, any of
their respective Related Parties nor any correspondent, participant or assignee
of the Issuing Banks shall be liable or responsible for any of the matters
described in clauses (i) through (vi) of Section 2.6(c); provided, however, that
anything in such clauses to the contrary notwithstanding, the Borrowers may have
a claim against an Issuing Bank, and such Issuing Bank may be liable to the
Borrowers, to the extent, but only to the extent, of any direct, as opposed to
consequential or exemplary, damages suffered by the Borrowers which the
Borrowers prove were caused by such Issuing Bank’s willful misconduct or gross
negligence or such Issuing Bank’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit. In furtherance and not in limitation of the foregoing, the Issuing Banks
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the Issuing Banks shall not be responsible for
the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.

(e)    Applicability of ISP. Unless otherwise expressly agreed by the applicable
Issuing Bank and the Borrowers when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.

(f)    Standby Letter of Credit Fees. The Borrowers shall pay to the
Administrative Agent for the account of each Revolving Bank in accordance with
its Revolving Commitment Percentage a Letter of Credit fee (the “Standby Letter
of Credit Fee”) in Dollars for each standby Letter of Credit equal to the
Applicable Percentage times the Dollar Equivalent of the daily amount available
to be drawn under such Letter of Credit; provided, however, any Standby Letter
of Credit Fees otherwise payable for the account of a Defaulting Bank with
respect to any Letter of Credit as to which such Defaulting Bank has not
provided Cash Collateral satisfactory to the applicable Issuing Bank pursuant to
this Section 2.6 shall be payable, to the maximum extent permitted by applicable
Law, to the other Revolving Banks in accordance with the upward adjustments in
their respective Revolving Commitment Percentages allocable to such Letter of
Credit pursuant to Section 3.18(a)(iv), with the balance of such fee, if any,
payable to such Issuing Bank for its own account. For purposes of computing the
daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.4.
Standby Letter of Credit Fees shall be (i) due and payable on the last Business
Day of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand and (ii) computed on a quarterly
basis in arrears. If there is any change in the Applicable Percentage during any
quarter, the daily amount available to be drawn under each Letter of Credit
shall be computed and multiplied by the Applicable Percentage separately for
each period during such quarter that such Applicable Percentage was in effect.
Notwithstanding anything to the contrary contained herein, upon the request of
the Required Revolving Banks, while any Event of Default exists, all Standby
Letter of Credit Fees shall accrue at the Default Rate.

(g)    Fronting Fee and Documentary and Processing Charges Payable to Issuing
Bank. The Borrowers shall pay directly to (i) Bank of America, in its capacity
as an Issuing Bank, for its own account, a fronting fee in Dollars with respect
to each Letter of Credit issued by Bank of America, at the rate per annum
separately agreed between Bank of America and the Borrower

 

65



--------------------------------------------------------------------------------

Representative, computed on the Dollar Equivalent of the daily amount available
to be drawn under such Letter of Credit and on a quarterly basis in arrears, and
(ii) each other Issuing Bank, a fronting fee with respect to each Letter of
Credit issued by such Issuing Bank at a rate separately agreed between such
Issuing Bank and the Borrower Representative, computed on the Dollar Equivalent
of the daily amount available to be drawn under such Letter of Credit and on a
quarterly basis in arrears. Such fronting fees shall be due and payable
quarterly on or prior to the date that is ten (10) Business Days following each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. For purposes of computing the Dollar
Equivalent of the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.4, but without giving effect to automatic increases in the stated
amount not in effect at such time. In addition, the Borrowers shall pay directly
to each Issuing Bank for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of each Issuing Bank relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

(h)    Conflict with LOC Documents. In the event of any conflict between the
terms hereof and the terms of any LOC Document, including the Existing Letters
of Credit, the terms hereof shall control.

(i)    Letters of Credit Issued for the Parent or Subsidiaries. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, the Parent or a Subsidiary, the
Borrowers shall be obligated to reimburse the applicable Issuing Bank hereunder
for any and all drawings under such Letter of Credit. Each Borrower hereby
acknowledges that the issuance of Letters of Credit for the account of the
Parent or such Borrower’s Subsidiaries inures to the benefit of such Borrower,
and that the Borrowers’ businesses derive substantial benefits from the
businesses of the Parent and the Borrowers’ respective Subsidiaries.

(j)    Reports. Each Issuing Bank will provide to the Administrative Agent at
least quarterly, and more frequently upon request, a detailed summary report on
all Letters of Credit issued by such Issuing Bank and the activity thereon, in
form and substance acceptable to the Administrative Agent. Each Issuing Bank
will provide copies of the Letters of Credit issued by such Issuing Bank to the
Administrative Agent and the Revolving Banks promptly upon request.

(k)    Additional Issuing Banks. Any Revolving Bank hereunder may become an
Issuing Bank upon receipt by the Administrative Agent of documentation
reasonably satisfactory to the Administrative Agent evidencing such Revolving
Bank’s agreement with the Borrower Representative to become an Issuing Bank
hereunder.

2.7    Additional Provisions relating to Swingline Loans.

(a)    Refinancing of Swingline Loans.

(i)    The Swingline Bank at any time in its sole and absolute discretion may
request, on behalf of the U.S. Borrowers (which hereby irrevocably authorize the
Swingline Bank to so request on its behalf), that each Revolving Bank make a
Revolving Loan that is a Base Rate Loan in an amount equal to such Revolving
Bank’s Revolving Commitment Percentage of the amount of Swingline Loans then
outstanding. Such request shall be made in writing (which written request shall
be deemed to be a Notice of Loan Borrowing for

 

66



--------------------------------------------------------------------------------

purposes hereof) and in accordance with the requirements of Section 2.2, without
regard to the minimum and multiples specified therein for the principal amount
of Base Rate Loans, but subject to the conditions set forth in Section 5.2
(other than the delivery of a Notice of Loan Borrowing) and provided that, after
giving effect to such Borrowing, the Outstanding Amount of Revolving Obligations
shall not exceed the Aggregate Revolving Committed Amount. The Swingline Bank
shall furnish the Borrower Representative with a copy of the applicable Notice
of Loan Borrowing promptly after delivering such notice to the Administrative
Agent. Each Revolving Bank shall make an amount equal to its Revolving
Commitment Percentage of the amount specified in such Notice of Loan Borrowing
available to the Administrative Agent in Same Day Funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable
Swingline Loan) for the account of the Swingline Bank at the Administrative
Agent’s Office for Dollar-denominated payments not later than 1:00 p.m. on the
day specified in such Notice of Loan Borrowing, whereupon, subject to
Section 2.7(a)(ii), each Revolving Bank that so makes funds available shall be
deemed to have made a Revolving Loan that is a Base Rate Loan to the applicable
U.S. Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swingline Bank.

(ii)    If for any reason any Swingline Loan cannot be refinanced by such a
Borrowing of Revolving Loans in accordance with Section 2.7(a)(i), the request
for Revolving Loans that are Base Rate Loans submitted by the Swingline Bank as
set forth herein shall be deemed to be a request by the Swingline Bank that each
of the Revolving Banks fund its risk participation in the relevant Swingline
Loan and each Revolving Bank’s payment to the Administrative Agent for the
account of the Swingline Bank pursuant to Section 2.7(a)(i) shall be deemed
payment in respect of such participation.

(iii)    If any Revolving Bank fails to make available to the Administrative
Agent for the account of the Swingline Bank any amount required to be paid by
such Revolving Bank pursuant to the foregoing provisions of this Section 2.7(a)
by the time specified in Section 2.7(a)(i), the Swingline Bank shall be entitled
to recover from such Revolving Bank (acting through the Administrative Agent),
on demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to the Swingline Bank at a rate per annum equal to the applicable Overnight Rate
from time to time in effect, plus any administrative, processing or similar fees
customarily charged by the Swingline Bank in connection with the foregoing. If
such Revolving Bank pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Revolving Bank’s Revolving Loan included in
the relevant Borrowing or funded participation in the relevant Swingline Loan,
as the case may be. A certificate of the Swingline Bank submitted to any
Revolving Bank (through the Administrative Agent) with respect to any amounts
owing under this clause (iii) shall be conclusive absent manifest error.

(iv)    Each Revolving Bank’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swingline Loans pursuant to this Section 2.7(a)
shall be absolute and unconditional and shall not be affected by any
circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Bank may have against the Swingline Bank, the
U.S. Borrowers or any other Person for any reason whatsoever, (B) the occurrence
or continuance of a Default or Event of Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Revolving Bank’s obligation to make Revolving Loans pursuant
to this Section 2.7(a) is subject to the conditions set forth in

 

67



--------------------------------------------------------------------------------

Section 5.2. No such funding of risk participations shall relieve or otherwise
impair the obligation of the U.S. Borrowers to repay Swingline Loans, together
with interest as provided herein.

(b)    Repayment of Participations.

(i)    At any time after any Revolving Bank has purchased and funded a risk
participation in a Swingline Loan, if the Swingline Bank receives any payment on
account of such Swingline Loan, the Swingline Bank will distribute to such
Revolving Bank its Revolving Commitment Percentage thereof in the same funds as
those received by the Swingline Bank.

(ii)    If any payment received by the Swingline Bank in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline Bank
under any of the circumstances described in Section 11.2(b) (including pursuant
to any settlement entered into by the Swingline Bank in its discretion), each
Revolving Bank shall pay to the Swingline Bank its Revolving Commitment
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the applicable Overnight Rate. The Administrative Agent will make
such demand upon the request of the Swingline Bank. The obligations of the
Revolving Banks under this clause shall survive the termination of the Aggregate
Commitments, the payment in full of the Obligations and the termination of this
Credit Agreement.

(c)    Interest for Account of Swingline Bank. The Swingline Bank shall be
responsible for invoicing the U.S. Borrowers for interest on the Swingline
Loans. Until each Revolving Bank funds its Revolving Loans that are Base Rate
Loans or risk participation pursuant to this Section 2.7 to refinance such
Revolving Bank’s Revolving Commitment Percentage of any Swingline Loan, interest
in respect of such Revolving Commitment Percentage shall be solely for the
account of the Swingline Bank.

(d)    Payments Directly to Swingline Bank. The U.S. Borrowers shall make all
payments of principal and interest in respect of the Swingline Loans directly to
the Swingline Bank.

2.8    Joint and Several Liability of the Borrowers.

(a)    Subject to Section 2.8(b):

(i)    Each of the Borrowers is accepting joint and several liability hereunder
in consideration of the financial accommodation to be provided by the Banks
under this Credit Agreement, for the mutual benefit, directly and indirectly, of
each of the Borrowers and in consideration of the undertakings of each of the
Borrowers to accept joint and several liability for the obligations of each of
them.

(ii)    Each of the Borrowers jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers with respect to the payment and
performance of all of the Obligations arising under this Credit Agreement and
the other Credit Documents, it being the intention of the parties hereto that
all the Obligations shall be the joint and several obligations of each of the
Borrowers without preferences or distinction among them.

 

68



--------------------------------------------------------------------------------

(iii)    If and to the extent that any Borrower shall fail to make any payment
with respect to any of the obligations hereunder as and when due or to perform
any of such obligations in accordance with the terms thereof, then in each such
event, the other Borrowers will make such payment with respect to, or perform,
such obligation.

(iv)    The obligations of each Borrower under the provisions of this
Section 2.8 constitute full recourse obligations of such Borrower, enforceable
against it to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Credit Agreement or any other
circumstances whatsoever.

(v)    Except as otherwise expressly provided herein, each Borrower hereby
waives notice of acceptance of its joint and several liability, notice of
occurrence of any Default or Event of Default (except to the extent notice is
expressly required to be given pursuant to the terms of this Credit Agreement),
or of any demand for any payment under this Credit Agreement (except to the
extent demand is expressly required to be given pursuant to the terms of this
Credit Agreement), notice of any action at any time taken or omitted by the
Banks under or in respect of any of the Obligations hereunder, any requirement
of diligence and, generally, all demands, notices and other formalities of every
kind in connection with this Credit Agreement. Each Borrower hereby assents to,
and waives notice of, any extension or postponement of the time for the payment
of any of the Obligations hereunder, the acceptance of any partial payment
thereon, any waiver, consent or other action or acquiescence by the Banks at any
time or times in respect of any default by any Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Credit
Agreement, any and all other indulgences whatsoever by the Banks in respect of
any of the Obligations hereunder, and the taking, addition, substitution or
release, in whole or in part, at any time or times, of any security for any of
such Obligations or the addition, substitution or release, in whole or in part,
of any Borrower. Without limiting the generality of the foregoing, each Borrower
assents to any other action or delay in acting or any failure to act on the part
of the Bank, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder which might, but for the provisions of this
Section 2.8, afford grounds for terminating, discharging or relieving such
Borrower, in whole or in part, from any of its obligations under this
Section 2.8, it being the intention of each Borrower that, so long as any of the
Obligations hereunder remain unsatisfied, the obligations of such Borrower under
this Section 2.8 shall not be discharged except by performance and then only to
the extent of such performance. The obligations of each Borrower under this
Section 2.8 shall not be diminished or rendered unenforceable by any winding up,
reorganization, arrangement, liquidation, reconstruction or similar proceeding
with respect to any reconstruction or similar proceeding with respect to any
Borrower or any Bank. The joint and several liability of the Borrowers hereunder
shall continue in full force and effect notwithstanding any absorption, merger,
amalgamation or any other change whatsoever in the name, membership,
constitution or place of formation of any Borrower or any Bank.

(vi)    The provisions of this Section 2.8 are made for the benefit of the
Agents, the Issuing Banks, the Swingline Bank, the Banks and their respective
successors and assigns, and may be enforced by any such Person from time to time
against any of the Borrowers as often as occasion therefor may arise and without
requirement on the part of any Bank first to marshal any of its claims or to
exercise any of its rights against any of the other Borrowers or to exhaust any
remedies available to it against any of the other Borrowers or to resort to any
other source or means of obtaining payment of any of the

 

69



--------------------------------------------------------------------------------

Obligations or to elect any other remedy. The provisions of this Section 2.8
shall remain in effect until all the Obligations hereunder shall have been paid
in full or otherwise fully satisfied. If at any time, any payment, or any part
thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by the Banks upon the insolvency, bankruptcy
or reorganization of any of the Borrowers, or otherwise, the provisions of this
Section 2.8 will forthwith be reinstated and in effect as though such payment
had not been made.

(b)    Notwithstanding any provision to the contrary contained herein or in any
other of the Credit Documents, (i) the obligations of each Borrower under this
Section 2.8 shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations under this Section 2.8 subject to
avoidance under Section 548 of the Bankruptcy Code or any comparable provisions
of any applicable state law, (ii) no Foreign Borrower shall be obligated with
respect to any Obligations of any U.S. Borrower, (iii) the Obligations owed by
the Foreign Borrowers shall be several and not joint with the Obligations of the
U.S. Borrowers and the Guarantors, and (iv) no Foreign Borrower shall be liable
for any Obligations of any U.S. Borrower or any Guarantor, and all amounts
required to be paid by any Foreign Borrower under this Credit Agreement or any
other Credit Document shall be applied only to Obligations of Foreign Borrowers
and shall not be applied to any Obligations of any U.S. Borrower or any
Guarantor.

2.9    Appointment of the Parent as Legal Representative for Borrowers.

Each of the Borrowers hereby appoints the Parent to act as its exclusive legal
representative for all purposes under this Credit Agreement and the other Credit
Documents (including, without limitation, with respect to all matters related to
Borrowings and the repayment of Loans and amounts drawn under Letters of Credit
as described in Section 2 and Section 3 hereof) (in such capacity, the “Borrower
Representative”). Each of the Borrowers acknowledges and agrees that (a) the
Borrower Representative may execute such documents on behalf of all the
Borrowers as the Borrower Representative deems appropriate in its reasonable
discretion and each Borrower shall be bound by and obligated by all of the terms
of any such document executed by the Borrower Representative on its behalf,
(b) any notice or other communication delivered by any Agent or any Bank
hereunder to the Borrower Representative shall be deemed to have been delivered
to each of the Borrowers and (c) each of the Agents and each of the Banks shall
accept (and shall be permitted to rely on) any document or agreement executed by
the Borrower Representative on behalf of the Borrowers (or any of them). The
Borrowers must act through the Borrower Representative for all purposes under
this Credit Agreement and the other Credit Documents. Notwithstanding anything
contained herein to the contrary, to the extent any provision in this Credit
Agreement requires any Borrower to interact in any manner with the Agents or the
Banks, such Borrower shall do so through the Borrower Representative.

2.10    [Reserved].

2.11    Extension of Revolving Termination Date.

(a)    Requests for Extension. The Borrowers may, by notice from the Borrower
Representative to the Administrative Agent (who shall promptly notify the
Revolving Banks), not later than 120 days prior to the Revolving Termination
Date then in effect hereunder (the “Extension Date”), request that each
Revolving Bank extend such Revolving Bank’s Revolving Termination Date for an
additional year from the Revolving Termination Date then in effect hereunder
(the “Existing Revolving Termination Date”); provided that no more than two
extensions under this Section 2.11 may be permitted.

 

70



--------------------------------------------------------------------------------

(b)    Revolving Bank Elections to Extend. Each Revolving Bank, acting in its
sole and individual discretion, shall, by notice to the Administrative Agent
given not later than the date (the “Notice Date”) that is 15 Business Days from
the date which such Revolving Bank received notice from the Administrative Agent
of the Borrowers’ request for an extension of the Existing Revolving Termination
Date, advise the Administrative Agent whether or not such Revolving Bank agrees
to such extension. Each Revolving Bank that determines not to so extend its
Revolving Termination Date (a “Non-Extending Bank”) shall notify the
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Notice Date), and any Revolving Bank that does not so
advise the Administrative Agent on or before the Notice Date shall be deemed to
be a Non-Extending Bank. The election of any Revolving Bank to agree to such
extension shall not obligate any other Revolving Bank to so agree.

(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Borrower Representative of each Revolving Bank’s determination under
this Section 2.11 no later than the date 15 days prior to the applicable
Extension Date (or, if such date is not a Business Day, on the next preceding
Business Day).

(d)    Additional Commitment Banks. The Borrower Representative shall have the
right on or before the Extension Date (effective as of the Extension Date) to
replace the Revolving Commitments of any Non-Extending Banks with, and at its
option add as “Revolving Banks” under this Credit Agreement, one or more
Eligible Assignees (each, an “Additional Commitment Bank”) as provided in
Section 11.18, each of which Additional Commitment Banks shall have entered into
an Assignment and Assumption pursuant to which such Additional Commitment Bank
shall, effective as of the applicable Extension Date, undertake a Revolving
Commitment (and, if any such Additional Commitment Bank is already a Revolving
Bank, such newly undertaken Revolving Commitment shall be in addition to such
Revolving Bank’s existing Revolving Commitment hereunder on such date).

(e)    Effect of Extension. Effective as of the Extension Date, the Revolving
Termination Date of each of the Revolving Banks that have agreed to extend their
Revolving Termination Date and of each Additional Commitment Bank shall be
extended to the date falling one year after the Existing Revolving Termination
Date (except that, if such date is not a Business Day, such Revolving
Termination Date as so extended shall be the next preceding Business Day) and
each Additional Commitment Bank shall thereupon become a “Revolving Bank” for
all purposes of this Credit Agreement; provided that there shall be no change in
the Revolving Termination Date of any Non-Extending Bank and on such Revolving
Termination Date of any Non-Extending Bank, such Non-Extending Bank’s
outstanding Revolving Loans shall be paid in full together with accrued and
unpaid interest thereon and accrued and unpaid fees due it hereunder and such
Non-Extending Bank’s obligations in respect of outstanding Letters of Credit and
Swingline Loans shall terminate.

(f)    Conditions to Effectiveness of Extensions. Notwithstanding the foregoing,
the extension of the Revolving Termination Date pursuant to this Section shall
not be effective with respect to any Revolving Bank unless:

(i)    no Default or Event of Default exists on the date of such extension and
after giving effect thereto;

(ii)    the representations and warranties made by the Credit Parties herein and
in the other Credit Documents and which are contained in any certificate
furnished at any time under or in connection herewith are true and correct in
all material respects on and as

 

71



--------------------------------------------------------------------------------

of the Extension Date as if made on and as of such date (except (x) for those
which expressly relate to an earlier date, in which case they shall be true and
correct in all material respects on and as of such earlier date, and (y) to the
extent any such representation and warranty is qualified by materiality or
reference to Material Adverse Effect, in which case, such representation and
warranty shall be true and correct in all respects); and

(iii)    to the extent the Revolving Commitments of any Non-Extending Bank shall
not be replaced with Revolving Commitments from one or more Additional
Commitment Banks on the applicable Extension Date as provided for in
Section 2.11(d), and thus there shall be no change in the applicable Revolving
Termination Date for such Non-Extending Bank, it is understood and agreed that
(x) the Borrowers shall repay Revolving Loans outstanding on the applicable
Revolving Termination Date of any such Non-Extending Bank (and pay any
additional amounts required pursuant to Section 3.12) to the extent necessary to
repay, nonratably, the Revolving Loans of all Non-Extending Banks and the pro
rata shares of the remaining Revolving Banks shall be revised effective as of
such date, (y) on such applicable Revolving Termination Date, the Revolving
Commitments (and, if applicable, any LOC Commitment) of the Non-Extending Banks
will be permanently terminated and the Aggregate Revolving Committed Amount on
and after such date will be equal to the Revolving Commitments of the remaining
Revolving Banks (and, if applicable, the LOC Committed Amount on and after such
date will be equal to the LOC Commitments of the remaining Revolving Banks that
are Issuing Banks) and (z) to the extent that the outstanding Revolving
Obligations as of such date (after giving effect to the repayment in full of
each such Non-Extending Bank) exceed the Aggregate Revolving Committed Amount
then in effect (after giving effect to the termination of the Revolving
Commitments of all Non-Extending Banks), the Borrowers shall immediately prepay
Revolving Loans and/or Cash Collateralize the LOC Obligations in an aggregate
amount equal to such excess.

(g)    Conflicting Provisions. This Section shall supersede any provisions in
Section 3.14 and Section 11.6 to the contrary.

2.12    Additional Borrowers.

(a)    Additional Foreign Borrowers. The Borrower Representative may request
that any of its Foreign Subsidiaries (each, an “Applicant Foreign Borrower”) be
designated a Foreign Borrower under the Aggregate Revolving Committed Amount by
delivery of a written request to the Administrative Agent therefor. The
Administrative Agent will promptly notify the Revolving Banks of any such
request. Designation of any Applicant Foreign Borrower as a Foreign Borrower
under the Aggregate Revolving Committed Amount is subject to (i) delivery of an
executed Note by such Applicant Foreign Borrower as may be requested by any
Revolving Bank in connection therewith, (ii) delivery of supporting resolutions,
articles of incorporation and bylaws (or their equivalents), incumbency
certificates, opinions of counsel and such other items as the Administrative
Agent or the Revolving Banks, as applicable, may request (including all
documentation and other information requested in order to comply with applicable
law, including without limitation “know your customer” due diligence), (iii)
delivery of an executed Foreign Borrower Joinder Agreement, (iv) consent from
each Revolving Bank and (v) execution of an amendment to this Credit Agreement
to incorporate country specific and other items reasonably necessary to include
such Applicant Foreign Borrower, such amendment to be reasonably acceptable to
the Administrative Agent, the Revolving Banks and the Borrowers. Each Revolving
Bank shall, by notice to the Administrative Agent given not later than the date
that is fifteen (15) Business Days from the date which such Revolving Bank
received notice from the Administrative

 

72



--------------------------------------------------------------------------------

Agent of the Borrower Representative’s request to designate an Applicant Foreign
Borrower as a Foreign Borrower, advise the Administrative Agent whether or not
such Revolving Bank consents to such designation pursuant to
Section 2.12(a)(iv). Any Revolving Bank that determines not to consent to the
designation of such Applicant Foreign Borrower as a Foreign Borrower shall
notify the Administrative Agent of such fact promptly after such determination
and any Revolving Bank not responding within such fifteen (15)-Business Day
period shall be deemed to have determined not to so consent.

(b)    Additional U.S. Borrowers. The Borrower Representative may request that
Byram be designated a U.S. Borrower by delivery of a written request to the
Administrative Agent therefor. The Administrative Agent will promptly notify the
Banks of any such request. Designation of Byram as a U.S. Borrower shall be
subject to (i) delivery of an executed Note (or joinder to any existing Note) by
Byram as may be requested by any Revolving Bank in connection therewith,
(ii) delivery of supporting resolutions, articles of incorporation and bylaws
(or their equivalents), incumbency certificates, opinions of counsel and such
other items as the Administrative Agent, the Collateral Agent or any Revolving
Bank, as applicable, may request (including all documentation and other
information requested in order to comply with applicable law, including without
limitation “know your customer” due diligence), and (iii) delivery of such
joinder documentation as the Administrative Agent or the Collateral Agent may
reasonably request.

2.13    Designated Banks.

Each Agent, each Issuing Bank, the Swingline Bank and each Bank at its option
may make any Extension of Credit or otherwise perform its obligations hereunder
through any Applicable Lending Office (each, a “Designated Bank”); provided that
(a) any exercise of such option shall not affect the obligation of any Borrower
to repay any Extension of Credit in accordance with the terms of this Credit
Agreement. Any Designated Bank shall be considered a Bank; provided that in the
case of an Affiliate or branch of a Bank, all provisions applicable to a Bank
shall apply to such Affiliate or branch of such Bank to the same extent as such
Bank; provided, further, that for the purposes only of voting in connection with
any Credit Document, any participation by any Designated Bank in any outstanding
Extension of Credit shall be deemed a participation of such Bank.

2.14    Refinancing Facilities.

(a)    The Borrowers may, from time to time, refinance the Term A-1 Loans, the
Term A-2 Loans, the Term B Loans or any Refinancing Term Loans, in whole or
part, with one or more new term loan facilities under this Credit Agreement
(each, a “Refinancing Facility”; the term loans made under any Refinancing
Facility being referred to herein as “Refinancing Term Loans”) with the consent
of the Credit Parties, the Administrative Agent, the Collateral Agent and the
institutions making Refinancing Term Loans under any such Refinancing Facility,
in each case, pursuant to a Refinancing Amendment; provided that:

(i)    no existing Bank shall be under any obligation to provide a commitment to
any Refinancing Facility and any such decision whether to provide a commitment
to any Refinancing Facility shall be in such Bank’s sole and absolute
discretion;

(ii)    each institution providing a commitment to any Refinancing Facility
shall be an Eligible Assignee;

 

73



--------------------------------------------------------------------------------

(iii)    Schedule 2.1 shall be deemed revised to include each Refinancing
Facility pursuant to this Section 2.14 and to include thereon any Person that
provides a commitment to such Refinancing Facility pursuant to this
Section 2.14;

(iv)    the Refinancing Facility Termination Date for a Refinancing Facility
shall be as set forth in the Refinancing Amendment relating to such Refinancing
Facility; provided that such date shall not be earlier than the Termination Date
of the Loans being refinanced;

(v)    the scheduled principal amortization payments for any Refinancing Term
Loans made under any Refinancing Facility shall be as set forth in the
Refinancing Amendment relating to such Refinancing Facility; provided that the
Weighted Average Life to Maturity of such Refinancing Term Loans shall not be
shorter than the then-remaining Weighted Average Life to Maturity of the Loans
being refinanced;

(vi)    the Refinancing Term Loans made under any Refinancing Facility shall
rank pari passu in right of payment as the other Loans hereunder, a U.S.
Borrower shall be the borrower of such Refinancing Term Loans, and there shall
be no guarantors in respect of any Refinancing Facility that are not Guarantors;

(vii)    any Refinancing Term Loans shall share ratably in any prepayments of
Term Loans pursuant to Section 3.4, so long as such prepayments were applicable
to the Loans being refinanced (or otherwise provide for more favorable
prepayment treatment for prepayments of any then-outstanding Term Loans and any
then-outstanding Refinancing Term Loans);

(viii)    subject to clauses (iv), (v), (vi) and (vii) above, all other terms
and conditions applicable to each Refinancing Facility, taken as a whole, shall
not be materially more favorable (as reasonably determined by the Borrower
Representative in good faith) to the lender or lenders providing such
Refinancing Facility than the applicable terms and conditions, taken as a whole,
of the Loans being refinanced; provided that notwithstanding the requirements of
this clause (viii), such Refinancing Facility may have (A) covenants (including
financial covenants) or other provisions not applicable to the Loans being
refinanced, so long as such covenants or other provisions are (1) applicable
only to periods after the Latest Termination Date, or (2) added for the benefit
of the Agents and the Banks under this Credit Agreement at the time of
incurrence of such Refinancing Facility, and (B) to the extent required by the
lenders providing such Refinancing Facility, customary “MFN” protection and call
protection, in each case, which may be applicable solely with respect to such
Refinancing Facility;

(ix)    no Default or Event of Default shall have occurred and be continuing at
the time any Refinancing Facility is incurred; and

(x)    the proceeds of any Refinancing Term Loans made in connection with any
Refinancing Facility shall be applied, substantially concurrently with the
incurrence thereof, to the pro rata prepayment of the outstanding Loans being
refinanced, pursuant to Section 3.4; provided that such Refinancing Term Loans
shall not have a principal or commitment amount (or accreted value) greater than
the Loans being refinanced (excluding accrued interest, fees (including original
issue discount and upfront fees), discounts, premiums or expenses).

 

74



--------------------------------------------------------------------------------

(b)    The Borrower Representative shall make any request for a Refinancing
Facility pursuant to a written notice from a Responsible Officer of the Borrower
Representative to the Administrative Agent specifying in reasonable detail the
proposed terms of such Refinancing Facility.

(c)    Notwithstanding the foregoing, no Refinancing Facility shall become
effective under this Section 2.14 unless, on or prior to the date of
effectiveness of such Refinancing Facility (the “Refinancing Borrowing Date”),
the Borrower Representative shall have delivered to the Administrative Agent
(i) a certificate of the Borrower Representative dated as of the Refinancing
Borrowing Date for such Refinancing Facility and signed by a Responsible Officer
of the Borrower Representative certifying that, before and after giving effect
to such Refinancing Facility, (A) the representations and warranties made by the
Credit Parties herein and in the other Credit Documents and which are contained
in any certificate furnished at any time under or in connection herewith are
true and correct in all material respects on and as of the Refinancing Borrowing
Date for such Refinancing Facility as if made on and as of such date (except
(x) for those which expressly relate to an earlier date, in which case they
shall be true and correct in all material respects on and as of such earlier
date, and (y) to the extent any such representation and warranty is qualified by
materiality or reference to Material Adverse Effect, in which case, such
representation and warranty shall be true and correct in all respects), and
(B) no Default or Event of Default exists, and (ii) a certificate of each Credit
Party dated as of the Refinancing Borrowing Date for such Refinancing Facility
and signed by a Responsible Officer of each Credit Party certifying and
attaching the resolutions adopted by such Credit Party approving or consenting
to such Refinancing Facility.

(d)    The Administrative Agent shall promptly notify the Collateral Agent, the
Term B Facility Agent and each Bank as to the effectiveness of each Refinancing
Amendment. Each of the parties hereto hereby agrees that this Credit Agreement
and the other Credit Documents may be amended pursuant to a Refinancing
Amendment to the extent (but only to the extent) necessary to (i) reflect the
existence and terms of any Refinancing Facility established pursuant to such
Refinancing Amendment, (ii) make such other changes to this Credit Agreement and
the other Credit Documents consistent with the provisions and intent of such
Refinancing Facility, and (iii) effect such other amendments to this Credit
Agreement and the other Credit Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent, the Collateral Agent and the
Borrower Representative, to effect the provisions of this Section 2.14 with
respect to such Refinancing Facility, and the Banks hereby expressly authorize
the Administrative Agent and the Collateral Agent to enter into any such
Refinancing Amendment. This Section shall supersede any provisions in
Section 3.14 or 11.6 to the contrary.

SECTION 3

OTHER PROVISIONS RELATING TO CREDIT FACILITY

3.1    Default Rate.

(a)    If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(b)    If any amount (other than principal of any Loan) payable under any Credit
Document is not paid when due (without regard to any applicable grace periods),
whether at stated maturity, by acceleration or otherwise, then upon the request
of the Required Banks, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

75



--------------------------------------------------------------------------------

(c)    Upon the request of the Required Banks, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(d)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

3.2    Conversion.

The Borrower Representative shall have the option, on any Business Day, to
extend existing Eurocurrency Rate Loans into a subsequent Interest Period or to
convert Revolving Loans or Term Loans of one type into Revolving Loans or Term
Loans of another type; provided, however, that (i) except as provided in
Section 3.7, Eurocurrency Rate Loans may be converted into Base Rate Loans only
on the last day of an Interest Period applicable thereto, (ii) Eurocurrency Rate
Loans may be extended, and Base Rate Loans may be converted into Eurocurrency
Rate Loans, only if no Default or Event of Default is in existence on the date
of extension or conversion, (iii) Revolving Loans or Term Loans extended as, or
converted into, Eurocurrency Rate Loans shall be in such minimum amounts as
provided in Section 2.2(b), and (iv) any request for extension of or conversion
to a Eurocurrency Rate Loan which shall fail to specify an Interest Period shall
be deemed to be a request for an Interest Period of one month. Each such
extension or conversion shall be effected by the Borrower Representative by
giving written notice (or telephone notice promptly confirmed in writing) to the
Applicable Agent in the form of Schedule 3.2 (a “Notice of
Extension/Conversion”) prior to 10:00 a.m. on (x) the same Business Day of, in
the case of Base Rate Loans, (y) on the third Business Day prior to, in the case
of Eurocurrency Rate Loans denominated in Dollars or (z) four Business Days (or
five Business Days in the case of a Special Notice Currency) in the case of
Eurocurrency Rate Loans denominated in Alternative Currencies prior to, the date
of the proposed extension or conversion, specifying the date of the proposed
extension or conversion, the Revolving Loans and/or Term Loans to be so extended
or converted, the types of Revolving Loans and/or Term Loans into which such
Revolving Loans and/or Term Loans are to be converted and, if appropriate, the
currency and the applicable Interest Periods with respect thereto. Each request
for extension or conversion to any Eurocurrency Rate Loan shall be deemed to be
a reaffirmation by the Borrower Representative that no Default or Event of
Default then exists. In the event the Borrower Representative fails to request
extension of or conversion to any Eurocurrency Rate Loan in accordance with this
Section, or any such conversion or extension is not permitted or required by
this Section, then such Revolving Loans and/or Term Loans shall be automatically
converted into Base Rate Loans at the end of their Interest Period; provided
that in the case of a failure to timely request a continuation of Loans
denominated in an Alternative Currency, such Loans shall be continued as
Eurocurrency Rate Loans in their original currency with an Interest Period of
one month. The Applicable Agent shall give each Bank notice as promptly as
practicable of any such proposed conversion affecting any Revolving Loans and/or
Term Loans. No Loan may be converted into or continued as a Loan denominated in
a different currency, but instead must be prepaid in the original currency of
such Revolving Loan and reborrowed in the other currency.

3.3    Termination of Commitments.

(a)    The Borrower Representative may from time to time permanently reduce the
Aggregate Revolving Committed Amount in whole or in part (in minimum principal
amounts of $10,000,000 and in integral multiples of $1,000,000 in excess
thereof) upon three (3) Business Days’ prior written notice to the
Administrative Agent; provided that after giving effect to any

 

76



--------------------------------------------------------------------------------

voluntary reduction, the aggregate amount of Revolving Obligations shall not
exceed the Aggregate Revolving Committed Amount, as reduced. The Revolving
Commitment of each Revolving Bank shall be reduced by such Bank’s Revolving
Commitment Percentage of such reduction amount. All fees in respect of the
Aggregate Revolving Committed Amount accrued until the effective date of any
reduction or termination of the Aggregate Revolving Committed Amount shall be
paid on the effective date of such reduction or termination.

(b)    The aggregate Term A-1 Commitments were automatically and permanently
reduced to zero on the Term A-1 Facility Funding Date.

(c)    The aggregate Term A-2 Commitments shall be automatically and permanently
reduced to zero upon the Borrowing of the Term A-2 Loans pursuant to
Section 2.1(d)(ii) on the Second Amendment Effective Date.

(d)    The aggregate Second Amendment Effective Date Term B Commitments were
automatically and permanently reduced to zero upon the Borrowing of Term B Loans
pursuant to Section 2.1(d)(iii)(A) on the Second Amendment Effective Date. The
aggregate Third Amendment Effective Date Term B Commitments shall be
automatically and permanently reduced to zero upon the Borrowing of Term B Loans
pursuant to Section 2.1(d)(iii)(B) on the Third Amendment Effective Date.

3.4    Prepayments.

(a)    Voluntary Prepayments. The Borrowers shall have the right to prepay Loans
in whole or in part from time to time without premium or penalty (except, with
respect to the Term B Loans, any premium required by Section 3.4(c)); provided
that (i) Eurocurrency Rate Loans may only be prepaid (A) on the last day of the
Interest Period applicable thereto or (B) on a day that is not the last day of
an Interest Period applicable thereto if the Borrowers pay to the applicable
Banks any amounts due under Section 3.12, (ii) each such partial prepayment
shall be in a minimum principal amount of $5,000,000 and in integral multiples
of $1,000,000 in excess thereof (or the amount then outstanding, if less), and
(iii) the Borrower Representative will provide notice to the Applicable Agent of
any voluntary prepayment by 10:00 a.m. on the date of prepayment. Amounts
prepaid on the Loans may be reborrowed in accordance with the provisions hereof.
Each voluntary prepayment of Term Loans shall be applied to the Term Loans on a
pro rata basis, and shall be applied to the principal repayment installments
thereof on a pro rata basis. Unless otherwise specified by the Borrower
Representative, prepayments on the Revolving Obligations shall be applied first
to Daily LIBOR Swingline Loans, then to Base Rate Loans and then to Eurocurrency
Rate Loans in direct order of Interest Periods.

(b)    Mandatory Prepayments.

(i)    Revolving Obligations. If at any time (A) the aggregate principal amount
of Revolving Obligations shall exceed the Aggregate Revolving Committed Amount,
(B) the aggregate principal amount of Swingline Loans shall exceed the Swingline
Committed Amount, (C) the aggregate principal amount of LOC Obligations shall
exceed the Letter of Credit Sublimit or (D) the Administrative Agent notifies
the Borrower Representative that the Outstanding Amount of all Loans denominated
in Alternative Currencies at such time exceeds an amount equal to 105% of the
Alternative Currency Sublimit then in effect, then in any such instance, the
Borrowers shall immediately make payment on the Revolving Loans and/or to a cash
collateral account in respect of LOC Obligations in an amount sufficient to
eliminate the difference; provided that the Borrowers may, with respect to

 

77



--------------------------------------------------------------------------------

clauses (B) and (C) above, utilize a borrowing of Revolving Loans to the extent
the conditions of Section 5.2 are satisfied for such payment or cash collateral
if the incurrence of such Revolving Loans would not cause the aggregate
principal amount of Revolving Obligations to exceed the Aggregate Revolving
Committed Amount.

(ii)    Asset Dispositions and Involuntary Dispositions. Promptly upon receipt
by any Credit Party or any Subsidiary of the Net Cash Proceeds of any Asset
Disposition (other than any Permitted Asset Swap, any Asset Disposition
consummated in reliance on Section 8.5(a) or Section 8.5(b)) or any Involuntary
Disposition, the Borrowers shall prepay the Term Loans as hereinafter provided
in an aggregate amount equal to one hundred percent (100%) of such Net Cash
Proceeds; provided that up to fifty percent (50%) of such Net Cash Proceeds
shall not be required to be so applied if, at the election of the Borrower
Representative (as notified by the Borrower Representative to the Administrative
Agent and the Term B Facility Agent), such Net Cash Proceeds are reinvested in
assets (other than current assets) that are used or useful in the business of
the members of the Consolidated Group within one-hundred eighty (180) days after
the date of receipt of such Net Cash Proceeds from such Asset Disposition or
Involuntary Disposition, or are contractually committed to be applied to
purchase such assets within such one-hundred eighty (180) day period and are so
applied within one hundred eighty (180) days after the end of such one-hundred
eighty (180) day period; provided, further, if such Net Cash Proceeds shall have
not been so reinvested by the end of such period, such Net Cash Proceeds shall
be immediately applied to prepay the Term Loans. Any prepayment pursuant to this
clause (ii) shall be applied as set forth in clause (iv) below.

(iii)    Debt Issuance. Promptly upon the receipt by any Credit Party or any
Subsidiary of the Net Cash Proceeds of any Debt Issuance, the Borrowers shall
prepay the Term Loans as hereinafter provided in an aggregate amount equal to
one hundred percent (100%) of such Net Cash Proceeds. Any prepayment pursuant to
this clause (iii) shall be applied as set forth in clause (iv) below.

(iv)    Application. Each prepayment pursuant to the foregoing provisions of
Sections 3.4(b)(ii) and (iii) shall be applied to the Term Loans on a pro rata
basis and to the principal repayment installments thereof on a pro rata basis.
Such prepayments shall be paid to the Banks in accordance with their respective
Term Commitment Percentages.

(v)    Refinancing Term Loans. Promptly upon the receipt by any Credit Party or
any Subsidiary of the proceeds of any Refinancing Term Loans, the Borrowers
shall prepay the Loans being refinanced in an aggregate amount equal to one
hundred percent (100%) of such proceeds.

(vi)    Excess Cash Flow. On each Excess Cash Flow Payment Date, the Borrowers
shall prepay the Term B Loans as hereinafter provided in this Section 3.4(b)(vi)
in an aggregate amount equal to the total of (A) the Applicable Prepayment
Percentage of Excess Cash Flow for the most recently ended Excess Cash Flow
Period, minus (B) the sum of (1) the aggregate amount of all voluntary
prepayments of Term Loans and Incremental Term Loans, in each case made pursuant
to Section 3.4(a) during such Excess Cash Flow Period (to the extent such
voluntary prepayments were not funded with proceeds from the incurrence of
long-term indebtedness), plus (2) the aggregate amount of all voluntary
prepayments of Revolving Loans made pursuant to Section 3.4(a) during such
Excess Cash Flow Period (to the extent accompanied by a permanent reduction in
the Revolving Commitments therefor, and to the extent such voluntary prepayments
were not

 

78



--------------------------------------------------------------------------------

funded with proceeds from the incurrence of long-term indebtedness). Each
prepayment pursuant to this Section 3.4(b)(vi) shall be applied to the principal
repayment installments of the Term B Loans on a pro rata basis. Such prepayments
shall be paid to the Banks in accordance with their respective Term B Commitment
Percentages.

(vii)    Receivables and Receivables Related Assets. Promptly upon receipt by
any Credit Party or any Subsidiary of the Net Cash Proceeds from any sale or
financing of Receivables and Receivables Related Assets pursuant to the terms of
a Qualified Securitization Transaction permitted hereunder, the Borrowers shall
prepay the Term A Loans as hereinafter provided in an aggregate amount equal to
one hundred percent (100%) of such Net Cash Proceeds. Each prepayment pursuant
to this Section 3.4(b)(vii) shall be applied to the Term A Loans on a pro rata
basis and to the principal repayment installments thereof on a pro rata basis.
Such prepayments shall be paid to the Banks in accordance with their respective
Term A Commitment Percentages.

(c)    Repricing Event. Each prepayment of Term B Loans made in connection with
a Repricing Event on or before the date that is twelve (12) months after the
Second Amendment Effective Date shall be accompanied by a prepayment premium
equal to 1.00% of the principal amount of the Term B Loans being repaid in
connection with such Repricing Event.

3.5    Fees.

(a)    Unused Fee. In consideration of the Revolving Commitments, the Borrowers
agree to pay to the Administrative Agent for the ratable benefit of the
Revolving Banks a fee (the “Unused Fee”), in Dollars, for the period from the
Closing Date to the Revolving Termination Date equal to the Applicable
Percentage per annum on the Dollar Equivalent of the actual daily unused amount
of the Aggregate Revolving Committed Amount for the applicable period. The
Unused Fee shall be payable quarterly in arrears on the last Business Day of
each March, June, September and December for the immediately preceding quarter
(or a portion thereof) beginning with the first such date to occur after the
Closing Date and on the Revolving Termination Date. For purposes of computation
of the Unused Fee, (i) LOC Obligations shall be counted toward and considered
usage of the Aggregate Revolving Committed Amount and (ii) Swingline Loans shall
not be counted toward nor considered usage of the Aggregate Revolving Committed
Amount.

(b)    Administrative Agent’s Fee; Term B Facility Agent’s Fee; Collateral
Agent’s Fee. The Borrowers agree to pay, in Dollars, to the Administrative
Agent, for its own account, the administrative/collateral agency and other fees
referred to in the Fee Letter.

3.6    Capital Adequacy.

If any Bank or any Issuing Bank determines that any Change in Law affecting such
Bank or such Issuing Bank or any Applicable Lending Office of such Bank, such
Issuing Bank or such Bank’s or such Issuing Bank’s parent company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Bank’s or such Issuing Bank’s (including,
for purposes hereof, the parent company of such Bank or such Issuing Bank)
capital or assets as a consequence of this Credit Agreement, the Commitments of
such Bank or the Loans made by, or participations in Letters of Credit or
Swingline Loans held by, such Bank, or the Letters of Credit issued by the
Issuing Bank, to a level below that which such Bank or such Issuing Bank or such
Bank’s or such Issuing Bank’s parent company could have achieved but for such
Change in Law (taking into consideration such Bank’s or such Issuing Bank’s
policies with respect to capital adequacy or liquidity and such Bank’s or such
Issuing Bank’s parent company’s policies with respect to capital adequacy or
liquidity), then from time to time the U.S. Borrowers

 

79



--------------------------------------------------------------------------------

will pay to such Bank or such Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Bank or such Issuing Bank or such
Bank’s or such Issuing Bank’s parent company for any such reduction suffered.

A certificate of a Bank or an Issuing Bank setting forth the amount or amounts
necessary to compensate such Bank or such Issuing Bank or its parent company, as
the case may be, as specified above and delivered to the Borrower Representative
shall be conclusive absent manifest error. The U.S. Borrowers shall pay such
Bank or such Issuing Bank, as the case may be, the amount shown as due on any
such certificate within ten (10) days after receipt thereof. Failure or delay on
the part of any Bank or any Issuing Bank to demand compensation pursuant to the
foregoing provisions of this Section 3.6 shall not constitute a waiver of such
Bank’s or such Issuing Bank’s right to demand such compensation; provided that
the U.S. Borrowers shall not be required to compensate a Bank or an Issuing Bank
pursuant to the foregoing provisions of this Section for any increased costs
incurred or reductions suffered more than one hundred twenty (120) days prior to
the date that such Bank or such Issuing Bank, as the case may be, notifies the
Borrower Representative of the Change in Law giving rise to such increased costs
or reductions and of such Bank’s or such Issuing Bank’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the one hundred twenty
(120) day period referred to above shall be extended to include the period of
retroactive effect thereof).

3.7    Limitation on Eurocurrency Rate Loans.

(a)    Unless and until a Replacement Rate is implemented in accordance with
clause (c) below, if on or prior to the first day of any Interest Period for any
Eurocurrency Rate Loan (whether in Dollars or an Alternative Currency), (i) the
Applicable Agent determines that (A) deposits (whether in Dollars or an
Alternative Currency) are not being offered to banks in the applicable offshore
interbank market for such currency for the applicable amount and Interest Period
of such Eurocurrency Rate Loan, or (B) adequate and reasonable means do not
exist for determining the Eurocurrency Rate for any requested Interest Period
with respect to a proposed Eurocurrency Rate Loan or in connection with an
existing or proposed Base Rate Loan (in each case with respect to clause (i),
“Impacted Loans”), or (ii) the Applicable Agent or the Required Banks determine
that for any reason Eurocurrency Rate for any requested Interest Period with
respect to a proposed Eurocurrency Rate Loan does not adequately and fairly
reflect the cost to such Banks of funding such Loan, the Applicable Agent will
promptly so notify the Borrower Representative and each Bank. Thereafter,
(x) the obligation of the Banks to make or maintain Eurocurrency Rate Loans in
the affected currency or currencies shall be suspended (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Applicable Agent (upon the instruction of the Required
Banks) revokes such notice. Upon receipt of such notice, any Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans in the affected currency or currencies (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in Dollars in the amount specified therein.

(b)    Notwithstanding the foregoing, and unless and until a Replacement Rate is
implemented in accordance with clause (c) below, if the Applicable Agent has
made the determination described in clause (a)(i) above, the Applicable Agent in
consultation with the Borrower Representative and the Required Banks, may
establish an alternative interest rate for the Impacted Loans, in which case,
such alternative rate of interest shall apply with respect to the

 

80



--------------------------------------------------------------------------------

Impacted Loans until (i) the Applicable Agent revokes the notice delivered with
respect to the Impacted Loans under clause (a)(i) above, (ii) the Applicable
Agent or the Required Banks notify the Applicable Agent and the Borrower
Representative that such alternative interest rate does not adequately and
fairly reflect the cost to the Banks of funding the Impacted Loans, or (iii) any
Bank determines that any Law has made it unlawful, or that any Governmental
Authority has asserted that it is unlawful, for such Bank or its Applicable
Lending Office to make, maintain or fund Loans whose interest is determined by
reference to such alternative rate of interest or to determine or charge
interest rates based upon such rate or any Governmental Authority has imposed
material restrictions on the authority of such Bank to do any of the foregoing
and provides the Applicable Agent and the Borrower Representative written notice
thereof.

(c)    Notwithstanding anything to the contrary in Section 3.7(a) or (b) above,
if the Administrative Agent or the Term B Facility Agent has made the
determination (such determination to be conclusive absent manifest error) that
(i) the circumstances described in clause (a)(i) above have arisen and that such
circumstances are unlikely to be temporary, (ii) any applicable interest rate
specified herein is no longer a widely recognized benchmark rate for newly
originated loans in the syndicated loan market in the applicable currency or
(iii) the applicable supervisor or administrator (if any) of any applicable
interest rate specified herein or any Governmental Authority having, or
purporting to have, jurisdiction over the Administrative Agent or the Term B
Facility Agent, as applicable, has made a public statement identifying a
specific date after which any applicable interest rate specified herein shall
not longer be used for determining interest rates for loans in the syndicated
loan market in the applicable currency, then the Administrative Agent or the
Term B Facility Agent, as applicable, may, to the extent practicable (in
consultation with the Borrower Representative and the Administrative Agent or
the Term B Facility Agent, as applicable, and as determined by the
Administrative Agent or the Term B Facility Agent, as applicable, to be
generally in accordance with similar situations in other transactions in which
it (and the Administrative Agent or the Term B Facility Agent, as applicable) is
serving as administrative agent or otherwise consistent with market practice
generally), establish a replacement rate of interest (the “Replacement Rate”),
in which case, the Replacement Rate shall, subject to the next sentences,
replace such applicable interest rate for all purposes under the Credit
Documents unless and until (A) an event described in Section 3.7(a)(i), (c)(i),
(c)(ii) or (c)(iii) occurs with respect to the Replacement Rate or (B) the
Administrative Agent or the Term B Facility Agent, as applicable, (or the
Required Banks through the Administrative Agent or the Term B Facility Agent, as
applicable) notifies the Borrower Representative and the Administrative Agent or
the Term B Facility Agent, as applicable, that the Replacement Rate does not
adequately and fairly reflect the cost to the Banks of funding the Loans bearing
interest at the Replacement Rate. In connection with the establishment and
application of the Replacement Rate, this Credit Agreement and the other Credit
Documents shall be amended solely with the consent of the Administrative Agent
and the Term B Facility Agent, as may be necessary or appropriate, in the
opinion of the Administrative Agent and the Term B Facility Agent, to effect the
provisions of this Section 3.7(c). Notwithstanding anything to the contrary in
this Credit Agreement or the other Credit Documents (including, without
limitation, Section 11.6), such amendment shall become effective without any
further action or consent of any other party to this Credit Agreement so long as
the Administrative Agent and the Term B Facility Agent shall not have received,
within five (5) Business Days of the delivery of such amendment to the Banks,
written notices from such Banks that in the aggregate constitute Required Banks,
with each such notice stating that such Bank objects to such amendment (which
such notice shall note with specificity the particular provisions of the
amendment to which such Bank objects). To the extent the Replacement Rate is
approved by the Administrative Agent and the Term B Facility Agent in connection
with this clause (c), the Replacement Rate shall be applied in a manner
consistent with market practice; provided that, in each case, to the extent such
market practice is not administratively feasible for the Administrative Agent or
the Term B Facility Agent, as applicable, such Replacement Rate shall be applied
as otherwise reasonably determined

 

81



--------------------------------------------------------------------------------

by the Administrative Agent or the Term B Facility Agent, as applicable (it
being understood that any such modification by the Administrative Agent or the
Term B Facility Agent, as applicable, shall not require the consent of, or
consultation with, any of the Banks).

3.8    Illegality.

If any Bank determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Bank or its
Applicable Lending Office to perform any of its obligations hereunder or to
make, maintain or fund or charge interest with respect to any Extension of
Credit or to determine or charge interest rates based upon the Eurocurrency Rate
or the Daily LIBOR Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Bank to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Bank to the Borrower Representative
through the Applicable Agent, (a) any obligation of such Bank to issue, make,
maintain, fund or charge interest with respect to any such Extension of Credit
or continue Eurocurrency Rate Loans or Daily LIBOR Swingline Loans in the
affected currency or currencies or, in the case of Eurocurrency Rate Loans in
Dollars, to convert Base Rate Loans to Eurocurrency Rate Loans shall be
suspended, and (b) if such notice asserts the illegality of such Bank making or
maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurocurrency Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Bank shall, if necessary to avoid such
illegality, be determined by the Applicable Agent without reference to the
Eurocurrency Rate component of the Base Rate, in each case until such Bank
notifies the Applicable Agent and the Borrower Representative that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, (i) each Borrower shall, upon demand from such Bank (with a copy to
the Applicable Agent), prepay or, if applicable and such Loans are denominated
in Dollars, convert all Eurocurrency Rate Loans or Daily LIBOR Swingline Loans
of such Bank to Base Rate Loans (the interest rate on which Base Rate Loans of
such Bank shall, if necessary to avoid such illegality, be determined by the
Applicable Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such Bank
may lawfully continue to maintain such Eurocurrency Rate Loans or Daily LIBOR
Swingline Loans to such day, or immediately, if such Bank may not lawfully
continue to maintain such Eurocurrency Rate Loans or Daily LIBOR Swingline
Loans, and (ii) if such notice asserts the illegality of such Bank determining
or charging interest rates based upon the Eurocurrency Rate the Applicable Agent
shall during the period of such suspension compute the Base Rate applicable to
such Bank without reference to the Eurocurrency Rate component thereof until the
Applicable Agent is advised in writing by such Bank that it is no longer illegal
for such Bank to determine or charge interest rates based upon the Eurocurrency
Rate. Upon any such prepayment or conversion, the U.S. Borrowers shall also pay
accrued interest on the amount so prepaid or converted.

3.9    Requirements of Law.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify, or deem applicable any reserve, special deposit,
assessment, or similar requirement (other than Taxes) against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Bank or any Issuing Bank;

(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

 

82



--------------------------------------------------------------------------------

(iii)    impose on any Bank or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Credit
Agreement or Loans made by such Bank or any Letter of Credit or participation
therein;

and the result of any of the foregoing is to increase the cost to such Bank,
such Issuing Bank or such other Recipient of making, converting into,
continuing, or maintaining any Loan or of maintaining its obligation to make any
such Loan, or to increase the cost to such Bank, such Issuing Bank or such other
Recipient of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such Bank,
Issuing Bank or other Recipient hereunder (whether of principal, interest or any
other amount) then, upon request of such Bank, Issuing Bank or other Recipient,
the U.S. Borrowers will pay to such Bank, Issuing Bank or other Recipient, as
the case may be, such additional amount or amounts as will compensate such Bank,
Issuing Bank or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.

(b)    Mandatory Costs. If any Bank or any Issuing Bank incurs any Mandatory
Costs attributable to the Obligations, then from time to time the U.S. Borrowers
will pay to such Bank or such Issuing Bank, as the case may be, such Mandatory
Costs. Such amount shall be expressed as a percentage rate per annum and shall
be payable on the full amount of the applicable Obligations.

(c)    Certificates for Reimbursement. A certificate of a Bank or an Issuing
Bank setting forth the amount or amounts necessary to compensate such Bank or
such Issuing Bank or its holding company, as the case may be, as specified in
clause (a) or (b) above and delivered to the Borrower Representative shall be
conclusive absent manifest error. The U.S. Borrowers shall pay such Bank or such
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d)    Reserves on Eurocurrency Rate Loans. The U.S. Borrowers shall pay to each
Bank, (i) as long as such Bank shall be required to maintain reserves with
respect to liabilities or assets consisting of or including eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurocurrency Rate Loan or Daily LIBOR
Swingline Loan equal to the actual costs of such reserves allocated to such Loan
by such Bank (as determined by such Bank in good faith, which determination
shall be conclusive), and (ii) as long as such Bank shall be required to comply
with any reserve ratio requirement or analogous requirement of any central
banking or financial regulatory authority imposed in respect of the maintenance
of the Commitments or the funding of the Loans, such additional costs (expressed
as a percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Bank (as determined by such Bank in good faith, which determination
shall be conclusive), which in each case shall be due and payable on each date
on which interest is payable on such Loan, provided the Borrower Representative
shall have received at least ten (10) days’ prior notice (with a copy to the
Applicable Agent) of such additional interest or costs from such Bank. If a Bank
fails to give notice ten (10) days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable ten (10) days from receipt of
such notice.

(e)    Delay in Requests. Failure or delay on the part of any Bank or any
Issuing Bank to demand compensation pursuant to the foregoing provisions of this
Section 3.9 shall not constitute a waiver of such Bank’s or such Issuing Bank’s
right to demand such compensation; provided that the U.S. Borrowers shall not be
required to compensate a Bank or an Issuing Bank pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than one hundred twenty (120) days prior to the date that such
Bank or such Issuing Bank, as the

 

83



--------------------------------------------------------------------------------

case may be, notifies the Borrower Representative of the Change in Law giving
rise to such increased costs or reductions and of such Bank’s or such Issuing
Bank’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
one hundred twenty (120) day period referred to above shall be extended to
include the period of retroactive effect thereof).

3.10    Mitigation Obligations; Replacement of Banks.

(a)    Designation of a Different Applicable Lending Office. If any Bank
requests compensation under Section 3.6 or Section 3.9, or requires the
Borrowers to pay any Indemnified Taxes or additional amounts to any Bank, any
Issuing Bank, or any Governmental Authority for the account of any Bank or any
Issuing Bank pursuant to Section 3.11, or if any Bank gives a notice pursuant to
Section 3.8, then at the request of the Borrower Representative, such Bank or
such Issuing Bank shall, as applicable, use reasonable efforts to designate a
different Applicable Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Bank or such Issuing Bank,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 3.6, Section 3.9 or Section 3.11, as the case may be, in the
future, or eliminate the need for the notice pursuant to Section 3.8, as
applicable, and (ii) in each case, would not subject such Bank or such Issuing
Bank, as the case may be, to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Bank or such Issuing Bank, as the case may
be. The U.S. Borrowers hereby agrees to pay all reasonable costs and expenses
incurred by any Bank or any Issuing Bank in connection with any such designation
or assignment.

(b)    Replacement of Banks. If any Bank requests compensation under Section 3.6
or Section 3.9, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Bank or any Governmental Authority for the account of
any Bank pursuant to Section 3.11 and, in each case, such Bank has declined or
is unable to designate a different lending office in accordance with
Section 3.10(a), the Borrower Representative may replace such Bank in accordance
with Section 11.18.

(c)    Survival. All of the Borrowers’ obligations under Sections 3.6, 3.7, 3.8,
3.9, 3.11 and 3.12 shall survive termination of the Aggregate Commitments,
repayment in full in cash of all other Obligations hereunder, and resignation of
any Agent.

3.11    Taxes.

(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of the Credit
Parties hereunder or under any other Credit Document shall be made free and
clear of and without reduction or withholding for any Taxes, except as required
by applicable Laws. If any applicable Law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Taxes, including both United States Federal backup
withholding and withholding Taxes, from any such payment by a Withholding Agent,
then the applicable Withholding Agent shall be entitled to make such deduction
or withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Credit Party
shall be increased as necessary so that after such deduction or withholding has
been made (including deductions or withholdings applicable to additional sums
payable under this Section 3.11) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction
been made.

 

84



--------------------------------------------------------------------------------

(b)    Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with applicable
Laws any Other Taxes.

(c)    Tax Indemnification.

(i)    Without limiting the provisions of subsection (a) or (b) above or
duplicating the payments to be made thereunder, the Credit Parties shall
indemnify each Recipient for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this subsection (c)) withheld or deducted from a payment to, or paid by,
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. Payments under the preceding
sentence shall be made within ten (10) days after the date the party entitled to
indemnification makes a demand therefor. The Credit Parties shall also, and do
hereby, indemnify the Applicable Agent, and shall make payment in respect
thereof within ten days after demand therefor, for any amount which a Bank or an
Issuing Bank for any reason fails to pay indefeasibly to the Applicable Agent as
required by clause (ii) of this subsection. A certificate as to the amount of
any such payment or liability delivered to the Borrower Representative by a Bank
or an Issuing Bank (with a copy to the Applicable Agent), or by the Applicable
Agent on its own behalf or on behalf of a Bank or an Issuing Bank, shall be
conclusive absent manifest error.

(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Bank and each Issuing Bank shall indemnify the Applicable Agent for (A) any
Indemnified Taxes attributable to such Bank or such Issuing Bank (but only to
the extent that any Credit Party has not already indemnified the Applicable
Agent for such Indemnified Taxes and without limiting the obligation of the
Credit Parties to do so), (B) any Taxes attributable to such Bank’s failure to
comply with the provisions of Section 11.3(d) relating to the maintenance of a
Participant Register and (C) any Excluded Taxes attributable to such Bank or
such Issuing Bank, in each case, that are payable or paid by the Applicable
Agent in connection with any Credit Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Payments under the preceding sentence shall be made within ten (10) days after
the date the party entitled to indemnification makes a demand therefor (which
demand shall include a written statement setting forth in reasonable detail the
basis for and such party’s calculation of the claim). Each Bank and each Issuing
Bank hereby authorizes the Applicable Agent to set off and apply any and all
amounts at any time owing to such Bank or such Issuing Bank, as the case may be,
under this Credit Agreement or any other Credit Document against any amount due
to the Applicable Agent under this clause (ii). The agreements in this clause
(ii) shall survive the resignation and/or replacement of the Applicable Agent,
any assignment of rights by, or the replacement of, a Bank or an Issuing Bank,
the termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all other Obligations.

(d)    Evidence of Payments. Upon request by any Credit Party or the Applicable
Agent, as the case may be, after any payment of Taxes by such Credit Party or by
the Applicable Agent to a Governmental Authority as provided in this
Section 3.11, such Credit Party shall deliver to the Applicable Agent or the
Applicable Agent shall deliver to such Credit Party, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Law to report such
payment or other evidence of such payment reasonably satisfactory to such Credit
Party or the Applicable Agent, as the case may be.

 

85



--------------------------------------------------------------------------------

(e)    Status of Banks; Tax Documentation.

(i)    Each Bank that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower Representative and the Applicable Agent, at the time or
times reasonably requested by the Borrower Representative or the Applicable
Agent, such properly completed and executed documentation reasonably requested
by the Borrower Representative or the Applicable Agent as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Bank, if reasonably requested by the Borrower Representative or
the Applicable Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower Representative or the
Applicable Agent as will enable the Borrower Representative or the Applicable
Agent to determine whether or not such Bank is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 3.11(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Bank’s reasonable judgment such completion, execution or submission would
subject such Bank to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Bank.

(ii)    Without limiting the generality of the foregoing,

(A)    any Bank that is a U.S. Person shall deliver to the Borrower
Representative and the Applicable Agent, on or prior to the date on which such
Bank becomes a Bank under this Credit Agreement (and from time to time
thereafter upon the request of the Borrower Representative or the Applicable
Agent), executed originals of Internal Revenue Service Form W-9 certifying that
such Bank is exempt from U.S. federal backup withholding tax; and

(B)    each Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Applicable Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Bank becomes a Bank under this Credit Agreement (and from
time to time thereafter upon the request of the Borrower Representative or the
Applicable Agent), whichever of the following is applicable:

(I)    in the case of a Foreign Bank claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of Internal Revenue
Service Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Credit
Document, Internal Revenue Service Form W-8BEN or W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty,

(II)    executed originals of Internal Revenue Service Form W-8ECI,

 

86



--------------------------------------------------------------------------------

(III)    in the case of a Foreign Bank claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Schedule 3.11-1 to the effect that such
Foreign Bank is not (A) a “bank” within the meaning of section 881(c)(3)(A) of
the Internal Revenue Code, (B) a “10 percent shareholder” of any Borrower within
the meaning of section 871(h)(3)(B) or section 881(c)(3)(B) of the Internal
Revenue Code, or (C) a “controlled foreign corporation” described in section
881(c)(3)(C) of the Internal Revenue Code (a “U.S. Tax Compliance Certificate”)
and (y) executed originals of Internal Revenue Service Form W-8BEN or W-8BEN-E,
or

(IV)    to the extent a Foreign Bank is not the beneficial owner, executed
originals of Internal Revenue Service Form W-8IMY, accompanied by Internal
Revenue Service Form W-8BEN, Internal Revenue Service Form W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Schedule 3.11-2 or Schedule
3.11-3, Internal Revenue Service Form W-9 and/or other supporting documentation
from each beneficial owner, as applicable (including, without limitation, if the
Foreign Bank is treated as a partnership for U.S. federal income Tax purposes,
required supporting documentation with respect to such Foreign Bank’s direct and
indirect partners that are claiming the portfolio interest exemption); provided
that if the Foreign Bank is a partnership and one or more direct or indirect
partners of such Foreign Bank are claiming the portfolio interest exemption,
such Foreign Bank may provide a U.S. Tax Compliance Certificate substantially in
the form of Schedule 3.11-4 on behalf of each such direct and indirect partner,

(C)    each Foreign Bank shall, to the extent it is legally entitled to do so,
deliver to the Borrower Representative and the Applicable Agent (in such number
of copies as shall be requested by the recipient) on or prior to the date on
which such Foreign Bank becomes a Bank under this Credit Agreement (and from
time to time thereafter upon the reasonable request of the Borrower
Representative or the Applicable Agent), executed originals of any other form
prescribed by applicable Laws as a basis for claiming exemption from or a
reduction in United States Federal withholding Tax duly completed together with
such supplementary documentation as may be prescribed by applicable Laws or
otherwise reasonably requested by the Borrower Representative or the Applicable
Agent to permit the Borrower Representative or the Applicable Agent to determine
the withholding or deduction required to be made, and

(D)    if a payment made to a Bank under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Bank were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Bank shall deliver to the Borrower Representative and the
Applicable Agent at the time or times prescribed by Law and at such time or
times reasonably requested by the Borrower Representative or the Applicable
Agent such documentation prescribed by applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by the Borrower Representative or the

 

87



--------------------------------------------------------------------------------

Applicable Agent as may be necessary for the Borrowers and the Applicable Agent
to comply with their obligations under FATCA and to determine that such Bank has
complied with such Bank’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (D),
“FATCA” shall include any amendments made to FATCA after the Closing Date.

(iii)    Each Bank agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower Representative
and the Applicable Agent in writing of its legal inability to do so.

Additionally, each of the Borrowers shall promptly deliver to the Applicable
Agent or any Bank, as the Applicable Agent or such Bank shall reasonably
request, on or prior to the Closing Date, and in a timely fashion thereafter,
such documents and forms required by any relevant taxing authorities under the
Laws of any jurisdiction, duly executed and completed by such Borrower, as are
required to be furnished by such Bank or the Applicable Agent under such Laws in
connection with any payment by the Applicable Agent or any Bank of Taxes, or
otherwise in connection with the Credit Documents, with respect to such
jurisdiction.

(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall any Agent have any obligation to file for or otherwise pursue on
behalf of a Bank or any Issuing Bank, or have any obligation to pay to any Bank
or any Issuing Bank, any refund of Taxes withheld or deducted from funds paid
for the account of such Bank or such Issuing Bank, as the case may be. If the
Administrative Agent, the Term B Facility Agent, any Bank or any Issuing Bank
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Taxes (whether received in cash or as an overpayment applied by
such Applicable Agent, such Bank or such Issuing Bank to offset an amount of Tax
otherwise due and payable) as to which it has been indemnified by any Credit
Party or with respect to which any Credit Party has paid additional amounts
pursuant to this Section 3.11, it shall pay to such Credit Party an amount equal
to such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by such Credit Party under this Section 3.11 with respect to the
Taxes giving rise to such refund), net of all out-of-pocket expenses (including
Taxes) incurred by such Applicable Agent, such Bank or such Issuing Bank, as the
case may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that each Credit
Party, upon the request of such Applicable Agent, such Bank or such Issuing
Bank, agrees to repay the amount paid over to such Credit Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Applicable Agent, such Bank or such Issuing Bank in the event
such Applicable Agent, such Bank or such Issuing Bank is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will a Recipient be required to pay any
amount to a Credit Party pursuant to this paragraph (f) the payment of which
would place the Recipient in a less favorable net after-Tax position than the
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This subsection shall not be construed to require the
Administrative Agent, the Term B Facility Agent, any Bank or any Issuing Bank to
make available its tax returns (or any other information relating to its taxes
that it deems confidential) to the Borrower Representative or any other Person.

 

88



--------------------------------------------------------------------------------

(g)    Survival. Each party’s obligations under this Section 3.11 shall survive
the resignation or replacement of any Applicable Agent or any assignment of
rights by, or the replacement of, a Bank, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all Obligations
under any Credit Document.

(h)    Definitions. For purposes of this Section 3.11, the term “applicable
Laws” includes FATCA, and the term “Bank” shall include each Issuing Bank.

3.12    Compensation.

Upon demand of any Bank (with a copy to the Applicable Agent) from time to time,
the Borrowers shall promptly compensate such Bank for and hold such Bank
harmless from any loss, cost or expense incurred by it as a result of:

(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan or Daily LIBOR Swingline Loan on a day other than the last
day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise); or

(b)    any failure by the Borrowers (for a reason other than the failure of such
Bank to make a Loan) to prepay, borrow, continue or convert any Loan other than
a Base Rate Loan or Daily LIBOR Swingline Loan on the date or in the amount
notified by the Borrower Representative; or

(c)    any failure by any Borrower to make payment of any Loan or drawing under
any Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d)    the assignment of any Eurocurrency Rate Loan other than on the last day
of the Interest Period applicable thereto as a result of a request by the
Borrowers pursuant to Section 11.18;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained or from the performance of any
foreign exchange contract (but excluding any loss of anticipated profits). The
Borrowers shall also pay any customary administrative fees charged by such Bank
in connection with the foregoing. For purposes of calculating amounts payable by
the Borrowers to the Banks under this Section 3.12, each Bank shall be deemed to
have funded each Eurocurrency Rate Loan made by it at the Eurocurrency Rate for
such Loan by a matching deposit or other borrowing in the applicable offshore
Dollar interbank market for a comparable amount and for a comparable period,
whether or not such Eurocurrency Rate Loan was in fact so funded.

3.13    Pro Rata Treatment.

Except to the extent otherwise provided herein:

(a)    Loans and Letters of Credit. Each Revolving Loan or Term Loan advance,
each payment or prepayment of principal of any Revolving Loan or any Term Loan
or reimbursement obligations arising from drawings under Letters of Credit, each
payment of interest on the Revolving Loans and the Term Loans or reimbursement
obligations arising from drawings under Letters of Credit, each payment of
Unused Fees, each payment of the Standby Letter of Credit Fee, each reduction of
the Aggregate Revolving Committed Amount, and each conversion or extension of
any Revolving Loan or any Term Loan, shall be allocated pro rata among the Banks
in accordance with the respective Revolving Commitment Percentages and/or Term
Commitment Percentages, as applicable.

 

89



--------------------------------------------------------------------------------

(b)    Advances.

(i)    No Bank shall be responsible for the failure or delay by any other Bank
in its obligation to make its ratable share of a borrowing hereunder, except for
adjustments provided in Section 3.18(a)(iv) to the Revolving Commitment
Percentage of each Bank that is not a Defaulting Bank; provided, however, that
the failure of any Bank to fulfill its obligations hereunder shall not relieve
any other Bank of its obligations hereunder.

(ii)    Unless any Borrower or any Bank has notified the Applicable Agent prior
to the date any payment is required to be made by it to the Applicable Agent
hereunder, that such Borrower or such Bank, as the case may be, will not make
such payment, the Applicable Agent may assume that such Borrower or such Bank,
as the case may be, has timely made such payment and may (but shall not be so
required to), in reliance thereon, make available a corresponding amount to the
Person entitled thereto. If and to the extent that such payment was not in fact
made to the Applicable Agent in Same Day Funds, then:

(A)    if the Borrowers failed to make such payment, each Bank shall forthwith
on demand repay to the Applicable Agent the portion of such assumed payment that
was made available to such Bank in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Applicable Agent to such Bank to the date such amount is repaid
to the Applicable Agent in Same Day Funds, at the Overnight Rate from time to
time in effect; and

(B)    if any Bank failed to make such payment, such Bank shall forthwith on
demand pay to the Applicable Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Applicable Agent to the Borrowers to the date such amount is
recovered by the Applicable Agent (the “Compensation Period”) at a rate per
annum equal to the Overnight Rate from time to time in effect. If such Bank does
not pay such amount forthwith upon the Applicable Agent’s demand therefor, the
Applicable Agent may make a demand therefor upon the Borrower Representative,
and the Borrowers shall pay such amount to the Applicable Agent, together with
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing.

Nothing herein shall be deemed to relieve any Bank from its obligation to
fulfill its Commitments or to prejudice any rights that the Administrative
Agent, the Term B Facility Agent or the Borrowers may have against any Bank as a
result of any default by such Bank hereunder. A notice of the Applicable Agent
to any Bank with respect to any amount owing under this subsection (b) shall be
conclusive, absent manifest error.

3.14    Sharing of Payments.

The Banks agree among themselves that, in the event that any Bank shall obtain
payment in respect of any Loan, LOC Obligations or any other obligation owing to
such Bank under this Credit Agreement through the exercise of a right of setoff,
banker’s lien or counterclaim, or pursuant to a secured claim under Section 506
of Title 11 of the United States Code or other security or interest arising
from, or in lieu of,

 

90



--------------------------------------------------------------------------------

such secured claim, received by such Bank under any applicable bankruptcy,
insolvency or other similar law or otherwise, or by any other means, in excess
of its pro rata share of such payment as provided for in this Credit Agreement,
such Bank shall promptly purchase from the other Banks a participation interest
in such Loans, LOC Obligations and other obligations in such amounts, and make
such other adjustments from time to time, as shall be equitable to the end that
all Banks share such payment in accordance with their respective ratable shares
as provided for in this Credit Agreement. The Banks further agree among
themselves that if payment to a Bank obtained by such Bank through the exercise
of a right of setoff, banker’s lien, counterclaim or other event as aforesaid
shall be rescinded or must otherwise be restored, each Bank which shall have
shared the benefit of such payment shall, by repurchase of a participation
interest theretofore sold, return its share of that benefit (together with its
share of any accrued interest payable with respect thereto) to each Bank whose
payment shall have been rescinded or otherwise restored. The Borrowers agree
that any Bank so purchasing such a participation interest may, to the fullest
extent permitted by law, exercise all rights of payment, including setoff,
banker’s lien or counterclaim, with respect to such participation interest as
fully as if such Bank were a holder of such Loans, LOC Obligations or other
obligation in the amount of such participation interest. Except as otherwise
expressly provided in this Credit Agreement, if any Bank or any Agent shall fail
to remit to any other Agent or any other Bank an amount payable by such Bank or
such Agent to such other Agent or such other Bank pursuant to this Credit
Agreement on the date when such amount is due, such payments shall be made
together with interest thereon for each date from the date such amount is due
until the date such amount is paid to such other Agent or such other Bank at a
rate per annum equal to the Overnight Rate. If under any applicable bankruptcy,
insolvency or other similar law, any Bank receives a secured claim in lieu of a
setoff to which this Section 3.14 applies, such Bank shall, to the extent
practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of the Banks under this Section 3.14 to share in the
benefits of any recovery on such secured claim.

3.15    Payments, Computations, Retroactive Adjustments of Applicable
Percentage, Etc..

(a)    Generally. All payments hereunder and under any other Credit Document
shall be made by the Borrowers without condition or deduction for any
counterclaim, defense, recoupment or setoff of any kind. Except as otherwise
specifically provided herein and except with respect to principal and interest
on Loans denominated in an Alternative Currency, all payments made by a Credit
Party hereunder shall be made to the Applicable Agent, for the account of the
respective Banks to which such payment is owed, in Dollars in Same Day Funds, at
the Applicable Agent’s Office specified in Section 11.1. Except as otherwise
expressly provided herein, all payments by the Borrowers hereunder with respect
to principal and interest on Loans denominated in an Alternative Currency shall
be made to the Administrative Agent, for the account of the respective Banks to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein.
Without limiting the generality of the foregoing, the Applicable Agent may
require that any payments due under this Credit Agreement be made in the United
States. If, for any reason, any Borrower is prohibited by any Law from making
any required payment hereunder in an Alternative Currency, such Borrower shall
make such payment in Dollars in the Dollar Equivalent of the Alternative
Currency payment amount. All payments shall be received by the Applicable Agent
not later than (i) 2:00 p.m. on the date when due in the case of payments in
Dollars and (ii) the Applicable Time specified by the Administrative Agent on
the date when due in the case of payments in Alternative Currencies. Payments
received after such time shall be deemed to have been received on the next
succeeding Business Day. The Applicable Agent may (but shall not be obligated
to) debit the amount of any such payment which is not made by such time to any
ordinary deposit account of the Borrowers or any other Credit Party maintained
with the Applicable Agent (with notice to the Borrower Representative or such
other Credit Party). The Borrowers shall, at the time it makes any payment under
this Credit Agreement,

 

91



--------------------------------------------------------------------------------

specify to the Applicable Agent the Loans, LOC Obligations, fees, interest or
other amounts payable by the Borrowers hereunder to which such payment is to be
applied (and in the event that it fails so to specify, or if such application
would be inconsistent with the terms hereof, the Applicable Agent shall
distribute such payment to the Banks in such manner as the Applicable Agent may
determine to be appropriate in respect of obligations owing by the Borrowers
hereunder, subject to the terms of Section 3.13(a)). The Applicable Agent will
distribute such payments to such Banks, if any such payment is received prior to
2:00 p.m. on a Business Day in like funds as received prior to the end of such
Business Day and otherwise the Applicable Agent will distribute such payment to
such Banks on the next succeeding Business Day. Whenever any payment hereunder
shall be stated to be due on a day which is not a Business Day, the due date
thereof shall be extended to the next succeeding Business Day (subject to
accrual of interest and fees for the period of such extension), except that in
the case of Eurocurrency Rate Loans, if the extension would cause the payment to
be made in the next following calendar month, then such payment shall instead be
made on the next preceding Business Day. Except as expressly provided otherwise
herein, all computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days elapsed.
All other computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365 day year), or, in
the case of interest in respect of Loans denominated in Alternative Currencies
as to which market practice differs from the foregoing, in accordance with such
market practice.

(b)    Allocation of Payments After Event of Default. Notwithstanding any other
provisions of this Credit Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default and upon the exercise of remedies
in accordance with Section 9.2, all amounts collected or received on or in
respect of the Obligations (or other amounts owing under the Credit Documents or
other documentation in respect of the Obligations in connection therewith) shall
be paid over or delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Agents in
connection with enforcing the rights and remedies of the Banks under the Credit
Documents made with respect thereto, in each case ratably among the Agents in
proportion to the respective amounts in this clause “FIRST” held by them;

SECOND, to payment of any fees owed to any Agent in its capacity as such under
the Credit Documents, in each case ratably among the Agents in proportion to the
respective amounts in this clause “SECOND” held by them;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the Banks
hereunder in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Obligations owing to such Bank;

FOURTH, to the payment of all accrued interest and fees on or in respect of the
Obligations;

FIFTH, to the payment of the outstanding principal amount of the Obligations
hereunder (including the payment or cash collateralization of the outstanding
LOC Obligations), all Obligations under any Secured Swap Contract, all
Obligations under any Secured Treasury Management Agreement, and all Bilateral
Letter of Credit Obligations, in each case ratably among the respective parties
in proportion to the respective amounts described in this clause “FIFTH” held by
them;

 

92



--------------------------------------------------------------------------------

SIXTH, to all other Obligations hereunder and other obligations which shall have
become due and payable under the Credit Documents otherwise and not repaid
pursuant to clauses “FIRST” through “FIFTH” above; and

SEVENTH, to the payment of the surplus, if any, to the Borrower Representative.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (ii) except as otherwise provided, the Banks (and
Affiliates thereof) shall receive amounts ratably in accordance with their
respective pro rata share (based on the proportion that the then outstanding
Obligations held by such Banks (and Affiliates thereof) bears to the aggregate
amount of the Obligations then outstanding) of amounts available to be applied
pursuant to clauses “THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to
the extent that any amounts available for distribution pursuant to clause
“FIFTH” above are attributable to the issued but undrawn amount of outstanding
Letters of Credit, such amounts shall be held by the Administrative Agent in a
cash collateral account and applied (A) first, to reimburse the applicable
Issuing Bank for any drawings under such Letters of Credit and (B) then,
following the expiration of all Letters of Credit, to all other obligations of
the types described in clauses “FOURTH”, “FIFTH” and “SIXTH” above in the manner
provided in this Section 3.15(b). Excluded Swap Obligations with respect to any
Credit Party shall not be paid with amounts received from such Credit Party or
its assets, but appropriate adjustments shall be made with respect to payments
from other Credit Parties to preserve the allocation to Obligations otherwise
set forth above in this Section.

Notwithstanding the foregoing, Obligations arising under Secured Treasury
Management Agreements and Secured Swap Contracts and Bilateral Letter of Credit
Obligations shall be excluded from the application described above if the
Collateral Agent has not received a Secured Party Designation Notice, together
with such supporting documentation as the Collateral Agent may request, from the
applicable Treasury Management Bank, Swap Bank or Bilateral Letter of Credit
Bank, as the case may be. Each Treasury Management Bank, Swap Bank or Bilateral
Letter of Credit Bank not a party to this Credit Agreement that has given the
notice contemplated by the preceding sentence shall, by such notice, be deemed
to have acknowledged and accepted the appointment of the Collateral Agent
pursuant to, and be bound by, the terms of Section 10, for itself and its
Affiliates as if a “Bank” party hereto.

(c)    Retroactive Adjustments of Applicable Percentage. If, as a result of any
restatement of or other adjustment to the financial statements of the Parent or
for any other reason, the Borrower Representative or the Banks determine that
(i) the Consolidated Total Leverage Ratio as calculated by the Parent as of any
applicable date was inaccurate at the time so calculated and (ii) a proper
calculation of the Consolidated Total Leverage Ratio would have resulted in
higher pricing for such period, the Borrowers shall immediately and
retroactively be obligated to pay to the Applicable Agent for the account of the
applicable Banks or the applicable Issuing Banks, as the case may be, promptly
on demand by the Applicable Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to any Borrower under the
Bankruptcy Code, automatically and without further action by the Applicable
Agent, any Bank or any Issuing Bank), an amount equal to the excess of the
amount of interest and fees that should have been paid for such period over the
amount of interest and fees actually paid for such period. This paragraph shall
not limit the rights of any Agent, any Bank or any Issuing Bank, as the case may
be, under Section 2.6(a)(iii), 2.6(f) or 3.1 or under Section 9. The Borrowers’
obligations under this paragraph shall survive the termination of the Aggregate
Commitments and the repayment of all other Obligations hereunder.

 

93



--------------------------------------------------------------------------------

3.16    Evidence of Debt.

(a)    Each Bank shall maintain an account or accounts evidencing each Loan made
by such Bank to the Borrowers from time to time, including the amounts of
principal and interest payable and paid to such Bank from time to time under
this Credit Agreement. Each Bank will make reasonable efforts to maintain the
accuracy of its account or accounts and to promptly update its account or
accounts from time to time, as necessary.

(b)    The Applicable Agent shall maintain the Register pursuant to
Section 11.3(c), and a subaccount for each Bank, in which Register and
subaccounts (taken together) shall be recorded (i) the amount, type and Interest
Period of each such Loan hereunder, (ii) the amount of any principal or interest
due and payable or to become due and payable to each Bank hereunder and
(iii) the amount of any sum received by the Applicable Agent hereunder from or
for the account of any Credit Party and each Bank’s share thereof. The
Applicable Agent will make reasonable efforts to maintain the accuracy of the
subaccounts referred to in the preceding sentence and to promptly update such
subaccounts from time to time, as necessary.

(c)    The entries made in the accounts, Register and subaccounts maintained
pursuant to subsection (b) of this Section 3.16 (and, if consistent with the
entries of the Applicable Agent, subsection (a)) shall be prima facie evidence
of the existence and amounts of the obligations of the Credit Parties therein
recorded; provided, however, that the failure of any Bank or the Applicable
Agent to maintain any such account, such Register or such subaccount, as
applicable, or any error therein, shall not in any manner affect the obligation
of the Credit Parties to repay the Obligations and other amounts owing to such
Bank.

3.17    Certain Limitations.

If any Bank requests compensation or indemnification from the Borrowers under
Section 3.6, 3.9 or 3.11, then such Bank will agree to use reasonable efforts to
change the jurisdiction of its Applicable Lending Office so as to eliminate or
reduce any such additional payment which may thereafter accrue if such change,
in the reasonable judgment of such Bank, is not otherwise disadvantageous to
such Bank.

3.18    Defaulting Banks.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Credit Agreement, if any Bank becomes a Defaulting Bank, then, until such time
as that Bank is no longer a Defaulting Bank, to the extent permitted by
applicable Law:

(i)    Waivers and Amendments. That Defaulting Bank’s right to approve or
disapprove any amendment, waiver or consent with respect to this Credit
Agreement shall be restricted as set forth in Section 11.6.

(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by an Agent for the account of that Defaulting Bank
(whether voluntary or mandatory, at maturity, pursuant to Section 9 or
otherwise, and including any amounts made available to any Agent by that
Defaulting Bank pursuant to Section 11.2), shall be applied at such time or
times as may be determined by the Agents as follows: first, to the payment on a
pro rata basis of any amounts owing by that Defaulting Bank to the

 

94



--------------------------------------------------------------------------------

applicable Agent hereunder; second, to the payment on a pro rata basis of any
amounts owing by that Defaulting Bank to any Issuing Bank or the Swingline Bank
hereunder; third, if so determined by the Administrative Agent, or if requested
by any Issuing Bank or the Swingline Bank, to be held as Cash Collateral for
future funding obligations of that Defaulting Bank of any participation in any
Swingline Loan or Letter of Credit; fourth, as the Borrower Representative may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which that Defaulting Bank has failed to fund its portion
thereof as required by this Credit Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower Representative, to be held in a non-interest bearing deposit
account and released in order to satisfy obligations of that Defaulting Bank to
fund Loans under this Credit Agreement; sixth, to the payment of any amounts
owing to the Banks, the Issuing Banks or the Swingline Bank as a result of any
judgment of a court of competent jurisdiction obtained by any Bank, any Issuing
Bank or the Swingline Bank against that Defaulting Bank as a result of that
Defaulting Bank’s breach of its obligations under this Credit Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by the Borrowers against that Defaulting Bank as
a result of that Defaulting Bank’s breach of its obligations under this Credit
Agreement; and eighth, to that Defaulting Bank or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or LOC Borrowings in respect of which that
Defaulting Bank has not fully funded its appropriate share and (y) such Loans or
LOC Borrowings were made at a time when the conditions set forth in Section 5.2
were satisfied or waived, such payment shall be applied solely to pay the Loans
of, and LOC Borrowings owed to, all non-Defaulting Banks on a pro rata basis
prior to being applied to the payment of any Loans of, or LOC Borrowings owed
to, that Defaulting Bank. Any payments, prepayments or other amounts paid or
payable to a Defaulting Bank that are applied (or held) to pay amounts owed by a
Defaulting Bank or to post Cash Collateral pursuant to this Section 3.18(a)(ii)
shall be deemed paid to and redirected by that Defaulting Bank, and each Bank
irrevocably consents hereto.

(iii)    Certain Fees. That Defaulting Bank (x) shall not be entitled to receive
any unused fee pursuant to Section 3.5(a) for any period during which that Bank
is a Defaulting Bank (and the Borrowers shall not be required to pay any such
fee that otherwise would have been required to have been paid to that Defaulting
Bank) and (y) shall be limited in its right to receive Standby Letter of Credit
Fees as provided in Section 2.6(f).

(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Bank, for purposes of computing
the amount of the obligation of each non-Defaulting Bank to acquire, refinance
or fund participations in Letters of Credit or Swingline Loans pursuant to
Sections 2.1, 2.4, 2.6 or 2.7, the “Revolving Commitment Percentage” of each
non-Defaulting Bank shall be computed without giving effect to the Revolving
Commitment of that Defaulting Bank; provided that (i) each such reallocation
shall be given effect only if, at the date the applicable Bank becomes a
Defaulting Bank, no Default or Event of Default exists; and (ii) the aggregate
obligation of each non-Defaulting Bank to acquire, refinance or fund
participations in Letters of Credit and Swingline Loans shall not exceed the
positive difference, if any, of (1) the Revolving Commitment of that
non-Defaulting Bank minus (2) the aggregate Outstanding Amount of the Revolving
Loans of that Bank. Subject to Section 11.22, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Bank arising from that Bank having become a Defaulting Bank,
including any claim of a non-Defaulting Bank as a result of such non-Defaulting
Bank’s increased exposure following such reallocation.

 

95



--------------------------------------------------------------------------------

(b)    Defaulting Bank Cure. If the Borrower Representative, each Agent, the
Swingline Bank and each Issuing Bank agree in writing in their sole discretion
that a Defaulting Bank should no longer be deemed to be a Defaulting Bank, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Bank will, to the extent applicable, purchase that portion of outstanding
Loans of the other Banks or take such other actions as the Agents may determine
to be necessary to cause the Loans and funded and unfunded participations in
Letters of Credit and Swingline Loans to be held on a pro rata basis by the
Banks in accordance with their Revolving Commitment Percentages (without giving
effect to Section 3.18(a)(iv)), whereupon that Bank will cease to be a
Defaulting Bank; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrowers while
that Bank was a Defaulting Bank; and provided, further, that except to the
extent otherwise expressly agreed by the affected parties and subject to
Section 11.22, no change hereunder from Defaulting Bank to Bank will constitute
a waiver or release of any claim of any party hereunder arising from that Bank’s
having been a Defaulting Bank.

3.19    Cash Collateral.

(a)    Certain Credit Support Events.

(i)    Upon the request of the Administrative Agent or an Issuing Bank (A) if
such Issuing Bank has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an LOC Borrowing, or (B) if,
as of the Letter of Credit Expiration Date, any LOC Obligation for any reason
remains outstanding, the Borrowers shall, in each case, immediately Cash
Collateralize the then Outstanding Amount of all LOC Obligations.

(ii)    At any time that there shall exist a Defaulting Bank, immediately upon
the request of the Administrative Agent, any Issuing Bank or the Swingline Bank,
the Borrowers shall deliver to the Administrative Agent Cash Collateral in an
amount sufficient to cover all Fronting Exposure (after giving effect to
Section 3.18(a)(iv) and any Cash Collateral provided by the Defaulting Bank).

(iii)    If the Administrative Agent notifies the Borrower Representative at any
time that the Outstanding Amount of all LOC Obligations at such time exceeds
105% of the Letter of Credit Sublimit then in effect, then, within two Business
Days after receipt of such notice, the Borrowers shall Cash Collateralize the
LOC Obligations in an amount equal to the amount by which the Outstanding Amount
of all LOC Obligations exceeds the Letter of Credit Sublimit.

(iv)    The Administrative Agent may, at any time and from time to time after
the initial deposit of Cash Collateral, request that additional Cash Collateral
be provided in order to protect against the results of exchange rate
fluctuations.

(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The
Borrowers, and to the extent provided by any Bank, such Bank, hereby grant to
(and subject to the control of) the Administrative Agent, for the benefit of the

 

96



--------------------------------------------------------------------------------

Administrative Agent, the Issuing Banks and the Banks (including the Swingline
Bank), and agree to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 3.19(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrowers will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.

(c)    Application. Notwithstanding anything to the contrary contained in this
Credit Agreement, Cash Collateral provided under any of this Section 3.19 or
Sections 2.1, 2.4, 2.6, 2.7, 3.18 or 9.2 in respect of Letters of Credit or
Swingline Loans shall be held and applied to the satisfaction of the specific
LOC Obligations, Swingline Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Bank, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting Bank
status of the applicable Bank (or, as appropriate, its assignee following
compliance with Section 11.3(b)(vi))) or (ii) the Administrative Agent’s good
faith determination that there exists excess Cash Collateral; provided, however,
(x) that Cash Collateral furnished by or on behalf of a Credit Party shall not
be released during the continuance of a Default or Event of Default (and
following application as provided in this Section 3.19 may be otherwise applied
in accordance with Section 9.2), and (y) the Person providing Cash Collateral
and the applicable Issuing Bank or the Swingline Bank, as applicable, may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

3.20    Plan Assets.

(a)    Each Bank (x) represents and warrants, as of the Second Amendment
Effective Date or the later date such Person became a Bank party hereto, as
applicable, to, and (y) covenants, from the Second Amendment Effective Date or
the later date such Person became a Bank party hereto, as applicable, to the
date such Person ceases being a Bank party hereto, for the benefit of, each
Agent, each Arranger and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of any Borrower or any other Credit Party, that
at least one of the following is and will be true:

(i)     such Bank is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,

(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class

 

97



--------------------------------------------------------------------------------

exemption for certain transactions involving bank collective investment funds)
or PTE 96-23 (a class exemption for certain transactions determined by in-house
asset managers), is applicable with respect to such Bank’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Credit Agreement,

(iii)     (A) such Bank is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Bank to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Credit Agreement, (C) the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Credit Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Bank, the requirements of subsection (a) of Part I of
PTE 84-14 are satisfied with respect to such Bank’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Credit Agreement, or

(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Applicable Agent, in its sole discretion, and such Bank.

(b)     In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Bank or such Bank has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Bank further (x) represents and warrants,
as of the Second Amendment Effective Date or the date such Person became a Bank
party hereto, as applicable, to, and (y) covenants, from the Second Amendment
Effective Date or the date such Person became a Bank party hereto, as
applicable, to the date such Person ceases being a Bank party hereto, for the
benefit of, each Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of any Borrower or any other
Credit Party, that:

(i)     none of the Administrative Agent, the Term B Facility Agent, the
Collateral Agent, any Arranger or any of their respective Affiliates is a
fiduciary with respect to the assets of such Bank (including in connection with
the reservation or exercise of any rights by the Administrative Agent, the Term
B Facility Agent or the Collateral Agent under this Credit Agreement, any other
Credit Document or any documents related to hereto or thereto),

(ii)     the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this Credit
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii)     the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this Credit
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

 

98



--------------------------------------------------------------------------------

(iv)     the Person making the investment decision on behalf of such Bank with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this Credit
Agreement is a fiduciary under ERISA or the Internal Revenue Code, or both, with
respect to the Loans, the Letters of Credit, the Commitments and this Credit
Agreement and is responsible for exercising independent judgment in evaluating
the transactions hereunder, and

(v)    no fee or other compensation is being paid directly to the Administrative
Agent, the Term B Facility Agent, the Collateral Agent, any Arranger or any of
their respective Affiliates for investment advice (as opposed to other services)
in connection with the Loans, the Letters of Credit, the Commitments or this
Credit Agreement.

(c)     Each Agent and each Arranger hereby informs the Banks that each such
Person is not undertaking to provide impartial investment advice, or to give
advice in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Letters of Credit, the
Commitments and this Credit Agreement, (ii) may recognize a gain if it extended
the Loans, the Letters of Credit or the Commitments for an amount less than the
amount being paid for an interest in the Loans, the Letters of Credit or the
Commitments by such Bank or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the other Credit Documents
or otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

SECTION 4

[RESERVED]

SECTION 5

CONDITIONS PRECEDENT

5.1    [Reserved].

5.2    Conditions to all Extensions of Credit.

The obligation of each Bank and each Issuing Bank to make any Extension of
Credit (including the initial Extension of Credit, but excluding any advance of
the Necessary Second Amendment Acquisition Funds on the Second Amendment
Effective Date) is subject to the satisfaction of the following conditions
precedent on the date of making such Extension of Credit:

(a)    Representations and Warranties. The representations and warranties made
by the Credit Parties herein and in the other Credit Documents and which are
contained in any certificate furnished at any time under or in connection
herewith shall be true and correct in all material respects on and as of the
date of such Extension of Credit as if made on and as of such date (except
(i) for those which expressly relate to an earlier date, in which case they
shall be true and correct as of such earlier date, and (ii) to the extent any
such representation and warranty is qualified by materiality or reference to
Material Adverse Effect, in which case, such representation and warranty shall
be true and correct in all respects).

 

99



--------------------------------------------------------------------------------

(b)    No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date.

(c)    Alternative Currencies. In the case of an Extension of Credit to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent, the Required Revolving Banks (in the case of any
Revolving Loans to be denominated in an Alternative Currency) or the applicable
Issuing Bank (in the case of any Letter of Credit to be denominated in an
Alternative Currency) would make it impracticable for such Extension of Credit
to be denominated in the relevant Alternative Currency.

(d)    Request for Extension of Credit. The Applicable Agent and, if applicable,
the applicable Issuing Bank or the Swingline Bank, shall have received a Notice
of Loan Borrowing, a Notice of Swingline Loan Borrowing or a Letter of Credit
Application, as applicable, in accordance with the requirements hereof.

(e)    Anti-Cash Hoarding Covenant. After giving effect to such Extension of
Credit on a Pro Forma Basis, the Parent and its Subsidiaries shall be in
compliance with Section 8.15 (without giving effect to the five Business Day
grace period set forth therein).

Each request for an Extension of Credit and each acceptance by a Borrower of an
Extension of Credit shall be deemed to constitute a representation and warranty
by the Borrower Representative and the Borrowers as of the date of such
Extension of Credit that the applicable conditions in paragraphs (a), (b) and
(e) of this Section 5.2 have been satisfied.

SECTION 6

REPRESENTATIONS AND WARRANTIES

The Parent and each Borrower, for itself and on behalf of the other Credit
Parties, hereby represents and warrants to each Agent and each Bank that:

6.1    Organization and Good Standing.

Each Credit Party is an organization duly formed, validly existing and in good
standing under the laws of the state of its organization, is duly qualified and
in good standing and authorized to do business in every foreign jurisdiction
where the failure to so qualify could reasonably be expected to have a Material
Adverse Effect, and has the requisite corporate or company power and authority
to own its Property and to carry on its business as now conducted and as
proposed to be conducted.

6.2    Due Authorization.

Each Credit Party (a) has the requisite corporate or company power and authority
to execute, deliver and perform this Credit Agreement and the other Credit
Documents to which it is a party and to incur the obligations herein and therein
provided for, and (b) is duly authorized to, and has been authorized by all
necessary corporate action, to execute, deliver and perform this Credit
Agreement and the other Credit Documents to which it is a party.

 

100



--------------------------------------------------------------------------------

6.3    No Conflicts.

Neither the execution and delivery of the Credit Documents, nor the consummation
of the transactions contemplated therein, nor the performance of and compliance
with the terms and provisions thereof by a Credit Party will (a) violate or
conflict with any provision of its articles of incorporation or bylaws or other
charter documents, (b) violate, contravene or materially conflict with any law,
regulation (including without limitation Regulation U or Regulation X), order,
writ, judgment, injunction, decree or permit applicable to it, (c) violate,
contravene or materially conflict with contractual provisions of, or cause an
event of default under, any indenture, loan agreement, mortgage, deed of trust,
contract or other agreement or instrument to which it is a party or by which it
may be bound, the violation of which could reasonably be expected to have a
Material Adverse Effect, or (d) result in or require the creation of any lien,
security interest or other charge or encumbrance (other than those contemplated
in or created in connection with the Credit Documents) upon or with respect to
its properties, the creation of which could reasonably be expected to have a
Material Adverse Effect.

6.4    Consents.

No consent, approval, authorization or order of, or filing, registration or
qualification with, any Governmental Authority or any other Person is required
in connection with (a) the execution, delivery or performance of this Credit
Agreement or any of the other Credit Documents by each Credit Party, (b) the
grant by any Domestic Credit Party of the Liens granted by it pursuant to the
Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) or
(d) the exercise by the Collateral Agent or any Bank of its rights under the
Credit Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, other than (i) consents, approvals, authorization,
filings, registrations and qualifications which have been duly obtained and
(ii) filings to perfect the Liens created by the Collateral Documents.

6.5    Enforceable Obligations.

Each Credit Document has been duly executed and delivered and constitutes the
legal, valid and binding obligation of each Credit Party enforceable against
each Credit Party in accordance with its terms, except as may be limited by
bankruptcy or insolvency laws or similar laws affecting creditors’ rights
generally or by general equitable principles.

6.6    Collateral Representations; Credit Parties.

(a)    Collateral Documents. The provisions of the Collateral Documents are
effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable first priority Lien (subject to
Permitted Liens) on all right, title and interest of the respective Domestic
Credit Parties in the Collateral described therein. Except for filings completed
prior to the Second Amendment Effective Date and as contemplated hereby and by
the Collateral Documents, no filing or other action will be necessary to perfect
or protect such Liens.

(b)    Intellectual Property. Set forth on Schedule 6.6(b), as of the Second
Amendment Effective Date, is a list of all Intellectual Property registered or
pending registration with the United States Copyright Office or the United
States Patent and Trademark Office and owned by each Credit Party as of the
Second Amendment Effective Date. Except for such claims and infringements that
would not reasonably be expected to have a Material Adverse Effect, no claim

 

101



--------------------------------------------------------------------------------

has been asserted and is pending by any Person challenging or questioning the
use of any Intellectual Property or the validity or effectiveness of any
Intellectual Property, nor does any Credit Party know of any such claim, and the
use of any Intellectual Property by any Credit Party or any of its Subsidiaries
or the granting of a right or a license in respect of any Intellectual Property
from any Credit Party or any of its Subsidiaries does not infringe on the rights
of any Person. As of the Second Amendment Effective Date, none of the
Intellectual Property owned by any of the Credit Parties or any of their
Subsidiaries is subject to any licensing agreement or similar arrangement (other
than non-exclusive outbound licenses entered into in the ordinary course of
business) except as set forth on Schedule 6.6(b).

(c)    Properties. Set forth on Schedule 6.6(c), as of the Second Amendment
Effective Date, is a list of all real property located in the United States that
is owned or leased by any Credit Party (in each case, including (i) the name of
the Credit Party owning or leasing such property, (ii) the property address, and
(iii) the city, county, state and zip code in which such property is located).

(d)    Credit Parties. Set forth on Schedule 6.6(d) is a complete and accurate
list as of the Second Amendment Effective Date of each Credit Party’s: (i) exact
legal name; (ii) former legal names in the four (4) months prior to the Second
Amendment Effective Date, if any; (iii) jurisdiction of organization; (iv) chief
executive office address (and its principal place of business address if
different than its chief executive office address); (v) U.S. federal taxpayer
identification number or, in the case of any non-Domestic Credit Party that does
not have a U.S. taxpayer identification number, unique identification number
issued to it by the jurisdiction of its organization; and (vi) organization
identification number, if any.

6.7    Financial Condition.

(a)    The consolidated balance sheets of the Parent and its Subsidiaries as of
December 31, 2015, December 31, 2016 and December 31, 2017 and the related
consolidated statements of income, changes in shareholders’ equity and cash
flows for each of the years in the three-year period ended December 31, 2017
(copies of which have heretofore been provided to the Agents and the Banks) have
been prepared in accordance with GAAP consistently applied, and present fairly
in all material respects the financial condition of the Parent and its
Subsidiaries as of December 31, 2015, December 31, 2016 and December 31, 2017
and the results of their operations and cash flows for each of the years in the
three-year period ended December 31, 2017.

(b)    The consolidated balance sheets of the Parent and its Subsidiaries and
the related consolidated statements of income, changes in shareholders’ equity
and cash flows delivered to the Agents and the Banks in accordance with
Section 7.1(a) and Section 7.1(b) have been prepared in accordance with GAAP
consistently applied, and present fairly in all material respects the financial
condition of the Parent and its Subsidiaries as of the date thereof and the
results of their operations and cash flows for the periods covered thereby.

6.8    No Material Adverse Changes or Restricted Payments.

Since December 31, 2017:

(a)    for the period to the Second Amendment Effective Date, except as
previously disclosed in writing to the Agents and the Banks, there have been no
material sales, transfers or other dispositions of any material part of the
business or Property of any member of the Consolidated Group, nor have there
been any material purchases or other acquisitions of any business or Property
(including the Capital Stock of any other Person) by any member of the
Consolidated Group, in each case which are not reflected in the annual audited
financial statements referenced in Section 6.7(a); and

 

102



--------------------------------------------------------------------------------

(b)    there have been no circumstances, developments or events relating to or
affecting any member of the Consolidated Group which could reasonably be
expected to have a Material Adverse Effect.

6.9    No Default.

No Default or Event of Default presently exists.

6.10    Liens.

Except for Permitted Liens, each member of the Consolidated Group has good and
marketable title to, or a valid leasehold interest in, all of its material real
property, and good title to, or a valid leasehold interest in, all of its other
material Property, free and clear of all Liens.

6.11    Indebtedness.

No member of the Consolidated Group has any Indebtedness except for Indebtedness
permitted by Section 8.1.

6.12    Litigation.

No claim, litigation, investigation or proceeding of any kind is pending or, to
the knowledge of any Responsible Officer, threatened, against any member of the
Consolidated Group or any of its Property or revenues which (a) relate to the
Credit Documents or any of the transactions contemplated hereby or thereby or
(b) could reasonably be expected to have a Material Adverse Effect.

6.13    Material Agreements.

No member of the Consolidated Group is in default in any respect (and, to the
knowledge of any Responsible Officer, no such default is asserted) under any
contract, lease, loan agreement, indenture, mortgage, security agreement or
other agreement or obligation to which any member of the Consolidated Group is a
party or by which any of its Property is bound which default could reasonably be
expected to have a Material Adverse Effect.

6.14    Taxes.

Each member of the Consolidated Group has filed, or caused to be filed, all
federal and state income and other material tax returns required to be filed and
paid (a) all amounts of taxes shown thereon to be due (including interest and
penalties) and (b) all federal and state income and other material taxes, fees,
assessments and other governmental charges (including mortgage recording taxes,
documentary stamp taxes and intangibles taxes) owing (or necessary to preserve
any Liens in favor of the Administrative Agent, the Collateral Agent or the
Banks) by it, except for such taxes (i) which are not yet delinquent or (ii) as
are being contested in good faith by proper proceedings for which adequate
reserves are being maintained in accordance with GAAP. The filing and recording
of any and all documents required to perfect the security interests granted to
the Collateral Agent (for the ratable benefit of the Secured Parties) will not
result in any documentary, stamp or other taxes.

 

103



--------------------------------------------------------------------------------

6.15    Compliance with Law.

Each member of the Consolidated Group is in compliance with all Requirements of
Law except to the extent that the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

6.16    ERISA.

(a)    Except as could not reasonably be expected to have a Material Adverse
Effect:

(i)    Each Plan is in compliance with the applicable provisions of ERISA, the
Internal Revenue Code and other federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Internal Revenue Code has
received a favorable determination letter (or an opinion letter upon which the
Credit Parties are entitled to rely) from the IRS or an application for such a
letter is currently being processed by the IRS with respect thereto and, to the
best knowledge of the Parent and the Borrowers, nothing has occurred which would
prevent, or cause the loss of, such qualification. The Credit Parties and each
ERISA Affiliate have made all required contributions to each Plan subject to
Section 412 of the Internal Revenue Code, and no application for a funding
waiver or an extension of any amortization period pursuant to Section 412,
Section 430 or Section 431 of the Internal Revenue Code has been made with
respect to any Plan.

(ii)    There are no pending or, to the best knowledge of the Parent and the
Borrowers, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan.

(iii)    (A) No ERISA Event currently exists and, to the knowledge of any
Responsible Officer, no event or condition has occurred or exists as a result of
which any ERISA Event is reasonably expected to occur with respect to any Plan;
(B) the minimum required contribution (as defined in Section 430(a) of the
Internal Revenue Code) has been made for each Plan; (C) neither the Credit
Parties nor any ERISA Affiliate has incurred, or reasonably expects to incur,
any material liability under Title IV of ERISA with respect to any Plan (other
than premiums due and not delinquent under Section 4007 of ERISA); (D) neither
the Credit Parties nor any ERISA Affiliate has incurred, or reasonably expects
to incur, any material liability (and no event has occurred which, with the
giving of notice under Section 4219 of ERISA, would result in such material
liability) under Section 4201 or 4243 of ERISA with respect to a Multiemployer
Plan; and (E) neither the Credit Parties nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or 4212(c) of ERISA.

(iv)    The actuarial present value of all “benefit liabilities” (as defined in
Section 4001(a)(16) of ERISA), whether or not vested, under each Single Employer
Plan, as of the last annual valuation date prior to the date on which this
representation is made or deemed made (determined, in each case, in accordance
with Financial Accounting Standards Board Statement 87, utilizing the actuarial
assumptions used in such Plan’s most recent actuarial valuation report), did not
exceed as of such valuation date the fair market value of the assets of such
Plan by more than a material amount.

(v)    No member of the Consolidated Group nor any ERISA Affiliate has any
material liability with respect to “expected post-retirement benefit
obligations” within the meaning of the Financial Accounting Standards Board
Statement 106. Each Plan which is “an employee welfare benefit plan” (as defined
in Section 3(1) of ERISA) maintained by

 

104



--------------------------------------------------------------------------------

the Parent or any ERISA Affiliate to which Sections 601-609 of ERISA and
Section 4980B of the Internal Revenue Code apply has been administered in
compliance in all material respects of such sections.

To the extent any of the foregoing representations include Multiemployer Plans
or Multiple Employer Plans, each such representation shall be based on the
knowledge of any Responsible Officer.

(b)    The Borrowers represent and warrant as of the Second Amendment Effective
Date that no Borrower is or will be using “plan assets” (within the meaning of
29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans as Collateral or to satisfy any Borrower’s obligations under the
Loans, the Letters of Credit or the Commitments.

6.17    Subsidiaries.

(a)    Set forth on Schedule 6.17, as of the Second Amendment Effective Date, is
each Subsidiary of the Parent, including the jurisdiction of organization,
ownership and ownership percentages thereof. The outstanding shares of Capital
Stock of each Subsidiary have been validly issued, fully paid and are
non-assessable and owned free of Liens other than Permitted Liens. The
outstanding shares of Capital Stock of each Subsidiary are, as of the Second
Amendment Effective Date, owned by the Person(s) identified on Schedule 6.17,
directly or indirectly.

(b)    The Non-Guarantor Subsidiaries, as a group, do not exceed the Threshold
Requirement.

6.18    Use of Proceeds; Margin Stock.

(a)    The proceeds of the Revolving Loans and other Extensions of Credit made
on the Closing Date were used on the Closing Date solely (i) to refinance all
Indebtedness outstanding under the Existing Credit Agreement, and (ii) to pay
fees and expenses in connection with the closing of the transactions
contemplated by this Credit Agreement on the Closing Date. Thereafter, the
proceeds of the Revolving Loans and other Extensions of Credit (other than the
Term A-1 Loans, the Necessary Second Amendment Acquisition Funds and the Term
Loans funded on the Third Amendment Effective Date) have been and shall be used
from time to time solely to finance working capital, capital expenditures and
other general corporate purposes (including, without limitation, Acquisitions
(including, without limitation, the Closing Date Acquisition) permitted
hereunder) of the Parent and its Subsidiaries (to the extent not inconsistent
with the Credit Parties’ covenants and obligations under this Credit Agreement
and the other Credit Documents); provided, that, the proceeds of the Revolving
Loans shall not be used to refinance or repay the 2021 Notes. The proceeds of
the Term A-1 Loans were used on the Term A-1 Facility Funding Date solely (A) to
finance, in part, the Closing Date Acquisition, and (B) to pay fees and expenses
in connection with the consummation of the Closing Date Acquisition and the
funding of the Term A-1 Facility as contemplated by this Credit Agreement. The
proceeds of the Necessary Second Amendment Acquisition Funds were used on the
Second Amendment Effective Date solely (1) to finance, in part, the Second
Amendment Acquisition, (2) to pay the fees, costs and expenses incurred in
connection with the Second Amendment Transactions, and (3) to consummate the
Second Amendment Refinancing. The proceeds of the Term Loans funded on the Third
Amendment Effective Date were used on the Third Amendment Effective Date to
refinance all outstanding Revolving Loans on such date and, after all
outstanding Revolving Loans had been paid in full, for other general corporate
purposes.

 

105



--------------------------------------------------------------------------------

(b)    None of the transactions contemplated by this Credit Agreement
(including, without limitation, the direct or indirect use of the proceeds of
the Loans and other Extensions of Credit) will violate or result in a violation
of the Securities Act of 1933, as amended, or the regulations issued pursuant
thereto, or the Securities Exchange Act of 1934, as amended, or regulations
issued pursuant thereto, or Regulation T, U or X. “Margin Stock” within the
meanings of Regulation U does not constitute more than 25% of the value of the
consolidated assets of the Parent and its Subsidiaries.

6.19    Government Regulation.

No Credit Party is subject to regulation under the Federal Power Act, the
Investment Company Act of 1940 or the Interstate Commerce Act, each as amended.
In addition, no Credit Party is an “investment company” registered or required
to be registered under the Investment Company Act of 1940, as amended, or is
controlled by such a company.

6.20    Environmental Matters.

Except as could not reasonably be expected to have a Material Adverse Effect:

(a)    Each of the facilities and properties owned, leased or operated by the
members of the Consolidated Group (the “Subject Properties”) and all operations
at the Subject Properties are in compliance with all applicable Environmental
Laws, and there is no violation of any Environmental Law with respect to the
Subject Properties or the businesses operated by the members of the Consolidated
Group (the “Businesses”), and, to the knowledge of any Responsible Officer,
there are no conditions relating to the Businesses or Subject Properties that
could give rise to liability under any applicable Environmental Laws.

(b)    None of the Subject Properties contains, or, to the knowledge of any
Responsible Officer, has previously contained, any Hazardous Materials at, on or
under the Subject Properties in amounts or concentrations that constitute or
constituted a violation of, or could give rise to liability under, Environmental
Laws.

(c)    None of the members of the Consolidated Group has received any written
notice of, or inquiry from any Governmental Authority regarding, any violation,
alleged violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Subject Properties or the Businesses, nor does any Responsible Officer of
any member of the Consolidated Group have knowledge or reason to believe that
any such notice will be received or is being threatened.

(d)    Hazardous Materials have not been transported or disposed of from the
Subject Properties, or generated, treated, stored or disposed of at, on or under
any of the Subject Properties or any other location, in each case by or on
behalf of any members of the Consolidated Group in violation of, or in a manner
that would be reasonably likely to give rise to liability under, any applicable
Environmental Law.

(e)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of any Responsible Officer, threatened, under any
Environmental Law to which any member of the Consolidated Group is or will be
named as a party, nor are there any consent decrees or other decrees, consent
orders, administrative orders or other orders, or other administrative or
judicial requirements outstanding under any Environmental Law with respect to
any member of the Consolidated Group, the Subject Properties or the Businesses.

 

106



--------------------------------------------------------------------------------

(f)    There has been no release, or threat of release, of Hazardous Materials
at or from the Subject Properties, or arising from or related to the operations
(including, without limitation, disposal) of any member of the Consolidated
Group in connection with the Subject Properties or otherwise in connection with
the Businesses, in violation of or in amounts or in a manner that could give
rise to liability under Environmental Laws.

6.21    Intellectual Property, Franchises, etc..

Except as could not reasonably be expected to have a Material Adverse Effect:

(a)    Each member of the Consolidated Group owns, or has the legal right to
use, all Intellectual Property, if any, that are necessary for the operation of
its business as presently conducted and as proposed to be conducted. No claim is
pending by any Person challenging or questioning the use of any Intellectual
Property or the validity or effectiveness of any Intellectual Property, and, to
the knowledge of any Responsible Officer, no such claim has been asserted. The
use of Intellectual Property by the members of the Consolidated Group does not
infringe on the rights of any Person.

(b)    Each member of the Consolidated Group has obtained all material licenses,
permits, franchises or other certifications, consents, approvals and
authorizations, governmental or private, necessary to the ownership of its
Property and to the conduct of its business.

6.22    Investments.

No member of the Consolidated Group has any Investments except for Permitted
Investments.

6.23    No Material Misstatements.

None of the information, reports, financial statements, exhibits or schedules,
taken as a whole, furnished by or on behalf of any member of the Consolidated
Group to any Agent or any Bank in connection with the negotiation of the Credit
Documents or included therein or delivered pursuant thereto contained any
material misstatement of fact or omitted to state any material fact necessary to
make the statements therein, in light of the circumstances under which they were
made, not materially misleading (as modified or supplemented by other
information so furnished); provided that to the extent any such information,
report, financial statement, exhibit or schedule was based upon or constitutes a
forecast or projection, the Parent and each Borrower, for itself and on behalf
of the other Credit Parties, represents only that it acted in good faith and
utilized assumptions believed to be reasonable at the time and due care in the
preparation of such information, report, financial statement, exhibit or
schedule; it being understood that such forecasts or projections, as to future
events, are not to be viewed as facts, that actual results during the period or
periods covered by any such forecasts or projections may differ significantly
from the projected results and that such differences may be material and that
such forecasts or projections are not a guarantee of financial performance;
provided, further, that no representation is made with respect to information of
a general economic or general industry nature.

6.24    Labor Matters.

Except as could not reasonably be expected to have a Material Adverse Effect,
(a) there are no strikes or lockouts against any member of the Consolidated
Group pending or, to the knowledge of any Responsible Officer, threatened;
(b) the hours worked by and payments made to employees of each member of the
Consolidated Group have not been in violation of the Fair Labor Standards Act or
any other applicable federal, state, local or foreign law dealing with such
matters; (c) all payments due from each member of the Consolidated Group, or for
which any claim may be made against any member of the

 

107



--------------------------------------------------------------------------------

Consolidated Group, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the respective member of the Consolidated Group; and (d) no member of
the Consolidated Group is party to a collective bargaining agreement.

6.25    Anti-Terrorism Laws; Anti-Corruption Laws; Sanctions.

(a)    None of the Parent, any Subsidiary or, to the knowledge of the Parent or
any Subsidiary, any of their Related Parties, is (i) an “enemy” or an “ally of
the enemy” within the meaning of Section 2 of the Trading with the Enemy Act of
the United States (50 U.S.C. App. §§ 1 et seq.), or (ii) in violation of any
Anti-Terrorism Law.

(b)    None of the Parent, any Subsidiary, or, to the knowledge of the Parent or
any Subsidiary, any of their Related Parties, (i) is a Sanctioned Person or
currently the subject or target of any Sanctions, or (ii) has taken any action,
directly or indirectly, that would result in a violation by such Persons of any
Anti-Corruption Laws.

6.26    EEA Financial Institutions.

No Credit Party is an EEA Financial Institution.

6.27    Insurance.

The properties of the Parent and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Parent, in such
amounts (after giving effect to any self-insurance compatible with the following
standards), with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the applicable Credit Party or the applicable Subsidiary
operates. The general liability, casualty, property, terrorism and business
interruption insurance coverage of the Credit Parties as in effect on the Second
Amendment Effective Date is outlined as to carrier, policy number, expiration
date, type, amount and deductibles on Schedule 6.27 and such insurance coverage
complies with the requirements set forth in this Credit Agreement and the other
Credit Documents.

6.28    Solvency.

As of the Second Amendment Effective Date (after giving effect to the Second
Amendment Transactions), the Parent and its Subsidiaries, on a consolidated
basis, are Solvent.

SECTION 7

AFFIRMATIVE COVENANTS

The Parent and each Borrower, for itself and on behalf of the other Credit
Parties, hereby covenants and agrees that so long as any Credit Document is in
effect or any amounts payable under any of the Credit Documents are outstanding
or any Letter of Credit is outstanding, and until the Aggregate Commitments
shall have terminated:

7.1    Information Covenants.

(a)    Annual Financial Statements. The Parent will furnish, or cause to be
furnished, to the Administrative Agent and the Term B Facility Agent, for
further distribution to each Bank, as

 

108



--------------------------------------------------------------------------------

soon as available and in any event within 95 days (or within five days of such
other time period required by the Securities and Exchange Commission) after the
close of each fiscal year of the Parent, a consolidated balance sheet of the
Parent and its Subsidiaries as at the end of such fiscal year, together with
related consolidated statements of income and of cash flows for such fiscal
year, setting forth in comparative form consolidated figures for the preceding
fiscal year, all in reasonable detail and examined by KPMG LLP, or other
independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent and the Term B Facility Agent
and whose opinion shall be to the effect that such consolidated financial
statements have been prepared in accordance with GAAP applied on a consistent
basis (except for changes with which such accountants concur) and reported on
without a “going concern” or like qualification or exception, or qualification
indicating that the scope of the audit was inadequate to permit such independent
certified public accountants to certify such financial statements without such
qualification.

(b)    Quarterly Financial Statements. The Parent will furnish, or cause to be
furnished, to the Administrative Agent and the Term B Facility Agent, for
further distribution to each Bank, as soon as available and in any event within
50 days (or within five days of such other time period required by the
Securities and Exchange Commission) after the end of each of the first three
fiscal quarters of the Parent, a consolidated balance sheet of the Parent and
its Subsidiaries as at the end of such fiscal quarter, together with related
consolidated statements of income for such fiscal quarter and for the portion of
the fiscal year ending with such period, and a consolidated statement of cash
flows for the portion of the fiscal year ending with such period, and in each
case setting forth in comparative form consolidated figures for the
corresponding period of the preceding fiscal year (except that the consolidated
balance sheets shall be compared to the prior year end), and all in reasonable
form and detail acceptable to the Required Banks, and accompanied by a
certificate of a Financial Officer of the Parent, to the effect that, to the
best of his or her knowledge and belief, all such financial statements present
fairly in all material respects the financial condition of the Parent and its
Subsidiaries and have been prepared in accordance with GAAP applied on a
consistent basis, subject to changes resulting from normal year-end audit
adjustments.

(c)    Officer’s Certificate. The Parent will furnish, or cause to be furnished,
to the Administrative Agent and the Term B Facility Agent, for further
distribution to each Bank, at the time of delivery of the financial statements
provided for in Sections 7.1(a) and (b), a certificate of a Financial Officer of
the Parent substantially in the form of Schedule 7.1(c) to the effect that no
Default or Event of Default exists, or if any Default or Event of Default does
exist specifying the nature and extent thereof and what action the Borrowers or
the Parent proposes to take with respect thereto. In addition, the officer’s
certificate shall (i) demonstrate compliance with the financial covenants
contained in Section 7.10 by calculation thereof as of the end of each such
fiscal period, (ii) in connection with any such officer’s certificate delivered
at the time of delivery of the financial statements provided for in
Section 7.1(a), include a detailed analysis and calculation of Excess Cash Flow
for the Excess Cash Flow Period most recently ended, and (iii) include business
segment financial reporting (A) on a historical basis with respect to the most
recently ended four fiscal quarter period and (B) on a budgeted basis for the
upcoming four fiscal quarter period).

(d)    Accountant’s Certificate. The Parent will furnish, or cause to be
furnished, to the Administrative Agent and the Term B Facility Agent, for
further distribution to each Bank, within the period for delivery of the annual
financial statements provided in Section 7.1(a), a certificate of the
accountants conducting the annual audit stating that they have reviewed this
Credit Agreement and stating further whether, in the course of their audit, they
have become aware of any Default or Event of Default arising as a result of a
violation of the financial covenants contained in Section 7.10 and, if any such
Default or Event of Default exists, specifying the nature and extent thereof.

 

109



--------------------------------------------------------------------------------

(e)    SEC and Other Material Reports. Promptly upon transmission or receipt
thereof, the Parent and the Borrowers will furnish, or cause to be furnished, to
the Administrative Agent and the Term B Facility Agent, for further distribution
to each Bank, (i) copies of all registration statements (excluding the exhibits
thereto and any registration statements on Form S-8 or its equivalent), reports
on Forms 10-K, 10-Q and 8-K (or their equivalents) and all other periodic
reports which any member of the Consolidated Group shall file with the
Securities and Exchange Commission, or any successor agency and (ii) copies of
all material reports and written information to and from the United States
Environmental Protection Agency, or any state or local agency responsible for
environmental matters, the United States Occupational Health and Safety
Administration, or any state or local agency responsible for health and safety
matters, or any successor agencies or authorities concerning environmental,
health or safety matters.

Documents required to be delivered pursuant to clauses (a), (b) and (e) of this
Section 7.1 (to the extent any such documents are included in materials
otherwise filed with the Securities and Exchange Commission) may be delivered
electronically and if so delivered, shall be deemed to have been delivered on
the date (i) on which the Parent posts such documents, or provides a link
thereto on the Parent’s website on the Internet at http://owens-minor.com or any
other website address provided to the Administrative Agent and the Term B
Facility Agent by the Parent; or (ii) on which such documents are posted on the
Parent’s behalf on an Internet or intranet website, if any, to which each Bank
and each Agent have access (whether a commercial, third-party website or
sponsored by any Agent); provided that, upon request of any Agent, the Parent
shall provide to such Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. No Agent shall have any obligation to request the
delivery or to maintain copies of the documents referred to above, and in any
event shall have no responsibility to monitor compliance by the Parent with any
such request for delivery, and each Bank shall be solely responsible for
maintaining its copies of such documents.

The Parent and the Borrowers, for themselves and on behalf of the other Credit
Parties, hereby acknowledge that (A) the Agents and/or the Arrangers will make
available to the Banks, including the Swingline Bank and each Issuing Bank,
materials and/or information provided by or on behalf of the Credit Parties
hereunder (collectively, “Borrower Materials”) by posting the Borrower Materials
on IntraLinks or another similar electronic system (the “Platform”) and
(B) certain of the Banks may be “public-side” Banks (i.e., Banks that do not
wish to receive material non-public information with respect to the Credit
Parties or their securities) (each, a “Public Bank”). The Parent and the
Borrowers, for themselves and on behalf of the other Credit Parties, hereby
agree that they will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Banks
and that (1) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC,” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (2) by marking Borrower Materials
“PUBLIC,” the Credit Parties shall be deemed to have authorized the Agents, the
Arrangers, the Swingline Bank, the Issuing Banks and the Banks to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Credit
Parties or their securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.14);
(3) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated for Public Banks; and (4) the
Agents and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Bank.”

 

110



--------------------------------------------------------------------------------

(f)    Notice of Default or Litigation. Upon any Responsible Officer obtaining
knowledge thereof, the Borrower Representative will give written notice to the
Administrative Agent and the Term B Facility Agent (i) immediately, but in any
event within three (3) Business Days, of the occurrence of an event or condition
constituting a Default or Event of Default, specifying the nature and existence
thereof and what action the Borrowers or the Parent proposes to take with
respect thereto, and (ii) promptly, but in any event within five (5) Business
Days, of the occurrence of any of the following with respect to any member of
the Consolidated Group: (A) the pendency or commencement of any litigation,
arbitration or governmental proceeding against any member of the Consolidated
Group which if adversely determined could reasonably be expected to have a
Material Adverse Effect, (B) the occurrence of an event or condition which shall
constitute a default or event of default under any Indebtedness of any member of
the Consolidated Group which, if accelerated as a result of such event of
default could reasonably be expected to have a Material Adverse Effect, or
(C) any development in its business or affairs which has resulted in, or which
any Credit Party reasonably believes may result in, a Material Adverse Effect.

(g)    ERISA. Upon any Responsible Officer obtaining knowledge thereof, the
Borrower Representative will give written notice to the Administrative Agent and
the Term B Facility Agent promptly (and in any event within ten (10) Business
Days) of: (i) any event or condition, including, but not limited to, any
Reportable Event, that constitutes, or might reasonably lead to, an ERISA Event;
(ii) with respect to any Multiemployer Plan, the receipt of notice as prescribed
in ERISA or otherwise of any withdrawal liability assessed against the Credit
Parties or any ERISA Affiliate, or of a determination that any Multiemployer
Plan is insolvent (within the meaning of Title IV of ERISA) which, in either
case, could result in a liability of at least $15,000,000; (iii) the failure to
make full payment on or before the due date (including extensions) thereof of
all amounts which any member of the Consolidated Group or any ERISA Affiliate is
required to contribute to each Plan pursuant to its terms and as required to
meet the minimum funding standard set forth in ERISA and the Internal Revenue
Code with respect thereto which could result in a liability of at least
$15,000,000; or (iv) any change in the funding status of any Single Employer
Plan that could reasonably be expected to have a Material Adverse Effect,
together with a description of any such event or condition or a copy of any such
notice and a statement by a Responsible Officer of the Parent briefly setting
forth the details regarding such event, condition, or notice, and the action, if
any, which has been or is being taken or is proposed to be taken by the Credit
Parties with respect thereto. Promptly upon request, the Parent and the
Borrowers shall furnish the Administrative Agent, the Term B Facility Agent and
the Banks with such additional information concerning any Plan as may be
reasonably requested, including, but not limited to, copies of each annual
report/return (Form 5500 series), as well as all schedules and attachments
thereto required to be filed with the Department of Labor and/or the Internal
Revenue Service pursuant to ERISA and the Internal Revenue Code, respectively,
for each “plan year” (within the meaning of Section 3(39) of ERISA).

(h)    Environmental.

(i)    Upon the reasonable written request of the Administrative Agent or the
Term B Facility Agent following the occurrence of any event or the discovery of
any condition which the Administrative Agent, the Term B Facility Agent or the
Required Banks reasonably believe has caused (or could reasonably be expected to
cause) the representations and warranties set forth in Section 6.20 to be untrue
in any material respect, the Parent and the Borrowers will furnish or cause to
be furnished to the Administrative Agent and the Term B Facility Agent, at the
Credit Parties’ expense, a report of an environmental assessment of reasonable
scope, form and depth (including, where appropriate, invasive soil or
groundwater sampling) by a consultant reasonably acceptable

 

111



--------------------------------------------------------------------------------

to the Administrative Agent and the Term B Facility Agent as to the nature and
extent of the presence of any Hazardous Materials on any Subject Properties and
as to the compliance by any member of the Consolidated Group with Environmental
Laws at such Subject Properties. If the Parent and the Borrowers fail to deliver
such an environmental report within seventy-five (75) days after receipt of such
written request then the Administrative Agent and the Term B Facility Agent may
arrange for the same, and the members of the Consolidated Group hereby grant to
the Administrative Agent, the Term B Facility Agent and their respective
representatives access to the Subject Properties to reasonably undertake such an
assessment (including, where appropriate, invasive soil or groundwater
sampling). The reasonable cost of any assessment arranged for by the
Administrative Agent or the Term B Facility Agent pursuant to this provision
will be payable by the Credit Parties on demand.

(ii)    The members of the Consolidated Group will conduct and complete all
investigations, studies, sampling, and testing and all remedial, removal, and
other actions necessary to address all Hazardous Materials on, from or affecting
any of the Subject Properties to the extent necessary to be in compliance with
all Environmental Laws and with the validly issued orders and directives of all
Governmental Authorities with jurisdiction over such Subject Properties to the
extent any failure could reasonably be expected to have a Material Adverse
Effect.

(i)    Debt Ratings. Promptly after S&P, Moody’s or Fitch shall have announced a
change in the S&P Rating, the Moody’s Rating or the Fitch Rating, respectively,
the Borrower Representative shall furnish notice of such change to the
Administrative Agent and the Term B Facility Agent.

(j)    Intellectual Property. Upon any Responsible Officer obtaining knowledge
thereof, the Borrower Representative will give prompt written notice to the
Collateral Agent of: (i) any Copyright (as defined in the Security Agreement) of
a Credit Party that has become injected into the public domain or of any
materially adverse determination or development (including the institution of,
or any such determination or development in, any court or tribunal in the United
States) regarding any Credit Party’s ownership of any such Copyright or its
validity; (ii) any infringement of any Copyright of any Credit Party which could
reasonably be expected to have a Material Adverse Effect; (iii) any application
or registration relating to any Patent (as defined in the Security Agreement) or
Trademark (as defined in the Security Agreement) of any Credit Party that may
become abandoned or dedicated, if such abandonment or dedication could
reasonably be expected to have a Material Adverse Effect; (iv) any materially
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office) regarding any Credit Party’s ownership of any Patent or any
Trademark or its right to register the same or to keep and maintain the same;
and (v) any Patent or Trademark included in the Collateral that has been
infringed, misappropriated or diluted by a third party, to the extent such
infringement, misappropriation or dilution could reasonably be expected to
result in a Material Adverse Effect.

(k)    Other Information. With reasonable promptness upon any such request, the
Borrower Representative will furnish, or cause to be furnished, to the
Administrative Agent and the Term B Facility Agent, for further distribution to
the Collateral Agent and the Banks, (i) such other information regarding the
business, properties or financial condition of the Parent and its Subsidiaries
as any Agent or any Bank may reasonably request and (ii) such other information
with documentation required by bank regulatory authorities under applicable
“know your customer”, anti-money laundering rules and regulations (including,
without limitation, the USA PATRIOT Act) and, if applicable, the Beneficial
Ownership Regulation, as from time to time may be reasonably requested by such
Agent or such Bank.

 

112



--------------------------------------------------------------------------------

(l)    The Unrestricted Subsidiary. Prior to the Unrestricted Subsidiary
Termination Date, the Parent shall deliver, concurrently with the delivery of
any financial statements pursuant to Section 7.1(a) or Section 7.1(b), a
statement (in form and substance satisfactory to the Administrative Agent)
reflecting the elimination of the Unrestricted Subsidiary from the calculations
of Consolidated EBITDA, Consolidated Interest Expense and Consolidated Total
Debt, in each case for the period reflected in such consolidated financial
statements.

7.2    Preservation of Existence and Franchises.

(a)    Except as otherwise permitted under Section 8.4 or Section 8.5, each of
the Parent and the Borrowers will do all things necessary to preserve and keep
in full force and effect its, and the other Credit Parties’, existence.

(b)    Except as otherwise permitted under Section 8.4 or Section 8.5 and except
as could not reasonably be expected to have a Material Adverse Effect, each of
the Parent and the Borrowers will cause each Subsidiary do all things necessary
to preserve and keep in full force and effect its existence.

(c)    Except as otherwise permitted under Section 8.4 or Section 8.5 and except
as could not reasonably be expected to have a Material Adverse Effect, each of
the Parent and the Borrowers will, and will cause each of its Subsidiaries to,
do all things necessary to preserve and keep in full force and effect its
rights, franchises and authority for the normal conduct of its business.

7.3    Books, Records and Inspections.

(a)    Each of the Parent and the Borrowers will, and will cause each of its
Subsidiaries to, keep complete and accurate books and records of its
transactions in accordance with good accounting practices on the basis of GAAP
applied on a consistent basis (including the establishment and maintenance of
appropriate reserves).

(b)    Each of the Parent and the Borrowers will, and will cause each of its
Subsidiaries to, permit, upon reasonable notice and during normal business
hours, officers or designated representatives of the any Agent or any Bank
(including, without limitation, independent accountants, agents, attorneys and
appraisers) to visit and inspect its Property, including its books of account
and records, its accounts receivable and inventory, its facilities and other
business assets, and to discuss the affairs, finances and accounts of such
Person with, and be advised as to the same by, the officers, directors and
independent accountants of such Person, provided that, excluding any such visits
and inspections during the continuation of an Event of Default, only the
Administrative Agent, the Term B Facility Agent or the Collateral Agent on
behalf of the Banks may exercise rights under this Section 7.3(b) and the
Administrative Agent, the Term B Facility Agent and the Collateral Agent shall
not exercise such rights more often than two (2) times during any calendar year
absent the existence of an Event of Default and only one (1) such time shall be
at the Borrowers’ expense.

 

113



--------------------------------------------------------------------------------

7.4    Compliance with Law.

Each of the Parent and the Borrowers will, and will cause each of its
Subsidiaries to, comply with all Requirements of Law to the extent that
noncompliance could reasonably be expected to have a Material Adverse Effect.

7.5    Payment of Taxes and Other Indebtedness.

Each of the Parent and the Borrowers will, and will cause each of its
Subsidiaries to, pay and discharge (a) all taxes, assessments and governmental
charges or levies imposed upon it, or upon its income or profits, or upon any of
its Property, before they shall become delinquent, (b) all lawful claims
(including claims for labor, materials and supplies) which, if unpaid, might
give rise to a Lien or charge upon any of its properties, and (c) except as
prohibited hereunder, all of its other Indebtedness as it shall become due;
provided, however, that no member of the Consolidated Group shall be required to
pay any such tax, assessment, charge, levy, claim or Indebtedness which is being
contested in good faith by appropriate proceedings for which adequate reserves
therefor have been established in accordance with GAAP, unless the failure to
make any such payment (i) shall give rise to an immediate right to foreclosure
on a Lien securing such amounts or (ii) otherwise could reasonably be expected
to have a Material Adverse Effect.

7.6    Insurance.

(a)    Each of the Parent and the Borrowers will, and will cause each of its
Subsidiaries to, at all times maintain in full force and effect insurance
(including worker’s compensation insurance, liability insurance, casualty
insurance and business interruption insurance) with financially sound and
reputable insurance companies in such amounts, covering such risks and
liabilities and with such deductibles or self-insurance retentions as are in
accordance with normal industry practice.

(b)    Each of the Parent and the Borrowers will, and will cause each of its
Subsidiaries to, (i) cause the Collateral Agent to be named as lenders’ loss
payable, loss payee or mortgagee, as its interest may appear, and/or additional
insured with respect to any such insurance providing liability coverage or
coverage in respect of any Collateral, and cause, unless otherwise agreed to by
the Collateral Agent, each provider of any such insurance to agree, by
endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Collateral Agent that it will give the Collateral
Agent thirty (30) days prior written notice before any such policy or policies
shall be altered or cancelled (or ten (10) days prior notice in the case of
cancellation due to the nonpayment of premiums), and (ii) promptly upon request
from the Collateral Agent, provide, or cause to be provided, to the Collateral
Agent, such evidence of insurance as required by the Collateral Agent,
including: (A) evidence of such insurance policies (including, as applicable,
ACORD Form 28 certificates (or similar form of insurance certificate), and ACORD
Form 25 certificates (or similar form of insurance certificate)), and
(B) endorsements naming the Collateral Agent as lenders’ loss payable, loss
payee or mortgagee, as its interest may appear, and/or additional insured and
providing for the notice of alteration or cancellation required pursuant to
clause (b)(i) above.

7.7    Maintenance of Property.

Each of the Parent and the Borrowers will, and will cause each of its
Subsidiaries to, maintain and preserve its Property used or useful in any
material portion of its business in good repair, working order and condition,
normal wear and tear, obsolescence and replacement excepted, and will make, or
cause to be made, from time to time all repairs, renewals, replacements,
extensions, additions, betterments and

 

114



--------------------------------------------------------------------------------

improvements to its Property as may be needed or proper, to the extent and in
the manner customary for companies in similar businesses, provided, that nothing
in this Section 7.7 shall prevent any Credit Party from discontinuing the
operations, maintenance or preservation of its Property or any of those of its
Subsidiaries if such discontinuation is, in the reasonable commercial judgment
of such Credit Party, desirable in the conduct of its business and does not in
the aggregate have a Material Adverse Effect.

7.8    Performance of Obligations.

Each of the Parent and the Borrowers will, and will cause each of its
Subsidiaries to, perform all of its obligations (including, except as may be
otherwise prohibited or contemplated hereunder, payment of Indebtedness in
accordance with its terms) under the terms of all agreements, indentures,
mortgages, security agreements or other debt instruments to which it is a party
or by which it is bound if the failure to do so could reasonably be expected to
have a Material Adverse Effect.

7.9    Use of Proceeds.

Each of the Parent and the Borrowers will, and will cause each of its
Subsidiaries to, use the proceeds of the Extensions of Credit solely for the
purposes set forth in Section 6.18(a).

7.10    Financial Covenants.

(a)    Consolidated Total Leverage Ratio. As of the end of each fiscal quarter
of the Parent, the Parent and the Borrowers shall cause the Consolidated Total
Leverage Ratio to be less than or equal to (i) 7.00:1.00, for any fiscal quarter
ending during the period from December 31, 2018 to and including December 31,
2019, (ii) 6.25:1.00, for any fiscal quarter ending during the period from
January 1, 2020 to and including March 31, 2020, (iii) 6.00:1.00 for any fiscal
quarter ending during the period from April 1, 2020 to and including June 30,
2020, (iv) 5.75:1.00, for any fiscal quarter ending during the period from
July 1, 2020 to and including September 30, 2020, (v) 5.50:1.00, for any fiscal
quarter ending during the period from October 1, 2020 to and including March 31,
2021, (vi) 5.25:1.00, for any fiscal quarter ending during the period from
April 1, 2021 to and including June 30, 2021, (vii) 5.00:1.00, for any fiscal
quarter ending during the period from July 1, 2021 to and including December 31,
2021, (viii) 4.50:1.00, for any fiscal quarter ending during the period from
January 1, 2022 to and including December 31, 2022 and (ix) 4.00:1.00, for any
fiscal quarter ending thereafter.

(b)    Consolidated Interest Coverage Ratio. As of the end of each fiscal
quarter of the Parent, the Parent and the Borrowers shall cause the Consolidated
Interest Coverage Ratio to be greater than or equal to (i) 2.25:1.00 for any
fiscal quarter ending during the period from December 31, 2018 to and including
December 31, 2019, (ii) 2.50:1.00 for any fiscal quarter ending during the
period from January 1, 2020 to and including June 30, 2020, (iii) 2.75:1.00 for
any fiscal quarter ending during the period from July 1, 2020 to and including
June 30, 2021 and (iv) 3.00:1:00 for any fiscal quarter ending thereafter.

(c)    Capital Expenditures. The Parent and the Borrowers shall not, and shall
not permit their Subsidiaries to, make or become legally obligated to make any
Capital Expenditure (other than Restructuring Capital Expenditures), except for
Capital Expenditures in the ordinary course of business not exceeding, in the
aggregate for the Parent and its Subsidiaries during each fiscal year,
$70,000,000; provided, however, any portion of the amount set forth above, if
not expended in the fiscal year for which it is permitted above, may be carried
over for expenditure in the next following fiscal year (excluding any carry
forward available from any prior fiscal year); and provided, further, that in no
event shall the maximum amount of all Capital Expenditures (other than
Restructuring Capital Expenditures) made in any fiscal year exceed $85,000,000.

 

115



--------------------------------------------------------------------------------

(d)    Restructuring Capital Expenditures. The Parent and the Borrowers shall
not, and shall not permit their Subsidiaries to, make or become legally
obligated to make more than $20,000,000 in the aggregate of Restructuring
Capital Expenditures for the Parent and its Subsidiaries during the term of this
Credit Agreement.

7.11    Additional Credit Parties.

(a)    Additional Subsidiaries. If upon the delivery of the financial statements
pursuant to Section 7.1(a) or (b), the Non-Guarantor Subsidiaries (other than
Owens & Minor Healthcare Supply Inc. and Access Diabetic Supply, LLC) shall, as
a group, (i) account for more than five percent (5%) of the gross revenues of
the members of the Consolidated Group (other than Securitization Subsidiaries)
on a consolidated basis determined in accordance with GAAP, (ii) account for
more than five percent (5%) of net income of the members of the Consolidated
Group (other than Securitization Subsidiaries) on a consolidated basis
determined in accordance with GAAP, or (iii) hold more than five percent (5%) of
Consolidated Total Assets (each a “Threshold Requirement”), then the Borrower
Representative will (A) promptly notify the Administrative Agent thereof,
(B) within 45 days (or such later date as the Administrative Agent may agree in
its sole discretion) thereafter, cause one or more of the Non-Guarantor
Subsidiaries to become a “Guarantor” under the Credit Documents by way of
execution of a Joinder Agreement such that immediately thereafter the remaining
Non-Guarantor Subsidiaries shall not, as a group, exceed any Threshold
Requirement and (C) deliver such other documentation as the Administrative
Agent, the Term B Facility Agent or the Collateral Agent may reasonably request
in connection with the foregoing, including, without limitation, certified
resolutions and other organizational and authorizing documents of such Person,
good standing certificates and favorable opinions of counsel to such Person, all
in form, content and scope reasonably satisfactory to the Agents. The Borrower
Representative may at any time, at its option, cause a Non-Guarantor Subsidiary
to execute and deliver to the Agents a Joinder Agreement and, in connection
therewith, such Person shall be required to deliver such other documentation as
any Agent may reasonably request, including, without limitation, certified
resolutions and other organizational and authorizing documents of such Person,
good standing certificates and favorable opinions of counsel to such Person, all
in form, content and scope reasonably satisfactory to the Agents.

(b)    Guaranties Relating to Other Debt. If any Non-Guarantor Subsidiary shall
give a guaranty or become obligated under Support Obligations relating to any
Indebtedness with an aggregate principal amount in excess of $25,000,000, the
Borrower Representative will (i) promptly notify the Administrative Agent
thereof and (ii) within 45 days (or such later date as the Administrative Agent
may agree in its sole discretion) thereafter, cause such Non-Guarantor
Subsidiaries to become a “Guarantor” under the Credit Documents by way of
execution of a Joinder Agreement and, in connection therewith, deliver such
other documentation as any Agent may reasonably request, including, without
limitation, certified resolutions and other organizational and authorizing
documents of such Person, good standing certificates and favorable opinions of
counsel to such Person, all in form, content and scope reasonably satisfactory
to the Agents.

 

116



--------------------------------------------------------------------------------

7.12    Anti-Terrorism Laws; Anti-Corruption Laws; Sanctions.

The Parent and the Borrowers will, and will cause each of its Subsidiaries to,
(a) conduct its business in compliance with any Anti-Terrorism Laws, any
Anti-Corruption Laws and Sanctions, and (b) maintain policies and procedures
designed to promote and achieve compliance with such Anti-Terrorism Laws, such
Anti-Corruption Laws and applicable Sanctions.

7.13    Covenant to Give Security.

(a)    Capital Stock. Except with respect to Excluded Property, the Parent and
the Borrowers shall, and shall cause each Domestic Credit Party to, cause
(i) one hundred percent (100%) of the issued and outstanding Capital Stock
directly owned by a Domestic Credit Party in each of its Domestic Subsidiaries,
and (ii) sixty five percent (65%) (or such greater percentage that, due to a
change in an applicable Law after the Second Amendment Effective Date, (A) could
not reasonably be expected to cause the undistributed earnings of such Foreign
Subsidiary as determined for United States federal income tax purposes to be
treated as a deemed dividend to such Foreign Subsidiary’s United States parent,
and (B) could not reasonably be expected to cause any material adverse tax
consequences) of the issued and outstanding Capital Stock entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and one hundred
percent (100%) of the issued and outstanding Capital Stock not entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)), in each case,
directly owned by a Domestic Credit Party in each of its Foreign Subsidiaries,
in each case, to be subject at all times to a first priority, perfected Lien in
favor of the Collateral Agent, for the benefit of the Secured Parties, to secure
the Obligations pursuant to the terms and conditions of the Collateral
Documents, together with, to the extent requested by the Collateral Agent,
opinions of counsel and any filings and deliveries necessary in connection
therewith to perfect the security interests therein, all in form and substance
reasonably satisfactory to the Collateral Agent.

(b)    Other Property. Except with respect to Excluded Property, the Parent and
the Borrowers shall, and shall cause each Domestic Credit Party to, cause all
personal property of such Domestic Credit Party to be subject at all times to
first priority (subject to Permitted Liens), perfected Liens in favor of the
Collateral Agent, for the benefit of the Secured Parties, to secure the
Obligations pursuant to the Collateral Documents or, with respect to any such
property acquired subsequent to the Second Amendment Effective Date, such other
additional security documents as the Collateral Agent shall reasonably request
and, in connection with the foregoing, deliver to the Collateral Agent such
other documentation as the Collateral Agent may reasonably request including
filings and deliveries necessary to perfect such Liens, organizational and
authorizing documents, resolutions, and, to the extent reasonably requested by
the Collateral Agent, favorable opinions of counsel, all in form, content and
scope reasonably satisfactory to the Collateral Agent.

(c)    Further Assurances. At any time upon request of the Collateral Agent, the
Parent and the Borrowers shall, and shall cause each Domestic Credit Party to,
promptly execute and deliver any and all further instruments and documents and
take all such other action (including promptly completing any registration or
stamping of documents as may be applicable) as the Collateral Agent may deem
necessary or desirable to maintain in favor of the Collateral Agent, for the
benefit of the Secured Parties, Liens and insurance rights on the Collateral
that are duly perfected in accordance with the requirements of, or the
obligations of the Credit Parties under, the Credit Documents and all applicable
Laws.

7.14    Further Assurances.

Promptly upon request by any Agent, or any Bank through any Agent, the Parent
and the Borrowers, and shall cause each Domestic Credit Party to, shall
(a) correct any material defect or error that may be discovered in any Credit
Document or in the execution, acknowledgment, filing or recordation thereof, and
(b) do, execute, acknowledge, deliver, record, re-record, file, re-file,
register and re-register

 

117



--------------------------------------------------------------------------------

any and all such further acts, deeds, certificates, assurances and other
instruments (including promptly completing any registration or stamping of
documents as may be applicable) as may be necessary in order to (i) carry out
more effectively the purposes of the Credit Documents, (ii) to the fullest
extent permitted by applicable Law, subject any Domestic Credit Party’s
properties, assets, rights or interests to the Liens now or hereafter intended
to be covered by any of the Collateral Documents, (iii) perfect and maintain the
validity, effectiveness and priority of any of the Collateral Documents and any
of the Liens intended to be created thereunder, and (iv) assure, convey, grant,
assign, transfer, preserve, protect and confirm more effectively unto the
Secured Parties the rights granted or now or hereafter intended to be granted to
the Secured Parties under any Credit Document or under any other instrument
executed in connection with any Credit Document to which any Credit Party is or
is to be a party.

7.15    Maintenance of Ratings.

At all times while any Term B Loan is outstanding, the Parent shall use
commercially reasonable efforts to maintain the Ratings (but not a specific
Rating).

7.16    Unrestricted Subsidiary Termination Date.

The Parent and the Borrowers shall cause the Unrestricted Subsidiary Termination
Date to occur on or before June 30, 2020.

SECTION 8

NEGATIVE COVENANTS

The Parent and each Borrower, for itself and on behalf of the other Credit
Parties, hereby covenants and agrees that so long as any Credit Document is in
effect or any amounts payable under any of the Credit Documents are outstanding
or any Letter of Credit is outstanding, and until the Aggregate Commitments
shall have terminated:

8.1    Indebtedness.

The Parent and the Borrowers will not permit any member of the Consolidated
Group to contract, create, incur, assume or permit to exist any Indebtedness,
except:

(a)    Indebtedness arising under this Credit Agreement and the other Credit
Documents;

(b)    Indebtedness existing as of the Second Amendment Effective Date and set
forth on Schedule 8.1(b) (and renewals, refinancings or extensions thereof on
terms and conditions no less favorable to the members of the Consolidated Group
than such existing Indebtedness (taking into account reasonable market
conditions existing at such time) and in a principal amount not in excess of
that outstanding as of the date of such renewal, refinancing or extension);

(c)    Indebtedness (including purchase money Indebtedness and obligations under
Capital Leases) incurred to finance the purchase or lease of fixed assets;
provided that (i) the aggregate principal amount of all such Indebtedness at any
one time outstanding shall not exceed an amount equal to the greater of (x)
$75,000,000 and (y) 20% of Consolidated EBITDA (determined as of the end of the
most recent fiscal quarter of the Parent for which financial statements have
been delivered pursuant to Section 7.1(a) or (b)); (ii) such Indebtedness when
incurred shall not exceed the purchase price of the asset financed; and (iii) no
such Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing;

 

118



--------------------------------------------------------------------------------

(d)    Indebtedness (other than for borrowed money) secured by Permitted Liens;

(e)    (i) unsecured intercompany Indebtedness permitted pursuant to
Section 8.6; provided that in the case of such Indebtedness owing by a Credit
Party to a Subsidiary that is not a Credit Party, or in the case of such
Indebtedness owing by any Domestic Credit Party to any Foreign Borrower, in each
case, such Indebtedness shall be subordinated to the Obligations in a manner and
to the extent acceptable to the Administrative Agent and the Term B Facility
Agent; and (ii) Support Obligations with respect to Indebtedness permitted under
this Section 8.1; provided that (A) such Support Obligations are permitted
pursuant to Section 8.6, and (B) if the Indebtedness for which the Support
Obligations are provided is subordinated to the Obligations, the Support
Obligations shall be subordinated to the guarantee provided pursuant to the
Guaranty Agreement on terms at least as favorable to the Guaranteed Parties as
those contained in the subordination of such Indebtedness;

(f)    Indebtedness of Securitization Subsidiaries under Qualified
Securitization Transactions; provided the aggregate principal amount of all such
Indebtedness at any one time outstanding shall not exceed $150,000,000;

(g)    obligations (contingent or otherwise) existing or arising under any Swap
Contract; provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with liabilities, commitments, investments, assets, or property
held or reasonably anticipated by such Person, or changes in the value of
securities issued by such Person, and not for purposes of speculation or taking
a “market view;” and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party;

(h)    (i)(A) Funded Debt under the 2021 Notes secured by Liens granted pursuant
to the Collateral Documents, and (B) Funded Debt under the 2024 Notes secured by
Liens granted pursuant to the Collateral Documents; and (ii)(A) other Funded
Debt of the members of the Consolidated Group that is unsecured (other than by
Liens permitted pursuant to clause (s) of the definition of “Permitted Liens”),
and (B) Bilateral Letters of Credit; provided that the Borrowers shall be in
compliance with the financial covenants in Section 7.10 on a Pro Forma Basis
after giving effect to the incurrence of such other Funded Debt or any such
Bilateral Letter of Credit permitted pursuant to the foregoing clause (h)(ii);

(i)    Indebtedness owing to any insurance company in connection with the
financing of any insurance premiums permitted by such insurance company in the
ordinary course of business;

(j)    other secured Indebtedness of any member of the Consolidated Group;
provided that the aggregate principal amount of all such Indebtedness at any one
time outstanding shall not exceed $30,000,000;

(k)    to the extent constituting Indebtedness, cash pooling arrangements
entered into in the ordinary course of business; provided that the aggregate
principal amount of all such Indebtedness at any one time outstanding shall not
exceed $10,000,000; and

(l)    secured Indebtedness consisting of obligations secured by cash deposits
not to exceed $25,000,000 in the aggregate at any time outstanding for the
purpose of collateralizing certain financial obligations under workers’
compensation, unemployment insurance and other types of social security in the
ordinary course.

 

119



--------------------------------------------------------------------------------

8.2    Liens.

The Parent and the Borrowers will not permit any member of the Consolidated
Group to contract, create, incur, assume or permit to exist any Lien with
respect to any of its Property, whether now owned or after acquired, except for
Permitted Liens.

8.3    Nature of Business.

The Parent and the Borrowers will not permit any member of the Consolidated
Group to substantively alter the character of its business in any material
respect from that conducted as of the Closing Date.

8.4    Consolidation, Merger, Sale or Purchase of Assets, etc..

(a)    The Parent and the Borrowers will not permit any member of the
Consolidated Group to enter into any transaction of merger or consolidation,
except that:

(i)    a member of the Consolidated Group may be party to a transaction of
merger or consolidation with another member of the Consolidated Group; provided
that (A) if the Parent is a party to such transaction, no Borrower shall be a
party to such transaction and the Parent shall be the surviving entity, (B) if
any U.S. Borrower is a party to such transaction, the Parent shall not be a
party to such transaction, a U.S. Borrower shall be the surviving entity, and
the surviving U.S. Borrower shall expressly assume the obligations of any
Borrower ceasing to exist as a result of such transaction pursuant to documents
reasonably acceptable to the Administrative Agent and the Term B Facility Agent,
(C) if any Foreign Borrower is a party to such transaction (other than any
transaction contemplated by the foregoing clause (B)), none of the Parent, any
U.S. Borrower or any Guarantor shall be a party to such transaction, a Foreign
Borrower shall be the surviving entity, and the surviving Foreign Borrower shall
expressly assume the obligations of any Foreign Borrower ceasing to exist as a
result of such transaction pursuant to documents reasonably acceptable to the
Administrative Agent and the Term B Facility Agent, (D) if a Guarantor is a
party to such transaction and no Borrower is a party to such transaction, a
Guarantor shall be the surviving entity, and (E) in all other cases, if a
Domestic Subsidiary is a party to such transaction, a Domestic Subsidiary shall
be the surviving entity and such Domestic Subsidiary shall take such actions as
may be necessary for compliance with the provisions of Section 7.11 and
Section 7.13;

(ii)    a Subsidiary may be a party to a transaction of merger or consolidation
with a Person other than a member of the Consolidated Group; provided that
(A) the surviving entity shall be a Subsidiary and shall take such actions as
may be necessary for compliance with the provisions of Section 7.11 and
Section 7.13, (B) no Default or Event of Default shall exist immediately after
giving effect thereto, and (C) the transaction shall otherwise be permitted
under Section 8.4(b) and shall be effectuated in accordance with
Section 8.4(a)(i) (to the extent applicable); and

(iii)    a Subsidiary may enter into a transaction of merger or consolidation in
connection with an Asset Disposition permitted under Section 8.5 so long as such
merger or consolidation would otherwise be permitted pursuant to this
Section 8.4(a).

 

120



--------------------------------------------------------------------------------

(b)    No member of the Consolidated Group shall make any Acquisition (other
than the Closing Date Acquisition or the Second Amendment Acquisition), unless:

(i)    if the Acquisition is of Capital Stock of another Person and after giving
effect to the Acquisition the Person that is the subject of the Acquisition will
not be a Subsidiary, the Acquisition is permitted under Section 8.6 (other than
by reference to this Section 8.4 (or any clause hereof)); and

(ii)    if (A) the Acquisition is of Capital Stock of another Person and after
giving effect to the Acquisition the Person that is the subject of the
Acquisition will be a Subsidiary or (B) the Acquisition is of all or
substantially all of the Property of another Person, in each case, the
Acquisition meets the following conditions:

(I)    the Person or Property which is the subject of such Acquisition shall be
in the same or similar line of business (or related thereto) as the members of
the Consolidated Group which are parties thereto;

(II)    in the case of a merger or consolidation, and in other cases where
appropriate, the board of directors or other governing body of the other Person
which is the subject of the transaction of merger or consolidation shall have
approved such Acquisition;

(III)    no Default or Event of Default shall exist immediately after giving
effect to such Acquisition;

(IV)    a Financial Officer of the Parent shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving effect to such Acquisition on a Pro Forma Basis, the Credit Parties shall
be in compliance with all of the covenants set forth in Section 7.10;

(V)    if the Acquisition involves an interest in a partnership and a
requirement that a member of the Consolidated Group be a general partner, the
general partner shall be a newly formed special purpose Subsidiary; and

(VI)    (1) the aggregate Acquisition Consideration paid for Persons that will
not become Domestic Credit Parties pursuant to Section 7.11 and Property that
will not become Collateral pursuant to Section 7.13 shall not exceed $10,000,000
and (2) the aggregate Acquisition Consideration paid for Persons that become
Domestic Credit Parties pursuant to Section 7.11 and Property that becomes
Collateral pursuant to Section 7.13 shall not exceed $50,000,000.

 

121



--------------------------------------------------------------------------------

8.5    Asset Dispositions.

The Parent and the Borrowers will not permit any member of the Consolidated
Group to make any Asset Disposition, except:

(a)    the sale, lease or other disposition to another Credit Party or a
Domestic Subsidiary (other than any Securitization Subsidiary); provided, that,
if the Person disposing of such asset is a Credit Party, then the recipient
thereof must be a Credit Party;

(b)    the sale, lease or disposition of machinery and equipment if the proceeds
of such sale, lease or other disposition are reinvested within one hundred
eighty (180) days in the same or similar Property or otherwise in assets (other
than current assets) that are used or useful in the Consolidated Group’s
business; and

(c)    in all other cases,

(i)    other than in connection with a Permitted Asset Swap, at least
seventy-five percent (75%) of the consideration paid therefor shall consist of a
combination of (A) cash or Cash Equivalents, (B) the assumption by the purchaser
of liabilities of the Credit Parties (other than liabilities that are by their
terms subordinated to the prior payment of the Obligations) as a result of which
the Credit Parties are no longer obligated with respect to such liabilities, or
(C) any securities, notes, obligations or other assets received by the Credit
Parties that are converted by the Credit Parties into cash (to the extent of the
cash received) within 90 days after receipt,

(ii)    the aggregate net market value of all Asset Dispositions (including,
without limitation, pursuant to a Permitted Asset Swap) during the term of this
Credit Agreement shall not exceed $250,000,000,

(iii)    no Default or Event of Default shall exist immediately after giving
effect thereto, and

(iv)    the Borrowers shall be in compliance with the financial covenants set
forth in Section 7.10 hereunder on a Pro Forma Basis after giving effect
thereto.

8.6    Advances, Investments and Loans.

The Parent and the Borrowers will not permit any member of the Consolidated
Group to make any Investment in or to any Person except for Permitted
Investments.

8.7    Amendments Relating to Other Debt.

Without the prior written consent of the Required Banks, the Parent and the
Borrowers will not permit any member of the Consolidated Group to, after the
issuance thereof, amend or modify, or permit any amendment to or modification
of, any of the terms of any Funded Debt (including any Subordinated Debt) in a
manner materially adverse to the interests of the Banks.

8.8    Transactions with Affiliates.

The Parent and the Borrowers will not permit any member of the Consolidated
Group to enter into any transaction or series of transactions, whether or not in
the ordinary course of business, with any officer, director, shareholder,
Subsidiary or Affiliate of such Person other than (a) transactions among the
Credit Parties, (b) reasonable and customary officer, director and employee
compensation (including bonuses) and other benefits (including retirement,
health and other benefit plans, and the funding thereof) and the reimbursement
of expenses of officers, directors and employees, (c) transactions relating to a
Qualified Securitization Transaction and (d) except as otherwise specifically
limited in this Credit Agreement, other

 

122



--------------------------------------------------------------------------------

transactions which are on terms and conditions substantially as favorable to
such Person as would be obtainable by it in a comparable arms-length transaction
with a Person other than an officer, director, shareholder, Subsidiary or
Affiliate and are either entered into in the ordinary course of such Person’s
business or approved by a majority of the Parent’s directors who are
disinterested in the transaction.

8.9    Ownership of Subsidiaries.

Except as permitted by Sections 8.4 and 8.5, the Parent and the Borrowers will
not permit any member of the Consolidated Group to sell, transfer or otherwise
dispose of, any shares of Capital Stock of any Subsidiaries or permit any
Subsidiaries to issue, sell or otherwise dispose of, any shares of Capital Stock
of any Subsidiary to any Person other than the Parent, the Borrowers or a
Subsidiary. The Parent and the Borrowers will not create, form or acquire, nor
will it permit any of its Subsidiaries to create, form or acquire, any
Subsidiary, unless the Parent, the Borrowers or such Subsidiary complies with
the requirements of Section 7.11(a) and Section 7.13, as applicable.

8.10    Changes to Fiscal Year, Organizational Documents, Legal Name, State of
Organization, Form of Entity or Principal Place of Business.

(a)    The Parent and the Borrowers will not permit any member of the
Consolidated Group to change its fiscal year without the prior written consent
of the Required Banks or to amend, modify or change its articles of
incorporation (or corporate charter or other similar organizational document) or
bylaws (or other similar document) in a manner materially adverse to the
interests of the Banks as determined in good faith by the Parent.

(b)    Without providing substantially simultaneous written notice to the
Collateral Agent (or such other notice as the Collateral Agent shall agree in
its sole discretion), the Parent and the Borrowers will not permit any Credit
Party to change its legal name, state of organization, form of organization or
principal place of business.

8.11    Burdensome Agreements.

The Parent and the Borrowers will not permit any member of the Consolidated
Group to enter into, or permit to exist, any contractual obligation that
(a) encumbers or restricts the ability of any such Person to (i) make Restricted
Payments to any Credit Party, (ii) pay any Indebtedness or other obligations
owed to any Credit Party, (iii) make loans or advances to any Credit Party,
(iv) transfer any of its property to any Credit Party, (v) pledge its property
pursuant to the Credit Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, or (vi) act as a Credit Party pursuant to the
Credit Documents or any renewals, refinancings, exchanges, refundings or
extension thereof, except (in respect of any of the matters referred to in
clauses (a)(i) through (a)(v) above) for (A) this Credit Agreement and the other
Credit Documents, (B)(1) the indenture governing the 2021 Notes, and (2) the
indenture governing the 2024 Notes; (C) any document or instrument governing
Indebtedness incurred pursuant to Section 8.1(c) (provided that any such
restriction contained therein relates only to the asset or assets acquired in
connection therewith), (D) customary restrictions and conditions contained in
any agreement relating to the sale of any property permitted under Section 8.5
pending the consummation of such sale, (E) customary provisions in leases,
licenses and other contracts restricting the assignment, subletting or transfer
thereof or other assets subject thereto, and (F) customary provisions in joint
venture agreements, financing agreements relating to joint ventures, and other
similar agreements relating solely to the securities, assets and revenues of
joint ventures, or (b) requires the grant of any security for any obligation if
such property is given as security for the Obligations (except to the extent
such grant constitutes a Permitted Lien).

 

123



--------------------------------------------------------------------------------

8.12    Restricted Payments.

The Parent and the Borrowers will not make, or permit any member of the
Consolidated Group to make, any Restricted Payment, except:

(a)    any member of the Consolidated Group may make Restricted Payments to the
Parent, any other member of the Consolidated Group and any other Person that
owns Capital Stock in such member of the Consolidated Group, ratably according
to their respective ownership interests of the type of Capital Stock in respect
of which such Restricted Payment is being made;

(b)    any member of the Consolidated Group may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Capital Stock of such Person;

(c)    [reserved]; and

(d)    the Parent shall be permitted to make any other Restricted Payment;
provided that (i) no Event of Default shall exist immediately prior thereto and
immediately after giving effect thereto, (ii) after giving effect thereto on a
Pro Forma Basis, the Credit Parties shall be in compliance with all of the
covenants set forth in Section 7.10, and (iii) the aggregate amount of all such
Restricted Payments made in reliance on this Section 8.12(d) during the term of
this Credit Agreement shall not exceed $10,000,000;

This Section 8.12 shall in no way prohibit the Parent from making any Restricted
Payment within sixty (60) days after the date of declaration thereof, if, as of
the date of declaration thereof, the Parent would have been permitted to make
such Restricted Payment on such date of declaration pursuant to this
Section 8.12.

8.13    Use of Proceeds.

Neither the Parent nor any Borrower shall use, nor shall it permit any of its
Subsidiaries to use, or, to the knowledge of any Credit Party or any of its
Subsidiaries, any Related Party to use, directly or indirectly, any Extension of
Credit or the proceeds thereof (a) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of any Anti-Corruption Laws, except to the
extent that no material liability to the Credit Parties or, to their knowledge,
any Agent or any Bank, would result therefrom, (b) for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person or in any Sanctioned Country or (c) in any manner that would
result in the violation of any Sanctions by any Credit Party or, to the
knowledge of the Credit Parties, any other party hereto.

8.14    Prepayments, Etc. of Indebtedness.

Neither the Parent nor any Borrower shall, nor shall it permit any of its
Subsidiaries to, make any payment or prepayment of principal of or redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner any Indebtedness that is expressly subordinated in right of
payment to the Obligations, any Indebtedness secured by Liens on the Collateral
junior to those created under the Collateral Documents, or any unsecured
Indebtedness, or make any payment in violation of any subordination terms
applicable to any such Indebtedness.

 

124



--------------------------------------------------------------------------------

8.15    Anti-Cash Hoarding.

Neither the Parent nor any Borrower shall, nor shall it permit any of its
Subsidiaries to, permit the aggregate amount of cash and Cash Equivalents on
hand at any time to exceed (a) $200,000,000 in the case of the Parent and its
Subsidiaries and (b) $60,000,000 in the case of the Parent and its Domestic
Subsidiaries, in each case, for a period of longer than five (5) Business Days.

SECTION 9

EVENTS OF DEFAULT

9.1    Events of Default.

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

(a)    Payment. Any Credit Party shall:

(i)    default in the payment when due and in the currency required hereunder of
any principal of any of the Loans or of any reimbursement obligations arising
from drawings under Letters of Credit, or

(ii)    default, and such default shall continue for three (3) or more Business
Days, in the payment when due and in the currency required hereunder of any
interest on the Loans or on any reimbursement obligations arising from drawings
under Letters of Credit, or of any Fees or other amounts owing hereunder, under
any of the other Credit Documents or in connection herewith or therewith; or

(b)    Representations. Any representation, warranty or statement made or deemed
to be made by any Credit Party herein, in any of the other Credit Documents, or
in any statement or certificate delivered or required to be delivered pursuant
hereto or thereto shall prove untrue in any material respect on the date as of
which it was made or deemed to have been made; or

(c)    Covenants. Any Credit Party shall:

(i)    default in the due performance or observance of any term, covenant or
agreement contained in Sections 7.1(f)(i), 7.2(a), 7.9, or 8.1 through 8.15,
inclusive, or

(ii)    default in the due performance or observance of any of the financial
covenants contained in Section 7.10 and the continuance thereof for a period of
5 Business Days after knowledge thereof by a Responsible Officer of the Borrower
Representative (but in no event later than 5 Business Days after the date by
which the Borrower Representative is required to deliver annual or quarterly
financial statements in accordance with Sections 7.1(a) and (b), as appropriate)
without the Borrower Representative having obtained an effective waiver
hereunder (provided that, notwithstanding the foregoing, the failure to observe
or perform the covenants set forth in Section 7.10(b), (c) or (d) shall not in
and of itself constitute an Event of Default with respect to the Term B Facility
unless the Required Financial Covenant Banks have accelerated the Loans (other
than the Term B Loans) and related Obligations then outstanding as a result of
such breach and such declaration has not been rescinded on or before the date on
which the Term B Banks declare an Event of Default in connection therewith), or

(iii)    default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b) or
(c)(i) or (ii) of this Section 9.1) contained in this Credit Agreement or any
other Credit Document and such

 

125



--------------------------------------------------------------------------------

default shall continue unremedied for a period of at least 30 days after the
earlier of a Responsible Officer becoming aware of such default or notice
thereof by the Administrative Agent; provided, however, that if such default
cannot be cured within such period (other than a default that by its nature
cannot be cured), the Borrowers or other Credit Party may have such additional
period of time not to exceed 30 days after the expiration of such original 30
day period, and such default shall not constitute an Event of Default hereunder,
so long as the applicable Credit Party shall commence within such original 30
day period, and diligently pursue, appropriate curative efforts; or

(d)    Other Credit Documents. Any Credit Document shall fail to be in full
force and effect or to give any Agent and/or the Banks the Liens, rights, powers
and privileges purported to be created thereby, or any Credit Party shall so
state in writing, in any case other than in accordance with the terms thereof;
or

(e)    Guaranties. The guaranty given by any Guarantor (including any Additional
Credit Party) under the Guaranty Agreement or any material provision of the
Guaranty Agreement shall cease to be in full force and effect, in any case other
than in accordance with the terms thereof, or any Guarantor (including any
Additional Credit Party) or any Person acting by or on behalf of such Guarantor
shall deny or disaffirm such Guarantor’s obligations under such guaranty; or

(f)    Bankruptcy Event. Any Bankruptcy Event shall occur with respect to any
Borrower or any Material Guarantor (including, for purposes of this clause (f),
any Subsidiary that meets the criteria specified for a Material Guarantor but
that has not delivered a guaranty hereunder); or

(g)    Defaults under Other Agreements. With respect to any Indebtedness (other
than Indebtedness outstanding under this Credit Agreement) in excess of
$25,000,000 in the aggregate for the members of the Consolidated Group, taken as
a whole, (i) any member of the Consolidated Group shall (A) default in any
payment (beyond the applicable grace period with respect thereto, if any) with
respect to any such Indebtedness, or (B) default in the observance or
performance relating to such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event or
condition shall occur or condition exist, the effect of which default or other
event or condition is to cause, or permit the holder or holders of such
Indebtedness (or trustee or agent on behalf of such holders) to cause, any such
Indebtedness to become due prior to its stated maturity; or (ii) any such
Indebtedness shall be declared due and payable, or required to be prepaid other
than by a regularly scheduled required prepayment, prior to the stated maturity
thereof; or

(h)    Judgments. One or more judgments or decrees shall be entered against any
member of the Consolidated Group involving a liability of $25,000,000 or more in
the aggregate (to the extent not paid or fully covered by insurance provided by
a carrier who has acknowledged coverage) and any such judgments or decrees shall
not have been vacated, discharged or stayed or bonded pending appeal within
sixty (60) days from the entry thereof; or

(i)    ERISA. (i) An ERISA Event occurs with respect to a Plan which has
resulted or could reasonably be expected to result in liability of any Borrower
or any ERISA Affiliate under Title IV of ERISA in an aggregate amount in excess
of $25,000,000, or (ii) any Borrower or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of $25,000,000; or

 

126



--------------------------------------------------------------------------------

(j)    Ownership. There shall occur a Change of Control; or

(k)    Default under Senior Notes. (i) The occurrence and continuation of an
event of default under the 2021 Notes; provided that the principal amount
outstanding under the 2021 Notes at the time of the occurrence of such event of
default is in excess of $25,000,000; or (ii) the occurrence and continuation of
an event of default under the 2024 Notes; provided that the principal amount
outstanding under the 2024 Notes at the time of the occurrence of such event of
default is in excess of $25,000,000; or

(l)    Default under Securitization Transaction. The occurrence and continuation
of an event of default under any of the documents representing any
Securitization Transaction that includes remaining obligations or liabilities of
the Credit Parties in excess of $25,000,000 at the time of the occurrence of
such event of default.

9.2    Acceleration; Remedies.

Upon the occurrence of an Event of Default, and at any time thereafter unless
and until such Event of Default has been waived by the requisite Banks (pursuant
to the voting procedures in Section 11.6) or cured to the satisfaction of the
requisite Banks (pursuant to the voting procedures in Section 11.6), the
Administrative Agent may, and upon the request and direction of the Required
Banks (or, in the case of any Event of Default arising from a breach of
Section 7.10(b), (c) or (d), shall, at the request of, or may, with the consent
of, the Required Financial Covenant Banks and only with respect to the Loans
(other than the Term B Loans) and Obligations relating thereto) shall, by
written notice to the Borrower Representative take any of the following actions
without prejudice to the rights of any Agent or any Bank to enforce its claims
against the Credit Parties, except as otherwise specifically provided for
herein:

(a)    Termination of Commitments. Declare the Commitments terminated and any
obligation of any Issuing Bank to issue Letters of Credit to be terminated,
whereupon the Commitments and such obligations shall be immediately terminated.

(b)    Acceleration. Declare the unpaid principal of and any accrued interest in
respect of all Loans, any reimbursement obligations arising from drawings under
Letters of Credit and any and all other indebtedness or obligations of any and
every kind owing by the Credit Parties to the Agents, the Issuing Banks and/or
any of the Banks hereunder to be due whereupon the same shall be immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Credit Parties.

(c)    Cash Collateral. Direct the Credit Parties to pay (and the Parent and the
Borrowers, for themselves and on behalf of the other Credit Parties, agree that
upon receipt of such notice, or upon the occurrence of an Event of Default under
Section 9.1(f), they will immediately pay) to the Administrative Agent
additional cash, to be held by the Administrative Agent, for the benefit of the
Banks and the Issuing Banks, in a cash collateral account as additional security
for the LOC Obligations in respect of subsequent drawings under all then
outstanding Letters of Credit in an amount equal to the maximum aggregate amount
which may be drawn under all Letters of Credit then outstanding.

(d)    Enforcement of Rights. Enforce any and all rights and interests created
and existing under the Credit Documents including, without limitation, all
rights and remedies against a Guarantor and all rights of set-off.

 

127



--------------------------------------------------------------------------------

Notwithstanding the foregoing, if an Event of Default specified in
Section 9.1(f) shall occur, then the Commitments shall automatically terminate,
the obligation of each Issuing Bank to issue Letters of Credit shall
automatically terminate, and all Loans, all accrued interest in respect thereof,
all accrued and unpaid Fees and other indebtedness or obligations owing to the
Banks hereunder shall immediately become due and payable without the giving of
any notice or other action by the Agents or the Banks.

SECTION 10

AGENTS

10.1    Appointment and Authority.

Each of the Banks and each of the Issuing Banks hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.

Each of the Banks (including in its capacities as a Treasury Management Bank, a
Swap Bank or a Bilateral Letter of Credit Bank) and each of the Issuing Banks
hereby irrevocably appoints Bank of America to act on its behalf as the
Collateral Agent hereunder and under the other Credit Documents for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Credit Parties to secure any of the Obligations, together with such
powers and discretion as are reasonably incidental thereto. In connection
therewith, the Collateral Agent and any co-agents, sub-agents and
attorneys-in-fact appointed by the Collateral Agent pursuant to Section 10.5 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Collateral Agent, shall be
entitled to the benefits of all provisions of this Section 10 and Section 11
(including Section 11.5(c), as though such co-agents, sub-agents and
attorneys-in-fact were the Collateral Agent under the Credit Documents) as if
set forth in full herein with respect thereto.

Each of the Banks and each of the Issuing Banks hereby irrevocably appoints Bank
of America to act on its behalf as the Term B Facility Agent hereunder and under
the other Credit Documents and authorizes the Term B Facility Agent to take such
actions on its behalf and to exercise such powers as are delegated to the Term B
Facility Agent by the terms hereof or thereof, together with such actions and
powers as are reasonably incidental thereto.

The provisions of this Section are solely for the benefit of the Agents, the
Banks and the Issuing Banks, and no Credit Party shall have rights as a third
party beneficiary of any of such provisions.

10.2    Rights as a Bank.

Each Person serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Bank as any other Bank and may exercise the same as though
it were not an Agent and the term “Bank” or “Banks” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the
Persons serving as an Agent hereunder in their individual capacities. Each such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with any Credit Party or any Subsidiary or other Affiliate
thereof as if such Person were not an Agent hereunder and without any duty to
account therefor to the Banks.

 

128



--------------------------------------------------------------------------------

10.3    Exculpatory Provisions.

No Agent shall have any duties or obligations except those expressly set forth
herein and in the other Credit Documents. Without limiting the generality of the
foregoing, no Agent:

(a)    shall be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing;

(b)    shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that such Agent is required
to exercise as directed in writing by the Required Banks (or such other number
or percentage of the Banks as shall be expressly provided for herein or in the
other Credit Documents); provided that no Agent shall be required to take any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability or that is contrary to any Credit Document or applicable law; and

(c)    shall, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and no Agent shall be liable for the
failure to disclose, any information relating to any Credit Party or any of its
Affiliates that is communicated to or obtained by the Person serving as an Agent
or any of their respective Affiliates in any capacity.

No Agent shall be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Banks (or such other number or
percentage of the Banks as shall be necessary, or as such Agent shall believe in
good faith shall be necessary, under the circumstances as provided in Sections
11.6 and 9.2) or (ii) in the absence of its own gross negligence or willful
misconduct. No Agent shall be deemed to have knowledge of any Default or Event
of Default unless and until notice describing such Default or Event of Default
is given to such Agent by the Borrower Representative, a Bank or an Issuing
Bank.

No Agent shall be responsible for or have any duty to ascertain or inquire into
(A) any statement, warranty or representation made in or in connection with this
Credit Agreement or any other Credit Document, (B) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (C) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (D) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Credit Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (E) the value or the sufficiency of any Collateral or (F) the
satisfaction of any condition set forth in Section 5 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to such
Agent.

Neither the Administrative Agent nor the Term B Facility Agent shall be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions of this Credit
Agreement relating to Disqualified Institutions. Without limiting the generality
of the foregoing, neither the Administrative Agent nor the Term B Facility Agent
shall (1) be obligated to ascertain, monitor or inquire as to whether any Bank
or prospective Bank is a Disqualified Institution or (2) have any liability with
respect to or arising out of any assignment of Loans, or disclosure of
confidential information, to any Disqualified Institution.

 

129



--------------------------------------------------------------------------------

10.4    Reliance by Agents.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Bank or an Issuing Bank,
each Agent may presume that such condition is satisfactory to such Bank or such
Issuing Bank unless such Agent shall have received notice to the contrary from
such Bank or such Issuing Bank prior to the making of such Loan or the issuance
of such Letter of Credit. Each Agent may consult with legal counsel (who may be
counsel for the Credit Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

10.5    Delegation of Duties.

Each Agent may perform any and all of its duties and exercise its rights and
powers hereunder or under any other Credit Document by or through any one or
more sub-agents appointed by such Agent. Each Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of any
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as an Agent.

10.6    Resignation of Agent.

Each Agent may, and so long as no Default or Event of Default has occurred and
is continuing, shall, at the request of the Borrower Representative, at any time
give notice of its resignation to the Banks, the Issuing Banks and the Borrower
Representative. Upon receipt of any such notice of resignation, the Required
Banks (or, with respect to the resignation of the Term B Facility Agent, the
Required Term B Banks) shall have the right, with the consent of the Borrowers
(such consent not to be unreasonably withheld), to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States, and which shall be a U.S. Person. If
no such successor shall have been so appointed by the Required Banks (or, with
respect to the resignation of the Term B Facility Agent, the Required Term B
Banks) and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Banks and the Issuing Banks, appoint a successor Agent with the
consent of the Borrowers (such consent not to be unreasonably withheld), meeting
the qualifications set forth above; provided that if an Agent shall notify the
Borrower Representative and the Banks that no qualifying Person has accepted
such appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Credit Documents
(except that in the case of any collateral security held by the Administrative
Agent or the Collateral Agent, as applicable, on behalf of the Banks or any
Issuing Bank under any of the Credit Documents, the retiring Administrative
Agent or Collateral Agent, as applicable, shall continue to hold such collateral
security until such time as a successor Administrative Agent or Collateral
Agent, as applicable, is appointed) and (b) all payments, communications and
determinations provided to be made by, to or through such Agent shall instead be
made by or to each Bank and each Issuing Bank directly, until such time as the
Required Banks (or, with respect to the resignation of the Term B Facility
Agent, the Required Term B Banks) appoint a successor Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as an
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) Agent and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Credit Documents (if not already discharged
therefrom as provided above in this Section). The fees payable by the Borrowers
to a successor Agent shall

 

130



--------------------------------------------------------------------------------

be the same as those payable to its predecessor unless otherwise agreed between
the Borrower Representative and such successor. After the retiring Agent’s
resignation hereunder and under the other Credit Documents, the provisions of
this Section and Section 11.5 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as an Agent.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as the Swingline Bank. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swingline Bank, and (ii) the
retiring Swingline Bank shall be discharged from all of their respective duties
and obligations hereunder or under the other Credit Documents.

10.7    Non-Reliance on Agent and Other Banks.

Each Bank and each Issuing Bank acknowledges that it has, independently and
without reliance upon any Agent or any other Bank or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this Credit
Agreement. Each Bank and each Issuing Bank also acknowledges that it will,
independently and without reliance upon any Agent or any other Bank or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Credit Agreement, any other Credit
Document or any related agreement or any document furnished hereunder or
thereunder.

10.8    No Other Duties; Etc..

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers, syndication agents, documentation agents or co-agents shall have any
powers, duties or responsibilities under this Credit Agreement or any of the
other Credit Documents, except in its capacity, as applicable, as the
Administrative Agent, the Term B Facility Agent, the Collateral Agent, a Bank or
an Issuing Bank hereunder.

10.9    Administrative Agent May File Proofs of Claim; Credit Bidding.

In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or LOC Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrowers) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LOC Obligations and all other
Obligations arising under the Credit Documents that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Banks, the Issuing Banks, the Agents (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Banks, the
Issuing Banks, and the Agents and their respective agents and counsel and all
other amounts due the Banks, the Issuing Banks, and the Agents under Sections
2.6(f) and (g), 3.5 and 11.5) allowed in such judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

131



--------------------------------------------------------------------------------

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
the Collateral Agent, the Term B Facility Agent, each Bank and each Issuing Bank
to make such payments to the Administrative Agent and, if the Administrative
Agent shall consent to the making of such payments directly to the Collateral
Agent, the Term B Facility Agent, the Banks and the Issuing Banks, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 3.5
and 11.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Bank or any
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Bank or any Issuing Bank to
authorize the Administrative Agent to vote in respect of the claim of any Bank
or any Issuing Bank in any such proceeding.

The Secured Parties hereby irrevocably authorize the Collateral Agent, at the
direction of the Required Banks, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (i) at any sale
thereof conducted under the provisions of the Bankruptcy Code, including under
Sections 363, 1123 or 1129 of the Bankruptcy Code, or any similar Laws in any
other jurisdictions to which a Credit Party is subject, (ii) at any other sale
or foreclosure or acceptance of collateral in lieu of debt conducted by (or with
the consent or at the direction of) the Collateral Agent (whether by judicial
action or otherwise) in accordance with any applicable Law. In connection with
any such credit bid and purchase, the Obligations owed to the Secured Parties
shall be entitled to be, and shall be, credit bid on a ratable basis (with
Obligations with respect to contingent or unliquidated claims receiving
contingent interests in the acquired assets on a ratable basis that would vest
upon the liquidation of such claims in an amount proportional to the liquidated
portion of the contingent claim amount used in allocating the contingent
interests) in the asset or assets so purchased (or in the Capital Stock or debt
instruments of the acquisition vehicle or vehicles that are used to consummate
such purchase). In connection with any such bid (A) the Collateral Agent shall
be authorized to form one or more acquisition vehicles to make a bid, (B) to
adopt documents providing for the governance of the acquisition vehicle or
vehicles (provided that any actions by the Collateral Agent with respect to such
acquisition vehicle or vehicles, including any disposition of the assets or
Capital Stock thereof shall be governed, directly or indirectly, by the vote of
the Required Banks, irrespective of the termination of this Credit Agreement and
without giving effect to the limitations on actions by the Required Banks
contained in Section 11.6), and (C) to the extent that Obligations that are
assigned to an acquisition vehicle are not used to acquire Collateral for any
reason (as a result of another bid being higher or better, because the amount of
Obligations assigned to the acquisition vehicle exceeds the amount of debt
credit bid by the acquisition vehicle or otherwise), such Obligations shall
automatically be reassigned to the Banks pro rata and the Capital Stock and/or
debt instruments issued by any acquisition vehicle on account of the Obligations
that had been assigned to the acquisition vehicle shall automatically be
cancelled, without the need for any Secured Party or any acquisition vehicle to
take any further action.

10.10    Collateral and Guaranty Matters.

Each of the Banks (including in its capacity as a potential Treasury Management
Bank, a potential Swap Bank or a potential Bilateral Letter of Credit Bank) and
each of the Issuing Banks irrevocably authorize:

(a)     the Collateral Agent, at its option and in its discretion,

 

132



--------------------------------------------------------------------------------

(i)    to release any Lien on any property granted to or held by the Collateral
Agent under any Credit Document (A) upon the termination of the Aggregate
Commitments, the repayment, satisfaction or discharge of all Obligations under
the Credit Documents in full, and the termination of this Credit Agreement and
the other Credit Documents, (B) that is sold or otherwise disposed of or to be
sold or otherwise disposed of as part of or in connection with any sale or other
disposition permitted hereunder or under any other Credit Document, or (C) if
approved, authorized or ratified in writing by the Required Banks in accordance
with Section 11.6; and

(ii)    to subordinate any Lien on any property granted to or held by the
Collateral Agent under any Credit Document to the holder of any Lien on such
property that is permitted by clause (g) of the definition of “Permitted Liens”;
and

(b)    the Administrative Agent, at its option and in its discretion, to release
any Guarantor from its obligations under the Guaranty Agreement (and release any
Lien on any property of such Guarantor that is granted to or held by the
Collateral Agent under any Credit Document) if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder, or if the Borrower
Representative requests the release of any Guarantor so long as after giving
effect to such release the Non-Guarantor Subsidiaries shall not, as a group,
exceed any Threshold Requirement.

Upon request by the Administrative Agent or the Collateral Agent, as applicable,
at any time, the Required Banks will confirm in writing the Administrative
Agent’s or the Collateral Agent’s, as applicable, authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section 10.10. In each case as specified in this Section 10.10, the
Administrative Agent or the Collateral Agent, as applicable, will, at the
Borrowers’ expense, execute and deliver to the applicable Credit Party such
documents as such Credit Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Guaranty Agreement, in
each case in accordance with the terms of the Credit Documents and this
Section 10.10.

The Collateral Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Collateral Agent’s Lien thereon, or any certificate prepared by any Credit Party
in connection therewith, nor shall the Collateral Agent be responsible or liable
to the Banks for any failure to monitor or maintain any portion of the
Collateral.

10.11    Secured Treasury Management Agreements, Secured Swap Contracts and
Secured Bilateral Letters of Credit.

Except as otherwise expressly set forth herein, no Treasury Management Bank,
Swap Bank or Bilateral Letter of Credit Bank that obtains the benefit of the
provisions of Section 3.15(b), the Guaranty Agreement or any Collateral by
virtue of the provisions hereof or any Collateral Document shall have any right
to notice of any action or to consent to, direct or object to any action
hereunder or under any other Credit Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) (or to notice
of or to consent to any amendment, waiver or modification of the provisions
hereof or of the Guaranty Agreement or any Collateral Document) other than in
its capacity as a Bank and, in such case, only to the extent expressly provided
in the Credit Documents. Notwithstanding any other provision of this Section 10
to the contrary, no Agent shall be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Secured Treasury

 

133



--------------------------------------------------------------------------------

Management Agreements and Secured Swap Contracts or Bilateral Letter of Credit
Obligations except to the extent expressly provided herein and unless the
Collateral Agent has received a Secured Party Designation Notice of such
Obligations, together with such supporting documentation as the Collateral Agent
may request, from the applicable Treasury Management Bank, Swap Bank or
Bilateral Letter of Credit Bank, as the case may be. No Agent shall be required
to verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Treasury Management
Agreements and Secured Swap Contract or Bilateral Letter of Credit Obligations
in the case of the termination of the Aggregate Commitments, the repayment,
satisfaction or discharge of all Obligations under the Credit Documents in full,
and the termination of this Credit Agreement and the other Credit Documents.

SECTION 11

MISCELLANEOUS

11.1    Notices; Effectiveness; Electronic Communications.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)    if to any Credit Party, any Agent, any Issuing Bank or the Swingline
Bank, to the address, telecopier number, electronic mail address or telephone
number specified for such Person on Schedule 11.1; and

(ii)    if to any other Bank, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Bank on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)    Electronic Communications. Notices and other communications to the Banks
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Applicable Agent; provided that the foregoing shall
not apply to notices to any Bank or any Issuing Bank pursuant to Section 2 if
such Bank or such Issuing Bank, as applicable, has notified the Applicable Agent
that it is incapable of receiving notices under such Section by electronic
communication. Any Agent or the Borrower Representative may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications.

 

134



--------------------------------------------------------------------------------

Unless the Applicable Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient; and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall any Agent or any of their respective Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrowers, any Bank, any Issuing Bank
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrowers’ or
such Agent’s transmission of Borrower Materials through the Internet, except to
the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrowers, any Bank, any Issuing Bank or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).

(d)    Change of Address, Etc. Each of the Borrowers, each Agent, each Issuing
Bank and the Swingline Bank may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the other
parties hereto. Each other Bank may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower
Representative, each Agent, each Issuing Bank and the Swingline Bank. In
addition, each Bank agrees to notify the Applicable Agent from time to time to
ensure that the Applicable Agent has on record (i) an effective address, contact
name, telephone number, telecopier number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Bank. Furthermore, each Public Bank agrees to cause at least one
individual at or on behalf of such Public Bank to at all times have selected the
“Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Bank or its delegate, in
accordance with such Public Bank’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non-public
information with respect to the Borrowers or their securities for purposes of
United States Federal or state securities laws.

 

135



--------------------------------------------------------------------------------

(e)    Reliance by Agents, Issuing Bank and Banks. The Agents, the Issuing Banks
and the Banks shall be entitled to rely and act upon any notices (including
telephonic Notice of Loan Borrowing and Notice of Swingline Loan Borrowing)
purportedly given by or on behalf of the Borrower Representative even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof. The Borrowers shall indemnify each Agent, each Issuing
Bank, each Bank and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower Representative. All
telephonic notices to and other telephonic communications with an Agent may be
recorded by such Agent, and each of the parties hereto hereby consents to such
recording.

11.2    Right of Set-Off; Adjustments; Payments Set Aside.

(a)    Upon the occurrence and during the continuance of any Event of Default,
each Bank, each Issuing Bank and each of their respective Affiliates is hereby
authorized at any time and from time to time, with the prior written consent of
the Collateral Agent, to the fullest extent permitted by law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Bank,
such Issuing Bank, or any of their respective Affiliates to or for the credit or
the account of any Credit Party against any and all of the obligations of such
Person now or hereafter existing under this Credit Agreement, under the Notes,
under any other Credit Document or otherwise, irrespective of whether such Bank
or such Issuing Bank shall have made any demand hereunder or thereunder and
although such obligations may be unmatured. Each Bank and each Issuing Bank
agrees promptly to notify any affected Credit Party after any such set-off and
application made by such Bank or such Issuing Bank; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Bank and each Issuing Bank under this
Section 11.2 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Bank or such Issuing Bank may
have. Notwithstanding the provisions of this Section 11.2(a), if at any time any
Bank, any Issuing Bank or any of their respective Affiliates maintains one or
more deposit accounts for any Credit Party into which Medicare and/or Medicaid
receivables are deposited, such Person shall waive the right of setoff set forth
herein.

(b)    To the extent that any payment by or on behalf of any Credit Party is
made to the any Agent, any Issuing Bank or any Bank, or any Agent, any Issuing
Bank or any Bank exercises its right of setoff, and such payment or the proceeds
of such setoff or any part thereof is subsequently invalidated, declared to be
fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by such Agent, such Issuing Bank or such Bank in its
discretion) to be repaid to a trustee, receiver or any other party, in
connection with any proceeding under any Debtor Relief Law or otherwise, then
(i) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(ii) each Bank and each Issuing Bank severally agrees to pay to such Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by such Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. The obligations of the Banks and the
Issuing Banks under clause (ii) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Credit Agreement.

 

136



--------------------------------------------------------------------------------

11.3    Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Credit Agreement
and the other Credit Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, except that the Borrowers may not assign or otherwise transfer
any of their rights or obligations hereunder or thereunder without the prior
written consent of the Applicable Agent and each Bank and no Bank may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of paragraph (b) of this Section,
(ii) by way of participation in accordance with the provisions of paragraph
(d) of this Section or (iii) by way of pledge or assignment of a security
interest subject to the restrictions of paragraph (f) of this Section (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Credit Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in paragraph (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Applicable Agent, the
Issuing Banks and the Banks) any legal or equitable right, remedy or claim under
or by reason of this Credit Agreement. For the avoidance of doubt, it is hereby
understood and agreed by all parties to this Credit Agreement that the
assignment provisions of Section 11.3 shall not apply to any Person in its
capacity as a Swap Bank or affect its status or rights as a Secured Party in
respect of any Secured Swap Agreement.

(b)    Assignments by Banks. Any Bank may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Credit
Agreement and the other Credit Documents (including all or a portion of its
Commitments and the Loans (including for purposes of this subsection (b),
participations in LOC Obligations and in Swingline Loans) at the time owing to
it); provided that any such assignment shall be subject to the following
conditions:

(i)    Minimum Amounts.

(A)    In the case of an assignment of the entire remaining amount of the
assigning Bank’s Commitment under any facility and/or the related Loans at the
time owing to it or in the case of an assignment to a Bank, an Affiliate of a
Bank or an Approved Fund, no minimum amount need be assigned.

(B)    In any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Bank subject to each
such assignment, determined as of the date the Assignment and Assumption with
respect to such assignment is delivered to the Applicable Agent or, if “Trade
Date” is specified in the Assignment and Assumption, as of the Trade Date, shall
not be less than $5,000,000 in the case of any assignment in respect of the
Aggregate Revolving Committed Amount, or $1,000,000 in the case of any
assignment in respect of any Term Facility, in each case unless each of the
Applicable Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower Representative otherwise consents (each such consent
not to be unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

 

137



--------------------------------------------------------------------------------

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Bank’s Loans and
Commitments, and rights and obligations with respect thereto, assigned, except
that this clause (ii) shall not (A) apply to the Swingline Bank’s rights and
obligations in respect of Swingline Loans or (B) prohibit any Bank from
assigning all or a portion of its rights and obligations in respect of its
Commitments (and the related Loans thereunder) on a non-pro rata basis.

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Borrower Representative (such consent not to be
unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Bank, an Affiliate of a Bank or an Approved Fund;
provided that the Borrower Representative shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Applicable Agent within ten (10) Business Days after having received notice
thereof; provided, further that the Borrower Representative’s consent shall not
be required during the primary syndication of the Term B Facility;

(B)    the consent of the Applicable Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
unfunded Term Commitment or any Revolving Commitment if such assignment is to a
Person that is not a Bank with a Commitment in respect of the applicable
facility, an Affiliate of such Bank or an Approved Fund with respect to such
Bank, or (2) any Term Loan to a Person that is not a Bank, an Affiliate of a
Bank or an Approved Fund;

(C)    the consent of each Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(D)    the consent of the Swingline Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of
Revolving Loans and/or Revolving Commitments.

(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Applicable Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Applicable Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it shall not be a Bank, shall deliver to the Applicable Agent an Administrative
Questionnaire.

(v)    No Assignment to Certain Persons. No such assignment shall be made to
(A) any Borrower, the Parent or any of the Parent’s Affiliates or Subsidiaries
or (B) to any Defaulting Bank or any of its Subsidiaries, or any Person who,
upon becoming a Bank hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural person).

 

138



--------------------------------------------------------------------------------

(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Bank hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Applicable Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower Representative and the Applicable
Agent, the applicable pro rata share of Loans previously requested but not
funded by the Defaulting Bank, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Bank to the Applicable Agent or any
Bank hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Bank hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Bank for all
purposes of this Credit Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Applicable Agent pursuant to
subsection (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Credit Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Bank under this Credit
Agreement, and the assigning Bank thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Credit Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Bank’s rights and obligations under
this Credit Agreement, such Bank shall cease to be a party hereto but shall
continue to be entitled to the benefits of Sections 3.8, 3.11, 3.12, 11.5 and
11.9 with respect to facts and circumstances occurring prior to the effective
date of such assignment). Upon request, the Borrowers (at their expense) shall
execute and deliver a Note to the assignee Bank. Any assignment or transfer by a
Bank of rights or obligations under this Credit Agreement that does not comply
with this subsection shall be treated for purposes of this Credit Agreement as a
sale by such Bank of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c)    Register. The Applicable Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Applicable Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Banks, and the Commitments of, and principal
amounts (and stated interest) of the Loans and LOC Obligations owing to, each
Bank pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrowers, the Applicable
Agent and the Banks shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Bank hereunder for all purposes of
this Credit Agreement, notwithstanding notice to the contrary. In addition, the
Applicable Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Bank as a Defaulting Bank.
The Register shall be available for inspection by the Borrowers and any Bank at
any reasonable time and from time to time upon reasonable prior notice.

 

139



--------------------------------------------------------------------------------

(d)    Participations. Any Bank may at any time, without the consent of, or
notice to, the Borrower Representative or the Applicable Agent, sell
participations to any Person (other than a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of a natural person) or any Borrower, the Parent or any of the Parent’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Bank’s rights and/or obligations under this Credit Agreement (including all or a
portion of its Commitments and/or the Loans (including such Bank’s
participations in LOC Obligations and/or Swingline Loans) owing to it); provided
that (i) such Bank’s obligations under this Credit Agreement shall remain
unchanged, (ii) such Bank shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Agents, the other Banks and the Issuing Banks shall continue to deal solely and
directly with such Bank in connection with such Bank’s rights and obligations
under this Credit Agreement. Any agreement or instrument pursuant to which a
Bank sells such a participation shall provide that such Bank shall retain the
sole right to enforce this Credit Agreement and to approve any amendment,
modification or waiver of any provision of this Credit Agreement; provided that
such agreement or instrument may provide that such Bank will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in Section 11.6(a) that affects such Participant. Subject to
subsection (e) of this Section, the Borrowers agree that each Participant shall
be entitled to the benefits of Sections 3.6, 3.9, 3.11 and 3.12 (subject to the
requirements and limitations therein (it being understood that the documentation
required under Section 3.11(e) shall be delivered to the participating Bank)) to
the same extent as if it were a Bank and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 11.2 as though it
were a Bank, provided such Participant agrees to be subject to Section 3.14 as
though it were a Bank. Each Bank that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrowers, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under the Credit Documents (the “Participant Register”);
provided that no Bank shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Credit Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Bank shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Credit
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Applicable Agent (in its capacity as an Agent) shall have no
responsibility for maintaining a Participant Register.

(e)    Limitation on Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.6, 3.9, 3.11 or 3.12 than the
applicable Bank would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.

(f)    Certain Pledges. Any Bank may at any time pledge or assign a security
interest in all or any portion of its rights under this Credit Agreement
(including under its Note, if any) to secure obligations of such Bank, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Bank from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Bank as a party hereto.

 

140



--------------------------------------------------------------------------------

(g)    Resignation as Issuing Bank or Swingline Bank after Assignment.

(i)    Notwithstanding anything to the contrary contained herein, if at any time
Bank of America assigns all of its Commitments and Loans pursuant to subsection
(b) above, Bank of America may, upon sixty (60) days’ notice to the Borrower
Representative, resign as the Swingline Bank. In the event of any such
resignation as the Swingline Bank, the Borrower Representative shall be entitled
to appoint from among the Banks a successor Swingline Bank hereunder; provided,
however, that (x) no Bank shall be required to become the Swingline Bank without
such Bank’s consent, and (y) no failure by the Borrower Representative to
appoint any such successor shall affect the resignation of Bank of America as
the Swingline Bank. If Bank of America resigns as the Swingline Bank, it shall
retain all the rights of the Swingline Bank provided for hereunder with respect
to Swingline Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Revolving Banks to make
Revolving Loans that are Base Rate Loans or fund risk participations in
outstanding Swingline Loans pursuant to Section 2.7. Upon the appointment of a
successor Swingline Bank, such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring Swingline Bank.

(ii)    Notwithstanding anything to the contrary contained herein, if any Bank
that is an Issuing Bank assigns all of its Commitments and Loans pursuant to
subsection (b) above, such Bank may, upon 30 days’ notice to the Borrower
Representative and the Banks, resign as an Issuing Bank. In the event of any
such resignation as an Issuing Bank, the Borrower Representative shall be
entitled to appoint from among the Revolving Banks a successor Issuing Bank or
hereunder; provided, however, that (x) no Revolving Bank shall be required to
become an Issuing Bank without such Revolving Bank’s consent, and (y) no failure
by the Borrower Representative to appoint any such successor shall affect the
resignation of such Bank as an Issuing Bank. If a Bank resigns as an Issuing
Bank, it shall retain all the rights, powers, privileges and duties of an
Issuing Bank hereunder with respect to all Letters of Credit issued by it and
outstanding as of the effective date of its resignation as an Issuing Bank and
all LOC Obligations with respect thereto (including the right to require the
Revolving Banks to make Revolving Loans that are Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.6(a)). Upon the
appointment of a successor Issuing Bank, (A) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Issuing Bank, and (B) the successor Issuing Bank shall issue letters of
credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to such Bank to
effectively assume the obligations of such Bank with respect to such Letters of
Credit.

(h)    Disqualified Institutions.

(i)    No assignment shall be made to any Person that was a Disqualified
Institution as of the date (the “Trade Date”) on which the applicable Bank
entered into a binding agreement to sell and assign all or a portion of its
rights and obligations under this Credit Agreement to such Person (unless the
Borrower Representative has consented to such assignment as otherwise
contemplated by this Section 11.3, in which case such Person will not be
considered a Disqualified Institution for the purpose of such assignment). For
the avoidance of doubt, with respect to any assignee that becomes a Disqualified
Institution after the applicable Trade Date (including as a result of the
delivery of a notice pursuant to, and/or the expiration of the notice period
referred to in, the definition of “Disqualified Institution”), such assignee
shall not retroactively be considered a Disqualified Institution. Any assignment
in violation of this clause (h)(i) shall not be void, but the other provisions
of this clause (h) shall apply.

 

141



--------------------------------------------------------------------------------

(ii)    If any assignment is made to any Disqualified Institution without the
Borrower Representative’s prior consent in violation of clause (h)(i) above, the
Borrower Representative may, at its sole expense and effort, upon notice to the
applicable Disqualified Institution and the Applicable Agent, (A) terminate any
Revolving Commitment of such Disqualified Institution and repay all obligations
of the Borrowers owing to such Disqualified Institution in connection with such
Revolving Commitment, (B) in the case of outstanding Term Loans held by
Disqualified Institutions, prepay such Term Loans by paying the lesser of
(x) the principal amount thereof and (y) the amount that such Disqualified
Institution paid to acquire such Term Loans, in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder and under the other Credit Documents and/or (C) require such
Disqualified Institution to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in this Section 11.3), all of its
interest, rights and obligations under this Credit Agreement and related Credit
Documents to an Eligible Assignee that shall assume such obligations at the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such interests, rights and obligations,
in each case plus accrued interest, accrued fees and all other amounts (other
than principal amounts) payable to it hereunder and other the other Credit
Documents; provided that (1) the Borrower Representative shall have paid to the
Applicable Agent the assignment fee (if any) specified in Section 11.3(b), (2)
such assignment does not conflict with applicable Laws and (3) in the case of
clause (B) above, no Borrower shall use the proceeds from any Loans to prepay
Term Loans held by Disqualified Institutions.

(iii)    Notwithstanding anything to the contrary contained in this Credit
Agreement, Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to the Banks by the Credit
Parties, any Agent or any other Bank, (y) attend or participate in meetings
attended by the Banks and/or any Agent, or (z) access any electronic site
established for the Banks or confidential communications from counsel to or
financial advisors of any Agent or the Banks and (B) (x) for purposes of any
consent to any amendment, waiver or modification of, or any action under, and
for the purpose of any direction to any Agent or any Bank to undertake any
action (or refrain from taking any action) under this Credit Agreement or any
other Credit Document, each Disqualified Institution will be deemed to have
consented in the same proportion as the Banks that are not Disqualified
Institutions consented to such matter, and (y) for purposes of voting on any
plan of reorganization or plan of liquidation pursuant to any Debtor Relief Laws
(“Plan of Reorganization”), each Disqualified Institution party hereto hereby
agrees (1) not to vote on such Plan of Reorganization, (2) if such Disqualified
Institution does vote on such Plan of Reorganization notwithstanding the
restriction in the foregoing clause (1), such vote will be deemed not to be in
good faith and shall be “designated” pursuant to Section 1126(e) of the
Bankruptcy Code (or any similar provision in any other Debtor Relief Laws), and
such vote shall not be counted in determining whether the applicable class has
accepted or rejected such Plan of Reorganization in accordance with
Section 1126(c) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws) and (3) not to contest any request by any party for a
determination by the bankruptcy court (or other applicable court of competent
jurisdiction) effectuating the foregoing clause (2).

 

142



--------------------------------------------------------------------------------

(iv)    The Administrative Agent and the Term B Facility Agent shall each have
the right, and the Borrower, for themselves and on behalf of the other Credit
Parties, hereby expressly authorize each such Agent, to (A) post the DQ List on
the Platform, including that portion of the Platform that is designated for
“public side” Banks, or (B) provide the DQ List to each Bank requesting the
same.

11.4    No Waiver; Remedies Cumulative.

No failure or delay on the part of the any Agent or any Bank in exercising any
right, power or privilege hereunder or under any other Credit Document and no
course of dealing between any Agent or any Bank and any of the Credit Parties
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, power or privilege hereunder or under any other Credit Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder or thereunder. The rights and remedies
provided herein are cumulative and not exclusive of any rights or remedies which
any Agent or any Bank would otherwise have. No notice to or demand on any Credit
Party in any case shall entitle the Credit Parties to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
rights of the Agents or the Banks to any other or further action in any
circumstances without notice or demand.

11.5    Expenses; Indemnification; Damage Waiver.

(a)    Costs and Expenses. The Borrowers shall pay (i) all reasonable
out-of-pocket expenses incurred by each Agent, Bank of America (in its capacity
as an Arranger) and their respective Affiliates, including the reasonable fees,
charges and disbursements of counsel for each Agent, Bank of America (in its
capacity as an Arranger) and their respective Affiliates (including the
reasonable documented fees, charges and legal expenses incurred in connection
with the execution, delivery and administration of the Credit Agreement and the
other Credit Documents, or any amendments, modifications or waivers of any of
the provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), any enforcement, investigation,
litigation, proceeding, or preparation of a defense in connection therewith by
one external counsel to all such parties taken as a whole, and, in the case of a
conflict of interest, one additional external counsel to the affected parties
taken as a whole (and, if necessary, of one local counsel representing all such
parties in any jurisdiction)), (ii) all reasonable out-of-pocket expenses
incurred by each Issuing Bank in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out-of-pocket expenses incurred by any Agent, any Bank
or any Issuing Bank (including the fees, charges and disbursements of any one
counsel for any Agent, any Bank and any Issuing Bank and, in the case of a
conflict of interest, one additional external counsel to the affected parties
taken as a whole and, if necessary, of one local counsel representing all such
parties in any jurisdiction), and shall pay all fees and time charges for
attorneys who may be employees of any Agent, any Bank or any Issuing Bank, in
connection with the enforcement or protection of its rights (A) in connection
with this Credit Agreement and the other Credit Documents, including its rights
under this Section, or (B) in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit.

(b)    Indemnification by the Credit Parties. The Credit Parties jointly and
severally shall indemnify the Administrative Agent (and any sub-agent thereof),
the Term B Facility Agent (and any sub-agent thereof), the Collateral Agent (and
any sub-agent thereof), each Bank and each Issuing Bank, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (including the allocated cost of
internal counsel and reasonable documented fees, charges and legal expenses
incurred for any Indemnitee in

 

143



--------------------------------------------------------------------------------

connection with the preparation, negotiation, execution, delivery and
administration of the financing documentation, any enforcement, investigation,
litigation, proceeding, or preparation of a defense in connection therewith by
one external counsel to all such parties taken as a whole, and, in the case of a
conflict of interest, one additional external counsel to the affected parties
taken as a whole (and, if necessary, of one local counsel representing all such
parties in any jurisdiction)), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by any Credit Party arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Credit Agreement, any other Credit Document or any agreement or instrument
contemplated hereby or thereby, the performance by the parties hereto of their
respective obligations hereunder or thereunder or the consummation of the
transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof), the Term B Facility Agent (and
any sub-agent thereof), the Collateral Agent (and any sub-agent thereof) and
their respective Related Parties only, the administration of this Credit
Agreement and the other Credit Documents (including in respect of any matters
addressed in Section 3.11), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by an Issuing Bank
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by a Credit Party
or any of its Subsidiaries, or any Environmental Liability related in any way to
a Credit Party or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Credit Party, and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses (x) are determined by a court of competent jurisdiction by
final and nonappealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee or (y) result from a claim brought by any
Credit Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Credit Document, if such Credit Party
has obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction.

(c)    Reimbursement by Banks. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under subsection (a) or (b)
of this Section to be paid by them to the Administrative Agent (or any sub-agent
thereof), the Term B Facility Agent (and any sub-agent thereof), the Collateral
Agent (or any sub-agent thereof), any Issuing Bank or any Related Party of any
of the foregoing, each Bank severally agrees to pay to the Administrative Agent
(or any such sub-agent), the Term B Facility Agent (and any sub-agent thereof),
the Collateral Agent (or any such sub-agent), such Issuing Bank or such Related
Party, as the case may be, such Bank’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount; provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent), the Term B Facility Agent (or any sub-agent thereof), the Collateral
Agent (or any such sub-agent) or such Issuing Bank in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the Term B Facility Agent (or any such
sub-agent), the Collateral Agent (or any such sub-agent) or such Issuing Bank in
connection with such capacity. The obligations of the Banks under this
subsection (c) are subject to the provisions of Section 3.14.

 

144



--------------------------------------------------------------------------------

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Credit Party shall assert, and each Credit Party hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Credit Agreement, any other Credit Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in subsection (b) above shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Credit Agreement or the other Credit Documents or the transactions contemplated
hereby or thereby other than for direct or actual damages resulting from the
gross negligence or willful misconduct of such Indemnitee as determined by a
final and nonappealable judgment of a court of competent jurisdiction.

(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.

(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, the resignation of the Term B Facility Agent, the
resignation of the Collateral Agent, the resignation of any Issuing Bank and the
resignation of the Swingline Bank, the replacement of any Bank, the termination
of the Aggregate Commitments and the repayment, satisfaction or discharge of all
the other Obligations.

11.6    Amendments, Waivers and Consents.

Neither this Credit Agreement nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
entered into by, or approved in writing by, the Required Banks and the Borrower
Representative, provided, however, that:

(a)    without the consent of each Bank affected thereby, neither this Credit
Agreement nor any other Credit Document may be amended to:

(i)    extend the final maturity of any Loan, or any portion thereof, or extend
the final maturity of any reimbursement obligation, or any portion thereof,
arising from drawings under Letters of Credit,

(ii)    reduce the rate or extend the time of payment of interest (other than as
a result of waiving the applicability of any post-default increase in interest
rates) thereon or Fees hereunder (provided that (x) only the consent of the
Required Banks shall be necessary to amend any financial covenant hereunder (or
any defined term used therein) even if the effect of such amendment would be to
reduce the rate of interest or reduce any fee payable hereunder and (y) the
Administrative Agent and the Term B Facility Agent may, without the consent of
any Bank, enter into amendments or modifications to this Credit Agreement or any
of the other Credit Documents or enter into additional Credit Documents as the
Administrative Agent and the Term B Facility Agent reasonably deem appropriate
in order to implement any Replacement Rate or otherwise effectuate the terms of
Section 3.7(c) in accordance with the terms of Section 3.7(c)),

(iii)    reduce or waive the principal amount of any Loan, or any portion
thereof, or reduce or waive the principal amount of any reimbursement
obligation, or any portion thereof, arising from drawings under Letters of
Credit,

 

145



--------------------------------------------------------------------------------

(iv)    increase any Commitment of a Bank over the amount thereof in effect or
reinstate any Commitment terminated pursuant to Section 9.2 (it being understood
and agreed that a waiver of any Default or Event of Default or mandatory
reduction in Commitments shall not constitute a change in the terms of any
Commitment of any Bank),

(v)    (A) release any Borrower, (B) except as the result of or in connection
with a dissolution, merger or disposition of a member of the Consolidated Group
permitted under Section 8.4, release any Material Guarantor or all or
substantially all of the other Guarantors from its or their obligations under
the Credit Documents, or (C) release all or substantially all of the Collateral
in any transaction or series of related transactions,

(vi)    amend, modify or waive any provision of Section 2.12, Section 3.13,
Section 3.14, Section 3.15(b) or this Section 11.6(a);

(vii)    reduce any percentage specified in, or otherwise modify, the definition
of Required Banks, Required Revolving Banks, Required Term Banks, Required Term
B Banks, or Required Financial Covenant Banks,

(viii)    consent to the assignment or transfer by any Borrower, any Material
Guarantor or all or substantially all of the other Guarantors of any of its or
their rights and obligations under (or in respect of) the Credit Documents
except as permitted thereby,

(ix)    subordinate any of the Obligations to any other Indebtedness of the
Parent or its Subsidiaries, or

(x)    amend Section 1.6 or the definition of “Alternative Currency”;

(b)    prior to the termination of the Aggregate Revolving Committed Amount,
without the consent of the Required Revolving Banks, no amendment, waiver or
consent shall, (i) waive any Default or Event of Default for purposes of
Section 5.2(b), (ii) amend, change, waive, discharge or terminate Section 5.2
(it being understood and agreed that any amendment or waiver of, or any consent
with respect to, any provision of this Credit Agreement (other than any
amendment, change, waiver discharge, or termination expressly relating to
Section 5.2) or any other Credit Document, including any amendment of any
affirmative covenant or any negative covenant set forth herein or in any other
Credit Document, shall not be deemed to be an amendment, change, waiver,
discharge or termination with respect to Section 5.2) or Section 9.1 in a manner
adverse solely to the Revolving Banks, or (iii) amend, change, waive, discharge
or terminate this Section 11.6(b);

(c)    without the consent of the Required Term Banks, no amendment, waiver or
consent shall amend, change, waive, discharge or terminate
(i) Section 3.4(b)(iv) so as to alter the manner of application of proceeds of
any mandatory prepayment required by Sections 3.4(b)(ii) or 3.4(b)(iii) (other
than to allow the proceeds of such mandatory prepayments to be applied ratably
with other term loans under this Credit Agreement), or (ii) this Section 11.6(c)
(other than to provide other term loan Banks with proportional rights under this
Section 11.6(c));

(d)    without the consent of the Required Term B Banks, no amendment, waiver or
consent shall amend, change, waive, discharge or terminate Sections 3.4(b)(vi),
3.4(c) or this Section 11.6(d);

(e)    without the consent of the Agents, no provision of Section 10 may be
amended;

 

146



--------------------------------------------------------------------------------

(f)    without the consent of each Issuing Bank, no provision of Sections
2.1(c), 2.2(a)(iii) or 2.6 or this Section 11.6(f) may be amended;

(g)    without the consent of the Swingline Bank, no provision of Sections
2.1(b), 2.2(a)(ii), or 2.7 or this Section 11.6(g) may be amended;

(h)    without the consent of the Required Financial Covenant Banks, no
amendment, waiver or consent shall amend, change, waive, discharge or terminate
(i) clause (L) of the last paragraph of this Section 11.6, or (ii) this
Section 11.6(h); and

(i)    without the consent of each Bank entitled to receive such payment,
postpone any date fixed by this Credit Agreement or any other Credit Document
for any payment (excluding mandatory prepayments) of principal due to the Banks
(or any of them) and, without the consent of each Bank affected thereby, no
amendment shall amend, modify or waive this Section 11.6(i).

Notwithstanding the fact that the consent of all the Banks is required in
certain circumstances as set forth above, (x) each Bank is entitled to vote as
such Bank sees fit on any bankruptcy reorganization plan that affects the Loans,
and each Bank acknowledges that the provisions of Section 1126(c) of the
Bankruptcy Code supersedes the unanimous consent provisions set forth herein and
(y) the Required Banks may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding.

Notwithstanding anything to the contrary herein, (A) no Defaulting Bank shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Banks or each affected Bank may be effected with the consent of
the applicable Banks other than Defaulting Banks), except that (1) any
Commitment of any Defaulting Bank may not be increased or extended without the
consent of such Bank and (2) any waiver, amendment or modification requiring the
consent of all Banks or each affected Bank that by its terms affects any
Defaulting Bank more adversely than other affected Banks shall require the
consent of such Defaulting Bank; (B) no amendment, waiver or consent shall,
unless in writing and signed by each Issuing Bank in addition to the Banks
required above, affect the rights or duties of any Issuing Bank under this
Credit Agreement or any LOC Document relating to any Letter of Credit issued or
to be issued by it; (C) no amendment, waiver or consent shall, unless in writing
and signed by the Swingline Bank in addition to the Banks required above, affect
the rights or duties of the Swingline Bank under this Credit Agreement; (D) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent, the Term B Facility Agent or the Collateral Agent, as
applicable, in addition to the Banks required above, affect the rights or duties
of the Administrative Agent, the Term B Facility Agent or the Collateral Agent,
as applicable, under this Credit Agreement or any other Credit Document; (E) the
Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto; (F) [reserved]; (G) this Credit
Agreement may be amended without the consent of any Bank (but with the consent
of the Borrower Representative) if, upon giving effect to such amendment, such
Bank shall no longer be a party to this Credit Agreement (as so amended), the
Commitments of such Bank shall have terminated, and such Bank shall have no
other commitment or other obligation hereunder and shall have been paid in full
all principal, interest and other amounts owing to it or accrued for its account
under this Credit Agreement; (H) this Credit Agreement may be amended with the
written consent of the Administrative Agent, each Issuing Bank, the Borrower
Representative and the Banks affected thereby to amend the definition of
“Alternative Currency” or “Eurocurrency Rate” solely to add additional currency
options and the applicable interest rate with respect thereto, in each case
solely to the extent permitted pursuant to Section 1.6; (I) in connection with
the addition of any Foreign Borrower approved by all of the Revolving Banks
pursuant to Section 2.12(a), this Credit Agreement may be amended with the
written consent of the Administrative Agent, each Issuing Bank and the Borrower
Representative solely to include any provisions necessary to permit the addition
of such Foreign Borrower hereunder; (J) the definition of “LOC Commitment” may
be

 

147



--------------------------------------------------------------------------------

amended by the Borrower Representative, the Administrative Agent, and each
Issuing Bank to reflect the LOC Commitments of the Issuing Banks in effect from
time to time; (K) this Credit Agreement may be amended in accordance with and
pursuant to the terms of Section 2.14, including, without limitation, to permit
the Banks providing any such Refinancing Facility to participate in any required
vote or action required to be approved by the Required Banks, the Required Term
Banks, the Required Term B Banks, the Required Financial Covenant Banks or by
any other number, percentage or class of Banks hereunder; (L) any amendment,
waiver or consent with respect to (1) Section 7.10(b), (c) or (d) (or any
defined terms as and to the extent used therein, but not to the extent that such
terms are used in any other provision of this Credit Agreement or any other
Credit Document), (2) clause (c) of the definition of “Applicable Percentage”
(or any defined terms as and to the extent used therein, but not to the extent
that such terms are used in any other provision of this Credit Agreement or any
other Credit Document) for the purpose of reducing the rate of interest on Loans
under the Pro Rata Facilities, (3) the proviso to Section 9.1(c)(ii) or (4) the
parenthetical provisions referencing Section 7.10 in Section 9.2, in each case,
shall not require the consent of the Required Banks but shall be effective if,
and only if, signed by the Required Financial Covenant Banks (or, in the case
any amendment to clause (c) of the definition of “Applicable Percentage”
referenced in clause (L)(2) above, the consent of each Revolving Bank affected
thereby), the Credit Parties and the Administrative Agent; (M) [reserved]; and
(N) the Agents and the Borrower Representative may amend or modify this Credit
Agreement and any other Credit Document to cure any ambiguity, omission,
mistake, defect or inconsistency therein and such amendment shall become
effective without any further action or consent of any other party to any Credit
Document if the same is not objected to in writing by the Required Banks within
five (5) Business Days following receipt of notice thereof.

11.7    Counterparts.

This Credit Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart for each of the parties hereto. Delivery by facsimile by any of
the parties hereto of an executed counterpart of this Credit Agreement shall be
as effective as an original executed counterpart hereof and shall be deemed a
representation that an original executed counterpart hereof will be delivered.

11.8    Headings.

The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.

11.9    Survival.

(a)    All indemnities set forth herein, including, without limitation, in
Section 2.6(d), 3.11, 3.12, 10.5 or 11.5 shall survive the execution and
delivery of this Credit Agreement, the making of the Loans, the issuance of the
Letters of Credit, the repayment of the Loans, LOC Obligations and other
obligations under the Credit Documents and the termination of the Aggregate
Commitments and this Credit Agreement, and all representations and warranties
made by the Parent and the Borrowers herein shall survive delivery of the Notes
and the making of the Loans hereunder.

(b)    All representations and warranties made hereunder and in any other Credit
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
each Agent and each Bank, regardless of any investigation made by any Agent

 

148



--------------------------------------------------------------------------------

or any Bank or on their behalf and notwithstanding that any Agent or any Bank
may have had notice or knowledge of any Default or Event of Default at the time
of any Extension of Credit, and shall continue in full force and effect as long
as any Loan or any other Obligation hereunder shall remain unpaid or unsatisfied
or any Letter of Credit shall remain outstanding.

11.10    Governing Law; Submission to Jurisdiction; Waiver of Venue; Service of
Process; Waiver of Jury Trial.

(a)    THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS (EXCEPT, AS TO ANY
OTHER CREDIT DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS CREDIT AGREEMENT OR
ANY OTHER CREDIT DOCUMENT (EXCEPT, AS TO ANY OTHER CREDIT DOCUMENT, AS EXPRESSLY
SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)    EACH OF THE PARENT AND THE BORROWERS, FOR ITSELF AND ON BEHALF OF EACH
OTHER CREDIT PARTY, IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT
COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
ANY AGENT, ANY BANK, ANY ISSUING BANK, OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH
NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN
SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN
ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS CREDIT AGREEMENT OR IN ANY OTHER CREDIT
DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT, ANY BANK OR ANY ISSUING BANK MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS CREDIT
AGREEMENT OR ANY OTHER CREDIT DOCUMENT AGAINST ANY BORROWER OR ANY OTHER CREDIT
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(c)    EACH OF THE PARENT AND THE BORROWERS, FOR ITSELF AND ON BEHALF OF EACH
OTHER CREDIT PARTY, IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT IN ANY COURT
REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARENT AND THE
BORROWERS,

 

149



--------------------------------------------------------------------------------

FOR ITSELF AND ON BEHALF OF EACH OTHER CREDIT PARTY, IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d)    EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 11.1. NOTHING IN THIS CREDIT AGREEMENT
WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.

(e)    EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
CREDIT AGREEMENT OR ANY OTHER CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (i) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(ii) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO
ENTER INTO THIS CREDIT AGREEMENT AND THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.11    Severability.

If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

11.12    Entirety.

This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

11.13    Binding Effect; Termination.

(a)    This Credit Agreement shall become effective at such time on or after the
Closing Date when it shall have been executed by the Parent, each Borrower and
the Administrative Agent, and the Administrative Agent shall have received
copies hereof (telefaxed or otherwise) which, when taken together, bear the
signatures of each Bank, and thereafter this Credit Agreement shall be binding
upon and inure to the benefit of the Parent, each Borrower, the Administrative
Agent and each Bank and their respective successors and assigns.

(b)    The term of this Credit Agreement shall be until no Loans, LOC
Obligations or any other amounts payable hereunder or under any of the other
Credit Documents shall remain outstanding, no Letters of Credit shall be
outstanding, the Aggregate Commitments shall have expired or been terminated and
this Credit Agreement has been terminated.

 

150



--------------------------------------------------------------------------------

11.14    Confidentiality.

The Agents, the Banks and the Issuing Banks agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Credit
Document or any action or proceeding relating to this Credit Agreement or any
other Credit Document or the enforcement of rights hereunder or thereunder,
(f) subject to a written agreement containing provisions substantially the same
as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Credit Agreement or (ii) any actual or prospective counterparty (or
its advisors) to any swap or derivative transaction relating to a Credit Party
and its obligations, (g) with the consent of the Borrower Representative or
(h) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to any Agent, any
Bank, any Issuing Bank or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrowers.

For purposes of this Section, “Information” means all information received from
a Credit Party or any Subsidiary relating to the Credit Parties or any
Subsidiary or any of their respective businesses, other than any such
information that is available to any Agent, any Bank or any Issuing Bank on a
nonconfidential basis prior to disclosure by such Credit Party or any
Subsidiary, provided that, in the case of information received from a Credit
Party or any Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

The Agents, the Banks and the Issuing Banks acknowledge that (a) the Information
may include material non-public information concerning a Credit Party or a
Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
United States Federal and state securities Laws.

11.15    Source of Funds.

Each of the Banks hereby represents and warrants to the Borrower Representative
that at least one of the following statements is an accurate representation as
to the source of funds to be used by such Bank in connection with the financing
hereunder:

(a)    no part of such funds constitutes assets allocated to any separate
account maintained by such Bank in which any employee benefit plan or any plan
(or its related trust) has any interest;

(b)    to the extent that any part of such funds constitutes assets allocated to
any bank collective investment fund maintained by such Bank, such Bank has
disclosed to the Borrower Representative the name of each employee benefit plan
or plan whose assets in such fund exceed 10% of the total assets of such fund as
of the date of purchase and, with respect to any employee

 

151



--------------------------------------------------------------------------------

benefit plan or plan whose interest in such fund does not exceed 10% of the
total assets of such fund as of the date of purchase, the requirements for the
application of Prohibited Transaction Class Exemption 91-38, 56 Fed. Reg. 31,966
and 56 Fed Reg. 59,299 (1991) or the requirements of another exemption have been
satisfied;

(c)    to the extent that any part of such funds constitute assets allocated to
any insurance company general asset account maintained by such Bank, such Bank
has disclosed to the Borrower Representative the name of each employee benefit
plan or plan whose assets in such account exceed 10% of the total assets of such
account as of the date of purchase and, with respect to any employee benefit
plan or plan whose interest in such account does not exceed 10% of the total
assets of such account as of the date of purchase, the requirements for the
application of Prohibited Transaction Class Exemption 95-60, 60 Fed. Reg. 35,925
(1995), the requirements prescribed by the regulations under
Section 401(c)(1)(A) of ERISA or the requirements of another exemption have been
satisfied;

(d)    to the extent that any part of such funds constitute assets allocated to
any insurance company pooled separate account maintained by such Bank, such Bank
has disclosed to the Borrower Representative the name of each employee benefit
plan or plan whose assets in such account exceed 10% of the total assets of such
account as of the date of purchase and, with respect to any employee benefit
plan or plan whose interest in such account does not exceed 10% of the total
assets of such account as of the date of purchase, the requirements for the
application of Prohibited Transaction Class Exemption 90-1, Fed. Reg. 31,092 and
54 Fed. Reg. 32,024 (1989) or the requirements of another exemption have been
satisfied; or

(e)    such funds constitute assets of one or more specific benefit plans, not
held in a bank collective investment fund, an insurance company general asset
account, an insurance company pooled separate account or other investment fund,
which such Bank has identified in writing to the Borrower Representative.

The determination of whether the interest of an employee benefit plan or plan in
a fund or account exceeds 10% of the total value of such fund or account shall
be determined in accordance with Prohibited Transaction Class Exemption 91-38,
95-60 and 90-1, as applicable, including (by way of example and not of
limitation), the requirement that all employee benefit plans or plans maintained
by one or more businesses or employee organizations that, under applicable law,
are considered to be the same employer or employee organization shall be deemed
to be a single employee benefit plan or plan.

As used in this Section 11.15, the terms “employee benefit plan” and “separate
account” shall have the respective meanings assigned to such terms in Section 3
of ERISA and the term “plan” shall have the respective meaning assigned to such
term in Section 4975(e)(1) of the Internal Revenue Code.

11.16    Conflict.

To the extent that there is a conflict or inconsistency between any provision
hereof, on the one hand, and any provision of any Credit Document, on the other
hand, this Credit Agreement shall control.

11.17    USA PATRIOT Act Notice.

Each Bank and each Agent (for itself and not on behalf of any Bank) hereby
notifies the Borrowers that pursuant to the requirements of the USA PATRIOT Act,
it is required to obtain, verify and record information that identifies each
Credit Party, which information includes the name and address of each such
Credit Party and other information that will allow such Bank or such Agent, as
applicable, to identify the Credit Parties in accordance with the USA PATRIOT
Act.

 

152



--------------------------------------------------------------------------------

11.18    Replacement of Banks.

If (a) the Borrower Representative is entitled to replace a Bank pursuant to the
provisions of Section 3.10, (b) a Bank (a “Non-Consenting Bank”) does not
consent to a proposed change, waiver, discharge or termination with respect to
any Credit Document that has been approved by the Required Banks as provided in
Section 11.6 but requires unanimous consent of all Banks or all Banks directly
affected thereby (as applicable), (c) any Bank is a Non-Extending Bank, (d) any
Bank is a Defaulting Bank (or would be a Defaulting Bank but for the delivery by
such Bank of the written notice described in clause (a) of the definition of
“Defaulting Bank” unless such notices have been delivered by the Required
Banks), (e) any Bank cannot provide an Alternative Currency or (f) any Bank does
not consent to the designation of an Applicant Foreign Borrower as a Foreign
Borrower that otherwise has been approved by the Required Banks, then the
Borrowers may, at their sole expense and effort, upon notice to such Bank and
the Applicable Agent, require such Bank to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, Section 11.3), all of its interests, rights and obligations under
this Credit Agreement and the related Credit Documents to an Eligible Assignee
that shall assume such obligations (which assignee may be another Bank, if a
Bank accepts such assignment); provided that:

(i)    the Borrowers shall have paid to the Applicable Agent the assignment fee
specified in Section 11.3;

(ii)    such Bank shall have received payment of an amount equal to the
outstanding principal of its Loans and LOC Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Credit Documents (including any amounts under Section 3.12) from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrowers (in the case of all other amounts);

(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.6 or Section 3.9 or payments required to be made
pursuant to Section 3.11, such assignment will result in a reduction in such
compensation or payments thereafter;

(iv)    such assignment does not conflict with applicable Laws; and

(v)    in the case of any such assignment resulting from a Non-Consenting Bank’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Credit Document, the applicable replacement bank, financial
institution or fund consents to the proposed change, waiver, discharge or
termination; provided that the failure by such Non-Consenting Bank to execute
and deliver an Assignment and Assumption shall not impair the validity of the
removal of such Non-Consenting Bank and the mandatory assignment of such
Non-Consenting Bank’s Commitments and outstanding Loans and participations in
LOC Obligations and Swingline Loans pursuant to this Section 11.18 shall
nevertheless be effective without the execution by such Non-Consenting Bank of
an Assignment and Assumption.

A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Borrowers to require such assignment and delegation cease to
apply.

 

153



--------------------------------------------------------------------------------

11.19    No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), each of the Parent and the Borrowers, for
itself and on behalf of the other Credit Parties, acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Credit Agreement provided by the Agents and the
Arrangers are arm’s-length commercial transactions between the Credit Parties
and their respective Affiliates, on the one hand, and the Agents and the
Arrangers, on the other hand, (ii) each of the Credit Parties has consulted its
own legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (iii) each of the Credit Parties is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Credit Documents; (b)(i) each of the Agents
and each of the Arrangers is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Credit
Parties or any of their respective Affiliates, or any other Person and (ii) none
of any Agent nor any Arranger has any obligation to the Credit Parties or any of
their respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Credit
Documents; and (c) the Agents and the Arrangers and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Credit Parties and their respective Affiliates, and
none of any Agent or any Arranger has any obligation to disclose any of such
interests to the Credit Parties and their respective Affiliates. To the fullest
extent permitted by Law, each of the Parent and the Borrowers, for itself and on
behalf of the other Credit Parties, hereby waives and releases any claims that
it may have against the Agents and the Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

11.20    Electronic Execution.

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Credit Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Applicable Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary, no Agent is under any obligation to agree to accept
electronic signatures in any form or in any format unless expressly agreed to by
such Agent pursuant to procedures approved by it; provided, further, that
without limiting the foregoing, upon the request of an Agent, any electronic
signature shall be promptly followed by such manually executed counterpart.

11.21    Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Credit Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of each Borrower in respect of any such
sum due from it to the Agents or the Banks hereunder or under the other Credit
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Credit Agreement (the “Agreement Currency”),
be discharged only to the extent that on the Business Day following receipt by
the Administrative Agent of any sum adjudged to be so due in the Judgment
Currency, the Administrative Agent may in accordance with normal banking

 

154



--------------------------------------------------------------------------------

procedures purchase the Agreement Currency with the Judgment Currency. If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent from any Borrower in the Agreement Currency,
such Borrower agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify such Agent such other Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
applicable law).

11.22    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Solely to the extent any Bank or any Issuing Bank that is an EEA Financial
Institution is a party to this Credit Agreement and notwithstanding anything to
the contrary in any Credit Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Bank or any Issuing Bank that is an EEA Financial Institution
arising under any Credit Document, to the extent such liability is unsecured,
may be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound by
(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Bank or any Issuing Bank that is an EEA Financial Institution, and
(b) the effects of any Bail-In Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Credit Agreement or any other Credit Document; or (iii) the variation of
the terms of such liability in connection with the exercise of the Write-Down
and Conversion Powers of any EEA Resolution Authority.

* * * * * * * * * *

 

155